 492DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Hartz Mountain Corporation and District 65,DistributiveWorkers of America and Local 806a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,Party to the Contract,and Local 888, RetailClerks International Association,AFL-CIO, Partyin InterestThe Hartz Mountain Corporation and Rafael Buenoand District 65, Distributive Workers of America,Partyin InterestThe Hartz Mountain CorporationandDistrict 65,DistributiveWorkers of America.Cases 22-CA-5693, 22-CA-5749, 22-CA-5883, and 22-CA-6053March 2, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOOn November 24, 1975, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent, District 65,DistributiveWorkers of America (herein calledDistrict 65), the General Counsel, and Party to theContract, Local 806 a/w International Brotherhoodof TeamstersChauffeurs, Warehousemen and Help-ersof America (herein called Local 806), filed;exceptions and supporting briefs. Respondent filed abrief in answer to the exceptions of the GeneralCounsel and District 65, District 65 filed an answer-ing brief to Respondent's exceptions,and the GeneralCounsel filed a brief in reply to the exceptions ofRespondent and Local 806.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andiTheRespondent,Local 806,District 65,and the General Counsel haveexcepted to certain credibility findings made by the Administrative LawJudge.It is the Board's established policy not to overrule an AdministrativeLaw Judge's resolutions with respect to credibility unless the clear prepon.derance of all of the relevant evidence convinces us that the resolutions areincorrect.Standard Dry Wall Products, Inc,91 NLRB544(1950),enfd. 188F 2d 362 (C.A. 3, 1951)We have carefully examined therecord and find nobasis for reversing his findings.In sec.11,B, 3, C, of his Decision,the Administrative Law Judge notedthat"Respondent did not come forward at the trial to show that the numberor proportion of District 65 members terminated did not differ essentiallyfrom the number or proportion of terminated employees(if any)belongingexclusively to Teamsters Local 806."Respondent excepts to the alleged"inference of the Administrative LawJudge that the number of District 65 members terminated by Respondentbelonged exclusively to that Union at the time of their discharge" We find itunnecessary to pass on the Administrative Law Judge'sfindings in thisregard inasmuch as we conclude that Respondent failed to rebut the General228 NLRB No. 49conclusionsof the Administrative Law Judge to theextent consistentherewith and to adopthis recom-mended Order as modifiedherein.21.The Administrative Law Judge correctly con-cluded thatRespondentviolated Section 8(a)(2) and(1) of the Act by itsrecognitionof Local 806, and thesubsequentexecutionof a collective-bargainingagreementwith that Union. In reaching this conclu-sion,theAdministrative. Law Judge found thatRespondent's unlawful assistanceto Local 806 duringthe latter'sorganizingcampaign required voiding ofthe recognition.We agree that Respondent's numer-ous actsof unlawfulassistanceto Local 806 renderthe authorization cards obtained by that Unionunreliableas indicatorsof employee choice.Wefurther agree that itis not a prerequisitefor voidingthe recognitionto establish precisely the number ofcards procured by means of the unlawfulassistanceand subtract that number from the total number ofotherwisevalid cards submitted by Local 806 toprove its majoritystatus.However, in finding that therecognition violated the Act, we also rely on theAdministrative Law Judge's further finding, which heeventually found unnecessary to the result, that Local806 had not obtained valid cards from a numericalmajority of Respondent's employeesin anappropri-ate unit when recognition was granted. In view ofthese findings,we deemitunnecessary to make anyfindingsregardingtheAdministrative Law Judge'sdiscussion as towhether Respondent's recognition ofLocal 806 was also unlawful underMidwest Pipingand Supply Co., Inc.32.The General Counsel has excepted to theAdministrative Law Judge's failure to find that thedischarges which violatedSection 8(a)(3) and (1) ofthe Act also violated Section 8(a)(2). We find merit tothis exception, for these discharges not only unlawful-ly discouraged membership in District 65 and encour-aged membership in Local 806, but also, by encour-aging membership in Local 806, constituted unlawfulassistanceto that labor organization. Accordingly, wemake the following additional Conclusion of Law,Counsel'sprima facieshowing that the alleged discriminatees were dis-charged because of their activitieson behalf of District65 and in order toencourage membership in Local 806.2 In par.A of hisrecommendedOrder the AdministrativeLaw Judgeinadvertently erred in referring to "collective agreements" "dated" Decem-ber 1, 1973,rather than"effective"on that date.We shall revise therecommended Order accordingly.Respondent has excepted to the portionof the Administrative LawJudge's recommended Order which requires Respondent to reimburseDistrict 65 for reasonable counsel fees and disbursements incurred in thecourse of this proceeding and for expenses incurred in connection with theorganizing campaign at Respondent's JerseyCityplant prior to December 1,1973We conclude that Respondent's defenses in this proceeding are notpatently frivolous and consequently, in accord withour usual policy, thisextraordinary remedy is not warranted in this proceeding.Cf.Heck's Inc.,215 NLRB 765 (1974).We shall thereforemodifythe recommended Orderby deleting the reimbursement requirement.3 63 NLRB1060 (1945). HARTZ MOUNTAIN CORP.493which we substitute for Conclusion of Law 3 in theAdministrative Law Judge's Decision:"3.By terminating the employment of 46 employ-ees (identifiedin attached Appendix, and further setforth in the recommended Order which followsherein), under thecircumstancesdescribed and foundin `II,B, 3,'supra,and failing to reinstate, recall236 orrehire them, Respondent has discriminated in regardto the hire, tenure, and terms or conditions ofemployment of its employees, and continues so to do,thereby discouraging membership in a labor organi-zation(DistributiveWorkers District 65) and encour-agingmembership in another labor organization(Teamsters Local 806), in violation of Section 8(a)(3)of the Act; has unlawfullyassistedTeamsters Local806 inviolation of Section 8(a)(2) of the Act; and hasinterferedwith, restrained, and coerced employees,and continues to do so, in the exercise of their rightsunder Section 7, in violation of Section 8(a)(1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, The Hartz Mountain Corporation, Jersey City,New Jersey, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order as so modified:1.Substitute the word "effective" for the word"dated" in the seventh line of paragraph 1(a).2.Delete paragraph 2(c) and number subsequentparagraphs and footnotes accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL withdraw recognition from TeamstersLocal 806 as your bargaining representative.WE WILL stop giving any effect to the "collec-tiveagreements" entered into between us andLocal 806 dated December 1, 1973. However, thiswill not affect your wage rates, holidays, hospitali-zation, or other benefits.WE WILL stop giving any effect to your mem-bership cards in Teamsters Local 806, signed atany time after November 1, 1973, and WE WILLNOT recognize Teamsters Local 806 as yourrepresentativeunlessLocal 806 is officially certi-fied as yourbargainingrepresentative after asecret-ballot election held by the National LaborRelations Board.WE WILL stop giving effect to any pay deduc-tion "checkoff" authorization signed by you, atany time after November 1, 1973, for payment toTeamsters Local 806 of any initiation fees, dues,or other moneys; and we will return those cards toyou.WE WILL refund to you,as wellas to all formeremployees at our Jersey City plant, all moneyswithheld by us from your or their wages at anytimesinceNovember 1, 1973, paid over orwithheld from your wages for the purpose of beingpaid over to Teamsters Local 806 for initiationfees, dues, or otherwise.WE WILL provide you with alternative hospitali-zation,medical,sicknessand related benefitinsurance or indemnity, so that your presentcoverages will not be discontinued while you arein our employ.WE WILL NOT directly or indirectly give aid,assistance,support, or preferential treatment toany labor organization, in violation of the Act.WE WILL NOT directly or indirectly authorize orallow any officer, official, supervisor, or agent ofThe Hartz Mountain Corporation to enlist orsolicit any of our employees to join any labororganization.WE WILL NOT threaten not to recognize, negoti-ate, or deal with Distributive Workers District 65(or any other labor organization) in the event ouremployees select Distributive Workers District 65(or any other labor organization) as their bargain-ing representative.WE WILL NOT terminate the employment of,discharge, lay off, suspend, furlough, reprimand,discipline,or in any other way retaliate ordiscriminate against any employee because he orshe is a member of, active on behalf of, orsympathetic to Distributive Workers District 65(or any other labor organization), or because he orshe does not wish to join or become affiliated withTeamsters Local806 (unlessTeamsters Local 806is electedin a secret-ballot election conducted bytheNational Labor Relations Board and wethereafter enter into a lawful collective agreementrequiring membership in that Union).WE WILL NOT in any other manner interferewith, restrain, or coerce any of you in the exerciseof your right to self-organization; your right toform, join, or assist any labor organization; yourright to bargain collectively through representa-tives of your own choosing; your right to engagein concerted activities for the purpose of collective 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargainingor other mutual aid or protection; oryour right to refrain from any or all suchactivities.WE WILL offereachof the followingpersonsimmediate and full reinstatementto their formerjobs or, if such jobsno longer exist, to substantial-lyequivalent jobs,without prejudice to theirseniority and other rights, privileges, and benefits;we will eliminatefrom their records any indicationthat theywere terminatedfor any reason reflect-ing on theirwork performance or conduct; and wewill pay them all backpay they lost because weterminatedthem,plus interest.The employeesare:RitaAcevedoClara AguilarFernando AguirreJuliaAguirreMaria Elena ArguelloIrmaAvellanedaElesa BelloDamiana CancelMilagros CancelLuz C. (Celenia)CardonaMariana CastroDominga CintronMarie DianaGladys DiazLuz Fabiola DiazAmada FloresAlejandrina FontanezJacinta FontanezMaria (J.) GonzalezLuciaMalavePascualMalaveAlejandrina NievesMarta OcasioVirginia OteroCecilia PachecoElsa PachecoAlida PaganDaisy PaganEnriqueta PaganGladys PellicciaEloisa ("Aloisa") PerezLuis (Enrique) RamosAmalia RiveraLydia M. RiveraMercedes RiveraRosa M. RiveraDamiana RuizMaria del CarmenSalcedoAngel SantiagoMaria Estelle SantiagoMarie Teresa SantiagoAda Iris VargasAna VenturaRosa VillegasAna Zapata (DeKalbStreet)Ana Zapata (BrightStreet)WE WILL eliminate from the records of thefollowing persons that they received a disciplinarywarning because of their visit to Plant ManagerPetrera on or about July 2, 1974, to complainabout the heat in the plant and to request a fan:Nilda LopezCarmen NavarroAlejandrina NievesConcepcionPastranaEloisa (Aloisa) PerezAlbertine (Albertina)RodriguezMaria SanchezMaritza TiburcioWE WILL make available to the National LaborRelations Board our books and records to deter-mine the amounts due to be paid back by us to ouremployees and former employees.We give our assurance that you are all free to joinor not to join Distributive Workers District 65 or anyother union (or, if you prefer, no union), as you seefit,without any interference, restraint, coercion,threat, or retaliation from us in any way, shape, orform.THE HARTZ MOUNTAINCORPORATIONDECISIONPreliminaryStatement;IssuesSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidated proceeding 1 under the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.(Act), washeard by me in Newark, New Jersey, from April 9, 1974,through January 14, 1975, with all parties representedthroughout by counsel and afforded full opportunity topresent evidence 2 and arguments, as well as to file briefssubsequent to conclusion of the hearing. After extension oftime upon application of counsel, briefs were received inmid-April 1975. All exhibits were finally received on July22, 1975. Record and briefs, estimated around 10,000 pages,have been carefully considered.The principalissues arewhether, in violation of Section8(a)(1), (2), and (3) of the Act: (1)(a) Respondent recog-nized, entered into,maintained,and enforced labor agree-ments containingmandatory union membership require-ments on the part of its employees with Teamsters Local806 aspurported exclusive collective-bargaining represen-tative of Respondent's employees at times when Respon-dent knew that thereexistedrival representation claims byotherunions,DistributiveWorkers District 65 and RetailClerks Local 888; also, (b) Respondent improperly assistedand supported Teamsters Local 806 by soliciting andurging Respondent's employees to join that Union; and,finally, (c) Respondent recognized and executed collectiveagreementswith Teamsters Local 806 at times when thatUnion did not represent an uncoerced majority of Respon-dent's employees; (2) Respondent discharged or perma-nently laid off, and has since failed and refused to reinstate,1Charge filed on November 29, 1973, amended onDecember6, 1973, furtheramended onJanuary 2, 1974, complaint datedFebruary 19, 1974.(2)Case 22-CA-5749.Charge filed on January 14,1974, consolidatedwithCase 22-CA-5693by consolidated complaint dated March 21, 1974.(3) Case 22-CA-5883:Charge filed onApnl 23,1974,amended on July 11,1974, consolidated withCases 22-CA-5693and22-CA-5749by order datedAugust 22, 1974;consolidatedcomplaint further amended by order datedAugust 30, 1974(4) Case 22-CA -6053:Charge filed on September 11,1974, consolidatedwithCases 22-CA-5693, 22-CA-5749,and22-CA-5883by order datedSeptemberIf, 1974; consolidatedcomplaintfurther amended by order datedOctober 15, 1974.2With few exceptionsthe witnessestestified through Spanish interpreters,substantially retarding the pace of the hearing.It is recognized that some inconsistenciespresented by the record(testimonialand documentary)as to name spellingsand dates are irreconcil-able.Underthese circumstances,where a choice has been made withoutdiscussion, it has not been deemedsubstantiallymaterialto theissues norsuch asto affect theresultsreached. HARTZ MOUNTAIN CORP.495various employeesand issueddisciplinarywarnings tovarious other employees 3 because they engaged in concert-ed activities protected under the Act, including affiliationwith and support of Distributive Workers District 65, orbecause they failed to join Teamsters Local 806.Upon the entire record' and my observation of thetestimonialdemeanor of the witnesses, I make the follow-ing:FINDINGSAND CONCLUSIONSI.JURISDICTIONAt all materialtimes, the Respondent, The Hartz Moun-tain Corporation, has been and is a New Jersey corporationengaged inmanufacture, sale, and distribution of pet foodand related products, with principal office and plant inHarrison and another plant - the one here involved - inJerseyCity,New Jersey. In the course and conduct ofRespondent's businessoperations in the representative 12-month period immediately preceding issuance of thecomplaint, Respondent manufactured, sold, and distribut-ed at and fromits saidJersey City plant products valued inexcess of$50,000, of which products valued in excess of$50,000 were shipped from that plant directly in interstatecommerceto places in States other than New Jersey.Ifind that at all materialtimesRespondent has been andis an employerengaged in commercewithin the meaning ofSection 2(2), (6), and (7) of the Act; that at all of those timesCharging Party District 65, Distributive Workers of Ameri-ca (DistributiveWorkers District 65, Distributive Workers,or District 65) as well as Party to the Contract Local 806,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America (Team-stersLocal 806, Teamsters, or Local 806), and Party inInterestLocal 888, Retail Clerks International Association,AFL-CIO (RetailClerks Local 888, Retail Clerks, or Local888), has beenand is a labor organization as defined inSection 2(5) of the Act.3Discharges or permanentlayoffs-Jose Peguero(December10, 1973),Rafael Bueno(December27, 1973),58 other employees(March 26-August23, 1974);disciplinarywarnings:8 employees(August 4, 1974).4The transcript,comprising 59 volumes,was paginatedby thereporters- presumably to expedite simultaneous transcription of different portions- so as to omit some page numbers between volumes No contention hasbeen raised that any testimony has been omitted from the transcriptIt is appropriate to comment upon the deplorable condition in which thethousands of pages of exhibits in this case were received,unassembled, indisorganized array in a large carton.Organization,assembly, and binding ofthese was itself a time-consuming project. Only the desire to avoid indefinitedelay in disposition of an alreadyunavoidablyprotracted proceedingmilitated against imposition of corrective measures5Dates with unspecified years in sec. II referto 1973.6Thelatest collective agreement(December1, 1970 - May 31, 1973)between Respondent and Retail Clerks specifies(G C. Exh. 7) the bargainingunit as "all its [i e , Respondent's Jersey Cityplant ] employees,excludingexecutives,supervisors,guards and professional employees,as defined in theII.ALLEGED UNFAIR LABOR PRACTICES 5A.Respondent Employer's Recognition andExecutionof CollectiveLabor AgreementsWithTeamsters Local 8061.Retail Clerks Local 888 decertification and itspostdecertificational organizational campaignFor perhaps 20 or more years prior to1973,Respondent'sproduction workers at its JerseyCity (or predecessorlocations)plant were represented for collective bargainingby Retail Clerks Local 888,Party in Interest here.6On May11, 1973,thatUnion was decertified as the result of astatutory secret-ballot election conducted under Boardauspices.Following its decertification,Retail Clerks Local888 continued to service the unit employees until May 31,1973, the expiration date of its collective agreement; and itattempted to reenlist the unit employees into its ranks.These efforts included not only membership and bargain-ing-representation designational card solicitations,but alsothe holding of a general organizational meeting in late June1973,handbilling,organizational visits to and activityaround the factory in June andJuly by thatUnion'sbusiness agent,Lucas,and the procurement of more signedmembership and representational designation cards byLucas and members of an employees'organizationalcommittee.These organizational efforts by Retail ClerksLocal 888 - by Lucas as well as various of Respondent'sunit employees-continued in September,October,November,and December. The organizational visits ofLucas to Respondent's plant-which are corroborated byvoluminous Retail Clerks records-and organizationalactivities of Lucas there,such as his handbilling at the mainentrance to the plant,occurred under the observation ofRespondent'smanagerial personnel including Vice Presi-dent Kaye,Plant Manager Morris Feinberg, as well as hispredecessor John Petrera,and various production supervi-sors.As a result of these membership solicitations fromJune to December 1973, Retail Clerks Business Representa-tive Lucas turned over to the Board's Newark,New Jersey,Regional Office over 300 membership/bargaining authori-zationalcards(G.C. Exh.8),out of about 338 unitemployees(fn.12, infra),following an earlier conversationbetween Lucas and RespondentVicePresidentKayearound August(1973) in which Lucas indicated his beliefthat his Union had again attained majority support amongLabor Management Relations Act of 1947; as amended.Also excluded,office employees,and outside sales employees that do not make deliveries";and the signed appendix thereto likewise explicitly includes "porters."Respondent now claims that this contract misdescribed the bargaining unit,and that(according to Respondent)Retail Clerks Local 888 represented onlyitsproduction and warehouse employees and not its maintenance andclerical employees even though the collective agreement did not "technical-ly" so state.Crediting the testimony of Local 888 Business Agent James A.Lucas, a persuasive witness, I find that the bargaining unit represented byLocal 888 included maintenance employees (of whom handyman-porterRobert Buxton was established-including by his own credited testimony- to be an example). The collective agreement,as it explicitly also recites,did not include office clericals. According to Respondent Vice PresidentGilbertKaye, Respondent'smechanical repairmen were covered by acompany-maintained health and welfare plan and were subject to vacationand leave policy not defined by its collective agreement with Local 888 -perhaps without knowledge of Local 888,since it was apparently not soinformed by Respondent. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unit employees and offered to display the newly signedmembership/bargaining authorizational cards to establishthat to be a fact.? These cards (G.C. Exh. 8) range in datefrom July 8 to November 1973, with the bulk in July andAugust and also a substantial number (almost 70) inNovember. According to Lucas, perhaps 10 organizationalor committee meetings were held by Retail Clerks withRespondent's unit employees between June and December1973, including three or four general membership meetingssuchas the general meetingin Jersey City in July 1973. Andeven according to Juan Vazquez (Vazquez) a unit employeewho acknowledged he was one of the leaders of a "fightingcommittee" to oust Retail Clerks and resulting in itsdecertification inMay, as well as a leader of the Distribu-tiveWorkers (District 65) campaign, and eventually aseeming kingpin of the Teamsters (Local 806) recognitionaloperation-testifying as a Teamsters witness, to hisknowledge Retail Clerks was engaged in reorganizationalefforts during thesummerincluding August, and unitemployees were "giving many signatures to the [RetailClerks Local] 888" as late as November 1973. AnotherTeamsters witness, Joaquin Ocana, similarly hostile toRetailClerks - like Vazquez, a member of the committeetooust and decertify it - also testified that to hisknowledge Retail Clerks Local 888 was collecting unitemployees' bargaining authorizational designation cards aslate as October (as well as in the preceding August andSeptember) 1973.Even Respondent Vice President Kaye - responsible,amongother things, for industrial relations at the JerseyCity plant - conceded that he was told by Jersey CityPlantManager Feinberg, during July-August 1973, thatLocal 888 was soliciting card authorizations from employ-ees there; and also that, on a number of occasions duringthe summerof 1973 following the decertification of Local888, thatUnion'sbusiness agentDanny Fuchs (whomKaye knew) indicated that he was "still interested in the[Jersey City] shop." Likewise, Respondent's vice presidentfor engineering and labor relations, James W. O'Connor,testified that he, too, was aware of Local 888's (as well asother unions') active organizational activity in the summerand - from Jersey City Plant Manager Petrera - that inSeptember it was (with the other unions here involved)making a strong drive outside of the plant, continuing aslate asmid-November 1973;9 and, indeed, that he evenrelayed this information on to his superior, RespondentExecutive Vice President Lovitz.10 Further, Respondent'sformer Jersey City plant general manager,Morris L.7An 8(a)(5) failure-to-bargain chargewas fled by Retail Clerks Local888 against Respondent on December7, 1973,with the Union's deposit withtheBoard'sRegionalDirector ofsome 322 alleged new member-ship/bargaining authonzational cards of Respondent's unit employees inthat Union.The chargewas withdrawnby the Union on February 12, 1974.aWith but a single exception,dated in May.9On cross-examinationO'Connor concededthat he hadbeen informedby Jersey City PlantManager Petrera and"pipelines in the plant"that RetailClerksLocal 888(as well as DistributiveWorkersDistrict 65) was engaged inan organizationaldrive at theplant"through November" 1973. On redirectexaminationon the following day, however, in responseto a leading typequestion,O'Connor indicatedthathis last information from Petreraconcerning"active"organizationalefforts by Local888 was"around" LaborDay, and that between Labor Day and December 3, 1973,Petrera informedhim there was "little" activity on behalf ofLocal 888 or District 65. I creditO'Connor's earlier testimony,elicited oncross-examination,since I view hisFeinberg - in overall charge of that plant - testified thatwhen or soon after he firstcameto work there, in mid-July1973, he was informed by Respondent Vice President Kayethat after the May decertification of Local 888 variousunionswere attempting to organize the Jersey City plant;that he (Feinberg)was awarein late July and early August1973, based in part upon information from subordinates,that there was employeeinterestin Local 888 (among otherunions);that in September or October he personallyobserved Local888 representatives or organizersoutside ofthe plant and that Local 888 Organizer Lucas had identifiedand introduced himself to him outside of the plant; that hewas awareof organizing activity by Local 888 from Augustthrough October; and that he reported this organizationalactivity to Respondent Vice President Kaye in Septemberand October, adding withemphasisthat "I [Feinberg] tellyou, he [Kaye]saw it," as well aspossibly in November andDecember 1973.Respondent's Jersey City plant personnelmanager,EfrainMorales, also conceded that prior toDecember 3, 1973, he, too, knew of organizational activityon behalf of Retail Clerks Local 888 (as wellas DistributiveWorkers District 65 and Teamsters Local 806).11It is clearand I find that Retail Clerks Local 888 was, tothe knowledge of Respondent, activelyengagedin substan-tialunion organizationalactivityamong Respondent'sbargainingunit employees following its decertification inMay and at least through November 1973.2.DistributiveWorkers District 65 organizationalcampaign and requests for recognitionCommencing in May 1973, Distributive Workers District65 (Charging Party here) also mounted a substantialorganizational campaign, including continuedmeetings, atan early one of which (May 16) it received a "petition"(G.C. Exh. 14) in the Spanishlanguage- seemingly thenative if not largely the onlytongueof many or most of theunit employees - containing around 225 or 230 signa-tures,12 requesting collective-bargaining representation ontheir behalf by District 65. These organizational activitiesculminated in the amassing of between 300 and 350 -almost 300 of them in May and June - signed member-ship/collective-bargainingauthorizationaldesignationcards from Respondent's employees designating District 65as their collective-bargaining representative. Tendering oroffering to establish these credentials to Respondent onMay 23, 1973, officials of Distributive Workers District 65requested recognition and bargaining as the employees'later testimony on redirect examination as a transparent attempt toovercome an unfavorable(yet truthful)admission on cross-examination, andas the equivocal,evasive,and modifiedtestimonyof a witnessof poor qualitywhom it is impossible for me to credit in substantialpart, for reasons shownin detail below.10Lovitz did not testify.11 I cannotcreditMorales' testimonythat he wasunaware of employeeinterest inLocal888 (or District 65) in thefall of 1973, this testimony beingnot only directlyat odds with what was plainly goingon for all tosee-as,indeed,concededby his managerial superiorsaswell as supervisorysubordinates-but incredibleconsideringhis capacityas plant personnelmanager.izOut of -accordingto Juan Vazquez,a protagonistof Teamsters Local806 and hostile toDistrict 65-338 total unitemployees (includingmaintenanceworkers).N HARTZ MOUNTAIN CORP.497authorized collective-bargaining representative. As will beshown, the request -aswellas further recognitionalrequests - was wholly ineffectual. Meanwhile, District 65continueditsorganizationalactivities, with the assistanceof an employees organizing committee selectedat a massmeetingof employees on May 16. The activities consistednot only of holding manymeetingsbut also handbilling,membership solicitation, continuingdiscussionsduring freetimein the plant as wellas outsideof the plant, and theaccumulation from unit employees of additional member-ship/bargainingrepresentational authorization cards (a-bout 30 or more in August,as well as some inSeptember).DistributiveWorkers District 65 Vice President JulioMojica - whom I observed to be an impressively crediblewitness 13- testified at length as to the substantial natureand extent of the organizing activities of District 65 incollaboration with Respondent's unit employees. His testi-mony was substantially corroborated not only by numerousotherwitnesses 14 but also by documentation includingrecordsmaintainedby his union in the regular course of itsbusiness.On the same date that Mojica sent to Respondentthe May 23 recognitional request expressing willingness toestablish itsmajoritystatus,he forwarded a copy thereofwith an accompanying letter (May 23) to the FederalMediation and Conciliation Service in effect offering toutilize itsimpartial auspices for demonstrating its majoritystatus.A copy of each of these letters is set forth as follows.(1)District 65 letter to Respondent (G.C. Exh. 4):May 23, 1973Hartz Mountain305 BroadwayJersey City, New JerseyGentlemen:Pleasebe advised that an overwhelming majority ofyour employees have designated District 65, Distribu-tiveWorkers of America as their exclusive bargainingagent in allmatters relating to their wages, hours, andworking conditions.We are prepared to demonstrateour majority status to you, or to any third party, orthrough any impartial agency at a mutually convenienttimeand place.Please contact the undersigned for the purpose ofarranging such a meeting.Very truly yours,JulioMojicaVice-PresidentJM/cpmcc:FederalMediation and Conciliation Service26; Federal PlazaNew York, N.Y. 10007New Jersey State Board of Mediation1100 Raymond Boulevard, Rm. 306Newark, New Jersey 07103 [? ]13Althoughsome inconsistencies were elicitedfrom Modicaunder patientcross-examination by Respondent's skilledcounsel, these were principallywith regard to datesand similar details- not unusual even with the mosttruthful witnesses- not substantiallydetractingfrom his overall truthful-ness or reflecting adversely upon his overall credibility, which impressed me^s high, based upon my demeanor observations as well as testimonial anddocumentary corroboration.(2)District 65 letter toFMCS (G.C. Exh. 5):May 23, 1973Federal Mediationand ConciliationService26 Federal PlazaNew York, New York 10007Gentlemen:Pleasebe advised that we have this day demandedrecognition as the exclusive bargaining agent for theemployees of Hartz Mountain, 305 Broadway, JerseyCity,New Jersey. Since the National Labor RelationsBoard has conducted an election involving anotherunion, which was decertified only ten days ago, ourUnion cannot seek certification from the NLRB.Accordingly, we have suggested to the employer in aletter, a copy of which is enclosed, that an impartialagency with expertise in these matters be designated toestablish our majority status.A copy of this letter is being sent to the employer.Very truly yours,JulioMojicaVice-PresidentJM/cpmcc:Hartz Mountain305 BroadwayJersey City, New JerseyWhen District 65 received no response from Respondentto these May 23 letters, within a few days Mojica and adelegation visited Plant Manager Petrera to ascertain whythe letterswere unanswered, evoking from Petrera theresponse that the matter would have to be referred tocompany headquarters (located in Harrison, New Jersey).However, at least to the date of the instant hearingcommencing in 1974 no response 15 has been received fromRespondent, which nevertheless meanwhile on November30, 1973, under circumstances which will be shown,recognized Teamsters Local 806 swiftly on the heels of itsrequest for recognition.Mojica reported to another mass meeting of the unitemployees on May 29 - called by their shop committee -on his meeting with Plant Manager Petrera seeking recogni-tion, and expressed his (Mojica's) opinion to the employeesthat the Company was "stalling." Thereafter, Mojica - inconcert with District 65 Vice President John Gross andvarious unit employees - continued organizational activi-ties among the employees. These activities - like those ofRetail Clerks Local 888, as has been shown and, indeed,admitted by Respondent's officials - were carried onopenly in andnearRespondent's plant, in plain view andwithin the observation of Respondent's officials.16 Respon-dent's plant or its immediate outside area (directly in frontof the plant) were personally visited for organizational14 Including District65 Vice President John Gross, and unit employeesFernando Aguirre, Nelson Cansing, Luz FabiolaDiaz,Concepcion Pastra-na, and Mercedes Rivera.15Except for a telephone exchange betweencounsel for Distract 65 andcounsel forRespondentin July 1973, describedinfra.16As described by Mojica, Respondent's Jersey City plant is located at ornear the terminusof a dead-end road in a relatively isolated industrial area,(Continued) 498DECISIONSOF NATIONALLABOR RELATIONS BOARDactivitiesby District65 Vice President Mojica or VicePresidentGross, or by both,on June 5,7, 11,12, 14, 15, 19,21, 22, 25, 27, and 28.Not having meanwhile had anyresponse to its written and oral requests for recognition,based upon advice of counsel,Mojica at a June 21 meetingof unit employees pointed out to the latter that thedecertification of Retail Clerks Local 888 precluded anoth-er Board-conducted election prior to May 11,1974, but thatthe Company could recognizeDistrict 65 before then if itwished to;itwas thereupon decided by the unit employeesthat consideration of possible collective action against theirEmployer-who had maintained a total silence upon theDistrict 65request for recognition coupled withoffer toestablishitsmajorityrepresentational credentials-shouldbe deferred'until after vacation season.It is stipulatedhere byRespondent and Charging PartyDistrict65that in a telephone conversation betweencounsel for District 65 and counsel for Respondent on orabout July10, 1973, counsel for District 65 again requestedrecognitionof that Unionby Respondent;that in a furthertelephone conversation between the two onor about July18, counsel for Respondent, acting on behalf of Respon-dent,denied that request;that,in one of the foregoingtelephone conversations, (1) counsel for Respondent assert-ed (a) that Respondent had a "good faith doubt"concern-ing the majoritystatus of District 65 and(b) thatcounselfor Respondent was surprised at the request since there wasno obligation on Respondent's part to recognize any unionfor a year afterMay 11, 1973,17 and(2) counsel forDistrict65 stated(a) that,while the assertion in (b) was correct,Respondent would be well advised not to assertthat right,which was optional to an employer, and (b)thatDistrict 65had "a majorityof the employees of respondent signed up."In July 1973, District65 Vice PresidentMojica or VicePresident Gross,or both,continued personally with organi-zational activities at the planton July 2, 3, 5, 9, 11, 12, 16 -19, 23 - 25,and 30. At the organizational meeting of July25, the possibilityof strike action for recognition - itsrecognitional requests continuing to be ignored by Respon-dent-was rediscussed;however,on counsel's advice itwas decided to take no strike action but to attempt toestablish some sort of interimbenefit (hospitalization)program,to maintain organizationalactivity,and if neces-sary to await the first possible Board election date(May 11,1974).Accordingly,in August the plant was continued tobe visited regularly for organizationalactivities byMojicaor Gross, onAugust 2, 7,9, 13,15, 17, 20, 21, 23, 24, 27, 28,and 30.Meanwhile, during that month(August), soon afterthe advent of a new general manager forthe Jersey Cityplant-namely, Morris Feinberg-on August 2 Mojicaand Gross,with Union Organizer Nosario approached andintroduced themselves to Feinberg.Prior to that date,with employees transported by company buses from Journal Square,Jerseycustomarily come out of the plant at lunchtime toCity.Many employ7.gather around fontgons,to have lunch in can, or to obtain lunch fromcars and return to the plant with it.17May 11,1973, was the date of decertification of Retail Clerks Local888.IsFormal District 65 shop (i.e., bargaining unit) mass meetings were heldon June21, July 5,August 2, September 4 and 28, October 4, November 26,and possibly December 6,1973; formal organizing committee meetings wereadditionally held on June 5 and 28, July Sand 25,September 22, November17 (December 6, possibly),and December15, 1973. Allof these were held atthe Hotel Plaza in Jersey City.however,sincehisarrival in July,GeneralManagerFeinberg had'been observing the District 65 organizingactivity,and before that it had been noticeable under theobservation of Plant Manager Petrera.As indicated above, although the bulk - almost 300 - oftheDistrict 65membership/bargaining authorizationaldesignation cards had been obtained in May and June,perhaps as many as 30 or more additional cards wereobtained in August,in which month the employees orga-nizing committee, continuing its organizing activities underthe leadership of District 65 Officials Mojica and Gross,itself consisted of 15 unit employees.18 Since, as alsoindicated above, Respondent continued to maintain totalsilence in the face of the District 65 recognitional requests 19and offers to establish its bargaining credentials, a massmeeting of unit employees was held by District 65 onAugust 2,at which two basic decisions were made. First, itwas determined to provide a basic benefit(hospitalization)program for unit employees for a monthly fee of $4,pending resolution of the "crisis" posed by Respondent'sfailure tomeet with District 65 to enable the latter toestablish its representational credentials;20 second, it wasdecided that a unit employees committee of 15 wouldapproach Respondent directly for recognition.Also at the August 2, or possibly at a September 4,meeting of the unit employees, District 65 officials werepresented with a further"petition" (G.C. Fxh.17), contain-ing 213 signatures,to the effect that the employees were notin favor of the return of Retail Clerks Local 888 (thedecertified Union) but confirming their membership in andallegiance to Distributive Workers District 65.Continuing with District 65 organizational activities,Respondent's plant was visited for those purposes personal-ly by Mojica, Gross, Nosario, or by two or all three, onSeptember 4, 6, 7, 10, 12, 17, 19, 22, 24, 26, and 28; byMojica on October 2, 3, 9, 12, 15, 17, 23, 24, and 29; and byMojica also on November 1, 7, 8, 14, 16, 17, 19, 20, 23, 26,and 29.IcreditMojica's testimony that during hisorganizational visits and activities at and around Respon-dent's Jersey City plant from May through the end ofNovember, he was frequently if not usually under observa-tion of managerial personnel there including Plant Manag-erPetrera,GeneralManager Feinberg,and PersonnelManager Morales.In mid-November 1973 Mojica learned that TeamstersLocal 806 was attempting to organize the Jersey City plantemployees.Thereupon, on November 28, District 65Organization Director Frank Brown wrote Respondent andTeamstersLocal806 registered letters dispatched onNovember 28 or 29 and received and receipted for byTeamsters on November 30 and Respondent on December3, reminding and calling to their attention in the clearest of19 I.e.,other than the aforedescribed telephone conversations betweenDistrict 65 counsel and Respondent's counsel.20Although this action was voted upon favorably and some collectionswere made thereunder,the interim benefit program was not implementedbecause of an insufficient number of subscribers or registrants(i.e., short ofthe 200 required). At a September 1973 meeting it was allegedly decided thatthe funds collected should nevertheless be temporarily retainedby District65. It is not here determined,suggested, or relevant whether any improprietyor irregularity was involved in District 65's handling of these funds under thecircumstances. HARTZ MOUNTAIN CORP.terms that District 65 still represented the unit employeesand to desist from ignoring or invading that status (C.P.Exhs. 1, 2, 3, and 4;this correspondence is set forth in full ina subsequent portion of this decision).General Counsel witness Concepcion Pastrana, a mem-ber (later chairman)of the employees District 65 organizingcommittee formed after the decertification of Retail ClerksLocal 8$$, testified that after the decertification of thatUnion the employees organizing committee obtained unionmembership/bargaining authorizational designation cardsfrom Distributive Workers District 65, and distributed andobtained signatures on a few hundred of them.Accordingto her testimony,committee members including herselfspoke to Respondent Vice President Kaye and PlantManager Petrera in the latter'soffice in late May 1973about recognizing District 65,and were informed that they"had to wait for the company in Harrison . . . . [and]would let [you]know later."When the committee met withGeneral Manager Feinberg and Personnel Manager Mo-rales in August, in Feinberg's office,concerning the samematter and emphasized that the employees were without"benefits"(i.e.,hospitalization,etc.), according to Pastranathe committee was informed that the problem would beresolved within a few weeks, including pay increases, butthat with regard to recognition of the Union (District 65),"Better forget about unions for a year. . .an election ha[s ]to be waited for," and that Kaye stated that the Companywould notrecognizeany union for a year after thedecertification election.Since all of the promised increaseswere not forthcoming,Pastrana and another committeemember(Vazquez)kept returning to Personnel ManagerMorales from August to October, with Morales givingassurances that papers were being prepared,but that on thesubject of recognition of a union, "[You have] to wait for anelection."Ms. Pastrana's testimony is clear that the District65 employees organizing committee still existed and wasactive in organizational activities as late as October andNovember 1973. Indeed, on November 16, according to hertestimony,she and other committee members were autho-rized by Personnel Manager Morales to leave the plant anhour early, with pay,to attend a committee meeting at herhome.At thatmeeting(November 16, 1973), differences ofopinion arose among the committee members, with some ofthem - apparently led by Juan Vazquez - pressing forrepresentation by the Teamsters and actually invitingTeamsters Local 806 representatives (Colagna and Gon-zales)to join the meeting later,in view of Respondent'sapparent unwillingness to recognize or deal with District 65(or any otherunionon thescene).According to Ms.Pastrana,5 dissidentsout of the12 committee members -Juan Vazquez, Eddie Sanabria, Joaquin (Alex) Ocana,Dolores Diaz, and another (Modesto Zapata) - thereupondisassociated themselves from District 65, but,nevertheless,the District 65 employees organizing committee continuedto exist and function.General Counsel'switnessesFernando Aguirre, NelsonCansing,Luz Fabiola Diaz, and Mercedes Rivera inmaterial essence credibly support Ms. Pastrana's account ofthe split off of Juan Vazquez and at the same time or soon21 In a prehearing affidavitof January 4, 1974,Vazquez swore that "about80 percent of the employees . . . . signed ] for District 65" (G.C. Exh. 129).499thereafter a few other District 65 employees organizingcommittee members(i.e.,Eddie Sanabria,Joaquin Ocana,and Dolores Diaz)from that committee at the November16 committee meeting at Ms. Pastrana's home and the newallegiance of those four to Teamsters Local 806; and thecontinued existence of the District 65 employees organizingcommittee thereafter in November and December.Aguirreswore that the November 16 occasion was the firstintroduction of Teamsters Local 806 into the picture, andthat on his automobile ride with Juan Vazquez, JoaquinOcana,and Nelson Causing to that meeting,Juan Vazquez- later to become the kingpin of the activity resulting inRespondent's recognition(on November 30) of TeamstersLocal 806-said that"he [Vazquez]had a meeting withthe big ones in the company, with the bosses. That he[Vazquez]was told to have a meeting with the committee soa third union was searched for because they didn't want toaccept the 888. . . . Neither they wanted to accept the[District] 65.And besides that Mr. [General Manager]Feinberg had told him that the company was willing tospend whatever money was necessary so the [District] 65wouldn'tget in."Further according to Aguirre - a highlyimpressivewitness, corroborated byMercedes Rivera,another impressive witness- when they arrived at theNovember 16 meeting at Ms. Pastrana's home, JuanVazquez informed the group that he (Vazquez) had metwith the Company and that General Manager Feinberg hadtold him that "to keep on fighting for the [District] 65 wasuselessbecause they were not going to accept [it]. And tolook for another union because they were not going to usethe [Retail Clerks Local] 888 either," so that Vazquez wasprepared to invite the Teamsters - who were standing byelsewhere- to attend the committee meeting. When theother committee members indicated they were willing tolisten to the Teamsters representatives, Teamsters Local806 Representatives Colagna and Gonzales were called inand described that organization and what it hoped toaccomplish. Further, according to Aguirre, however, exceptfor Juan Vazquez the committee votednottobackTeamsters Local 806 but to continue allegiance to Distribu-tiveWorkers District 65.There is also considerable testimony by numerousGeneral Counsel witnesses indicating that the wearing ofthe rather large and distinctive, clearly recognizable coloredbutton of Distributive Workers District 65 was widespreadthroughout the plant during the foregoing periods, and thatit continued to be displayed thereafter.Concerning the foregoing, unit employee Juan Vazquez,who had been one of the leaders of the drive to oust anddecertifyRetailClerks Local 888as wellas one of theDistributiveWorkers District 65 employees organizingcommitteemen,later to abandon that committee and tosponsor introduction of TeamstersLocal 806, in the mainessentially corroborated the testimony of District 65 VicePresidentMojica. Vazquez testified that from 250 to over300 or from 65 to 80 percent of the unit employees hadsigned union cards for District 65 by the end of May1973; 21 that the District 65 May or June shop meeting atthe Plaza Hotel, at which District 65 Vice President MojicaVazquez likewiseswore in hisJuly 19, 1974, affidavit presented to the U.S.District Court for the District of New Jersey, in opposition to an application(Continued) 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformed the employees he had requested recognition fromRespondent to bargain for them, was attended by around275 employees; that he personally participated in District65 employeesorganizing committee meetingswith officialsof that Unionas late asAugust 1973, although latermeetingswere also held or called;and that he stillfunctioned as a member of the District 65 employeesorganizing committee in September and October. It wasVazquez who, according to his testimony, invited Team-sters Local 806 representatives to attend the aforedescribedemployees'District 65 employees organizing committeemeeting at the Pastrana home onNovember 16- in hisprehearing affidavit (likewise in his July 19, 1974, affidavitto the U.S. District Court, G.C. Exh. 130), Vazquez himselfspeaks of that November 16 meeting as a "committee forDistrict 65 . . . . meeting . . . . at Concepcion's [i.e.,Concepcion Pastrana's] house" which he participated in(G.C. Exh. 129) - after he and Ms. Pastrana had beenrefused permission by Personnel Manager Morales to holda I-hour District 65 employees organizing committeemeeting in the plant cafeteria prior to 4:30. As of this time(November 16), Vazquez testified, Respondent had toVazquez's knowledge not declined to recognize District 65but had merely taken no action one way or the other onthat Union's recognitional request.Vazquez informed the District 65 employees organizingcommitteeat the November16 meeting in the Pastranahome that no benefits could be obtained from the Companythrough District 65 withoutwaiting untilthe "decertifica-tion year" had expired (i.e., May 1974), but that TeamstersLocal 806 had indicated to him that it might gain earlierrecognition. After the Local 806 officials, whom Vazquezthen called in, oriented the committee members concerningtheir organization,22 the existing situation at the plant was,according to Vazquez, discussed by the committee in termsof theseeming stalemateof representation resulting fromthe Company's failure to have anything to do with District65. Then, further according to Vazquez - an evasive and attimes truculent witness consistently exhibiting discreditingdemeanor behaviorisms, whose testimony is punctuatedwith inconsistencies, and who displayed what appeared tobe intense hostility toward District 65 and its employeeadherents,coupled withdeterminationto justify his ownpartiality and personal role as the employee linchpin forTeamsters Local 806 - the committee members thereupon,by theBoard's Regional Director for a temporary injunction under Sec. 10(I)of the Act,that"We got about 80 percent of the employees to sign forDistrict 65" (G.C. Exh.130). Vazquez further swore that thereafter "[RetailClerks I Local888 got many cards signedup" (id).22According to Vazquez,the Teamsters Local 806 representatives -President Anthony Calagna and his assistant John Gonzalez asserted thatthey wouldattempt to obtain a contract from Respondent;but Vazquez wasallegedly unable to remember whether the Teamsters representatives wereasked howthey proposed to doso when District 65 had failed.According toVazquez'aide,Ocana, Calagna and Gonzalez indicatedthey thought itshould not be"too difficult"to secure a contract,and no committee memberraised the questionof why notin view of District 65's total failure to evenobtain a meeting Ocana added that Calagna indicated Local 806 would bewilling to do "anything"to gain recognition,including calling a strike -even though then unlawful under the Act, as the employees had been advisedby District 65 acting on advice of its counsel.23 Irma Avellaneda,whose employment terminationby the Company isdiscussed below, II,B,3.24 Supportedonly by Vazquez's loyal lieutenant Joaquin Ocana, whoseat the behest of Concepcion Pastrana, with a singleexception 23 agreed to request District 65 to withdraw infavor of Teamsters. I reject the latter testimony ofVazquez24 as an utterly incredible, sheer fabrication, notonly because of demeanor observations and his generalqualityas a witness,but also because it iswholly at oddswith contrary testimony of numerous other witnesses (asabove described) who attended that meeting,25 and becauseitisutterly inconsistentwith what in fact took placethereafter- namely, the continued substantial organiza-tional activities of District 65 and the employees organizingcommittee thereof. Soon after delivering this testimony,Vazquez also testified that on November 19 - the Mondayfollowing the described November 16 (Friday) District 65employees organizing committee meeting at the Pastranahome-he informed Teamsters Local 806 RepresentativeGonzalez that the committee was split, half for TeamstersLocal 806 and half for Teamsters Local 804, with Vazquezin favor of Local 806; and that later that evening Vazquezwas provided by Gonzalez with a supply ofLocal 806membership/bargaining authorizational cards, which hethereupon utilized for organizational purposes commenc-ing on the following day (November 20), as will berecounted below, with himself (Vazquez), Eddie Sanabria,JoaquinOcana,DoloresDiaz,Carmen Esquilin, andModesto Zapata26 acting as the self-designated Local 806organizing committee while at the same time not resigningfrom the District 65 employees organizing committee.Asked whether at this time (November 20) if Respondenthad recognized Distributive Workers District 65 upon thebasis of the more than 300 membership/representationaldesignation cards it held, he (Vazquez) would havecontinued with efforts to solicit signatures on TeamstersLocal 806 cards, Vazquez's reply was, "No, because I wasthe one who brought in [District] 65."It is reasonably clear27 even from the testimony ofVazquez- hardly in any sense favorable or friendlytoward District 65 - that the organizational activities ofDistrict 65 carried forward through the summer and fall of1973, into at least November, when according to his ownadmission he still remained a member of and participatedin the described meeting of its employees organizingcommittee at the Pastrana home. And Vazquez alsotestimonyin this request I likewisedo not credit.In so testifying,however,Ocana concededthat no consideration was given to ascertaining the desiresof theunitemployees (perhaps as many asaround 350)who had signedmembership/bargainingauthonzationaldesignation cards for District 65.25 It is also inconsistentwith Vazquez's own previousstatement in hispreheanng affidavitof January 4, 1974,wherein he swore that at this meetingat the Pastrana home,"nothingwas really decided" (G.C. Exh. 129).Vazquez swore preciselythe same thing in hisJuly 19,1974, affidavit to theU.S.District Court (G.C. Exh. 130). 1 can hardlyregard Vazquez as acrediblewitness in view of these,as well as other, contradictions under oath.26According to Vazquez,Zapatasubsequentlydisassociated himselffrom the Local806 "Comnuttee."27The expression"reasonablyclear"isused in viewof Vazquez'sconstant evasiveness,hedging,testimonialconvolutions,and backing andfilling,weighed carefullyin the frameof reference of his open partialitytoward TeamstersLocal 806 and his hostility toward Distributive WorkersDistrict 65,as well as his seeming temperamentalbent toward equivocationand even ill-tempered querulousness as demonstratedduring a protractedperformanceon the witness stand. HARTZ MOUNTAIN CORP.501referred to the organizational meetingsheld byDistrict 65for unit employees in May, June, July, and August 2sVazquez himself confirms a July 29 confrontation of theDistrict 65 employees organizing committee(includinghimself, at that time) with Kaye and Feinberg on thesubject of union recognition. According to Vazquez, thesetwo officials of Respondent thereupon asked which Unionthey had.When they mentioned District 65 (and also,according to Vazquez, Teamsters - although the latterconcededly was nowhere near the scene until months later),according to Vazquez the company officials wrote thenamesdown and Vice President Kaye asserted, "[We have]a year to study that" because "according to the law they didnot have to accept any union for a year [unless] they [theEmployer] wanted to," and that Kaye also remarked that"therewas a fight between different positions of theworkers, those for 65 and those for the 888, and thatsomeday there would be some blood." "Possibly" as late asAugust, according to Vazquez, Respondent General Man-ager Feinberg "knew we were supporting [District] 65"from meetings Ms. Pastrana and Vazquez had with Fein-berg on the subject of providingsome medicalbenefits tothe employees.30 According to Vazquez, Feinberg repeated-ly cautioned him to "Look for a good union" - with nomention of District 65, even though it had formallyrequested and continued to seek recognition with an offerto establish its majority status through its credentials fromthe employees. Vazquez also concedes that not only did hesign, but that he himself also obtained other unit employ-ees' signatureson the "petition" with 213 signatures (G.C.Exh. 17) opposing the return of Local 888 and confirmingthe employees' loyalty to District 65 - the "petition" aboveshown to have been presented to District 65 officials at the28 In his characteristic fashion,after sweanng to such a meeting ormeetings in August,Vazquez later attempted to backtrack concerningAugust,claiming he was unsure or could not really recall.After observinghim carefully during the unusually lengthy opportunity afforded mein thiscase because of the extent of his testimony,and weighing his testimony in thecounterweighed scales of his interests and hostilities, his testimonialarrogance(for example,at one point he leveled at cross-examiningGovern-ment counsel the sarcastic sally, "In spite of the fact that they are lawyers, thequestions do not come out as they should"),and his contrastingly excellentclaimed recollective capacities in those areas where his preferences andsupposed interests lie, I greatly doubt he could not recall these meetings. Inany event,however,District 65's August-as well as later-organizationalactivities are amply established through corroborated credited testimony ofnumerous other witnesses, as has been shown.As a matterof fact,on cross-examination Vazquez conceded attending an August meeting of the Distract65 employees organizing committee,as well as an August District 65 generalorganizationalmeeting for shop employees,and further conceded thatDistrict 65 general organizational meetings for the unit employees werecalled even after November,although he personally did not attend them.29Once again,Vazquez later equivocated concerning the date, to theextent of even swearing on the witness stand that he "never said July" on thewitness stand,then lashing out haughtily with, "I do not have an obligationto remember a date."30 In characteristic fashion,Vazquez later denied ever discussing with theCompany a need for a medical plan;but this time he added that at onemeetingGeneralManager Feinberg promisedthat the Company wouldprovide raises for deserving employees"by steps." Apparently he was one ofthe deserving employees,since-as he concedes - in January 1974, afterthe advent and recognition of Teamsters Local 806 with Vazquez's activeprotagonism,under circumstances to be shown,Vazquez received a wageincrease greater by 50 cents per hour on top of the 35 cents per hour requiredby the Local806 contract with Respondent.So did his fellow abandoners ofthe District 65 employees organizing committee who joined him in bringingTeamstersLocal806 on the scene-Eddie Sanabna and Joaquin Ocana, aswell as Emerson Peneherera.August 2 or September4 meetingof unit employees.31 AndVazquez admits that during his attempts in late Novemberto solicit employeesto signcards for Teamsters Local 806,they indicated to him that they still supported District 65.Vazquez aide Joaquin Ocana32 - like Vazquez, called asa witness by Teamsters Local 806, and somewhat on theorder of Vazquezan evasive,unresponsivewitnessbelliger-ently hostile to District 65 - also testified concerning theforegoing, as well as on other matters to be discussed. Heconfirmed that the employees' District 65 employeesorganizingcommittee(including himself as a member)enlisted around 300 unit employees into membership in andbargainingdesignational,card-signing for District 65, andthat largemass meetingsof employees were held by thatUnion in May.and June, withsmaller meetingsin July andAugust.However, according to Ocana, collections toparticipate in the District 65 medical plan were made evenin September by Vazquezas well asConcepcion Pastrana.33And Ocana concededon cross-examinationthat he, togeth-er with Vazquez and ConcepcionPastrana,participated inat least two meetingsof the District 65 employees orga-nizing committeewith Jersey City plant generalmanager,Feinberg, and Personnel Manager Morales, in August,September, or October, concerning a "medical plan" aswell asa "raise" for employees - withoutresult,Feinbergindicating that noelectioncould take place for a year.34Emerson Peneherera, likewise put forward as a witness byTeamsters Local 806 and a protagonist of its November1973 card-signing operation, alsodemonstrated himself tobe not only highly partial to that Union and hostile toDistrict 65, but also a somewhat truculent testifier. Hetestified on directexaminationthat he personally observedorganizationalsolicitation activities on behalf of Distribu-31Although Vazquezasserts that these signatures were obtained in June,the "petition"speaks of the "return" of Local 888 -an attempted"return"which Vazquezhimself testified took placein July through October and eveninNovember,when,also accordingto Vazquez,since employees were (inNovember) "givingmany signaturesto the [Local1888" he decided tocontact Teamsters Local 806 and to introduce it to theDistrict 65 employeesorganizing committee meetingon November16 at the Fastrana home.Furthermore,as shown above(II,A,I), the bulk of the over 300 Local 888cards are in July and August,with an additionalalmost 70 in November.32Also known as Alex Bertran(socialsecurity card)and asAlejandroOcana Bertran(passport),Bertran being(accordingto his testimony) hismother's surname.33Ocana's testimony that as toDistrict 65organizational activities inSeptember and Octoberthere was"no activity .... that could be seen.a complete silence" and that by that time "[District] 65 haddisappeared,"is simply untrue.34Also on cross-examination,however,Ocana assertedthat he withdrewfrom the District65 employees organizing committee in or around Septem-ber (i.e., allegedly considerably before the November 16meeting at thePastranahome).Shown the "petition" with 213signatures(G.C. Exh. 17)opposing return of Local 888 and pledging continuedloyalty to District 65 -delivered,as shown above, to District65 officials at the August 2 orSeptember4 organizational meeting of District 65- Ocana purported to beunable to recallwhether he signed it(although hewas a member of theDistrict 65organizing committee;his name appearson page 4 of that"petition," the same page on which Juan Vazquez's name appears); andclaimed thatitspurpose was in June to counteract Local 888's drive toreturn,which Ocanahad previouslysworn wasin October. On cross-examination,Ocana conceded he never announced his resignation from theDistrict 65 employeesorganizing committee,but that he merely indicatedthisto Vazquezand others who were"with me,"as well as mentioning toConcepcionPastrana in August that he was resigning.Ocana never wrote toDistrict 65to cancel or withdraw his membershipin that Union, or for thereturn of duesor medical plan prepayment. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDLiveWorkers District 65 as late as August 1973,although henever signed a card for that Union;and also that whenRetail Clerks Local 888 was "trying to come back"duringSeptember or October to the very"end of October," heapproached Vazquez,Ocana and some others suggestedthat they obtain another union in which mechanics likehimself(there are only about 8 such-allmales-out of atotalmale and female work force of over 400) could berepresented or better represented,suggesting the Teamsters.On cross-examination,Peneherera conceded that he alsopersonally observed District 65 organizational activity aslate as October notonly by itsorganizing committeemembers but also by that Union's official,Julio Mojica -indeed,by the latter,even in November.And Penehereraconceded that the first mention he heard of TeamstersLocal 806-forwhich he immediately participated in"card"solicitation-was during the third week ofNovember,4 days after a meeting of the District 65employees organizing committee in the Pastrana home.AnthonyCalagna,president of TeamstersLocal 806, alsotestified as a witness for that Union.Calagna asserts that,when he was approached by Vazquez in November on thequestion of representing Respondent's JerseyCity plantworkers,Vazquez told him that"he" wanted a union for theplace where he worked,and spelled out for Calagna thecircumstances of the Retail Clerks Local 888 decertificationas well as the"inability"of Distributive Workers District 65to gain the Employer's approval for recognition 35 Subse-quently,Calagna was summoned to the November 16meeting at the Pastrana home which has already beendescribed.In contrast to the testimony of Vazquez andOcana,however,Calagna swears that at that meeting hewas indeed asked why or how Teamsters Local 806 couldgain recognition from Respondent when District 65 hadfailed in that attempt;and that he replied that his Unionwas the biggest union in the world,controlling all deliveries,and that this was a"good equalizer."More will be saidconcerning this and his Union's immediately successfulrecognitional request below, in connection with the subjectof Respondent's recognition and contracting with Team-stersLocal 806 as the exclusive representative of itsemployees,under the circumstances described,in rapid fireorder and without awaiting a Board election or arrangingfor any variety of non-Board election,and without verifica-tion of the number or authenticity of the"cards" presentedor the circumstances under whichtheywere procured.There was also testimony concerning the foregoing bymembers of Respondent Employer's management team.This testimony does not bear out the assertion of its counsel35Although in this proceeding Calagna swore that he didnotsupplyVazquez with any TeamstersLocal806 membership/bargaining authonza-tional designation cards at this time,in an affidavit sworn to onJuly 19, 1974,submtted to the U.S. DistrictCourt for theDistrict of New Jersey inopposition to an application by the Board'sRegionalDirector for atemporary injunction pursuant to Sec.10(1) of the Act,Calagna swore that hedidgive Vazquez a large batch of Local 806 cards at this timessConfronted on cross-examination with his preheanng affidavit swornto January20, 1974,after reaffirming his statement therein that "I [Kaye]was not subsequently[i.e.,after receipt of District 65's letter requestingrecognition]contactedby anyonefrom District 65,"Kaye conceded thatDistrict 65 Vice President Mojica did in fact telephone him around May 26-28 but that he did not return Mojica s call. Kaye further explained that heomitted stating in thataffidavitthat he had been informedby Jersey Cityin his opening statement that in the"midsummer" and"fall"of 1973,except for"occasional vague rumor ofchatting or gossip in the plant,"Respondent had "noknowledge of the so-called interest,support and ongoingcampaign"of Distributive Workers District 65.Testifying as Respondent's witness,its vice president formanufacturing and distribution,GilbertKaye-who hasbeen associated with the Company since its formation bymerger in 1973, as well as with its predecessor(s) since 1965- stated that he has total responsibility for Respondent'sJerseyCityplant(as well as its Harrison and Bloomfield,New Jersey,plants), including industrial relations, with theplant and/or general manager there reportingdirectly tohim.What is now and since late 1966 or early 1967 the"Jersey City"plant was formerly located in Bloomfield andpreviously in Harrison,New Jersey,and before that inBrooklyn, New York. For the past 20 years or so employeesof that facility had been represented by Retail Clerks Local888 until its decertification in May 1973 as has already beenrecounted.According to Kaye, within about 10 days afterthe decertification of Local 888 and prior to Respondent'sreceipt of any recognitional request from District 65, he metwith a group of employees(at the employees'request) in theoffice of then JerseyCity PlantManager Petrera.Althoughsome employees expressed support for District 65, otherswanted Local 888 back;others favored"a Teamstersorganization";still others"were willing to go it alone" withno union. The employees asked Kaye if the Companywould recognize a union of the employees'choice. Kayeanswered that the Company was not bound to recognizeany union for 1 year following the decertification election.Juan Vazquez(and his son Frank Vazquez)indicated thatDistrict 65 had been approached with a view towardrepresenting the employees. Apparently Kaye had, accord-ing to his testimony, from March through May 1973including a 2-week period following the May 11 decertifica-tion election, been independently advised by various plantemployees during plant visits, that some desired no union atall but favoreddealing withthe Company directly, from allof which Kaye gleaned that there was a broad spectrum ofopinion among the unit employees regarding their represen-tation desires.Kaye concedes that he received District 65'sfirstwritten (recognition requesti(G.C. Exhs.4 and 5) duringthe last week of May 1973 and that the Company neverresponded to it in writing or orally; Kaye also concedes thatthe signer of those letters, Julio Mojica, telephoned him afew days later and left the message for Kaye to call himback, but that Kaye never did so36Plant Manager Petrera that Petrera had been visited personally by Mopcaseeking a meeting with Kaye,because he(Kaye)did not"recall" telling thatto the Board's Regional Office agent with whom he discussed the matter.Confronted thereupon with his July 22, 1974,affidavit submitted to ChiefUnited States District JudgeWhipple in opposition to the Sec. 10(1)temporary injunction application of the Regional Director, wherein Kayeswore that he did indeed receive"one or two"telephone calls from Mojica,Kaye swore herein that it was"one only";and, conceding that he knew thepurpose of Mojica'svisit to Petrera at the end of May was to securerecognition of District 65, Kaye explained that he omitted to mention this inhis affidavit to Chief Judge Whipple through an "oversight."In view of theseand other inconsistencies,lapses,alleged recollective failures, or carelessnessunder oath,I am unable to extend full faith and credit to various aspects ofKaye's testimony,particularly considering his interest and other circum- HARTZ MOUNTAIN CORP.503While asserting that the Company's failure to respond toDistrict 65 was in pursuance of deliberate company policy,Kayeconcedesthat the Company did not know one way orthe other whether the asserted District 65 claim of majoritystatus (G.C. Exhs. 4 and 5) was false or genuine. It isnecessary to weigh Kaye's assertion of company policy inthis regard in connection with its contrasting reaction to theTeamsters Local 806 recognitional demand following thatUnion's collection of cards from Respondent's employeesunder circumstancesto be described. Kaye further testifiedthat on or about July 10, 12, and 18 he was informed bycompany counsel that counsel had (on the Company'sbehalf) orally declined recognition of District 65; and thataround the same time company counsel informed him thatDistrict 65 Counsel Eisner was again requesting recognitionof District 65, in response to which Kaye indicated thatthere was no change in the company position and that theCompany would notrecognizeDistrict 65.37Kaye admitted on cross-examination that he was aware,from both Jersey City Plant General Manager Feinbergand Plant Manager Petrera, from May 23 to July 10, thatDistrict 65 was engaged in organizational activity amongthe employees there, including solicitation outside of theplant, card-signing by employees, and offplant meetings ofemployees at a nearby hotel. Also on cross-examination inseeming contrast to his earlier testimony,38 Kaye admittedthat Petrera informed him that Mojica and an associate hadvisited Petrera at the plant and, after introducing them-selves,requested they be allowed to speak to a corporateofficer to discuss representation, and that Petrera hadsupplied them with Kaye's name.Kaye somewhat crypti-cally testified that if, when company counsel informed himin July of the renewed request for recognition from District65 Counsel Eisner, District 65 represented a majority of theemployees, "then this would have constituted a crystalliza-tion of employee sentiment which did not exist in late May,1973" - but atthe same timeKaye conceded that he wasnot interested in seeing the District 65 cards to determinewhether in fact that Union represented a majority of theemployees.39Kaye testified that he was aware - from Petrera,Feinberg, and leaflets - that District 65 was conductinggeneral organizational meetings for employees in June andJuly, and even in early August (Resp. Exh. 45 and C.P.Exhs. 8A and 8B - an August 2, 1973, leaflet and letter,stancesdetailed below. Thus, for example,I cannot credit his sweepingdenial, during cross-examination,of awarenessof District 65 card solicita-tion beforereceiving its recognitionslrequest atthe end of May; nor thatJersey CityPlantManager Petrera toldhim that he (Petrera- who, forundisclosedreasons,was not produced to testify) was likewiseunaware of it;nor that Petrera failed to informhim about Mojica's visit.Such demalsovertax my credulity and cannot but reflect adversely on their author'soverall credibility.37Kaye first testified he told companycounsel thatthe Company wouldnot recognize"District 65 or any otherunion," but thereafter modified thisto limit it to "District 65."38 Cf. fn. 36,supra.39 It will be recalled that Distract 65 had expressly offeredRespondent todemonstrateitsmajoritystatus through cards,including before the FederalMediationand ConciliationService(G.C. Exhs. 4 and 5) - an offer whichcontinued to meet with stony silencefromRespondent(or refusal from itscounsel),in stark contrastto Respondent's later speedyrecognition ofTeamstersLocal 806 without any cardcheck of that nature, as will be seen.from District 65, produced by Respondent from a file ofDistrict 65literaturemaintainedby Respondent); thatDistrict 65was sponsoringa contributory health-medicalplan in August, and had conducted a group employees'meetingthereon; and that General Manager Feinberg hadalerted him to employee interest in District 65 in August.Kaye further testified that he was also aware that from Junethrough September a group of employees was meeting withFeinberg, Petrera,and Morales concerning"conditions atthe plant," includingthe absenceof health-medical benefitsand "merit"wage increases;but Kaye deniesawarenessthat the group -mostif not all of whomweremembers ofthe District 65 employeesorganizingcommittee - spokefor District 654°During subsequentcross-examination,Kaye acknowl-edged that he wasaware upto the very time of Respon-dent's recognition of Teamsters Local 806 (November 30,1973) of the interest and activities of a group of employeesin and for District 65,41 with ongoing card-solicitation atleastuntilAugust. Finally,Kaye asserted that as ofNovember 15he wasunaware of the interest of anyemployees inanyunion other than District 65.42 Kaye alsoinsisted that at no time didhe discussthematter of theundesirability or possible undesirability of District 65 asbargaining representative of the Jersey City plant employ-ees- a statementwhich I regard as palpably incredible onits face.JamesWilliam O'Connor, Respondent's vice presidentfor engineeringand laborrelations,conceded on cross-examination that he was aware in June or July, from hiscolleagueKaye (also avice president, with direct responsi-bility over the Jersey City plant, among other plants), thatDistrict 65 - aswell as other unions -were engaged in anorganizationaldrive at the Jersey City plant; and that healso knew in August, September, October, and "throughNovember" from "pipelinesin the plant" and PlantManager Petrera that District 65was engaged in anorganizationaldrive, including card solicitation, outside ofthe plant,and alsoemployees'organizationalmeetings.O'Connor reiteratedthison further cross-examination and,amplifying on it, additionally testified that throughat leastmid-November he knew through Plant Manager Petrerathat variousunions - includingRetail Clerks Local 888and DistributiveWorkers District 65 - were,simulta-neously with Teamsters Local 806, conductingorganiza-40Under the circumstances,Iwould haveextreme difficultyin creditingthisdenialor equivocation,whichever it is.Kaye's carefully chosentestimony that he personally never observed any District 65 organizationalactivities subsequent to August 2 at best cannotbe taken other than literally;even so it must be taken with extreme reserve, and certainlynot asequivalentto a statement that Kaye was unaware or uninformedof such activity. Uponthe record as a whole,I reject Kaye's denial-if such it is or is intended to be- especially because of the credited testimonyof Jersey City Plant GeneralManager Feinberg that "I tell you, he [Kaye I saw it" in at leastSeptemberand October if notalso in November and December, as will be shown below.41 1 reject Kaye's later superadded equivocation or assertionthat he didnot know theywere working"specifically" on behalf of District 65.42But cf. II,A,1,supraconcerning the organizationalactivitiesof RetailClerksLocal 888,including its amassingof almost 70 additionalmember-ship/bargaining authorizational designation cards in November, and theadmissionsby other ofRespondent's officials(Vice PresidentO'Connor,GeneralManager Feinberg,and by ascriptionwithout denial by PlantManager Petrera)of knowledge as well as upward reportingthereof. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDtional drives and attempting to gain recognition as bargain-ing representative for the employees,and that someemployees did not desire any union at all;and that hegenerally passed such information upward to his superior,ExecutiveVicePresidentLovitz.The foregoing is incontrast to O'Connor's statement in his July22, 1974,affidavit to the district court that"I had not been aware ofany rival union activity or claim [i.e.,other than byTeamsters Local 806] for quite some time,at least sinceAugust" (G.C. Exh. 143).We now proceed to the testimony of Respondent'smanagerial officials Feinberg and Morales concerning theirknowledge of District 65's organizational activities andtheir upward reporting thereof.Respondent JerseyCityPlant General Manager MorrisFeinberg first entered its employ and was assigned asgeneral manager there on July 16, 1973,remaining in itsemploy in that capacity until June 28,1974.43 As generalmanager of the JerseyCity plant,Feinberg functioneddirectlyunder and reported directly to Respondent VicePresident Kaye who was based at Respondent'sHarrisonheadquarters.EfrainMorales, personnel manager of theJerseyCityplant, functioned under Feinberg.Since Feinberg was not at the JerseyCity plant until July16, 1973,he had nodirectpersonal knowledge of District65's activities there prior to thatdate44However, as hetestified,when or soon after he started Kaye told him thatvarious unions including District 65 were attempting toorganize the plant.Feinberg thereafter learned fromsubordinate supervisors and rank-and-file employees in lateJuly and early August that,although opinion was divided,employee interest existed in District 65(as well as in otherunions).He subsequently met with different groups or"committees"of employees,with"no one committee[speaking] for all."In July and August,he was advised thatDistrict 65 representatives or spokesmen were visiting the"perimeter"of the plant;and after Labor Day andthroughout September he received reports concerningDistrict 65'sorganizing activities outside of the plant,including discussions with employees as they were leavingthe plant.Although Feinberg seldom left the plant duringlunchtime,on such occasions as he did he himself observeda person he knew to be a District 65 organizer(Tito Ortiz)in a car parked outside the plant, with others there withhim, from time to time through the endof 1973.43Feinberg was no longer in Respondent's employ when he testified inthis proceeding. In appraisinghis credibility, I have taken into account thatfact and his consequent apparent lack of direct interest because of hisdisassociation(other than some pecuniarycontinuity) withRespondent, aswell as his testimonial demeanor,which impressed me generallyfavorablywith limitations as shown,arising in part from conflicts arising out ofaffidavits he signed for the district court.14His predecessor(to the extent that he can be said to have had one, sincehe was thefirst to fillthe position of generalmanager),Petrera (plantmanager,who assumed a rolesecondaryto Feinberg with the latter's advent)was not called by Respondentto testify4'This incident is unmentioned,and most of these circumstances are alsounmentioned or greatly muted,in Feinberg's July 22, 1974, affidavit to thedistrict court(G.C. Exh. 145).46This,again,is in marked contrastto the carefullyworded generaliza-tions, indicativeof the contrary,in Feinberg's July 22, 1974, affidavit.17Theforegoing far more explicitly factual testimony by Feinberg maybe contrasted with the following seemingly carefully drafted generalizedwording in his July22, 1974,affidavit: "I could detect no pronounced surgeFeinberg further testified, with precision and decisivefirmness, that he was aware of employee interest in andorganizingactivities by and on behalf of District 65 fromJuly to December 1973 - including handbilling outside ofthe plant,as late asOctober, November, and December,and also by Retail Clerks Local 888 - its official Lucas hadintroduced himself to Feinberg outside of the plant45 -from August through October. Feinberg further swore thathe reported all of this activity (September, October,November, and December) to his superior Kaye, addingthat "I tell you, he [Kaye] saw it" himself. Feinberg alsotestified that theDistrict 65'sorganizingactivitiesweregreater in September and October than before that .46Finally,Feinberg swore that he was aware of employeeinterestin representation by District 65 as late as Novem-ber 15 and perhaps later, and that he saw District 65buttons worn in the plant in "heavy concentration" inNovember and December 1973.47 I credit this testimony ofMorris Feinberg, Respondent's own witness.Respondent's Jersey City plant personnel manager,Efrain Morales, likewise conceded knowledge of Distribu-tiveWorkers District 65 (as well asRetail Clerks Local 888)organizing activities at the plant prior to December 3, 1973.Since Morales only came to the plant as personnelmanagernear the end of August (August 26 or 27, according to histestimony), his observation of those activities must presum-ably have been in the period from then on - i.e., duringapproximately September through November (and later) 48He conceded that he saw and read organizing literature andannouncementsof meetings for District 65 between August1and December 31, 1973.49Upon the record presented, it is clear and I find thatDistributiveWorkers District 65 was, to the knowledge ofRespondent, activelyengagedin substantial union organi-zationalactivityamong Respondent's bargaining unitemployees from mid-May through at least November 1973.3.Teamsters Local 806 organizational campaignand Respondent's recognition of and execution ofcontracts therewithWe proceed now to a review of the events resulting in therecognition of Teamsters Local 806 by Respondent as theexclusive collective-bargaining representative of its JerseyCity unit employees, and the contracts entered intobetween Respondent and that Union.of substantial interestin any particularunion."Languageof this type mustyield to factual testimonyunder observed cross-examination at a hearing.48 I find greatdifficultyin crediting large segmentsof the testimony ofMorales, who impressed me as a loyal servitor anxious tooutdo himself onbehalf of his employer -to the extent,for example, of swearing that he"doles]not think" he saw any District 65buttons inthe plant prior toDecember 3, 1973, that hewas unawarethat ConcepcionPastrana wasinterestedin District 65 but wasunder the impression that she wasin favor ofTeamsters Local 806 onNovember 30, and that nobody indicatedto him atany timeprior to December 3 that District 65was attempting to organize theplant-statementsso palpablyincrediblethat they border on the absurd.49Concerning these,Moralestestifiedin hischaracteristicallylethargical-ly evasive fashionthat (although personnel manager)he kept nofile on theseand could "not recall"whether he turned theseover to anybody although hemay have told Feinberg aboutsome of them.He then tossedin the furtherqualification that he was unableto recall whichunion or unions wereinvolved sincea number ofunions were competingfor the employees'loyalty. HARTZ MOUNTAIN CORP.505a.November 16-30 organizational activitiesFollowing the District 65 employees organizing commit-teemeeting at the Pastrana home on November 16, 1973,which has been described, Vazquez, Ocana, Sanabria (andperhaps another or other adherents) broke off or separatedthemselves from the employees committee and beganactively soliciting on behalf of Teamsters Local 806, havingobtained membership/bargaining authorizational designa-tion cards from that Union. This activity commenced onMonday, November 19. As of November 30 - a period ofabout 11 days, with an intervening weekend and a holiday,Teamsters Local 806 secured from Respondent Employer asigned recognition agreement (G.C. Exh. 2). The nature ofthe activities- including employer support, aid, andassistance- which achieved this result in such short order,in contrast to Respondent's continued "stonewalling" withregard to Distributive Workers District 65 notwithstandingthat Union's known organizational activities and substan-tial employee interest therein and its proffer to demonstrateitsmajority strength among the unit employees (and alsoRespondent's ignoring of its strong employee following inRetail Clerks Local 888), will now be shown.Various bargaining unit employees, called by GeneralCounsel as witnesses, and generally demonstrating a highorder of testimonial credibility under strong and able cross-examination, testified - almost all in Spanish through aninterpreter- concerning the circumstances under whichthey or fellow employees were solicited, importuned,invited, or induced to sign membership/bargaining authori-zational designation cards for Teamsters Local 806 duringthe brief final week or so of November 1973 precedingRespondent's prompt recognition of that Union as theirexclusive bargaining representative.Fernando Aguirre, a machine operator in Respondent'semploy since early May 1972, who was terminated byRespondent without assignment of reason during thependency of this hearing,50 testified that following thedecertification of Retail Clerks Local 888 he became activeon behalf of Distributive Workers District 65 as a memberof its employees organizing committee, together withConcepcion Pastrana, Nelson Cansing, Modesto Zapata,Juan Vazquez, Joaquin Ocana, Eddie Sanabria, and others- a committee which, Aguirre confirms, was still intact atthe time of its described November 16 meeting at thePastrana home,when or soonafterwhich a minorityconsisting of Vazquez, Ocana, Sanabria, and Ms. Diaz splitaway from it. Commencing the week after the November 16District65 employees organizing committeemeeting,Aguirre observed Local 806 cards being distributed on thefirstfloor inside the plant during worktime, to employeeswhile at work, principally by Juan Vazquez, JoaquinOcana, and Eddie Sanabria. Aguirre observed Vazquezengaged in this activity openly and without hindrance, from50Aguirre's termination is discussedinfra,II,B,3.51Although Feinberg denies this episode,on comparative demeanorobservations in this aspect and the record as a whole I credit Aguirre, whosetestimony,as shown below,isfirmly corroborated by Nelson Cansing,another impressively credible witness.52Although Vazquez to a degree disputed Algann's account of his card-signing for Local 806,I credit Algarm's version. Vazquez' aide Penehereraswore he is positive it was he (Peneherera)who gave the Local 806 card toNovember 17 to the end of Novemberon an estimated 10 to15 occasions, on his and other employees' worktime; duringthis period from November 17 on, Vazquez appeared to bedevoting his full time to this activity, openly and withoutemployer objection or interruption, at the same timewithout hindrance from any of Respondent's supervisorsopenly downgrading District 65 to the employees whom hesolicited for affiliation with Teamsters Local 806. At timesAguirre observed Vazquez and Ocana together in thisactivity.As forOcana,he also wasobserved by Aguirre onnumerous occasions during the same period,engaged in thesame activity as Vazquez, also openly and without supervi-sory hindrance during worktime, and also seemingly attimes engaged exclusively in this activity. Aguirre likewiseobserved Sanabria engaged in the same activity on anumber of occasions (estimated at four to eight), duringworktime, spending as long as 10-15 minutes with aworking employee in enlisting him or her into signing aLocal 806 card. Around November 24 or 25, Aguirre (in thecompany of fellow employee Nelson Cansing - who, asshown below, corroborates Aguirre) was told by GeneralManager Feinberg in the plant that he (Aguirre) was a"good worker" and that Feinberg "wouldn't like having tofireme [Aguirre ] if I didn't sign the card .... If any of theemployees who were working for 806 came to offer me acard, to have it signed, because that union was going in." 51Felix Algarin, an order picker in Respondent's employsinceJune 1, 1973, testified that while he was at work onNovember 21, 1973, he was approached by Juan Vazquez,who handed him a blank Teamsters Local 806 card andtold him that "by signing those cards he [Vazquez] wouldgo and speak to thatunion";but, according to Algarin, tohis surprise "it didn't happen that way" - instead, "all of asudden the union was inside." Algarin further swore thatanother reason why he signed this card was that a day ortwo before Vazquez handed it to him, Alex Ocana, in thepresence of fellow employee Francisco Altamirano, hadwarned him that those who did not sign cards would befired when Local 806camein and that Local 806 alreadyhad a majority. Algarin had previously signed a card forDistrict 65 in or about July, which he never revoked orwithdrew.52Rafael Bueno, employed by Respondent as an orderpicker for a short period from late 1973 to early 1974 - andwhose alleged discriminatory discharge figures as part ofthis proceeding and is discussed below - testified crediblythat he signed a Teamsters Local 806 card on November 21,1973, at the behest of Vazquez, who presented the card toBueno - who can barely read English - and asserted toBueno that the Company had indicated it would recognizeLocal 806 but would neverrecognizeLocal 888 or District65. According to Bueno, although he wanted District 65 torepresent him, because of Vazquez's assertion he signed theAlgann in the presence of Vazquez, and that he(Peneherera)or Vazquezfilled in the date on it,that the only thing said to Algarin was to read andexplain the card to him after cautioning him to "pay much attention,"and tobe careful in filling it out. Afterseeing Penehereraand Vazquez as theytestified,and comparing Algann's demeanor,Ihave gravedifficulty inpicturing a scene such as described by Peneherera,whose generalcredibilityimpressed me as wanting. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDcard on the theory that Local 806 was the only unionrealistically available in view of the Employer's attitude.53Milagros Cancel,another unit employee and a mostimpressive witness, testified utterly persuasively that whenshe applied for employment at the JerseyCityplant inNovember 1973,after a brief wait in the waiting room ofthe PersonnelOffice she was called into the office ofPersonnelManager Morales, who interviewed her in thepresence of two secretaries.After questioning Ms. Cancelabout her education and background and informing her asto the rateof pay,Morales handed her an application formtogetherwithaTeamstersLocal806member-ship/bargaining authorizational designation card and toldher to fill them out in the personnel office waiting roomimmediately outside of his office.She did so. While she wasin that waiting room,Juan Vazquez came in and also toldher to fill out the card;at the same time Vazquez handedout Local 806 cards to the 15 or more other persons thereand told them to "fill them out" - all within the sight ofMorales, who was standing in the nearby doorway betweenthe waiting room and his office handing out employmentapplication forms.In the waiting room,after she had signedand dated the Local 806 card(November 27, 1973), sheasked Morales what it was for;when Morales started toanswer,Vazquez broke in and stated it was for the unionthat was "representing"the employees and "give [you your]benefits."She thereupon handed the Local 806 cardtogether with her employment application to Morales, whohired her and she started to work that day.54Nelson Cansing,a hi-lo machine operator in Respon-dent's employ for 4 years, confirming other employees'credited testimony to the same effect,likewise testifiedcredibly that on various occasions toward the end ofNovember he observed Vazquez, Ocana,and Sanabria (aswell as others)soliciting unit employees,throughout thedownstairs portion of the plant,to sign Teamsters Local33Vazquez flatly denies Bueno's version or that he ever even asked Buenoto join or sign a cardfor Local806. 1 have already indicated - and shall laterat greater length describe additional reasons for - my grave reservationsconcerningVazquez's credibility herein.I credit Bueno's version.54Testifyingon this subject as Respondent'switness,Morales simplydenied giving Ms. Cancel aLocal806 card or asking her to sign it;on cross-examination the following day, however,he swore he was unable to "recall"her jobinterview.Vazquez totally disputed the episode as recounted by Ms.Cancel;according to Vazquez,he told Ms.Cancel and her husbandWilfredoLorenzana in the"hallway"at the"side," outside of Morales'office, not inthe presence of Morales,that Mercedes Rivera(another employee-she, aswell as Ms.Cancel,were later terminated by Respondent,as is discussed inI I,B,3,infra)had told him to give them Local 806 cards and that they wantedto have"the union in"since"we did not have a union,"and that thisconversation took place after they had been hired.For reasons already inpart indicated,and amplified hereafter,Iwas impressed with the poor ratherthan the goodquality of Vazquezas a witness.Under the circumstances, myrejection of his version and my preference for and acceptanceof theversionof Ms.Cancel represent an easy choice.As I have already indicated, Ms.Cancel was a highly impressive witness whose demeanor and assureddelivery commandedbelief.Unlikemost of the other unit witnesses shetestified in English;is an educated as well as intelligent,highly articulateperson whose testimony rang with truth-in marked contrast,also, to thetestimony of Morales,with his alleged memory deficiencies and mincingequivocations,which were perhaps in the most charitable view theproduct ofdesire not to harm or displease his employer. Respondentsaw fit, forundisclosed reasons,not to produce either of the secretarieswho Ms. Cancelswore were present during her interview with Morales.Incidentally,Ms. Cancel signed a card forDistrict 65late inDecember1973- althoughnot directlymaterial in the aspect of this case underimmediate discussion, nevertheless further indicationof that Union'scontinuing vitality among unit employees even in December.806 cards, spending as much as 10 minutes with eachemployee,during regularworking time. There is again noindication of objection by or interference from any supervi-sory personnel. Further, Cansing corroborates the creditedtestimony of Fernando Aguirre(supra)that on or aboutNovember 25 he and Aguirre were told by GeneralManager Feinberg55 (outsideof the plant cafeteria) that ifthey were presented with Local 806 cards they should "signit" or else "he would be very sorry to have to fire [you]."Although Aguirre said nothing to this, Cansing respondedto Feinberg, "Me no like Union 806." Two or three dayslater- still in November - Cansing was called toFeinberg's office, where, in the presence of Alex Ocana(acting asinterpreter) Feinberg informed Cansing that he(Feinberg) was aware that Cansing had been offered asupervisory position (as he indeed had, byPersonnelManagerMorales),and that Feinberg was awaiting wordon this from "Harrison" who knew that Cansing was "withDistrict 65, and they wanted to be sure I [Caning] gotaway from the movement and after a few days, the first ofDecember, Union 806was goingto be recognized, and he[Feinberg] would advise me to have the benefits.... (Itwill be recalled that Caning was a member of the District65 employeesorganizing committee.)Cansing indicatedwillingnessto accept the supervisory position but wanted toknow what benefits he would derive. Feinberg replied thathe did not know but wanted to besurethat Caning was"out of [the District] 65 group"; and that Caning would beplaced in charge of the machinists, with a choice of buildinglocation.56Notwithstanding his acceptance of the invita-tion to become a supervisor when he received it fromMoralesearlier in November (or October), as of the date ofthe instant hearing he had not received it.57 Caning alsobrought out that atleastthree of Respondent's supervisors- Ildefonso Urdaneta (a foreman), Efrain de Jesus (aforeman's aide),and Carmen Cuaz (a forelady's aide) -ssAs alreadyindicated,although Feinberg denies that episode, oncomparative demeanor observations I prefer and credit themutuallycorroboratedaccount of Aguirre andCanning.isWhileadmitting that he spoke to Cansmg in his office,with AlexOcana - a chief Teamsters Local 806 protagonist - as interpreter, inNovemberconcerning Cansing's pendingsupervisoryassignment,and thathe (Feinberg)was aware of Causing'sDistrict65 sympathies,Feinbergwould have it according to his testimony that hemerely relayed on toCaning that no decisionon his supervisory job might be forthcoming for afew more weeks and that thesubject ofDistrict 65 remained unmentioned,but that Feinberg did remark that he would expect a supervisorto be withoutany union affiliation. However, in his July 22, 1974, affidavit Feinberg hadsworn,concerningthisepisode,"Idid have a conversation with Cansing inmy office late in Novemberat winch time I discussedthe possibility of hisbeingpromotedto a supervisoryposition at the plant.... I knew Caningsympathizedwith District 65, so Itoldhim that hecould not remainaffiliatedwiththator any union if he became a supervisor.Idid not tell him that hehad toabandonDistrict65 as a condition of being giventhe supervisory job."[Emphasis supplied.] (As appears from Cansing's testimony-undisputed inthis regard and, indeed,conceded by Respondent as to IldefonsoUrdaneta- no fewer than three of Respondent'ssupervisoryemployeesnot onlybelonged to Teamsters Local 806 but were also members of its organizingcomnuttee.) Cansing's accountof the Novemberepisode in Feinberg's officeisundisputedby Alex Ocana,who according to Feinberg as well as Cansingwas there and acted as interpreterfor Feinberg,and who testified at lengthon other facets of the case.57 Several years ago, Cansing had filled therole of an "acting"supervisoror foreman's aidefor approximately a year,but was relievedof this at hisown requestwhen no payraise was forthcoming. HARTZ MOUNTAIN CORP.507are members of Teamsters Local 806, and that the initialLocal 806 organizing committee in November 1973included these three supervisory employees of Respondent.Miguel Denizad, employed by Respondent since the endof August 1973, testified that 3 or 4 months after he hadsigned a union card for Distributive Workers District 65(which, according to his recollection, was around a monthafterhis employment started), he signed a card forTeamsters Local 806 which he did not date or otherwise fillout since he cannot read or understand English. Accordingto his testimony, he signed the card after receivingnotification in his pay envelope indicating that he would bedischarged if he did not do sops and because Vazquez toldhim, "Sign the card." Although the date November 21,1973, appears on the card, Denizad credibly insisted that hedid not fill that (or any other date or information) in on thecard, and his testimony - despite some confusion on hispart on the subject of the date of Christmas in relation toanother holiday or celebration date in Puerto Rico - intotality fairly indicates that he signed the Local 806 cardafterthe November 30 recognition date of that Union andthat, therefore, his card was predated by someoneelse.59Luz Fabiola Diaz, a unit employee employed as a packeron the second floor of the Jersey City plant, testifying insimilar vein to numerous other unit employees, testifiedcredibly that on three or four occasions in November 1973after Thanksgiving she observed Vazquez - a first-flooremployee - during worktime soliciting employees on thesecond floor to sign Local 806 cards. (According to Ms.Diaz, at least three supervisors were assigned to the secondfloor - William Presutti, Carmine de Rosa, and "Mr.Ernie.")Also in November, Ms. Diaz further observedOcana and Sanabria during their and second-floor work-time, uninterruptedly soliciting unit employees to signLocal 806 cards almost every day. At or around the sametime, she saw Vazquez in conversation with Local 806representatives in the plant, and those representativesengaged in conversation with General Manager Feinbergalso.Christina Flores, who like most of the unit employeesneither speaks, reads, nor writes English, testified that shestarted in Respondent's employ in August 1972, continuinguntilmid-January 1974. Shown her alleged member-ship/bargaining representationaldesignationcard inTeamsters Local 806 bearing the date November 21, 1973,she stoutly denied that she ever signed or dated orotherwise wrote anything appearing on that card, or thatas It isobserved thatthe collective agreement entered into betweenRespondent and Teamsters,dated December 1, 1973, contains a "unionsecurity" provision conditioning continued employment of unit employeesupon membership in Teamsters Local 806 (G C. Exh. 3A).59 Testifying on this matter,Vazquez first swore that Denizad signed thecard in his presence after Ismael Reyes filled it out.When,however, it waspointed out to and conceded by Vazquez that the date on the card is in adifferently colored ink from therest of the entrieson the card, Vazquez - inhis characteristic testimonial style - backed away from his earlier testimony,indicated he may not have seen the date filled in, and conceded he did notsee Reyes change pens;and still later he further conceded that he did notknow who wrote the date on the card or whether it was on the card when heturned it over to Teamsters Local 806. When Vazquez nevertheless insistedhe "knows" he turned this specific card over to that Union prior toDecember 3, in the face of his testimony that he also gave out cards toemployees and turned them over to the Union after December 3, Vazquezwas unable to offer any explanation for his alleged ability to distinguish thisshe ever authorized anybody to fill out such a card for her.Further testimony elicited from her was that although herhusband told her he had signed a card for her in Local 806,notwithstanding that she had no desire' to affiliate withLocal 806 and had already joined District 65, the card inquestion with her name on it is neither in her handwritingnor in her husband's handwriting.60Wilfredo Lorenzana (Lorenzano), a unit employee ofRespondent until around April 1974, testified that heapplied for a job withRespondenton November 27, 1973.After waiting in the personnel office waiting room forawhile, at or around 10 a.m. he was called into the office ofPersonnelManagerMorales for interview. Present inMorales' office,in addition to Morales,were two secretariesand Juan Vazquez. Lorenzana had previously observedVazquez going in and out of Morales' office as other jobapplicantswere entering there from the waiting roombefore Lorenzana's interview. InMorales' office, withMorales looking on, Vazquez handed Lorenzana a Team-sters Local 806 card and stated that it "was the union whichwas legally representing the workers there" and that "it wasfor the union that will represent you." Morales remarked"that it was true," and also told him that his ,signature onthe card was "necessary to be signed to belong to the unionand to be able to work there." Lorenzana filled in the card(G.C. Exh. 27), dated it on that day (November 27, 1973),and signed it.Morales thereupon gave Lorenzana anemployment application form which Lorenzana filled in,asked him a few routine questions, offered him a job at$1.80 per hour, and informed him that "later on... [you]would have more benefits according to the union that theyhad there ... the same as the one in the card [you ]fill[ed]in."Morales then called the supervisor to whom Lorenzanawas assigned.Present throughout this episode were Mo-rales, two office secretaries, and Vazquez. When LorenzanaleftMorales' office to reenter the personnel office waitingroom, there were an estimated 17 or 18 persons waitingthere: Vazquez, who had stepped out of Morales' office withLorenzana, began distributing Local 806 cards to thepersons in the waiting room. One of them - identified byLorenzana as Valdes, who knew no English at all - askedLorenzana to help him fill out the Local 806 card, andLorenzana did so without reading the card to him.Lorenzana heard Vazquez tell the employees to whomVazquez was distributing cards there that the cards were forthe Union which represented the employees working thereand which would also represent them. When Lorenzana leftcard from the others; grappling at straws at this point,he finally offered thelame explanation that he remembered one card-not Denizad's - wasturned over to Local 806 before December 3 because its signer was "veryfat."Reyes was unexplamedly not called to testify. I credit Denizad'stestimonythat this card was not signed onNovember 21 or prior toRespondent's recognition of Teamsters Local 806.60A second Local 806 card was presented here, dated January 9, 1974,this one admittedly signed by her after Christmas 1973. Since this card issubsequent to Respondent's recognition of Local 806 here in question, it isimmaterial to this proceeding.With regardto thefirstalleged ChristinaFlores card - i.e., the one bearing dateNovember 21, 1973 - Vazquezdenied any recollection of ever having seen it before.I am unimpressed byand wholly dubious of the testimony of Ocana that he remembers receiving it"precisely.ormore or less" - whatever that may mean - onNovember 21, 1973, from Cresenziano Salcedo (who was not called totestify), but who was unable to identify the signature thereon, leaving Ms.Flores' testimony in effect unchallenged. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDthe personnel office waiting room, Vazquez was still therespeaking to employees,soliciting them to sign Local 806cards.Subsequently,inDecember, Lorenzana signed aunion card for Distributive Workers District 65, and stilllater,in January 1974, he asked Morales to return his Local806 card,telling him he had not authorized a continuingdues deduction for Local 806,but Morales informed himthat this was not possible and that he could not continue towork for Respondent without belonging to Local 806.Lorenzana told Morales he would place the matter beforethe National Labor Relations Board,which he did the nextday.61Hector Lozada,another unit employee,testifiedwithpersuasive credibility to a comparable experience in Re-spondent's personnel office on November 24,1973 - also,as in the other instances which have been described, priortoRespondent's recognition of Teamsters Local 806 -while in process of interview for employment at the JerseyCity plant.After Lozada had filled out an application formin the personnel office waiting room,he was approached inthat room by Juan Vazquez,who asked him if he had "filledout the card for the union."When Lozada answered that hehad not,Vazquez handed him a Local 806 card and toldhim to fill it out. At the same time,Vazquez similarlyinformed and handed Local 806 cards to four other jobapplicants there.Although Lozada filled in the blanks onthe Local 806 card he had received from Vazquez, he didnot sign the card at that time.Later that morning, in theofficeof PersonnelManager Morales,Morales askedLozada if he had filled out the card for the Union.Lozadainformed Morales that he had and showed him the card.Morales remarked that it was "a strong union . . . theunion of the truck drivers" and that"that was the unionthat would represent[you]." Lozada actually signed thecard on November 27, the day he started to work at theplant,on which date he was approached at his workplaceduring worktime by Vazquez,who asked him for his card,which Lozada then gave him. Lozada subsequently, inDecember,signed a card for Distributive Workers District65. Lozada's employment with Respondent was terminatedon March 26, 1974.62JoseMaisonet,another unit employee,entered Respon-dent's employ as a hi-lo forklift operator on November 13,1973, remaining in that capacity until he was terminated on61Vazquez testified that neither Morales nor any of his clerks was presentwhile Vazquez solicited Lorenzana'sLocal 806 card,allegedly outside ofMorales'officewith the door to Morales' office closed;Vazquez thenappeared to indicate he (Vazquez)was not even in the personnel officewaiting room but in the hallway outside, whence he grudgingly conceded hecould not have seen whether Morales'office door to his waiting room wasopen or closed.Furthermore, it is difficult to perceive how Vazquez couldhave been distributing cards to and speaking with persons in Morales'personnel office waiting room from the hallway outside.After listening toVazquez's labored version of this episode and observing him closely as hepursued his path through it, I was left with the strong impression that it wasbeing retailored,and I accordingly reject it and credit Lorenzana's version.Furthermore,unexplainedly the two office clerks of Morales were notproduced to dispute Lorenzana's testimony in any way. As for Morales,although he asserted that he did not tell Lorenzana he would"have" to sign aLocal 806 card,he also testified he was unable to recall interviewingLorenzana at all.While,to be sure, there are some variations in detailsbetween Lorenzana's testimony and his prehearing statements,nevertheless,upon the record presented,including evaluation of comparative testimonialdemeanor while observing each of these witnesses under cross-examination, Iprefer and credit the testimony of Lorenzana.April 26,1974, also during the pendency of this proceeding.There has been presented here a Teamsters Local 806 cardbearingMaisonet's signature,datedNovember27, 1973(G.C. Exh. 60). Maisonet's credited testimony establishesthe following concerning this card.AroundDecember 10Maisonet was approached by Juan Vazquez,who told himthat he "needed somebody for the 806 committee."Maiso-net replied that he did not wish to be involved.Vazquezthen asked him if he had signed a Local 806 card andMaisonet said no. About four times inDecember,duringworking time,Vazquez tendered a Local 806 card toMaisonet for signature,warning him that if he did not signithe would be "put out." InJanuary 1974,Maisonetreceived permission from Personnel Manager Morales totake leave for the purpose of visiting his sick father inPuerto Rico.Thereafter Maisonet was again approached byVazquez,who suggested that he sign a Local 806 card toenable him to obtain the "benefits from the union"in caseanything happened to him during his trip to Puerto Rico.Maisonet swears, and I credit his testimony,that the date"11/27/73"which appears on this card(G.C. Exh.60) wasnot placed on it by him and that he signed this card inJanuary 1974a few days before he left for Puerto Rico onJanuary 28,he fast having learned about his father's illnessthere from a telegram received by his brother aroundJanuary 15,1974.63Jose Peguero, another unit employee,employed as amerchandise organizer,likewise testified that in November1973 he observed Juan Vazquez distributing union cards inthe plant during working time,interrupting his own work togo to different plant areas in order to do so.as Peguerotestified that he signed a Teamsters Local 806 card as wellas a Distributive Workers District 65 card and probablyalso a Retail Clerks Local 888 card, with the understandingthat if he signed cards forallunions there would be anincreased likelihood of an election;he himself clearlyfavored District 65,of which he later became a committeemember.Teamsters Local 806 presented testimony of a number ofwitnesses concerning its advent into the unit employees'representational picture at Respondent's Jersey City plant.At the outset it must be observed that the openingstatement of counsel for Local 806 that when that Unionentered the picture in November 1973 it was unaware that62Concerning the foregoing,Vazquez testified that he was unable toremember Lozada or his card.Ocana, however, testified that it was he whogave this Local 806 card to Lozada,who signed it in his presence"more orless before" December 3; but Ocana was unable to explain why two differentdates(i.e.,November 24 and 27,as credibly explained by Lozada)appear onthe card. As for Morales,he appeared to be careful to limit his testimony tostating that he did not ask Lozada to sign a Local 806 card-which is notinconsistent with Lozada's testimony - and he then asserted on cross-examination that he was unable to recall his job interview with Lozada. Allcircumstances considered,I credit Lozada's version of the episodes.69Concerning the foregoing,Vazquez testified that the Maisonet Local806 card was not signed in his presence and that he does not know whosolicited it, but that he received it "before December 3." Asked how he couldbe certain of the date (with so many cards involved), Vazquez replied with a11flash of indignation, "Because I am certain... .64Peguero figures in an allegedly discriminatory discharge in violation ofthe Act,dealt withinfraesPeguero's testimony to this effect is consistent with,and so amplycorroborative of, like testimony of numerous other credited witnesses, that Icredit it in this aspect. HARTZ MOUNTAIN CORP.509any other union was involved or represented employeesthere is at variance with the facts established here,includingtestimony of its own witnesses(Vazquez,Calagna,etc.).Much of the testimony of Teamsters Local 806 witnessJuan Vazquez has already been reviewed, in conjunctionwith the countervailing testimony of numerous unit em-ployees whom I have no hesitancy in crediting singularly aswell as certainly in the aggregate, over Vazquez, whom Iclosely observed to be an unpersuasive witness, exhibiting aseemingly highly efficient memory for details helpful to hisinterestswhile at the same time grievously deficient as todetailswhichmight not serve the advantage of thoseinterests,within the framework of an intelligent,alert, andagilemind.He also demonstrated a testy,quick-temperedintolerance at even the usual moderate probing of typicalcross-examination,not hesitating at times to lash out at hisinterrogatorswith arrogant sarcasm,66 while consistentlybeing evasive, and blunting question after question withirresponsive and lengthily discursive"answers."His testi-mony is also replete with inconsistencies and attemptedretractions,modifications,andunpersuasiveafter-thoughts.87 Particularly in the face of the heavy counter-vailing testimony delivered by essentially simple butstraightforward witnesses,I am unable to credit Vazquez'ssweeping denials of engaging in card solicitation on behalfof Teamsters Local 806 under any of the circumstancesdescribed by thosewitnesses.Vazquez' testimony and affidavits in evidence (G.C.Exhs. 129 and 130) are, however, consistent with testimonyof the unit employees here that it was indeed Vazquez who,in the period of hardly more than the last week ofNovember 197368 was the employee kingpin of the success-ful operation to install Teamsters Local 806 as the employ-ees' "exclusive" bargaining representative under a compul-sorymembership and dues checkoff requirement,69 not-withstanding the overwhelmingly strong following of Dis-tributiveWorkers District 65 (to say nothing of the verystrong following of Retail Clerks Local 888). Vazqueztestified that in conducting his organizational activities onbehalf ofTeamsters,commencingon November 21(Wednesday), he passed on to the employees the informa-tion he had received from the representatives of that Union66 E.g.,after being picked up on a date(a month)and fearing impalementthereon,he denied-stillunder oath-what he had testified to andindignantly exclaimed,"Ido not have an obligation to remember a date."67 In view of the length of his testimony,a comprehensive analyticalenumeration of these would encompass a good sized pamphlet.Confrontedwith the impeaching prehearing affidavit which he supplied to the Boardinvestigator(G.C. Exh.129), Vazquez in his characteristic testimonial styleattempted to minimize it by asserting he does not read English and that hedid not know whether it was correctly translatedto him beforehe signed it.After some more cross-examination,however, he conceded that he had firstdiscussed it with Teamsters Local 806 counsel and satisfied himself it was thetruth.But, again characteristically,thiswas not the end of the mattertestimonially.Shortlythereafter,Vazquez insisted that he had pointed out toTeamsters counsel that there were errors or inaccuraciesin that affidavit.When it was then shown to him that he had initialed corrections or changeson various pages, he belligerently constructed a totally incredible attemptedexplanationof whyhis initials appear(or donot appear),and denied that hecan read any English at all. Vazquez added,"Ido not remember,it [i.e.,changes-initialed by him ] could have been made any time after,also, andany document that has been retouched has novalidity."88 In hisJuly 19,1974, affidavit to the district court(likewise in English),Vazquez swore that it was"during thelast week or so in November[that ] Istarted getting cards signed for Local 806 at the plant" (G.C. Exh. 130).that"their union was the most powerful in the world, andthat so much so that they could paralyze ships," and that ineffect it could therefore presumably gain recognition evenwithout a strike.70 It was Vazquez,according to histestimony, who was the central collecting point for all Local806 cards regardless of by whom or how allegedly pro-cured,71 and he who transmitted them to Local 806; and heconceded he did so without taking any steps to verifysignatures, even though he returned some which lacked anysignature at all.His testimony concerning the alleged dateswhen he turned over various cards to Local 806, and howmany in December as distinguished from November, iseither incomprehensible,confused,or unpersuasive andincredible, at least to the extent that any fording as to thetrue date or dates when they were signed would beunwarranted.Indeed,at one point 72 - againcontrary tohis previous testimony - he conceded that he may have"skipped"checking"some" cards-in Vazquez'words,"there were quite a few" - as to whether dates were filledin before he turned them over to Local 806.Concerning the credited testimony, as has been recount-ed, of various unit employee witnesses regarding how theywere solicited to sign Teamsters Local 806 cards inPersonnel Manager Morales'office or his adjoining person-nel office waiting room,notwithstandingVazquez' broaddenialshere, it is ofinterestto note Vazquez'statements onthis subjectin hisJuly 19, 1974, affidavit (G.C. Exh. 130,emphasis supplied):"I nevertoldorhadanyone sign a card for Local 806inside orjustoutsidetheofficeof Mr.Morales, thePersonnelManager.Inever had anyone sign a cardwhenI thoughtMoraleswas close by andcould hearwhat we were saying.I'm sure he saw me sometimes in thewaiting room talking with applicants.Although Vazquez denies telling unit employees he wassoliciting to sign Local 806 cards, that the Company would- unlike DistributiveWorkers District 65 - recognizeLocal 806 without an election, Vazquez' lieutenant, JoaquinOcana- who testified he assisted Vazquez in thatendeavor from the very first day, November 21, andsucceeded in obtaining 60 or 70 signed cards - conceded89 If valid,this,of course-since technicallylawful in New Jersey -would have had the effect,under the proviso to Sec. 8(a)(3) of the Act, ofblanketingallother unit employees, without exception,into dues-payingmembership in Teamsters Local 806,under penalty of discharge from theirjobs.70 Presumably also, in the context of the existing situation at the JerseyCityplant,without a Board-conducted election to actually resolve thequestion and doubts of the representational conflicts and real desires of theemployees by secret-ballot election under the Act - under any circumstanc-esthepreferred modality for determining employees'true sentiments. Cf.,e.g.,N.L.1LB. v. Gissel Packing Co., Inc.,395 U.S. 575, 579, 596, 602-604(1969).71 In view of his testimonial style,which has already been alluded to,there isdifficultyat times in ascribing a definite statement to Vazquez whichis not umbilically linked to subsequent equivocation, modification,contra-diction,withdrawal,or focal blurring by his later testimony.Thus, again,although Vazquez first swore with seeming assurance that it was he whoturned all Local 806 cards over to that Union,regardless of by whomsolicited,he later swore with equal seeming assurance that not all of thosecards were turned over to Local 806 by or through him.72During cross-examination concerning the Peguero card(Resp. Exh. 4),theMaria Santiago card (Resp. Exh. 29),and the Lindica Mosquera card(Resp.Exh. 38). 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he (Ocana) did tell employees that "the companywould recognize 806 without an election." In view ofcorroborated credited testimony to the contrary, I do notcredit the testimony of Ocana, any more than I do that ofVazquez, that at no time did he solicitsignaturesfor Local806 during working time.73 Ocana testified that he solicitedLocal 806 cardsalso inDecember - i.e., after the date ofRespondent's recognitionof Local 806 -as well as inNovember; without any clear or credible recognition ofwhen various cards were solicited,after first denying that heever filled in any information left blank on any Local 806card, Ocana later conceded on further cross-examinationthat he did indeed fill in information on some of the cards.Emerson Peneherera,one of Respondent's few (i.e.,about 8, out of a total work force of over 400) mechanicalmaintenancemen,also called as a witness by Local 806, alsoexhibited clear partiality toward that Union and hostilitytoward District 65 74 as well as Local 888. He testified that,when Vazquez asked him late in November if the mechani-cal maintenancemen were willing to participate in a union,he replied in the affirmative, whereupon Vazquez and laterOcana supplied him with some Local 806 cards which he(Peneherera) distributed at the end of November amongplant employees including but not limited to mechanicalmaintenancemen,at various locations including the plantitself as he walked through it in the regular course of hiswork as mechanical maintenanceman throughout the entireplant.He also,at the endof November,became and hasremained a member of the Local 806 organizing commit-tee.75It was testified by various witnesses,including Vazquez,Ocana, and Sanabria, that at notimeprior to recognition ofLocal 806 was any Local 806 organizational meeting of theunit employees held or called.Anthony Calagna, president of Teamsters Local 806, alsotestifiedas its witness.76 According to Calagna, withinabout 3 or 4 days after Local 806 cards were supplied toVazquez,Calagnawas informedby Gonzalez that amajority of employees had "signed." Thereupon, without inany way checking to see whether this was true, or as to the79This tesimony of Ocana-like Vazquez,an unsatisfactory(as well astruculent)witness-was seeminglyeroded byhis own later testimony oncross-examination,that he did not do so on working time"that I rememberatthismoment"[emphasis supplied];and byhis further testimony that hesolicited such cards"at any time the supervisor didn'tpayattention." It isnot apparent why - considering his known and openadvocacy of Local 806- if Ocanarestricted his solicitational activities to his lunch and workbreaktimes,he would be concerned about whether any supervisor was "payingattention."Ocena was employed duringNovember 1973 asan inventorychecker with a roving assignment covering the entire first floor of the plant.He later conceded he also solicitedLocal806 cards on the second floor aswell in November and December.74He indicated,for example,that heincredibly heard "not one voice" infavor ofDistrict65. Oncross-examination he anchoredhis recollection offirstknowledgeof Local806 to a Tuesday during the third week ofNovember1973, 4 daysafter a meeting in the homeof ConcepcionPastrana,whom he acknowledged he knew to be a member of the District 65employees organizing committee.75Eddie Toro Sanabna,a fourth memberof the employeegroup assistingin theoperationresulting in Respondent's recognitionof Teamsters Local806, insistedthat his activitieswere limited to distributing and not collectingsuch cards.76His aide, John Gonzalez, who figured prominentlyin activities hereinand who served as Calagna's Spanish interpreter in dealing withVazquezand other central actors in these events,was without explanation not calledas a witness.genuineness of the names,signatures,or otherwise, CalagnatelephonedRespondent's Jersey City plantgeneral manag-er,Feinberg, and stated to him that "We have your peoplesigned and we would likea meeting.... for recognition."The same or next day Calagna received word to meetRespondent's vice president, Kaye, at the plant. At thatmeeting- which was on November 2677 - present inaddition to Calagna and Gonzalez were Kaye and Fein-berg, and members of an employees' "Local 806 commit-tee" (i.e.,Vazquez and his aides). Further according toCalagna - but not otherwitnesses,except Vazquez - hedisplayed a bundle of cards, asked for recognition, andsaid, "Count them," whereupon Feinberg (Calagna correct-ed this on cross-examination to Kaye) picked them up andwithout counting them said it was his opinion that theUnion did not have a majority and declined to recognizeit ?8 Calagna thereupon remarked, "If [you] want[ed] moreproof .... I will get you some more cards." 79 On cross-examination, Calagna first swore explicitly that he wasnottold by Kaye that the Company would recognize Local 806when it had a majority; however, when shown his July 18,1974, affidavit to the district court80 to the contrary,Calagna conceded that he was indeed told that in substanceby Kaye.In order to preserve what appears to be a bettercontinuity in reconstructing these past events through themaze of discontinuous narrative of a large number ofwitnesses,we shall at this point again pick up the testimonyof other witnesses concerning the events prior to Respon-dent's recognition of Teamsters Local 806 onNovember 30- i.e., in part dealing with the important issue of thecircumstances under which Local 806 cards were solicitedand obtained - after which we shall describe the recogni-tion scene of November 30 including Calagna's versionthereof.Respondent's version of the circumstances under whichsignatures(or alleged signatures)on Local 806 cards wereobtained and dated, or its knowledge thereof,81 is asfollows.77On orabout November 27, according to Calagna, but on November 26according to other witnesses.78On cross-examination, Calagna corrected his testimony and assertedthat Kaye did not even remove the rubber band which surrounded the cards.Accordingto Calagna's uncorroborated and somewhat vague testimony, hehad "about 198" cards when he left his unionofficein Elmhurst,Long Island(New York),and received"about 25"more upon arrivalat the Jersey Cityplant.The unidentified and unverified(as wellas apparentlyuncounted)nature of the cards allegedlyreceived by the Union has already beenmentioned-as have the circumstances underwhich Local806 cards weresolicited at the plantby the "Local806 committee."79Calagna subsequentlycorrected this byasserting he was not sure hesaid this.80 In the Sec. 10(j) temporaryinjunction proceedingbefore Chief JudgeWhipple, referredto above.81At this point, it may be appropriateanticipatorily to observe that anemployer's lack of knowledge - even a total,good-faith lack ofknowledge- of the circumstances under which employees' signatures or allegedsignatures and dates on allegedlyvalidunion cardsformingthe foundationfor the employer's recognition of a union were obtained,does not constitutea validbasis forits recognitionof a union presentingcards which are notgenuine as to signature and date, or which wereobtained under impropercircumstances,or which are otherwisenot freefrom taint.It is clear that anemployer extending recognitionin any suchsituation does so at his absoluteperil. SeeInternationalLadies' Garment Workers' Union, AFL-CIO [Bern-hard-Altmann Texas Corp J v. N.LR.B.,366 U.S. 731, 737-738 (1961). HARTZ MOUNTAIN CORP.511To begin with, no supervisors or personnel on a levellower than Personnel Manager Morales wereproduced byRespondent to testify that they had neither permitted norobserved any of the Local 806 solicitational activity byVazquez and his aides during plant working time, repeated-ly described by numerous unit employees as so openly,visibly, and notoriously being carried on in late November.While I neitherassume,find, infer, or conclude that thoseactivities were in fact observedby any specificsupervisor -excluding, for the time being, General Counsel's subpenaedSupervisorNegron(infra)- it would appear perhapsstrange if in a plant of this size not a single one of theforemen and foreladies and their assistants would observesuch open,notorious,and large-scaleactivity,or be in aposition readily to testify that it did not take place, therebychallenging contrary testimony of numerous employeesthus not left in contest other than by the interested anddiscredited card solicitors themselves. In the absence ofsuch testimony, we are relegated to evaluating the testimo-ny of Respondent's testifying managerial personnel -Personnel Manager Morales onup - whowere perhaps innot as good a vantage point personally to observe what wasactually going on.We shall consider Morales first, andthence up the scale.According to Personnel Manager Morales, a native ofPuertoRico who characterizes himself as bilingual inSpanish and English in the conduct of his job, and thus ableto understand what Vazquez and others were talking aboutin Spanish in his personnel office as well as elsewhere -although there was a company rule against solicitationduring worktime, he concededly made no attempt toenforce this rule at any time prior to December 3, 1973. Hisreasonfor this, according to his testimony, was that noemployee requested his permission to so solicit and becausehe had no personal knowledge of any infractions. I do notcredit his testimony as to the latter, at any rate - i.e., thathe had no knowledge of infractions - in view of at least theaforedescribed credited testimony of various employeesconcerning Vazquez' Local 806 solicitational activities inMorales' own office as well as in his personnel officewaiting room, and also Morales' own personal role andparticipation therein. I also would have great difficulty inbelieving that, as personnel manager ofthe Jersey Cityplant,Morales- who acknowledged that he had dailydiscussionswith General Manager Feinberg about plantconditions - was wholly ignorant of what was openly and82Morales admittedthat in November 1973 he "heard" that Vazquez,Ocana,Sanabria,and others were solicitingfor Local 806, and that he sawthem doingthis dung lunch and work breaktime as well asbefore workinghours,but that nobody "made any complaint" to or told him theywere alsodoing this during working time.Ido not believe Morales wasunaware oftheir activities during working time; indeed,itwas quiteunnecessary that hebe told aboutit, since he personally knew at least what was going on in hisown officeand personnel waiting room.And, sinceMoralesconcededlydiscussedplant conditions every day with GeneralManager Feinberg, it isquite inconceivable that the largevolume of Local806 organizationalactivities going on in the plant inlateNovember would not have figured inthose discussions- particularly in view of Feinberg's concededknowledgethereof as shown below.Finally,on cross-examination Moralesacknowl-edged that in the latterpart of November Feinberg asked him specificallyabout the "numbers" of employeeswho had signedLocal 806 cards, and thathe told Feinbergthat he (Morales) had "seen" Local 806 cards beingdistributed "in the plant."Itmay be of incidentalinterestat this point that on cross-examinationnotoriously going on there by Vazquez and his aides in thelastweek of November in the way of proselyting forTeamsters Local 806.82 With regard to Vazquez' Local 806solicitational activities inMorales' private office or person-nelwaiting room, Morales admitted that he did indeedobserve Vazquez at various times handing out Local 806cards and talking to job applicants in Morales' personnelwaiting room(adjoining and interconnecting with Morales'private office), but not during Vazquez's workingtime.83Whatever possibly strange definition of Vazquez's "work-ing time" may or may not be here involved in Respondent'scorporatemind - e.g., that Vazquez was on "leave" or"break" during these times - was undeveloped and neithersatisfactorily nor credibly explained; in view of alreadydescribed credited testimony of job applicants showing thatVazquez's solicitational activity took place while PersonnelManager Morales and the members of his staff were onduty and actually engaged in interviewing job applicantsand giving them forms to fill out, it would be unjustifiableto assumethat they, too, were not doing this duringworking time-and for this reason,among others, I am notprepared to believe or find that Vazquez alone was not "onworking time." Furthermore, after some hedging, backing,and filling,Morales embarrassedly appeared to conceded- seemingly contrary to Vazquez's testimony - that hehad indeed observed Vazquez handing out Local 806 cardswhileMorales was standing in the doorway to his privateoffice; that on those occasions when he observed Vazquezso doing in Morales' personnel waiting room,he (Morales)had no knowledge as to how long before he saw himVazquez had been there or thereafter remained there; andthat he had no idea of whether Vazquez was in Morales'personnel waiting room adjoining Morales' private officewhen the interconnecting door to Morales' private officewas closed. Morales also swore that he does "not recall"whether he heard what Vazquez said to any of theemployment candidates; that he never "invite[d]" Vazquezinto his private office to hand out Local 806 cards and thathe never noticed Vazquez there. On cross-examination,however,Morales acknowledged that while he was inter-viewing job applicants, including duringNovember,Vazquez had walked into his (Morales') office (apparentlyun-"invited"), but that Morales had merely told him he wasbusy and would see him later. Morales conceded on cross-examination that he at no time attempted in any way tostop Vazquez from his Local 806 solicitational activities inMorales also acknowledged that in or aroundOctober 1973he (together withFeinberg)discussed with Vazquez the idea of an "independent union" or"cooperative....employees" (Morales' phrase)group for the plant - aconcept which according to Morales was surfaced by Vazquez to them by hisworkplace on the plant production floor.According to Morales, whotranslated for Vazquez,Feinberg's reaction was that he "didn'twant to beinvolved inany type oforganization. "83 In contrast to his testimony here,Morales had sworn to the districtcourt in July 1974 merely that, although"I [Morales] knew that JuanVazquez and others were soliciting[for Teamsters Local 8061 from time totime [in November 19731. . . I do not recallever seeing them doing so onwork tune." (C.P. Exh. 9, emphasis supplied.)And Morales' same affidavit ishedged with a further carefully worded qualifying clause concerning his own(i.e.,Morales') actions(id, emphasis supplied):"I have nevertold anyemployee or job applicant to sign up with the Teamsters, during jobinterviews or at any other time,sothat they would be discharge4laid off ordenied employment if they failed to dosa ." 512DECISIONSOF NATIONALLABOR RELATIONS BOARDthe plant personnel office;Morales testified that it never"occur[red p' to him that if such union cards were beingallowed to be distributed in the Company's personnel officecandidates for employment might get a wrong impression.Morales acknowledged that no union cards were everhanded out in the personnel office on behalf of any unionother than Teamsters Local 806;and that a person seekingemployment would have no way of knowing that Vazquez,while distributing Local 806 cards there,was not employedin that very office.On cross-examination,Morales retreated into his "I don'tremember"pattern when asked so broad a question aswhether he ever had any discussion with any employeeconcerning Teamsters Local 806;although Morales subse-quently acknowledged informing employees that"normal-ly, the contract had to have a security clause that called forthe employees to join the union,"he again pulled back intodenial of ability to "recall"the occasion or context of, orany person involved in, any such remarks by him. Incontrast we observe Morales' assertion in his July 1974affidavit that"Idid indicate on a few occasions that Ithought the Teamsters were a good union,and that once aunion achieved recognition, all employees would probablyhave to join that union or be fired" (C.P. Exh.9). After firstdenying that he ever discussed DistributiveWorkersDistrict 65,Retail Clerks Local 888,or any other union,with any employee,Morales' attention was drawn to hisstatement in his affidavit(id)that"Occasionally I woulddiscuss unions with an employee at his initiative" and hewas asked which unions;his response,characteristically,was that he does "not recall"and, further,that he could not"remember"how that information got into his affidavit.In his July 1974 affidavit(submitted by Respondent inopposition to the Regional Director's application for apreliminary injunction),Morales swore that he, togetherwith Vice President Kaye and General Manager Feinberg,attended a meeting on November 26, 1973,with TeamstersLocal 806 Representatives Calagna and Gonzalez and"thirteen production employees constituting the Teamsters'organizing committee" (C.P. Exh.9).84Morales'affidavitgoes on to state(emphasis supplied):Either Vazquez or Sanabria on behalf of the employ-ees stated that the committee represented the vastmajority of employees in the plant 85 Kaye asked theme4Teamsters Local 806 President Calagna's version of this meeting hasalready been set forth above.as It will be recalled that the Local 806"committee"was - unlike theDistrict 65 employees organizing committee-wholly self-designated,unelected by the unit employees,and had never even conducted a meeting ofthe unit employees.u General Manager Feinberg,who was also present during this meeting,likewise testified that Calagna displayed no cards at this time.97 It will be recalled that as of this time actually majorities of theemployees had signed cards for Distributive Workers District 65,as well asfor Retail Clerks Local 888,as has been shownu The document in question is interesting.It is dated November 26, 1973,and captioned"CERTIFICATION."To begin with,there are two differentversions or editions of it. One (G.C. Exh.140), already referred to, contains atyped list of 17 names,with 13allegedsignatures;the other(G.C. Exh. 139and Resp.Exh. 46)contains the same typed list of 17 names,with the same 13alleged signatures but with numerous marginal notations indicating thatvarious of the signatories were"absent"and either"replaced"or "answeredfor"; and two additional names and alleged signatures (Marcial and Sifbnger- the latter a terminated employee who,unlike District 65 adherents, wasif they would be willing to sign a statement to the effectthat they were speaking for the employees in makingthis recognition request on behalf of the Teamsters.They responded that they would.Kaye interrupted themeeting momentarily to prepare a written statement tothat effect,whichwas then signed by the thirteencommittee members present.Calagna,Gonzalez and thecommittee representatives then stated that the Team-sters had been designated by a majority of the employ-ees, and requested recognition.Kaye questioned thebasis of this assertion. The committee responded that ithad signed up a majority of employees and turnedauthorization cards over to the Union.Kaye said thatthe Company could make no commitment at that time,but would consider their request if in fact the Union didpossess majority support.He also reminded them thatthe- Company had no legal obligation to recognize anyunion during the year following decertification. Themeeting ended with Calagna stating that theywouldpresent authorization cards to the Company at asubsequenttime.Itwill have been noted that, for example,this affidavit isinconsistent with Calagna's testimony that he presentedLocal 806 cards at that meeting.86 It will also have beennoted that in his affidavit, Morales represented under oaththat the Local 806 "committee"statement prepared byKaye,concerning the supposed(and seemingly self-as-sumed)authority of that"committee"as the representativeof "the vast majority ofemployees,"87was in Morales'presence"signeby the thirteen "committee"memberspresent.At the hearing of the instant case,however, oncross-examination Morales testified that he was unable torecall how many "committee members" were present; and,when he was confronted with the actual document theysigned(G.C. Exh.140), which only lists 13 names with somelines not signed,Morales conceded that he did not see 13sign it as he had sworn in his affidavit to the districtcourt.88Finally, as already indicated in connection with thereview of the testimony of unit employees regarding theirlateNovember 1973 experiences in the company personneloffice - Morales'private office as well as his waiting room- involving their being solicited there into Local 806membership,it is reiterated that their combined corrobora-recalled to work by Respondent, as will be showninfra)are added inhandwriting at the bottom with some other handwritten remarks notappearing on the other copy of the November 26 "CERTIFICATION." Thesignatures on each copy include Ildefonso Urdaneta(No. 2 on G.C. Exhs.140 and 139),who is admitted in Respondent's answer to have been a plantsupervisor.It is stipulated here(G.C. Exh.114) that prior to November 30Respondent's vice president,Kaye,"had become aware that IldefonsoUrdaneta was a member of the Organizational Committee for TeamstersLocal 806."Further concerning this document,Vice President Kaye,who was alsopresent at the November 26 meeting and who prepared the document,testified that there were only eight employees present and that only thoseeight signed it. If - according to General Manager Feinberg and as shownby the number of names on the list - there were 17 on the Local 806"committee,"8 would be a minority of even such a`comnuttee."Feinberg testified that he became aware at the November 26 meeting thatDistributiveWorkers District 65 and Retail Clerks Local 888 supporterswere not present at this meeting. More will be said concerning this documentin considering the testimony of Kaye;see fn.98,infra. HARTZ MOUNTAIN CORP.513tory versions of those episodes have here been credited inpreference toMorales' broadscaledenials,within theframework of thetestimonialquality of the unit employeewitnesses,the contrastingcaliber ofMorales' testimony,89and the record as a whole.Respondent's Jersey City plant general manager, Fein-berg,also testified concerning the level of his knowledgeconcerning solicitational activities for Teamsters Local 806at the plant in late November 1973. He simply denied thathe everpersonallywitnessed any employee being signed upfor Local 806 membership in the plant during workingtime90 - adding (as did Morales in his testimony) that henever received any "protests"91 about organizing activityon behalf of Local 806 during working time.82 However, oncross-examination Feinberg conceded he was aware thatLocal 806 card signatures were being solicited in the plantwith tacit lack of interference from lower level supervisors.Feinberg denied "telling" any employee, "prior to Decem-ber 3, 1973," to join Local 806 or that the Company did notwant District 65 or Local 888 in the plant; 93 it is notnecessary to reiterate here specific testimony to the con-trary concerning this which has already been discussed.Feinberg acknowledged, however, that he did informemployees that they would obtain job security, better pay,and health benefits under a union; that "if a particularunionwasvoted inby a majority of the people, that allemployees were obligated to be a member of it" (emphasissupplied); and (on cross-examination) that "if [Local] 806was successful in their drive, [you] would have what [you]were askingfor [i.e.,medical benefits, etc.] all the previousmonths." 94In his affidavit submitted to Chief United States DistrictJudgeWhipple in opposition to the Board's Regional89Comment has already been made,man earlier portion of this Decision,upon Morales'quality as a witness;more of its flavor has been providedabove,including comparison of his testimony here with his affidavit to theU.S. district court.Morales'testimony on cross-examination is liberallypunctuated with unfortunate alleged memory lapses concerning significantmatterspresumablywithin his knowledge as personnel managerof the JerseyCityplant,as well as a discomforting general evasiveness in resistance toproper probing into matters where answers could have been damaging to theinterests of his Employer.90During cross-examination by counsel for District 65, however, Fem-berg acknowledged that he was aware of"very heavy" card signingfor Local806 in the plant in November;that theonlything he did to interrupt this wasto indicate to Morales and the plant supervisors that this should notcontinue,and that on his strolls through the plant he endeavored to see thatthese instructions were carried out. He also acknowledged telling Morales"many times" that no union cards were to be signed in Morales' own officeor in the personnel waiting room.At no time did Feinberg indicate anypenalty or discipline would attach to any failure to carry out these allegedinstructions,nor even that a notation might be entered into an offender's orcontinued offender's personnel file. Feinberg conceded informing Kaye inNovember that"active signing" of Local 806 cards was going on "in theplant";although Feinberg claims Kaye instructed him to have it stopped oncompany time,there is no evidence that any such instruction was carried out.Indeed,Feinberg concedes he was informed from time to time in Novemberby Plant Manager Petrera(his immediate subordinate)that Local 806 cardsolicitationwas being carried on"on company time," and,further, thatCompanySupervisors Rivera, Santiago,Negron,and Oest similarly indicat-ed to him in the latter part of November that this activity was widespreadthroughout the plant;but Feinberg's only reaction was to tell them to "haveit stopped."This testimony by Feinberg at the hearing seemingly contradictshis assertions in his preheanng affidavit(G.C. Exh.144) that he was unawarethat card signing for Local 806 was being carried on.SiSimilarly in Feinberg'sJuly22, 1974,affidavit(G.CExh. 145,"complaints"). "Protests" or"complaints"are hardly the test of the legalityDirector's application for a temporary injunction, Respon-dentVice PresidentKaye- who, according to histestimony, also had responsibility for industrial relations atthe Jersey City plant - had indicated - although thelanguage of the affidavit is somewhat equivocal - that hisfirst knowledge that Teamsters Local 806 was attempting toorganize the Jersey City plant was on November 26, whenGeneralManager Feinberg told him so based upon arequest Feinberg had received from Teamsters PresidentCalagna (G.C. Exh. 138).95 However, at the instant hearingKaye corrected this so as to testify that he had learned thisfrom FeinbergpriortoNovember 26 on the occasion ofTeamsters Local 806 President Calagna's request to Fein-berg to arrange a meeting in connection with Calagna'srequest for Teamsters Local 806's recognition as bargainingagent "for the employees of the Jersey City plant." 96According to Kaye,only 8(he had first sworn 13, not onlyupon his direct examination but also in his prehearingaffidavit [" 12 or 13" ] as well as in his affidavit to the districtcourt, but corrected himself on cross-examination when hisrecollection was assisted by displaying to him the actualdocument) employees, comprising the Local 806 "commit-tee," were present at the November 26 meeting - includingRespondent's supervisor Urdaneta, in addition to Local806 officials Calagna and Gonzalez.97 Kaye's description ofthisNovember 26 meeting differs from that of Calagna andother witnesses in significant respects. According to Kaye,Calagna and the eight-person "committee" requestedrecognition of Local 806 "as bargaining agent for theemployees at the Jersey City plant." [See fns. 96, 85, 87, and88.] (According to Kaye, of the eight employees therepresent constituting the alleged "committee" representativeof all of the employees in the plant, only two were womenof such activities.Since he knew about these activities,itwas incumbentupon him to take effective measures to stop them.92Asked on cross-examination,however,whether a certain namedemployee(Thelma Rudolph,who was described to him and whom heconceded knowing)had not informed him or complained to him thatTeamsters Local 806 solicitation was being carried on openly outside of thepersonnel office,whereas Retail Clerks Local 888 had not been permitted todo so, Feinberg claimed not to be able to `remember" this.93 In hisJuly 22, 1974, affidavit (G.C. Exh. 145, emphasis supplied),Feinberg acknowledges that "some employees occasionally asked mewhether I could help them in deciding between the possiblechoicesof unions,i.e.,the Retail Clerks, District 65, the Teamsters, or a house union,"but thathe forebore doing so.94The making of the latter statement is likewise unmentioned inFeinberg's July 22, 1974, affidavit. (G.C. Exh. 145).95As pointed out above,Feinberg swore at the instant hearing that he hasalerted Kaye to the fact that"active signing"of Local 806 cards was going on"in the plant";and there is other indication - even apart from Kaye'sadmission implied in his correction(supra)of his affidavit to Chief JudgeWhipple - that Kaye was aware of it before November 26. It is true that theaffidavit uses the expression"press that union's [i.e., Local 806's 1 claim forrecognition"; however, the affidavit is silent regarding any previous knowl-edge by Kaye of Local 806 activity.96 This language is quoted since there was not then nor subsequently anyintimation by Local 806 that the nature of the bargaining unit was anythingless than "the employees of the Jersey City plant" (assumedly with theconventional exclusions of supervisory,office clerical,and guard personnel).As will be shown,the contention that the bargaining unit was different wasfirst introduced onRespondent'sbehalf considerably later,afterits recogni-tion of Local 806.97 It is observed that in his prehearing affidavit to the Board investigator(G.C. Exh.137),Kaye omitted to mention that Calagna and Gonzalez werepresent at this meeting,but swore that"Subsequently,Iwas contacted byAnthony Calagna"(id;emphasis supplied). 514DECISIONSOF NATIONAL LABORRELATIONS BOARDand six were men, with four women stayingaway. Alsoaccording to Kaye,at this time 60 percent of the productionworkers(and, therefore,approximate voting population ofthe plant)were women.)Kaye prepared a statement thenand there for the eight employees to sign 88 After at leastsome of the employees there signed it, Kaye then remarkedthat their signatures alone"would not and could not besubstantial evidence to support a claim for recognitioneither on the part of the committee representatives or on thepart of the union."Calagna thereupon-still according toKaye-stated that he "could and would"submit suchevidence,consisting of cards, but he submitted none at thismeeting.According to his testimony on direct examination,Kaye"invited"Local 806 to do so;according to histestimony on cross-examination,he did not"invite" themto do so.Calagna indicated he would submit"cards .. .represent[ing] the majority of the employees at the JerseyCityplant"by the end of that week.Finally on the subject of the November 26 meeting whichoccurred in the midst of the described Teamsters Local 806organizational activities during the last weekof November,there is the testimony of Juan Vazquez.He enumerated 10- and he testified there were more-employees presentconstituting"the committee" -thus, his testimony in thisrespect(aswell as others)contradictsthat ofKaye andMorales.He also testified,widely at variance from Kaye,Feinberg, and Morales,that Local 806 presented cards atthismeeting,that the Company counted the cards withoutotherwise examining them,and that since"some cards werestillmissing to reach the half plus onequantity [i.e.,u See fn.88,supraContrary to other testimony, Kaye's version is thatperhaps not all of the eight employees there signed it then and there, but thatitwas taken awayan4 later returnedto Feinbergwith a few signatures addedof employeeswho had not been at theNovember 26meeting atall,with Kayeignorantofwhen or howthe latter had become"members" of the'committee"or "representatives" of the unitemployees.On cross-examina-tion,Kaye testifiedthat the names of these additional employees appearingonthe laterlist were suppliedby Juan Vazquez,and "notes"were later addedindicating that thenonsigningemployees were"replace[d p' - again withoutKaye's knowing when, how, or why; but Kayeconceded he was aware that atleast Concepcion Pastrana,one of the nonsigners of the original list, was aDistrict 65 supporter.It is further observed that notwithstanding thepurported concern verbalizedby Kaye at the November26 meeting as towhether this small group of employees really representeda majority of theplant employeesand would so certify ina writing he(Kaye)would then andthere prepare, the document signed and returnedto him (through Feinberg)later(G.C. Exh. 139) doesnot state that the signing employees represent amajority ofthe employees- and Kaye soacknowledges.Kaye also testifiedthat Vazquez told him that this"committee" had "polled" the employees -as to which there is nota shred ofevidence-and had ascertainedthat thevastmajoritywishedto be representedby Local 806;and that he (Kaye)asked no questions concerning the nature of this alleged"poll," but thatVazquez made no statement claiming to have a majority of union cards.Further cross-examination of Kaye concerning the alleged"signed state-ment" by Local806 "commiteee" members which figured(concededlyerroneously as to the"13" he had sworn to in his districtcourt affidavit aswell as in his preheating affidavit here-correctedby Kaye atthe hearinghere to "eight") also in the districtcourt injunction proceeding,educedtestimony from Kaye that,when he receiveda copy ofthatstatement (G.C.Exh 139) fromthe "committee" with all signaturesthereon, he supplied acopythereofto theBoard investigator as an attachment(G.C. Exh. 140) to hispreheatingaffidavit (G.C. Exh 137).However, inspectionof these twodocuments,represented to the Board investigatorto be copies, indicates theyare not the same;one (G.C. Exh.139) contains two additional signatures andalso some extra notations.Confrontedwith these two differing documents atthe hearing,Kaye was unable to accountfor thedifferencesbetween the two.Under these circumstances,he again shifted groundand furtherchanged hisearlier testimony that all signatures were on the document(G.C. Exh. 139)majority]," Kaye asserted that when Local 806 obtained amajority of cards the Company "would meet again [and ] bewilling to discuss with the majority." Vazquez and his aidesthereupon resumed their Local 806 card solicitationalactivities.As has been noted above, concededly the TeamstersLocal 806 cards in question (upon the basis of whichRespondent accorded recognition to that Union as the dulydesignated exclusive representative for all of its unitemployees)were collected by Vazquez and his aidesbetween November 21 and 30 or December 3 (dependingupon which date is considered to be effective for recogni-tional purposes 99). The nature of the solicitational activitiescarried on to procure those cards, and Respondent's roleand participation therein, have already been discussed andno repetition is here necessary. However, in view of thedenials by Respondent's and Local 806's witnesses of thetestimony of the unit employees testifying as GeneralCounsel witnesses, General Counsel produced a rebuttalwitness whose testimony was devastating. He was DomingoNegron, conceded by Respondent in its answer to havebeen one of its Jersey City plant supervisors during theperiod in question.100 He knows Vasquez. After havingpromoted DistributiveWorkers District 65 from May toaround November 1973, at lunch in November Vazquezremarked that he was "going to Harrison 101 to see aboutanother union . . . 806." Vazquez did not return to theplant that day. A few days later, Vazquez told Negron thathe "had another union . . . Local 806." 102 Thereafter,Negron observed Vazquez distributing Local 806 cardswhen he received it back from the "committee"; indeed, they were not evenon it when he executed his prehearingstatementonJanuary 28,1974(G.C.Exh. 137), which was also filed with the district court as well as in the U S.Court of Appeals for the Third Circuit as part of Respondent's record onappeal. It was concededat the instanthearing that no copy of this version ofthe document - i.e., G.C. Exh. 139 - was furnished by Respondent to thedistrict court or the court of appeals; the position taken by Respondent onthis at theinstant hearingwas that it was under no "obligation" to do so.(Kaye added that he had no knowledge of the discrepancy until a day or twobefore his testimonyat this hearing.)90As willbe shown, although the signed agreement recognizing Local 806is dated November 30, Respondent claims it was not actually signed by ituntil December 3.100Negron was employed as supervisor of Respondent's Jersey City plantvariety department from November 1972 to October 1974, when he wasterminated by Respondent for permitting an employee - who was nothimself terminated - to remove a small carton of scrap. Negron's testimonyis undisputed that he was told by PlantManagerPetrera that his terminationwas unjustified and to return after a 3-day suspension. When he returned hewas not reinstated but informed that he would be given a good recommenda-tion to any prospective employer. Considering his excellent background, theclarity, precision, and firm ring of truth with which he testified, his unshakentestimony, the fact that he has indeed utilized Respondent - at its offer - asa referencefor employment purposes, and the fact that he did not seek totestify here but was sought out and subpenaed by General Counsel, andfinally that he testified here under a Federal grant of immunity undercircumstances to be shown,Iwas mostfavorably impressed with Negron'stestimony after closely observinghis demeanoron the witness stand.101 I.e.,Respondent's administrative headquarters, where itsmanagerialhierarchy (including Kaye and O'Connor) is located.102The foregoing testimony by Negron is undisputed by Vazquez.Vazquez had, however,insisted(during cross-examinationby District 65counsel) that he first spoke to Respondent regarding Local 806 on November26 or 27, 10 or more daysafterhe had approached and introduced thatUnion into the picture. For reasons already explained involving testimonialevaluationsand demeanor comparisons, to the extent of any inconsistency Icredit Negron. HARTZ MOUNTAINCORP.515throughout the plant, including in Personnel ManagerMorales' personnel office (with the door to Morales' privateoffice closed), during working hours. Negron observed thisthree or four times a week. He also saw Morales come outof his private office while Vazquez was distributing thesecards to new or prospective employees, and Negron furthersaw that Morales observed this but said nothing. Negronasked Vazquez what he was doing. Vazquez answered thathe was "distributing cards for 806 because he needed thecards for recognition of the union ... to back up thecompany." 103Negron also knew Calagna and Gonzalez to be Team-sters Local 806 officials. He saw them in different plantareas in the Jersey City plant on several occasions duringNovember, talking to groups of 8-10 plant employees.Negron reported this to General Manager Feinberg.Feinberg's response was, "Leave them alone." 104Notwithstanding the foregoing, in his prehearing affida-vit of January 17, 1974 (Resp.Exh. 69),105 Negron hadsworn, "I was unaware that any union authorization cardswere being passed out in any part of the plant including thePersonnel Manager's office or in the anteroom outside thisoffice." Negron now swears that this was untrue; and thatwhen he was sought out by Board agents preparing this casefor hearing he pointed this out to them. His explanation forthis at the hearing was that he gave that false information inthe prehearing affidavit 106 because "at the time I was acompany man." Asked whether he had ever been affiliatedwith District 65 or Local 888 or Local 806, Negron's firmresponse was, "I was a company man at all times."IobservedNegron with extreme care while he wastestifying.He demonstrated himself to be an outstandinglyimpressive witness whose testimony remained unshaken. Ibelieve his explanation as to why he lied in his prehearingstatement in favor of his employer, and I credit histestimony in full.Cityplant on November 30 (Friday).According to Calag-na's testimony-although this is deniedby Kaye - themeeting was arranged by Calagna with Kaye.At thismeeting,according to Calagna(The variant versions ofKaye and others are set forth below), he displayed tworubberbandedstacks of cards;107 Kaye and Feinberg eachtook a bundle and looked through them substantially oneby one.108When,stillaccording to Calagna,Kaye orFeinberg removed five cards of "maintenance"employeesand Feinberg also pointed out two additional cards ofclerical employees,109 Calagna indicated he did not want torepresent such employees"at that time"and to "disregard"those cards since"Iam not interested in maintenancepeople.This is only for production people." (As appearsbelow, Calagna claims he later changed his mind.)Calagnathereupon produced a document,characterized by him atthe hearing as a "stipulation for recognition"but whichstateson its face is a "Recognition Agreement" byRespondent of Teamsters Local 806 dated November 30,1973 (G.C. Exh.2).Although this recognition agreement issigned by Calagna on behalf of Teamsters Local 806 as wellas by James O'Connor as vice president and on behalf ofRespondent Employer,Calagna as well as his Union's andRespondent's witnesses assert that O'Connor's signaturewas not affixed to it until December 3. The November 30recognition agreement explicitly identifies the recognizedand "mutually agree[d]. . .unit appropriate for thepurposes of collective bargaining"to be as follows:INCLUDED:All the employees of the Employer.EXCLUDED:Guards, Supervisors and all private secre-taries, as defined in the Labor Management RelationsAct of1947, as amended.Whether signed on November 30 or December 3, it is thisunit which Respondent and Teamsters Local 806 agreedwas and which is in their agreement several times explicitlyreferred to as the appropriate and recognized bargainingb.November 30 recognition meetingTeamsters President Calagna and his aide/Spanishinterpreter Gonzalez, together with Vazquez and his freshlyhatched Local 806 "committee," met again with Respon-dent's officials Kaye, Feinberg, and Morales at the Jersey103All of the foregoing testimony is likewise undisputed by Vazquez.i04This likewise stands uncontradicted by Feinberg.105This prehearing affidavit(G.C. Exh.184A) was offered and receivedin evidence at Respondent's behest(Reap.Exh. 69).A subsequent prehearingaffidavit(G.C. Exh.184B) was offered by General Counsel,with decisionreserved on Respondent'sobjection thereto.That objection is herebysustained.106Under the circumstances, the AssistantAttorneyGeneral of theUnited States granted Negron immunity from prosecution for this falsifica-tion in order to pernut Negron to testify here without hazard of prosecution(G.C. Exh. 185).107According to Calagna on cross-examination there were"around 270"(changed from his earlier"over 300...about 320"on direct examination;then,on later cross-examination,changed back to 300-320), since in hisestimation there were"about 270"when he left his office(Elmhurst, NewYork) and he received "about 50" more upon arrival at the Jersey City plant.Calagna concedes these are an "approximation"and that he has no exactknowledge. As shown below, however, Vazquez'estimateis far more modest- only "about 240." In the absence of any precise count or testimony by anywitness,including Calagna and Vazquez,Idecline to make a finding basedupon speculation as to how many "bards" there actually were, a key issueherein being actual numbers and percentages,or arithmetical facts, theunit.According to Calagna, Kaye acknowledged at the No-vember 30 recognitionalmeetingthat- as, indeed theNovember 30recognitional agreementexpressly states-Teamsters Local 806 represented a "majority of thenature ofwhich,is precise and not"approximate."Furthermore, I find itincrediblethat nobody,including Calagna and Vazquez,had counted orlisted these cards,which are central to their cause,standing, and contentions,as well as to this case and their positions herein.Nor willI engage inspeculation as to the nature or characteristicsof thecards thus allegedlypresented,other than as established on therecord bysubstantial credibleevidence at the instant hearing.108This istotally atvariance with the testimonyof Kaye andFeinberg -who mightbe expected to testifysimilarly if true-and is notcredited.109 In this regard,as well as in others, Calagna's testimonycontinues to beat variancewith thatof Kaye, Feinberg, and others there and isnot credited.Feinberg,for example,was insistentin his testimony that nocards wereremoved fromthe stack on the table and, further,that there was nodiscussionas to how manycards were those of maintenanceor clericalemployees (although healso claimsthatCalagna and Kaye indicatedemployeesin these categories were tobe excluded).Without explanation,Calagna's aide Gonzalez was not calledto testify. I find it difficult to believethat ifKayewas as"very annoy[ed ]" (Femberg's description) over inclusionof maintenance and clerical employees and as insistentthat they beexcluded, and Calagna as compliant in that regard, as they are both picturedto have been, that the signed "RecognitionAgreement" (G.C. Exh. 2) wouldnot have said so instead of explicitly providing the opposite. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees"; and no question was raised by Kaye orFeinberg as to any signatures or dates on any of the cards.Calagna added in his testimony here that he was then awareof no invalidity or infirmity in any of the cards since hisUnion had not solicited them. Calagna further testifiedthat,at this November 30 (Friday) meeting, or at theensuing December 3 (Monday) meeting or possibly at bothof those meetings, one of the Company's representativesstated thatDistributiveWorkers District 65 had filedcharges with the National Labor Relations Board againstthe Company in the described situation, to which Calagnaremarked, "What has that got to do with me. I am not 65."And Calagna also swore here that the possibility of a secret-ballot election was brought up by the Company (whichpointed out or had pointed out that sinceitwasin a "safeperiod" it was not obligated to recognize Local 806 withoutan election),but Calagna "wouldn't listen" since he "hadthemajority in my mind. I didn't want to wait for anelectionof a month or two."110As already stated, Calagna expressly disclaims knowl-edge or awareness of any invalidity or infirmity in any ofthe cards solicited on behalf of Local 806, upon the basisthat neither he nor any personnel of his Union did any ofthe actual card soliciting. Calagna acknowledged on cross-examinationthat he did not check any of the allegedsignatures or dates (or identities or employment status) onor relating to any of the cards presented to the Employerresulting in itsrecognition of his Union; and that his beliefthat his Union represented "a majority" was based merelyupon an alleged mechanical count of "cards.""' Calagnaalso conceded on cross-examination that, prior to Respon-dent's recognition of Teamsters Local 806, DistributiveWorkers District 65 had contacted Local 806 Secretary-Treasurer Snyder concerning what Local 806 was "doingover in Hartz Mountain"; and that Calagna was told bySnyder, his superior, to "keep on doing what [you are]doing." Calagna asked no questions.Juan Vazquez supplies a differing version of what tookplace at this November 30 meeting - different from that ofKaye and other Employer's witnessesas well as from that ofCalagna.After the described November 26 meeting,whichever version of that meeting is accepted, Vazquez hadresumed his Local 806 card solicitational activities. Accord-ing to Vazquez on direct and cross-examination, at theNovember 30meetingKaye ("or . . . O'Connor") took thecards presented to him by the Union and said he "wouldstudy those cards to see if the signatures corresponded to110Althoughthe foregoing,relative to the holding of an election, isdisputed by Kaye, I credit Calagna's testimony in this aspect.Calagna wouldhardly manufacturesuch languageand ascribe it to himself if he did notactually utter it, since in a sense it is against interest.111Accordingto his testimony,Calagna similarlyswore in hisJuly 1974affidavit that his Union possessed a "clear majority,"basing thatonly uponwhat he had been told andhismechanicalcount of "cards" withoutverificationof any kind,and also inignoranceof the actualnumber ofemployeesin the unit.It is not possible for me to understand how a"majority" orpercentagecan be calculatedwithout knowledgenot only ofthe numeratorbut also ofthe denominatorof the fraction; i e., the number ofpersons in the unit.112 Since thisversion,substantiallyreiterated by Vazquezon cross-examination, is utterly at oddswith thatof Kaye and the rest ofthose whotestified,Iam constrained to regardit as highlyimaginative, and I reject it113This likewise is at total variance with the testimony of Respondent'sown witnesses,includingKaye(and his stipulated testimony,G.C. Exh. 114),the workers" and "after that they would answer the union";and that this is all that Kaye said and all that took place atthe meeting.112 On cross-examination, however, Vazquezaltered his direct examination testimony by indicating henow thought the cardswerecounted by Respondent at themeeting.113 Vazquez conceded that he himself had reviewedonly some of the cards; and, as already shown, his "count"- like that of Calagna, also only an "estimate" 114 - is farmore modest, 25 percent more so ("about" 240, as against"about" 320) than that of Calagna, thus seemingly estab-lishing one or the other, if not both, of them to besubstantially inaccurate and therefore inexpert and unreli-able as union-card-quantity estimatersor guessers.Vazquezacknowledged that cards of persons no longer employed atthe plant,as well asduplicate cards, were not removed fromthose submitted to Respondentas a basisfor recognition ofLocal 806; nor were the cards even reviewed for such.(Again, speculation as to the number of such would befruitless.)And, in explicit contradiction of Calagna,Vazquez swore that at no time at thismeeting- nor at themeetingsof November 26 or December 3 at which he waspresent - did Calagna ever indicate that some of the cardspresented should be disregarded nor that Local 806 did notwish to represent some of the employees; on the contrary,according to Vazquez, that Union at all times stated.that itwanted torepresentall of the employees.115Respondent Vice President Kaye also testified concern-ing this November 30meeting,116 and a supplementarystipulation (G.C. Exh. 114) was supplied in lieu of hisfurther testimony. According to Kaye's testimony, he askedat this meeting why Mercedes Rivera, Juanita Mass, LuzFabiolaDiaz, and Concepcion Pastrana had not signedKaye's "Certification" (G.C. Exh. 139), and Juan Vazquez(as well ashis aides Ocana and Sanabria) explained thatthey "chose not to be members of this committee." Kayeneither asked nor attemptedto ascertainwhy. Kaye furthertestified thatCalagna placed a stack - his stipulatedtestimony likewise states "a packet" - of cards on thetable.According to his stipulation, Local 806 therewith"requested recognition as majority representative of theemployees."But according to Kaye's live testimony,Calagna said that "These cards were obtained from amajority of the employees employed at Jersey City tosupport the union's requestfor recognition," that they wereapproximately 300 in number,117 and requested recogni-tion.Kaye responded, according to his testimony, that hewould be in touch with Calagna the following week. Kayeand must beregarded as grossly untrue,since it seemsinconceivable that ifKaye or any other ofRespondent's representativescounted the cards theywould not haveso testified here(unless thecount indicatedless than amajority);Respondent's witnesses' testimonythat no card count was made(as shownbelow) is thusin a sense against interest and is credited.114 See fn.107,supra,regarding my viewsconcerning"estimates" assubstitutesfor facts inarithmetical calculations,which are,as herein,required to be preciseand not speculative.(Moreover,an unexamined"stack"or "stacks"of cards may, of course,contain blanks- to say nothingof all otherimaginablevarieties of invalidcontents-and I shall not indulgein speculations as to theirnumber, if any,in an unexaminedcollection ofcardsplaced on a table.)115 In thisrespect Vazquez' testimonyisconsistent with the expresslanguage ofthe November30 recognition agreement(G.C. Exh. 2).116According to Kaye, contrary to Calagna,he attended this meeting inresponseto a call fromFeinberg on the previousday (November 29).117Kaye's testimony is thus at variancewith or in amplification or HARTZ MOUNTAIN CORP.517further testified- also in contradistinction to otherwitnesses with interests similar to his own - that he askedthe employees there present whether the cards had beensigned freely and voluntarily by the employees, and thatthey replied in the affirmative "very ardently." 118 Kayetook them at their alleged word. According to his owntestimony on direct examination, Kaye then "glanced at"and "thumbed through" the stack of cards, withoutcounting them or inspecting individual cards for anypurpose, including authenticity of signatures. Still accord-ing to Kaye's testimony, when he questioned whether therewere 300 "cards" (whatever their nature - some, many, orallmight havebeen blank, for aught known to Kaye),Gonzalez counted off 50 and placed them beside theremainder,on the basisof which Kayemaintains it "wasquite obvious in my opinion there was 300 cards in thestack." 119When Feinberg pointed out that some mainte-nance employees had signed cards,120 according to Kaye he(Kaye) remarked that he had never "known" those employ-ees tobe in the "bargaining unit for the Jersey City plant,"whereupon Calagna indicated he (Calagna) would with-draw their cards since he was only requesting recognitionfor production employees.121 Kaye testified - consistentlywithCalagna and Respondent's other vice president,O'Connor - that O'Connor's signatureon the November30 "Recognition Agreement" was not affixed thereto onNovember 30 since O'Connor was not there on November30.122 Finally, according to Kaye's testimony, he took theNovember 30 "Recognition Agreement" (G.C. Exh. 2 -signed by Calagna) with him and, after discussions over theweekend between him and his superior, David Lovitz(executive vice president of Respondent), and between thelatter and O'Connor and Andersen (vice president andgeneral counsel), it was determined to proceed withrecognition of Teamsters Local 806. According to Kaye,considerationsunderlying this determination were the"mounting unrest" at the plant and "that the Teamsterswere obviously well known very strong national organiza-tion that might have impact upon our other operations if wedidn't agree to recognize them," with District 65 notmentioned "at all"; and withnoconsideration, contempla-tion, or discussion of the possibility of any election - notmodification of not only his own stipulation(G.C. Exh.114), but at variancewith the testimony of Calagna(supra)and Vazquez(supra)- neither ofwhom testified that any number of cards was mentioned.Since I believe thatif a specific number had been mentioned by Calagna he would have testifiedto it and that his (as well as Vazquez') failure to do so was in a sense againstinterest,Ido not creditKaye's testimony that a number of cards wasmentioned.113 Since I believe that if this had occurred at least Vazquez would nothave omitted mentioning it - even if the employees' reaction was less thanardent-Ido not credit this evident overblown embellishment by Kaye.119This testimony is, again,at variance with that of other witnesses there,including Calagna and Vazquez,who, it would seem, would have testified toso dramatic a demonstration if it had actually occurred.As for Gonzalez,since he was without explanation not produced to testify,there would be nojustification in supposing that had he been produced his testimony wouldhave supported Kaye's unique account.120How Feinberg would have known tlus,in his professed state ofignorance as to at least specifics of Local 806 card signing,was leftunexplained.121 It isnot satisfactorily explained why Calagna would so readilyacquiesce to withdraw allegedly signed cards in his possession. TheNovember 30 recognition agreement which he presented and which he (aswell as Respondent)signed states explicitly throughout that it includesalleven an election involving Local 806 alone. Kaye concedesthat the Company realized that if it did not recognize Local806 at thistime- around December 1, 1973 - in thatevent within a few months (i.e., March or April 1974) someunion would file a petition for an election, compelling anelection upon the expiration of the 1-year period followingthe decertification of Retail Clerks Local 888 (i.e., May 31,1974).123Kaye testified that in entering the meeting of November30 he knew that Local 806 was required to establish that itin fact represented a majority of the unit employees, whichithad not yet done; and that his purpose and function inattending that meeting was to determine whether in factLocal 806 did or did not represent such a majority. Kayenevertheless acknowledges that he had no payroll list withhim; that he only "briefly thumbed through" the cards butdid not count them; that he at best "glanced at some of thecards" but "did not look at most of the cards in the batch";that he "did not checkthe names againstour payroll orverify the signatures with those that we have on file fromthe employees." The foregoing quotations are from awritten stipulation by Respondent as to Kaye's furthertestimony here in lieu of presenting it orally in person (G.C.Exh. 114). But thereis, again,as inso many instances andaspects of Kaye's testimony, a degree of apparent incongru-ity if not outright inconsistency between his own statementsin the record here. For example, although his stipulated(G.C. Exh. 114) "testimony" is that he "noticed that they[i.e.,"some" of the Local 806 cards presented to him byCalagna on November 30] were signed and dated," hisactual testimony is that he could see no dates on any but thetop card and paid no attention to any dates; while he sworein his July 22, 1974, affidavit that he "checked" a "randomsample" (G.C. Exh. 138) of those cards, he testified at thehearing here that he didnottake a random sample; andwhile he swore to the district court that he "looked" at"many" of the cards and he testified here that he "thumbedthrough most" (later, "looked at"; still later, "didn't lookat" but merely "thumbed through") of the cards in thebatch, his stipulated testimony states that "I didnotlook atmostof the cards in the batch."124 Hethen threw in that hedid not "handle" the cards "at all" because Calagnaemployees(with only the conventional exclusions), with no exception formaintenance employees. See also fn.6, supra,regardingthe historicalinclusionof maintenance employees in the bargainingunit; and further seeVazquez'testimony,supra,contradicting Kaye,that at no time was any suchexception or exclusion mentioned.122Although Local 806 witness Peneherera testifiedto the contrary, thatO'Connor was present at the meetingof November30, seemingly he wasplainly mistaken.123A petition for such an election may be filed no more than 60 days inadvance of the 1-year anniversary date of the decertification so as to permitthe holding of a representation election promptly in relation to thatanniversary date.Randolph Metal Works, Inc.,147 NLRB 973 (1964). Forreasons already indicated,Ido not credit Kaye's denial,in this connection,of awareness that DistributiveWorkers District 65 remained in therecognitional picture as at least a substantial candidate, if indeed not thedesignated choice,of a majority of the unit employees.124Emphasis supplied.Kaye's lame attempted"explanation" at thehearing for this distinction or quibble is, seemingly,that he neither looked atnor did not look at the cards - inconsistent in yet another direction with stillother testimony - but that he merely "thumbed through" most of the cards,whatever that means.Continued hedge-trimming of this nature left me withareas of grave misgiving and doubt as to the existence of a sincere purpose on(Continued) 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD"cautioned" him that "picking up those cards would betantamount to recognizingTeamstersas a bargainingagent." 125Kaye further conceded in his testimony at this hearingthat in his evaluation of the stack of cards placed beforehim by Calagna on November 30, he not only did not countthem but also gave no consideration to whether theyreflected persons currentlyin hisCompany's employ, nor towhether they contained duplicate cards; and that he madeno cross-check of any cardsagainst hisCompany's person-nel records, nor of anysignature againstany employee'ssignatureon fWwith the Company. Indeed,Kaye acknowl-edgesthat no objection or , problem I of any nature wasraised concerningany of the purported cards of any of theproduction employees allegedly placed before him. Re-spondent has categorically stipulated here (G.C. Exh. 114)that:At no time prior to the recognition of TeamstersLocal 806 were the authorization cards counted or thesignaturesverified in any way.Kaye concededon cross-examinationthat his Company'srecognition of Teamsters Local 806 was in the last analysisupon the basisof mererepresentationsof Calagna andVazquez andhis "committee,"at the meetingof November30 - without the Company's checking or processing thecardsthemselves,which Kaye acknowledges may haveincluded cards of persons not then in the Company'semploy; and that the nature of Kaye's inspection of thosecardswas such that Kaye is unable to say that herecognized even one card as being that of any employee ofthe Company on that day.126Asked why the Company had agreed to treat withTeamsters Local 806 when it had declined to meet withDistributiveWorkers District 65, Kaye at first swore thatDistrict 65 never offered to demonstrate its cards, but, whenconfronted with District 65's correspondence to the con-trary (G.C. Exh. 4), he acknowledged that District 65 hadindeed offered to so demonstrate. Kaye thereupon gave asexplanation for the "difference" and for his Company'srecognition of Local 806 that with relation to District 65'srecognitional request the Company took a "wait-and-seeattitude . . . let the feathers settle," until some months laterthe Company thought that there "no longer appeared to beall of the diverse factions at work in many directions ofunionorganization" 127 while at thesame time,neverthe-less, therewere "mounting problems" and "pressures" fromthe employees regarding wages and health/welfare, inconsequence of which "when we were contacted byTeamster Local 806 we agreed to have an exploratoryinformation meeting. . . . I might add that the - I know- what I know of the Teamster organization is that it is anational organization and a very powerful one, and I wasn'tsure what they might or might not do to us if we didn't meetthe part of this highly intelligent witness to be forthright and candid inaccordance with standards expected of a testifying witness.125Thisisnot only inconsistent with the testimony of all other witnesseswho testified, but is so preposterous and absurd on its face as to serve tosolidify the misgivings and doubts expressed in the last footnote (fn. 124,supra)126Byway of furtherpossible interest in relation to the bonafides of thefor asession" - a concern the Company evidently did nothave with respect to District 65, whether or not that Unionwas its employees'choice. In Kaye's barometric idiom, thereasonshis Companywas willingto deal with TeamstersLocal 806 but not with Distributive Workers District 65were:Because when65 approached the company with arequest for recognition there was considerable turmoilin the plant with many, many factions going in differentdirectionswhile there were no other external forcesthere wasa great dealof internal forces and they weremoving indifferent directions. In November when weagreed to explore the situation with the Teamsters weno longer had or atleast I wasnot aware of all of theinternal forces which existed back in May or June .. .that coupled with the increasing pressures with thewagesand health and welfare situation.Kaye acknowledged, however, that if at any time prior tohis Company's recognition of Local 806 - which Respon-dentmaintains occurred on December 3, when VicePresidentO'Connorsigned therecognitionagreement(infra)- Respondent had a "current" request for recogni-tion from DistributiveWorkersDistrict 65, even onDecember 3, Respondent wouldnothave recognized Local806. As to this, entirely apart from the questionable validityof this suggestion that the written and concededly renewedoral requestsby District 65 for recognition, describedabove, were nolonger"current" in Respondent'sipse dixit,it is the further incontestable fact that District 65 did indeedby its registered letter of November 28 place Respondenton the clearest of notice in this respect, in the followingterms (C.P. Exh. 1):November 28, 1973Hartz Mountain305 BroadwayJersey City, New JerseyGentlemen:By letter dated May 23, 1973, we advised you that anoverwhelming majority of your employees designatedour Union as their exclusive bargaining agent.Becauseof the decertification of Local 888 earlierthatmonth you have failed to sit down and negotiatewith us, relying on a legal technicality that we couldn'tfile a petition or strike for recognition for a year fromdate of that election.Iwant to remind you that we are still the bargainingagent for the employees of your plant and any attemptby you to deal with another Union will result in ourtaking immediate action to protect the workers and theUnion.Please guide yourself accordingly.Company's recognition processof the purported "majority union" here,Kaye also acknowledged that if he had been dissatisfied with the Teamsters'"health plan" or any other feature ofits representationalprogram, Respon-dent would or might nothave extended recognitionto it "even upon theestablishmentof a card majority."127That this is palpably incorrect,see the discussionand findingssupra,II,A,1 and II,A,2. HARTZ MOUNTAIN CORP.519Very truly yours,/s/ Frank BrownFrank BrownOrganizationDirectorFB/sfREGISTERED RETURNRECEIPTREQUESTEDOfficial records, including postal service receipts (C.P.Exhs. 2, 3, and 4),as wellas testimony and concessions,establish that this letter was dispatched by District 65 toRespondent by registered mail, return receipt requested, onNovember 28 or 29 and received and receipted for byRespondent, through its usual and authorized postal pickupmessengeror clerk, Raymond Adams, on December 3,128prior to its execution of the recognition agreement withTeamsters Local 806. At thesame time,November 28 or 29,that District 65 dispatched the foregoing letter to Respon-dent it forwarded a parallel letter, also by registered mail, toTeamsters Local 806, as follows (C.P. Exh. 5):November 28, 1973Mr.George Snyder, Sec't Treas.Local 806, I.B.T.91- 31 Queens Blvd.Elmhurst, L.I., N.Y. 11373I have tried to reach you on the phone a number oftimes,and did not get a reply. I am surprised andshocked that you did not find it important enough torespond to my calls.Icalled you to give you the facts on District 65'sinvolvement at Hartz Mountain, located at 305 Broad-way, Jersey City, New Jersey.InMay of 1973, the workers of Hartz Mountaindecertified from Local 888 of the R.C.I.A. They thencame to us and joined our Union. They did this on theadvice of Civil Rights organizations and politicalfigures.We accepted them as members and approachedthe Company for a contract on May 23, 1973, as perenclosed copy of letter. The Company said they did nothave to recognize us at this time. The workers proceed-ed to take out and pay for Union books in District 65.We are now approaching the time when we will beable to take whatever action is necessary to get a decentcontract.Since the workers demonstrated that they do notwant Local 888, they, the Company, has told them theywillbring themin a newUnion. The workers havealready testified to that fact.We were informed that Local 806 representatives metwith the Company to discuss contract conditions. Inview of the fact that the overwhelming majority of theworkers are members of District 65, such a meetingconstitutes an unfair labor practice, and your interven-128However,Kaye ("to the bestof myknowledge," he says) as well asO'Connor, Feinberg,and Morales,denyseeing thisletter on or beforeDecember 3. (Seeminglysomewhat aslant fromhis affidavit [G C. Exh. 145 ],Feinberg testified here thatregisteredmail such asthis is automaticallyforwarded, by him or his office, directly to Kaye,unopened)Withoutexplanation,Raymond Adams,Respondent's usual postalpickup messengeror clerk whosigned the receiptfor thisletter,was not produced to testify. Ifind thatthe letter was received and receiptedfor byRespondent in the usualcourse onDecember 3, 1973.tion at thistimecan only be regarded by us as an outand out raid.I assumeyou did not know all of the facts prior toyour receipt of this letter.We are therefore urging youto withdraw all your activities from Hartz Mountain.Fraternally yours,/s/ Zeke CohenZeke CohenAssistant Organization DirectorZC/sfREGISTERED RETURNRECEIPT REQUESTEDThe return receipt (C.P. Exh. 6) for this letter indicates thatitwas received on November 30, also before the recognitionagreement was signed by O'Connor on December 3.Under these circumstances and the facts as heretoforefound, Kaye's explanations for Respondent's meeting withand speedy recognition of Teamsters Local 806 in contrad-istinction to its refusal to even meet with DistributiveWorkers District 65 are open to serious question.Arthur J. Andersen (Anderson), vice president as well asgeneral counsel of Respondent, also testified here, as anadverse witness called by General Counsel, largely withregard to the subject of the date of Respondent's recognition of Teamsters Local 806. Andersen insisted - quiteunconvincingly, in my estimation - that, although he wasknee-deep in the Board's investigation of the situation here,prior to as well as after issuance of the complaint herein -he had no "consciousawareness" that the investigation wasin any way concerned with the date of his Company'srecognition of Local 806. Andersen attended his colleagueKaye during the Board investigator's interview of Kaye andKaye's execution of his (Kaye's) prehearing affidavit hereinon January 20, 1974 (G.C. Exh. 137). After being shownthataffidavit,Andersen conceded that Kaye didnot"explicitly" 128mention any recognition date other thanNovember 30; and Andersen was unable to suggest whyKaye would not have indicated to the Board investigatoranysuch other date (i.e., other than the November 30 dateappearing on the signed recognition agreement[G.C. Exh.2 ]) if in fact the recognition had occurred on or as ofanother date. Incredibly, in my estimation, Anderseninsiststhat during the Board's prehearing investigation in whichhe participated, he did not know the date when hisCompany recognized Local 806. Acknowledging that healso participated in a conference with the Board's NewarkRegional Director and Regional Attorney on February 11,1974, after heavily hedging Andersen first insisted that hecould not "specifically recall" thatNovember 30 wasmentioned as the recognition date; admitted that noDecember date was mentioned; and finally conceded that129While Andersen-exhibiting a parsimoniously grudging and equivo-cating testimonial style encountered in Kaye and Morales as well - addedthe qualifying word "explicitly," Kaye's preheanng affidavit not onlyindicates no "explicit"mention of any recognition date other than Novem-ber 30,but also no implicit or any other kind of mention or suggestionthereof.Andersen,testifying as an adverse witness, also consistently tookrefuge in substantial areas of alleged recollective loss or lapse which seemedout of keeping with his observed intellectualacuity. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 30 was the only specific date of recognitionmentioned. Similarly in regard to a further conferenceattended by him with Board General Counsel Nash andAssociateGeneral CounselBrissman inWashington onFebruary 28, 1974 (to attempt to persuade the latter againstproceeding with an application in the district court for apreliminary injunction under Sec. 10(j) of the Act), Ander-sen acknowledges that he was aware that the recognitiondate was a key issue;but again insists he cannot"recall"whether any recognition date other than November 30figured in the 2-hourdiscussion.Acknowledging furtherthat Respondent and the Board investigation were workingwith or from a November 30 payroll, Andersen concedesthat at no time did Respondent indicate to the Board that itwas in error in doing so since-as later claimed byRespondent for the first time during the course of theinstant hearing(infra)- the correct date or dates ofrecognition was or were in December. Andersen likewisetestified that he does not believe there was any mention athis February discussion at the Regional Office, concerninga different recognition date for a portion or split off of thebargaining unit explicitly defined in the November 30recognition agreement,as now claimed herein(Unit 2,infra).And, further according to Andersen, soonaftertheissuance of the complaint here (February 11, 1974), in orderto attempt to resolve the basic questions regarding Local806 strength on therecognitiondate,he (Andersen)person-ally delivered to counsel for General Counsel (Mr. Kobell)Respondent's payroll records as of the dateNovember 30,1973(G.C. Exh. 187: "Summary of Employment as ofNovember 30, 1973"), without in any way referring to anyother alleged recognition date. Andersen thereupon testi-fied that prior to Respondent's formal answer in thisproceeding Respondent gave no indication to the Boardthat it relied upon December 3, rather than November 30,as the date of its recognition of Local 806; however, whenthen confronted with the admission, in Respondent'sanswer, of paragraph 12 of the complaint alleging Novem-ber 30 as the date of recognition, Andersen's rationale,consistent with an explanatory objection by Respondent'scounsel, was that the admitted date of November 30 in thecomplaint allegation was preceded by the words "on orabout," even though the answer contains specific otheraverrals as to that very allegation of the complaint. (In thisconnection, it is further observed that the same allegation(par. 12)is contained in the amended complaint of March21 and is similarly admitted in Respondent's amendedanswer filed herein on March 29, 1974 (G.C. Exh. 1).) Afteradditionalprobing and recollection-revival,Andersen.130 It was served on Respondentby registered mail on November 30 andreceipted for on December4 Even assuming Respondenthad noknowledgewhatsoever of this chargeprior to December4, it is observed thatRespondent's collective agreementswith Local806 were entered into longafter that date,es will be shown.Indeed,according to Respondent VicePresidentO'Connor,after receipt of that charge and discussion with hissuperior Lovitz,itwas decided nevertheless to proceed with a negotiatingmeeting with Teamsters on December7.On thequestion of Respondent'sknowledge on and prior to December 3 - indeed,even on and prior toNovember 30 -of thefiling of thecharges herein on November 29, thecredited testimony of TeamstersLocal806 President Calagna(supra)will berecalled that Respondent itself expressly pointed this out (eliciting fromCalagna therejoinder, "What has that to do with me. I am not 65").131Snyderdid not disputethisnor otherwisetestify here. To O'Connor'sconcededknowledge,a recognitional strike by Teamsters under the circum-finally conceded that Respondent put forward the conten-tion that December 3 (and not November 30) was the dateof recognition of Local 806, for the firsttimeon April 19,1974- i.e., after the filing of its answer and amendedanswer herein, and during the pendency of this hearing.Under all of the circumstances presented, it is quiteevident that- until it changed its position during thecourse of the hearing of this case, on April 19, 1974, asconceded by its vice president and general counsel, Re-spondent regarded November 30 as the date of its recogni-tion of Local 806, as its recognition agreement with thatUnion (G.C. Exh. 2) expresslystates.c.December 3 meetingAs has been indicated, the charge underlying andattached to the complaint in this proceeding was filed byDistributiveWorkers District 65 onNovember 29, 1973.130As has also been shown, on November 28 or 29 District 65dispatchedletters-also by registered mail, receipted forby Teamsters on November 30 and by Respondent onDecember 3 - to Teamsters Local 806 as well as toRespondent, indicating District 65's representational statusand seeking that Respondent and Local 806 abstain fromrecognition or contractual arrangements.On December 3 (Monday),at the-closeof the day (4 or4:30 p.m., as indicated by Morales in his affidavit here inevidence)- according to Respondent Vice PresidentO'Connor (Respondent's vice president for labor relations,and in its employ for 45 years), after receiving a strikethreat that morning from Teamsters Local 806 principalSnyder (Calagna's superior) who said he "had the plant tiedup' and demandedan immediate meetingto "avoid astrike" 131- Respondent met again with Local 806Representatives Calagna and Gonzalez, as well as withVazquez' "committee."According to O'Connor's testimonyas Respondent's witness on direct examination, the Compa-ny had decidedto recognize TeamstersLocal 806 primarilyto "avoid a strike or a work stoppage"; Company ExecutiveVice President Lovitz, who had discussed the recognition ofLocal 806 with O'Connor over the preceding weekend(December 1), gave the November 30 recognition agree-ment to O'Connor 132 with instructions to do 'what I[O'Connor] thought was best"133 Also present at theDecember 3 late afternoon meeting with O'Connor, onbehalf of the Company, were Feinberg, Petrera, andMorales,withKaye joining in later. According toO'Connor's testimony on direct examination, Calagnastated the employees' "committee" represented "the major-ity of the employees," set down a 4-inch "batch of cards,"stances would have been a violationof the Act. It will be recalled thatDistributiveWorkers District 65had earlier passed onto the unit employeesthe advice of its counselthata recognitionalstrike could not lawfully takeplace within thepostdecertificational year;and District65 had comporteditself accordinglyin accordance with the statute,without threat to thecontrary.132This is contradicted in theJuly 22, 1974, affidavit by O'Connor'smanagerial colleague Kaye,who there swore that it was he(Kaye) who gavethe documentto O'Connor. (G.C. Exh. 138).133O'Connor's testimonyattemptedto conveythe impressionthat in theensuingmeeting in the late afternoonof December 3 O'Connor stillremained a free agent to determine whether or not to recognizeLocal 806.However,hisJuly 22,1974, affidavit indicates otherwise(G.C. Exh.143, asalso does theJuly 22, 1974, affidavit of Kaye (G.C. Exh.138). HARTZ MOUNTAIN CORP.521and asked that O'Connor sign a recognition agreement;O'Connor responded that he would take it up with hissuperiors, and that if this is what the employees wanted thisiswhat the Company wanted.134 Still according toO'Connor's testimony on direct examination, when Calag-na asked why O'Connor did not sign it then and there,O'Connor - also without in any way counting, checkingupon, reviewing, handling, or even touching the cards -did so, adding his signature to the document which Calagnahad signed on November 30 and which O'Connor hadreceived from Lovitz (G.C. Exh. 2). O'Connor swore that atno time was the composition of the bargaining unitdiscussed, or "maintenance employees" or "productionemployees" mentioned at this meeting.135 O'Connor con-cedes that he, also, considered no alternative to recognitionof Local 806 in order to solve the alleged personnel unrestproblems in the plant. O'Connor asserts here that he signedthe recognition agreement upon the basis of the uncountedand unverified cards because"I did not want to embarrass"(emphasis supplied) Local 806, since it would have "embar-rassed" Local 806 if he found fewer cards than that Unionclaimed,or unsigned cards, duplicate cards, or falsesignatures. O'Connor also agreed to start contract negotia-tionswith Local806 ina few days, later scheduled for thatFriday (December 7).Kayeconceded that at no time did Respondent make anyattempt to determine the sentiment of the unit employeesconcerning their desire or lack of desire for representationby Teamsters Local 806; that at no time did he discuss thequestion of the desirability or undesirability of representa-tion of the employees by Distributive Workers District 65;and that at no time was an election considered to determinethose issues. The reasons ascribed by Kaye for Respon-dent's recognition of Local 806 - somewhat unlike those ofhis colleague O'Connor, who heavily emphasized Respon-dent's desire to avoid a strike (i.e., an unlawful [see fn. 131 ]strike) on the threat of Teamsters - have already been setforth.Concerning the December 3 meeting, Teamsters Local806 President Calagna - who testified that there or at theNovember 30 meeting, or at both, Respondent calledattention to the charges(i.e., in the instant proceeding)which District 65 had filedagainstRespondent with the134This appears in marked contrast to Respondent's reaction to theDistrict 65 requests and proffered card demonstrations.135O'Connor introduced a further possible note of confusion or uncer-tainty by his testimony that,when he added his signature to this recognitionagreement on December 3, the words following"tzicLUDED"and the wordsfollowing"EXCLUDED'now appearing on that document(G.C. Exh. 2) forthe unit description did not appear on it;and he also professed inability torecall whether there was any date on it. According to O'Connor, he si*nedthis agreement with the awareness that it contained"absolutely no definiti onof the bargaining unit"recognized,and he made no suggestion to Calagnathat it be defined. Since O'Connor is alone of all witnesses in testifying to theforegoing, which is in any event somewhat incredible on its face, since Ibelieve that the failure of other witnesses of Respondent and Local 806 totestify thereto is in a sense contrary to interest,I do not credit this testimonyof O'Connor,who in other aspects,as elsewhere shown, demonstratedhimself to be far less than a satisfactory witness.136No such document has been produced here,and Calagna's testimonythat he and Gonzalez signed such a document is unsupported by any othertestimony.137Although Respondent may not then as yet have received the charge,this testimony accords with that of Local 806 President Calagna,supra,thatRespondent indicated it knew,prior to its recognition of Local 806, that thecharge herein had been filed with the Board.Board (November 29) - developed an uncertainty, be-tween his direct and cross-examination,as to whether heproduced any cardsat allon that occasion. According toCalagna,O'Connor insisted on a statement from the"employees' committee" that they represented the employ-ees; and "all the members of the committee" [cf. fns. 88 and85,supra. ]as wellas Calagna and Gonzalez 136 signed andgave sucha statementto O'Connor.In his version of the December 3 meeting,Juan Vazquezswearsthatnocards were presented to the Company at thatmeeting, but that only the recognition agreement wassigned. In his prehearing affidavit, however, Vazquez hadsworn thatat a meetingrequested of Feinberg in Decem-ber, "we presented the cards. Mr. O'Connor said he neededsometime because he had received a charge from the LaborBoard." 137 (G.C. Exh. 129, emphasis supplied.) 138 Oncross-examination,VazquezreiteratedthatbeforeO'Connor signed the recognition agreement he indicatedawarenessof the charge filed with the Board. And Vazquezis insistentthat at the December3, as well asat the previousmeetings,his "committee" represented "all of the employ-ees" atthe plant, including evensomeof the office clericals,and exceptingonlysupervisors.And according to thetestimony of Local 806witnessEmerson Peneherera, amechanicalmaintenancemanand Vazquez' aide in hisLocal 806 card solicitational activities, Local 806 PresidentCalagna's assistantGonzalez introduced Peneherera asthere "representing the maintenance part" so as to establishthat they had "a real interest in participating into theunion."Under all of the circumstances, I find that O'Connor'ssignature on the November 30 recognition agreement onDecember 3 was a merepro formadelivery of thatagreement, which,as it recitesand the parties explicitlytherein agreed, was effective November 30,1973.d.December 7 plant cafeteria meleeOn the afternoon of December 7, in the wake ofRespondent's recognition of Teamsters Local 806, thereoccurred among Respondent'sunitemployees a tempestu-ous scenein the plant cafeteria.139 Responding to a callover the plant loudspeaker, Respondent's employees -138 Substantially the same statement is made inVazquez' July 19, 1974,affidavit,except that there the "December" is changedto "November," with,however, still the following statement ascribed toO'Connor atthat meeting:"Mr. O'Connorsaid we[sic]needed some time becausehe had received acharge fromthe LaborBoard"(G. C. Exh.130).Informationas tothe filing ofthe charge at the Board's RegionalOffice on November 29, not beingsecret,could of coursereadily have been conveyedto Respondent informally, suchas on the telephone from the Regional Office,by counsel, by the party filingthe charge, or by anybodyelse who knew about it.139The descriptionwhich follows is based on the compositecreditedtestimony of all witnesses who testified concerning it.Respondent had met a few hours earlier,on a scheduled negotiatingsession,with Teamsters Local 806,which Respondent assertsitproceededwith notwithstanding its conceded receipt(December 4) by that time of aformal copyfrom the Board's RegionalOffice of theDistributiveWorkersDistrict 65 charge filedherein on November29. WhileRespondent asserts itterminated the December 7 meeting for that reason- although why itshould haveallowed it to convene under these circumstances,only toterminate it, is not apparent - it now speculatesthat the riotousscene laterthat afternoon(about to be described)was probably the result of itstermination of that meeting and therefore indicative of a groundswell among(Continued) 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD400,more than half women,according to RespondentGeneralManager Feinberg - assembled in the plantcafeteria in midafternoon during paid worktime.Presentalso were representatives of Respondent'smanagement-supervisory hierarchy and team,and also Teamsters Local806 President Calagna and his Spanish-speaking aideGonzalez.Standing on a table,Gonzalez started to make aspeech describing the advantages of affiliation with Team-sters Local 806;but when Gonzalez added that his Unionhad been informedby theBoard or the Labor Departmentthat"bargaining should stop"140 and that they were thereto find out whether the workers"were willing to backthem,"he was uproariously shouted down-in the wordsof Fernando Aguirre,a credible witness, "All of the workersstarted shouting that we were not going to back them,""Get [Local] 806 out of the plant,"and "We wanted anelection."141At this,Gonzalez or Calagna-who hadjoined Gonzalez at the table-indicated that employeeswho did not want to listen or who are"not interested"should leave.Amidst a riotous scene,with"everybody ..talking and yelling at the same time"and demanding "anelection"or "legal elections to see which union was going torepresent the workers,"a woman was punched in thebelly 142 and another,according to Feinberg, in nose, andthe bulk of the employees streamed out of the cafeteria,leaving perhaps only 30-35 remaining there.After the greatbulk of the employees were out of the door,one of theemployees remaining inside(described by Aguirre as an"American lady who works on the second floor" 143)attempted to close the door,but when another employeestruggled to hold the door open the "American lady"grabbed him by the hair.In the ensuing disturbance,GeneralManager Feinberg attempted to come to theassistance of the"American lady" in closing the door. Atthis point, the mass of employees who had left and weregathered in the corridor outside of the cafeteria surgedback,shouting-in Spanish and English- "[Local] 806out!" Local 806 Official Gonzalez was now attempting tobar them from reentering the cafeteria,without success.Jose Peguero,an elected member of the District 65employees organizing committee,among the employeeswho had surged back into the cafeteria,leaped onto a tableand emphasized to the employees that since TeamstersLocal 806 did not represent a majority of the employees itthe employees in favor of Teamsters.But under the circumstances shown,equally warranted would be the contrary speculation that the riotous scenewas the product of employee indignation over that recognition and itsattempted implementation. I decline to indulge in speculation in eitherdirection.140According to General Counsel witnesses Bueno and Pe,Gonza-lez made it a point to remark that Local 806 would already have obtainedhospitalization,vacation,and other benefits for the employees if thegovernmental authorities-i.e., the Board-had not interfered by notifyinghis Union to stop bargaining.This testimony by Peguero,an elected memberof the District 65 employees organizing committee,at the time,is corrobo-rated by Bueno and stands uncontradicted.141 Inasmuch as Gonzalez was not produced to testify,the foregoingtestimonial account by Aguirre,a credible witness, stands uncontradicted byhim.142Mary Arlington (the American lady), according to Feinberg.113 Identified by other witnesses as Mary Arlington,a Teamsters Local806 protagonist.She did not testify here.1Bueno testified that, white he and Peguero were on the table thusexhortingfellow employees,General Manager Feinberg instructed them topunch in your card...get out,"but that they continued to speak sincethey felt they had the same right to do so as the Teamsters advocates.was not the representative of the bargaining unit. To achorus of "Out 806"cries, Peguero emphasized the need foran election.Peguero's fellow employee,Rafael Bueno (alsoan elected member of the District 65 employees organizingcommittee at this time),who had joined Peguero on thetable,also pointed out that Local 806 could not bargain forthe unit without representing at least a majority of theemployees,and that an election was desirable,adding that"if an agreement[is] signed without having elections ... it[is] not a good procedure....The company should allowthe people from District 65 to go in to the company in thesame way the people from Local 806 did,because at nomoment the 806 was representing us, because manyworkers who had given other signatures to 806,includingmyself, did it expecting elections." 144 I reject the testimonyof Local 806 witness Eddie Sanabria(regarding whosedemeanor and credibility I have already had occasion tocomment in another connection), who, while characterizingtheDecember 7 episode(atwhich he testified he waspresent)as a "scandal,"insists that he heard only "shoutingnoise but no words." (Seemingly according to Sanabria,alone,Caning and Aguirre were also on the table withPeguero and Bueno,shouting"noise but no words."In viewof the overwhelming evidence to the contrary,perhapsSanabria was,in a Freudian sense,deaf to words he did notwish to hear.)According to Respondent General ManagerFeinberg, who heard employees yelling"Out 806,"employ-eeMercedes Rivera had also taken to the table withPeguero and Bueno.General Manager Feinberg,with the assistance of Per-sonnelManager Morales,attempted to calm the mass ofshouting employees who, according to his description of thestormy scene,were"angrily" yelling back and forth at eachother"Down with 806," "Down with the Company," and"Go f--- [your]self and get the hell out of [t]here."PlantManager Petrera,engaged in the same endeavor,requested Aguirre(a rank-and-file employee)to spread theword that there was to be no fighting on the premises.PersonnelManager Morales, who also was there, an-nounced that all employees should leave the plant,withoutthe necessity for punching out their timecards.This wasclose to quitting time,and most of the employees thereuponleft;allwere paid for a full day's work.145 The witnesses'description of this tumultuous episode indicates that it was145Before leaving,Peguero attempted to return to his work area for hisbelongings,but was intercepted by General Manager Feinberg with severalother executives and supervisors. Feinberg or Morales directed Peguero andBueno(who was with him) to "leave or I call the police."This provokedBueno to spit on the floor at or near Kaye's feet;when he was directed toclean it up,he refused.This was on Friday afternoon. When Peguero andBueno returned to the plant on the following Monday morning(December10), not knowing whether or not they had been discharged by Feinberg onthe previous Friday afternoon,they observed policemen outside of the officeand elsewhere in the plant, and were instructed to wait in Personnel ManagerMorales' office. There,in the presence of Foreman Domingo Negron(serving as interpreter),Foreman Felipe Rivera,Morales,and Local 806President Calagna-with police outside-Feinberg stated that he regrettedthe episode of December 7, where among other things a pregnant womanhad been mauled,and added that,"I'm [Feinberg]going to take you back,but I want you to work and not get mixed in that union mess ... I'm goingto give you back to your foremen ... so you would be under theirsurveillance."To this,Bueno and Peguero pointed out that Teamsters Local806 did not represent them or the unit employees,that their affiliation waswith a union they preferred (i.e., District 65), and that this constituted the HARTZ MOUNTAIN CORP.523by the merest touch and go that a full-scale not wasaverted.It is conceded by Respondent's own witnesses 148 that,during this December 7 cafeteria assembly, RespondentVice President Kaye,GeneralManager Feinberg, PlantManager Petrera,PersonnelManager Morales,and itsForemen Supervisors Negron,Santiago,Stokes, and Ur-danetawere present.According to Feinberg, he hadinstructed supervisors to remain there"to control thecrowd."Feinberg concedes that to his observation therewas opposition demonstrated to Local 806 at this assem-blage and that he heard employees there yelling, "Out 806!"RespondentVicePresident for IndustrialRelationsO'Connor,who was not present at the December 7happening,nevertheless indicated he was aware that therewas not only expression of employee opposition to Local806 there,but "chaos";presumably he was well informedby his colleagues and subordinates.While Respondent ascribes the December 7 cafeteriamelee to employee dissatisfaction over the Employer's slowpace in implementing its recognition of the Teamsters a fewdays earlier,under the described circumstances and in viewof the entire background a perhaps no less plausibleexplanation for the melee is employee chagrin and resis-tance over having the Teamsters imposed upon them to theexclusion of another union of their choice,or without anelection.Thus, Respondent's Feinberg swears in his Janu-ary 31, 1974,prehearing affidavit: "I believe the meeting [ofDecember 7 ] . . . was called by the people themselves. The806 people didn't call it, because they were called down tobreak it up, and people started coming to the cafeteriabefore 806 people arrived" (G.C. Exh.144). (But by thetime Feinberg signed his July 22,1974, affidavit,Feinbergseed of the"conflict."Peguero was then returned to work but reassigned ortransferred from his former job(on "Line 26"), without salary change, torepacking damaged merchandise under Foreman Domingo Negron. Laterthat morning,Peguero was discharged under circumstances described below(1I,B, 1,infra).As for Bueno,who in essence corroborates the foregoingaccount of Peguero,he had been terminated a few days before the describedDecember 7 cafeteria scene but had been returned to work within a few days(on December 6 or 7);however,after his return to work on December 10 -also, like Peguero,to a differentjob, in Bueno's case repacking merchandiseunder Foremen Felipe Rivera and Ildefonso Urdaneta-he was dischargedon December 27 or later under circumstances also described below (II, B, 2,infra).146 See,e.g.,Femberg's July 22,1974, affidavit(G.C. Exh. 145), con-firmed by Morales in his like affidavit (C.P. Exh.9). In view of these swornstatements against interest(as well as other credited testimony relating to theDecember 7 scene)and his own testimony to the contrary at the instanthearing,Ido not credit the contradicting sworn statement of RespondentVice President Kaye in his January 28,1974, prehearing affidavit that "Nomanagement people were in the meeting(G.C. Exh.137). This is but anotherexample of what might be regarded as a penchant for misleading with wordsor a high degree of carelessness with candor and accuracy.i4?The"January 3,"1974, date as the date the "Two separate contractswere executed"isquoted from Kaye's July 22,1974, affidavit(G.C. Exh.138).However-yet again,in a seemingly endless parade of contradictionsunder oath-Kaye had sworn in his January 28,1974, prehearing affidavithere that "As of today,the Co.has not signed a contract with Local 806. TheCo. is dealing with 806,negotiating for a contract.Since the first meeting onMonday,Dec. 17,there have been 2 meetings;we are now in activenegotiations" (G.C. Exh. 137). These sworn statements can hardly beconsidered an inadvertence;indeed,theyare repeated later in the sameaffidavit,where Kaye again swears that"No contract has been signed.... .In my view,such factual contradictions,particularly in statements underoath to governmental authorities,like others elsewhere pointed out herein -are substantial and serious, should be seriously regarded,and merit poormarks for their affiant's credibility if, indeed,not more serious consequences.was saying, "Itwas my impressionthat the meeting hadbeen calledby the Teamsters employees committee." G.C.Exh. 145.)e.Developments subsequent to December 7Subsequent to the described events, Respondent met withTeamsters Local 806 representatives and members ofVazquez'"committee"perhaps a few times in December(December 17 and 21;possibly also on December 31); and..on orabout January 3,"1974,147 executed two separate"collective agreements"- splitting the agreed-upon bar-gaining unit recognized in the November 30 RecognitionAgreement into two separate bargaining units-one for"ProductionWorkers"(G.C. Exh.3A), and the other for"clerical and maintenance"employees(G.C. Exh.3B).148These "collective agreements,"each signed by Kaye withCalagna and each identical(including blank spaces - e.g.,no workday hours specified)except for an appended wageschedule,were also allegedly executed on the same day -January 3, 1974,but effective by their terms on December1, 1973,each reiterated Respondent's recognition of Team-sters Local 806 as exclusive collective-bargaining represen-tative of its employeesas ofDecember 1, 1973,and eachrequiredallof the unit employees to become members andmaintainmembership in Local 806 as a condition ofcontinued employment(G.C. Exhs.3A and3B), and eachagreement required that all initiation fees, dues, andassessments of Local 806 be deducted by Respondent fromits employees'wages-such"checkoffs"to be "irrevocablefor a period of more than one (1)year, orbeyond thetermination of this agreement,whichever occurs sooner[sic]" (id)149Each agreement further stipulates,on behalfof the employees, that "there shall be no strike,slowdown,148Kaye testified on direct examination that no document was offered orsigned for separate recognition of clerical and maintenance employees -which he,as well as Calagna(but not O'Connor),asserts occurred at theDecember 17 negotiating meeting - and that no Local 806 cards weredisplayed or offered to establish the credentials or authority of Local 806 inthat regard. (On cross-examination,however, Kaye made yet another about-face by stating that he was"shown"such cards,but he acknowledged thatthey were neither counted nor checked.)O'Connor conceded here that not only did he not count or even look atany alleged Local 806 cards for clerical and maintenance employees, but hewas unaware of exactly how many employees the Company had in thosecategories;but even according to O'Connor's testimony and figures, heextended"recognition"toLocal 806 as a seemingly or potentiallynonmalority representativeof those employees since(according toO'Connor's testimony) the clerical and maintenance unit consisted of"approximately 35 people" and Local 806 allegedly claimed to have only"about 15" cards. O'Connor also conceded on the record at the hearing that- contrary to his July 22,1974, affidavit(G.C. Exh.143), part of paragraph29 of Kaye's affidavit to that court(G.C. Exh.138) isnottrue, and thatO'Connor in effect misled the district court in that Sec. 10(j) injunctionproceeding by failing to state the true facts thereon.Contrary also to hisearlier testimony at this hearing itself,O'Connor swore on cross-examinationthat he extended recognition to Local 806 for a"clerical and maintenanceunit"noton December 17 but on December 21.In view of admissions of O'Connor and Kaye contrary to interest, I do notcredit Calagna's testimony that the Local 806 alleged cards for clerical andmaintenance employees were "counted"by Respondent at either of theforegoing meetings.149After first testifying that Respondent at no time enforced thisTeamsters compulsorymembership("union security")requirement orattempted to enlist employees into such membership,Kaye - again afterfurther questioning-conceded that his Companydidplace notificationsinto its employees' pay envelopes in January 1974 that they were required to(Continued) 524DECISIONSOF NATIONAL LABOR RELATIONS BOARDstoppage,cessation of, or interferenceof work"for theduration of the contract(art. XIXin each).Each agreementalso is for a periodof 3 years (to November30,1976),with ayear-to-year automatic renewal provision thereafter (art.XXVIIIin each).Afterthe execution of these agreementsin January 1974,Juan Vazquez became chief shop steward for Local 806.Also in January,he, together with his aides Ocana,Sanabria,and Peneherera,receivedwage increases inexcess of those calledfor by theLocal 806 collectiveagreement 1511These wage increases for these four areextraordinary not only inthat theywere over and abovethose requiredby thenew collective agreement they had sodiligently assisted in bringing about,but extraordinary inanother respect- they werenot even known to GeneralManager Feinberg,according to his own testimony.Inmyview,the overwhelming massof substantialcredible evidence clearly indicates,and accordingly uponthe foregoingsubsidiaryfindings and the record as a wholeitisfound,thatTeamstersLocal806member-ship/representation authorizational designation cards con-stituting the alloged basis for Respondent's recognition ofthat Union,as the exclusive collective-bargaining represen-tative ofits employees in a unit or unitsappropriate forcollectivebargaining,were regularly and continuinglyprocured,with Respondent's knowledgeand approbation,on Respondent'sJerseyCity plant workpremises-including its personnel office there-on paid workingtime,with the aid,encouragement,assistance, and supportof Respondent and itsofficials,supervisors,and agents, andin some casesdirectly by or with direct participation of anofficial andagent of Respondent;and that thedescribedmembership/recognitional drive or campaign of TeamstersLocal 806 wastherebytainted with substantialimproprietyand illegality,including aid, assistance,and support fromRespondentEmployer.f.Extent of Teamsters Local 806 support amongunit employeesAlthough,in viewof theforegoing findings regarding thetainted campaign and cards constituting the alleged basisupon whichRespondent recognized and entered intoagreements with Teamsters Local 806 as the exclusivecollective-bargaining representative of its employees, nodetermination is essential as to whetheror not that Unionheld valid cardsfrom an arithmeticalmajority of Respon-dent's employees,nevertheless,in view of allegations in thecomplaintthat it didnot and substantiallitigation of thatissue at the hearing,we proceedto an abbreviated recapitu-lation of the arithmetic of thesituation.Join Local 806. It is conceded that Respondent also made Local 806 duesdeductions from its employees' pay until halted by a preliminary injunctionissued by Chief United States District Judge Whipple in August 1974.Although the United States Court of Appeals for the Third Circuit deniedRespondent's application to stay enforcement of that injunction pendingappeal,itsubsequently ordered the injunction to be vacated withoutreaching the merits of the case.150 In Vazquez'case,according to his testimony,in excess of 50 cents perhour on top of the 35 cent-per-hour increase required by the collectiveagreement.Ocana ascribed his increase to an alleged"new work category"which had not existed before and is undefined in the new collectiveagreement,and which he allegedly could not "exactly...remember"; hevolunteered,however,that "You see when the workers cooperated with themTo begin with,benchmarks or moorings involving suchnecessary factors as the numberof employeesin the unit orunits on contested dates have beensupplied bycounselthroughstipulations and statementsof position(ALJ Exhs.2a 2h,3a-3c,4,and 5)in consequenceof an orderALJExh. 1)issued byme after careful prehearingand earlyhearingexplorationwith counsel.That order (ALJ Exh. 1),entered on consent,required,among other things, (1) thefurnishing of Respondent'spayrolls and payroll data forNovember 30 -December 17,1973,with provision foraccess to books and recordsof original entry; (2) the listingof all employees in the bargaining unit or units on theforegoing dates; or,in lieu thereof,statementsof conflictingpositionsor contentions in regard thereto; (3) the furnish-ing of copiesof all Local806 cards relating to all unitemployees,with provisionfor access to all original cards;(4) the furnishingby General Counsel of alphabetized listsshowing eachand every unit employee forwhom there is aLocal 806card or cards,togetherwith a dearand concisestatement as to GeneralCounsel's position with respectthereto-i.e,whetherthe card may be received intoevidencewithout challenge,or the allegedinfirmity orinfirmitiesinvalidating suchcardor cards;(5) thereafter,the returnby Respondent and Local 806 of a copy of suchlistsof GeneralCounsel(item4, supra),with the positionsor contentionsof Respondent and/or Local 806 withrespect thereto;and (6)permitting the contestor impeach-ment of any Local 806 card. Accordingto thosestipulationsand statementsof position, as subsequently modified,supplemented,or otherwisesatisfactorily established uponthe record.As of November 30, 1973,there were441 employees inUnit I (production employees) and 34 employees in Unit II(clerical andmaintenance), totaling 441.It is emphasizedthatRespondent in fact recognized a singleunit of "all"employees onNovember 30. The breakdown into Unit Iand Unit IIis indulgedin merely because ofRespondent'ssplitup of the originallyrecognizedunit into those two partssubsequently in December(December17 or 21 allegedly)under the circumstancesshown, and thereby to avoid aduplicative and circumlocutious analysis of the arithmeticof thesituation.As of December 17, 1973, the number of employees inUnitsIand II remained the same.December 17 wasspecified in theorder (ALJ Exh.1)and used as abenchmark by allcounsel becauseat alltimesit had andcontinued to be Respondent's consistentcontention - inaffidavitsof its Vice President Kaye to the United StatesDistrict Court and otherwise,as also the consistentpositionof its counsel - that that was the date of its allegedthey cooperated with the workers too." Sanabria boldly denied receiving anyextra increase,beyond that calledfor by thenew collective agreement (35cents per hour),insisting he received only "just what was given to the otherworkers that were there," until he was confronted with his personnel fileshowing that on January23, 1974,he received an additional, extraordinary25-cent hourly increase(not called forby the newcollective agreement) uponauthorizationof GilbertKayeretroactivelyto December1, 1973; faced withthis,Sanabria pretended a sudden recollectionof it,with a thoroughlyincredible"explanation" of why it hadallegedly slipped his nand.Peneher-era conceded also receiving the extraordinary increasein January 1974.Vazquez had been in Respondent's employ sinceApril 19,1972, Ocana sinceOctober 19,1970, Sanabnasince April29,1969,and Peneherera since April10, 1973 (G.C. Exh.113). HARTZ MOUNTAIN CORP.525recognition of Teamsters Local 806 as the bargainingrepresentative for Unit II(clerical and maintenance em-ployees).Itwasnot until Respondent's vice president forindustrial relations, O'Connor, testified, late in the hearing,during Respondent's defense, that O'Connor insisted thatthat date was wrong and that the alleged recognition ofUnit II really occurred on December 21. Since no discrep-ancy in arithmetic has been suggested by counsel as arisingfrom this alleged 4-day difference, and in view of Respon-dent's formal adoption of position involving December 17as its benchmark date, as well as the possible prejudice andunconscionable expense and delay which might ensue fromany such seemingly unjustifiable "change" at the 11th hourof a protracted litigation ranging close to a year, and,finally,Respondent's failure to establish or claim prejudiceormateriality,December 17 is continued here to beregarded as the benchmark date for arithmetical purposesin dealing with Respondent's contention as to its alleged"separate" recognition of Unit II.These figures are material only assumingarguendothat(1) Respondent's "splitup of the overall unit recognized byit on November 30 (G.C. Exh. 2) was proper, and that (2)Respondent recognized Unit II (clerical and maintenanceemployees) on December 17.With relation to the 441 employees (and 221 majority) inthe overall unit recognized on November 30, GeneralCounsel stipulated into evidence 192 cards (187 in Unit Iand 5 in Unit II) 151 as of that date; plus an additional 5 inUnit II as of December 17. This, of course, is short of amajority in either the overall unit recognized on November30, or in Unit I or Unit II which Respondent now claims itrecognized on December 3 (Unit I) and on December 17(Unit II).Although General Counsel (and the Charging Party,DistributiveWorkers District 65) stipulated into evidenceonly a total of 192 Teamsters Local 806 cards as ofNovember 30, and 5 more Unit II cards as of December 17,he conceded and represented upon the record that he hadmore Local 806 cards in his possession,received from thatUnion in response to his formal written call (G.C. Exh. 127)for the production of the Local 806 cards at the investiga-tive stage of this proceeding,prior to issuance of thecomplaint herein. General Counsel certified in writing (ALJExh. 2a) as well as orally upon the record that he hassupplied into this record all of the Local 806 cards whichcame into his possession,totaling 393,152 all of which heaccounts for (ALJ Exhs. 2b-2h, and the duplications thereshown) as follows, and concerning which my determina-tions and findings have been added in columns 4 and 5 ofFigure 1:[omitted from publication ].The results of the counts set forth inFigures 2and 3[omitted from publication] are tabulated inFigure 1, supra.From these it will beseen,as shown onFigure 4,that thenumber of valid Teamsters Local 806 cards upon whichRespondent allegedly predicated its recognition of thatUnion - whether it occurred on November 30 for anoverall unit or for Unit I, or on December 3 for an overallunit or for Unit I, or on December 17 for Unit II - fallsubstantially short of the number necessary to constitute amajority inanycase:Figure 4:Local 806Card Strength1973C o u n tDateUnit(Cards/Unit Emps.)%l1-30Both198/44144.911-30I193/40747.411-30II5/3414.712-3-Both195 a/ /44244.1s/I.e., November 30 overall card count (198)less 3(Juan L.. Rivera, FernandoNewname[Newmane], andBenjamin Carraballo), asshown on AL7's Exhs.3c and 2b.151By stipulation,Robert Buxton andJose Camino were added to theoriginal listof 185 Local806 cards stipulated into evidence(ALJ Exh. 2b).Since Camino had been includedon a separatelist of UnitII employeescontaining six names(ALJ Exh. 2d), histransferto the UnitI list reduced theUnit II list from 6 to 5.152 Local 806President Calagna asserts, however,that he turned "more"cardsover to General Counsel. Thus,Calagna testifiedthat he made twotrips to the NewarkRegional Officeof the Board in January 1974, each timewith his aideGonzalez; that on the first occasionhe delivered380 cards to anunidentifiedindividual,and on the second anadditional 96cards,for a totalof 476 cards (or more than the numberof employeesin the total unit orunits).Calagna concedesthat as ofthe time when these cardswere deliveredby him to theRegional Office he had still not checked the dates or signatureson them.While Calagnaswears he thusin January 1974 turned over "all" ofthe Local 806cardsof Respondent's unit employees,he obtained no receiptfor them,at the same time asserting that his Union maintainedno record ofthe cardsit receivedor turnedover, other than a list for"some" of the cards- Calagna says "around thetwo hundredmark" - turned over to theBoard;but even thatalleged list has, unaccountably,not been producedhere.While Calagnatestifiedthat in a July 1974 affidavit to the district court(G C. Exh. 136) hestated that 31 cards turnedover by hum to theRegionalOffice are "unaccounted for and missing," and that he claims to have turnedover 476 while accordingto him the Regional Office claimed itreceived only445 cards,he concedes that he has made no attempt to ascertain whosealleged cards are "missing." Nor doeshe appear to have sufficient awarenessof the nature of those alleged cards to knowthey do notcontain, for example,duplicatecardsfor thesame employeesalready included in the other cards.In evaluating this testimony of Calagna, it is necessary at once to consideritwithin the framework of what have already been shown to be hisrecollectional and other major testimonial shortcomings in other respects.There is also a degree of incredulity on my part that his Union maintains nomeaningful records,and that his Union itself,let alone his Union with theassistance of Respondent and of Vazquez and his interested group,could notreconstruct a substantial portion if not all of so large a mass of allegedly"missing" cards.Within this frame of reference,even though Calagna'stestimony is not contradicted head-on, I am unprepared to credit it as he heredelivered it relating to the allegedly"missing"cards. Neither Local 806 norRespondent asserted as a fact that there were additional Local 806 cards inthe statement of position(ALJ Exh.5) filed by them in response to my orderregulating proof herein(ALJ Exh.1) entered on consent. Furthermore,although Calagna testified that he had made Xerox copies of"most" of thecards before turning them over to the Regional Office,unaccountably hefailed to produce any such copies here.Moreover,Gonzalez-who couldreadily have corroborated Calagna's assertions in this regard if accurate, was- also without explanation-not produced to testify.Finally,as to thealleged 31 cards now said to be "missing,"there is in any event no proof as towhose they,or any of them,allegedly were,or as to when they were allegedlyexecuted,nor as to whether the alleged signers were even employees ofRespondent;nor was even any secondary evidence submitted with regardthereto.Under the circumstances,fortified by testimonial observations, it isnot credited that they existed nor can it be assumed or speculated that theyconstituted validly executed cards to be counted toward any allegedTeamsters Local 806 majority claimed here. 526DECISIONSOF NATIONAL LABOR RELATIONS BOARD1973CountDateUnit(Cards/Unit-Drips.)812-3I1901 /40846.612-3II5-10/3414.7-29.412-17II10/3429.4fl.e., November 30 Unit I card count (193),less 3 enumerated in foregoing fn. a.In view of the foregoing,it is accordingly found thatRespondent's recognition of Teamsters Local 806 hereinwas not based upon and was without knowledge onRespondent'spart as to whether that Union in factrepresented a majority of employees in a unit of Respon-dent's employees appropriate for collective bargaining; thatithas been satisfactorily shown,under all of the circum-stances and the record as a whole,that Teamsters Local 806did not represent a majority of Respondent's employees ina unit appropriate for collective bargaining on any allegeddate of such recognition;that General Counsel has underthe circumstances shown met his burden of proof ofestablishing that Respondent's recognition of TeamstersLocal 806 was not based upon a demonstration by thatUnion that it represented an uncoerced majority of theemployees in any appropriate bargaining unit of Respon-dent's employees; and that Teamsters Local 806 at the timeof any such recognition did not in fact represent suchmajority.4.Resolution and rationalea.Employer assistance and support to recognizedUnion(Teamsters Local 806)As has been shown,a considerable volume of creditedtestimony-the cumulative effect of which cannot beignored or minimized-has been adduced establishing theassistive and supportive circumstances under which Re-spondent's recognition of Teamsters Local 806 occurredhere.Following decertification of Retail Clerks Local 888 inMay1973,thatUnion lost little time in mounting arenewed, substantial organizational drive,under the eyes ofRespondent'smanagerial and supervisory officials,result-ing in its filing with the Board'sNewark Regional Officeover 300 bargaining representational authorization cards -the bulk dated in July and August, and almost 70 inNovember(1973)- after that Union had been rebuffed byRespondent in its August offer to demonstrate its majoritystrength through an authenticative check of those cards.Running a somewhat parallel course with the RetailClerks Local 888 re-organizational effort was the massiveand extensive,full-scale organizational campaign conduct-ed by Distributive Workers District 65-also under theeyes of Respondent's managerial as well as supervisory153 See alsoNLRB. v. Hunter Outdoor Product.,Inc., 440 F.2d 876, 879(C.A. 1, 1971);NLRB. v. Jan Power, Inc.,421 F.2d 1058, 1063 (C.A. 9,1970). "A[n ] employer may properlybe held responsible for'interfering' inthe affairs of a union because of participation by his supervisors even thoughsuch participation was not expressly authorized or ratified." Local 636of theUnitedAssociationof Journeymen and Apprentices of the Plumbing and PipeFittingIndustry of the UnitedStatesand Canada, AFL-CIO [DetroitAssociation of Plumbing Contractors] v.NLRB.,287 F.2d 354, 360personnel-resulting in its like deposit with the Board'sNewark Regional Office of between 300 and 350 bargainingrepresentational authorizational cards(almost 300 obtainedinMay and June,some 30 in August,and additional cardsin September), also following total rebuffs by Respondentto even meet or talk with that Union,which had alsooffered to submit its cards to an impartial validating cross-check as to their genuineness as well as quantity. Anypossible doubt as to Respondent's knowledge even at itsmanagerial level, as to these continuing organizationalactivities,through the fall and even through November -while it would be unwarranted-was laid at rest by theadmission here by Respondent Vice President for IndustrialRelationsO'Connor-testifying asRespondent's ownwitness-that he was well aware of these activities throughhis "pipelines in the plant,"and by the candid testimony ofGeneral Manager Feinberg(also its own witness)that hehad reportedthat activityto RespondentVicePresidentKaye,in overall charge of-that plant and that"I [Feinberg]tell you,he [Kaye ] saw it."When,however,Teamsters Local 806 was introducedinto the picture-and there is evidence that this was doneat least with Respondent's active collaboration-in Starkcontrast to the rebuffs handed to Retail Clerks Local 888and DistributiveWorkers District 65, each of which hadexplicitly offered to establish its bargaining authorizationalcredentials through an impartial verifying card check,Teamsters Local 806 was speedily recognized without evenany semblance of a card check,on the heels of a lightning"campaign"featuring not only widespread card solicitationby employees on Respondent's premises during company-paid working time,with the knowing tolerance of Respon-dent as credibly confirmed by one of its own supervisors atthe time(Negron), but also featuring card-solicitation inRespondent's own personneloffice not onlyby an employ-ee permittedto carry onthose activities there but also cardsolicitation personally by and with the direct participationof Respondent's personnel manager. It is, of course, basicindustrial relations law that an employer who assists in thesolicitation of such cards violatesthe Act andvitiates anyrecognition of a union involving such an employer-conta-minated solicitation process.RussellMotors, Inc.,198NLRB 351 (1972), enfd.as modified 481 F.2d 996(C.A. 2,1973), cert. denied404 U.S. 1017 (1972).153The highlysuspicious and improper circumstances ofRespondent's precipitate recognition of Teamsters Local806 have likewise been shown-including the nature of itsself-designatedemployees'"committee" under JuanVazquez,including among its membership evensupervisorypersonnel;154 and Respondent's failure to so much as countor examine,much less verifythe authenticityof, the"cards"tenderedto it byLocal 806, or whethertheywere duplicate,dual, or even blank cards.155 The Supreme Court has takenoccasion to point out that"If an employer takes reasonable(C.A.D.C.,1961). See alsoN.LRB. v.Park Edge Sheridan Meats,Inc.,323F.2d 956(C.A. 2,1963).154Unlawful employer "interference" has been predicated upon supervi-sorymembership(as herein),without more,upon such an "employeescommittee."Local 636,Plumbersv.NLRB.,supra,,Nassau andSuffolkContractors'Association,Inc.,118 NLRB 174(1957).155That"dual cards"-i.e.,cards of employees who have executedsimilar cards for another union or unions-are not to be counted toward a HARTZ MOUNTAIN CORP.steps to verify union claims ...he can readily ascertaintheir validity and obviate a Board election.We fail to seeany onerous burden involved in requiring responsiblenegotiators to be careful,by cross-checking, for example,well-analyzed employer records with union listings orauthorization cards."International Ladies' GarmentWork-ers'Union,AFL-CIO [Bernhard-AltmannTexas Corp.] v.N.LR.B.,366 U.S. 731, 739-740 (1961).This uncalled forprecipitateness of recognition and proceeding with contractnegotiations and execution was accomplished in the face ofregistered mail protestations from District 65 to both Local806 and Respondent,and also registered mail notificationtoRespondent from the Board'sRegional Office that acharge had been filed and that the situation was underofficial investigation.Respondent's precipitate recognitionof Teamsters Local 806 was also effectuated in the midst ofconcurrent organizational activities(as well as representa-tional status assertions)being carried on, to Respondent'sknowledge,by Distributive Workers District 65 as well asRetail Clerks Local 888.Respondent's starkly contrastingtreatment of Teamsters Local 806 - in contrast to itscontinuing"stonewall"rebuffs to the other two unions -may also be regarded as in and of itself assistive andsupportive of Teamsters Local 806 and as an open signalfrom Respondent to its employees to affiliate with Local806 as the union favored by Respondent and the only unionitwould accept, regardless of any contrary desires of itsemployees.The bona fides of Respondent's assertion thatits recognition of Teamsters Local 806 was based upon themajority status of that Union is further thrown into sharpdoubt by the concession of its employee and Local 806arch-Organizer Juan Vazquez that he wouldnothavesought employer recognition of Local 806 at the end ofNovember if Respondent had at that time indicated itwould recognize District 65 upon the basis of the more than300 cards held by District 65;as well as by the admission ofRespondent Vice President Kaye that if he had beendissatisfied with the Teamsters Local 806 health plan at thetimeRespondent extended recognition to that Union,Respondent would not or might not have recognized it evenif it in fact established a card majority.Moreover, indetermining the viability of a "recognition"as exclusivebargaining representative based upon"cards," the natureand the language 158 of those cards,as well as the characterof the employee population of the alleged signers in thebargaining unit, are proper subjects for consideration.Here,the apparently substantial English illiteracy, as wellas the seemingly modest educational attainments, of themany employees who testified,while no reflection againstthem, also militate against the fairness of counting themmechanically like wooden ballots or enforcing them me-chanically like confessions of judgment executed in blank:As was pointed out inBrancato IronWorks, Inc.,170claimed"majority,"see, e.g.,The Drackelt Company,207 NLRB 447, 451(1973);Hi Temp Inc., A Division of Beatrice Foods Co.,203 NLRB753, 756-757 (1973),enfd.503 F.2d 583(C.A. 7, 1974);Inter-Island Resorts, Lid,d/b/a Kona Surf Hotel,201 NLRB 139, 142(1973), enforcement denied 507F.2d 411(C.A. 9, 1974);Intalco Aluminum Corporation,169 NLRB 1034(1968), enfd.in pertinent part 417 F.2d 36(C.A. 9,1969);Allied Supermar-kets, Inc ,Al hed Discount FoodsDivision,,1691NLRB 927,(1968), and casescited fn.3. In the face of a substantial number of dual membership cards, anemployer may not arrogate to himself the unreviewable power of resolving a527NLRB 75, 81 (1968): "In an ordinary case the employee'ssignature placed on a standard union card presumptivelyestablishes his intent to authorize a union to represent himforthwith - for the cardso statesclearly.When the card iscompletely unintelligible to the employee, there can be nopresumption...that he meant this or that.It would seemthatin such a case something more is required, either by theemployee of what was said to him at the time and hisunderstanding of the purpose for signing, or by fellowemployees or solicitors of how they translated or explainedthe card to him before its acceptance in writing."See alsoGate ofSpain RestaurantCorporation,192NLRB 1091(1971).There is also the matter of the substantial pay raises -considerablyin excessof those called for by the collectiveagreements entered into by Respondent with TeamstersLocal 806 after its recognition of that Union - to itsemployeesservingas the efficient sparkplugs for thelightning Local 806 blitz - Vazquez, Ocana, Sanabria, andPeneherera- which smack of rewards for services ren-dered in helping to esconce a union of Respondent's choice.The record as made may fairly be considered to reflect aclear preference and desire on Respondent's part forTeamsters Local 806, instead of and indeed if possible tothe exclusion of District 65 or Local 888, as the "exclusive"collective-bargaining representativeof its employees - anobjective attained by Respondent in the manner described,thereby in effect imposing its will on its employees andselecting"their" union for them. Although unnecessary andin an absolute sense perhaps impossible to determine itstrue cause, the near riot in the plant cafeteria on December7- on the heels of Local 806 recognition - as amanifestation of the degree of employee rancor over whatwas being perpetrated upon them, may by no means bedismissed out of hand as fanciful.Respondent argues that since the Local 806 cards are"late?" in date than those of District 65 and of Local 888,the Local 806 cards only should be counted and the othersdisregarded.There are a number of answers to thiscontention. To begin with, not all of the Local 806 cards are"later" than the others; as shown, for example,, almost 70Local 888 cards are dated in November. Furthermore, thereare substantial- hundreds - of cards of the other twounionsdated reasonably prior to then, and those cards mayhardly be regardedas stale as a matterof law. No showingwhatever has been made - and a finding based uponspeculation or conjecture could not stand - that thehundreds of memberships evidenced by documents inevidence (in the case of District 65, cash receipts as well as"cards"), many as late as November - had expired or wereno longer current. Under the circumstances,a very substan-tial number of employee memberships/bargaining authori-zational designationsin and to District 65 having beenreal question concerning representation - otherwise he would be undertak-ing powers vested by Congress in the Board, if, indeed,not assuming toexercise powers superiorto those ofthe Board.Cf.Epsilon Fishing Co., Inc.d/b/a M/V Denise Marie,198 NLRB 918 (1972),enfd. 483 F.2d 952(C.A. 9,1973). Upwards of 100 of the Local 806 cards here appear to be dual cards(Resp. br.).156 It is observed that all of the cards of TeamstersLocal 806 (as well asthose of DistributiveWorkers District 65)are in English, whereas asubstantial proportion of those of Retail Clerks Local 888 are in Spanish. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDestablished to have been paid forinfuturo(by threevolumes of cash register receipts in evidence- G.C. Exh.15), it is to be presumed that they continued to be in effect,in the same manner as other membership subscriptionspaid in advance and unrevoked.In the absence of anunequivocal contrary showing,it is to be presumed that atleast those paid membershipsinDistrict65 were still ineffect at the time of Respondent's recognition of TeamstersLocal 806.157Furthermore,if District 65 already had amajority ofcards-which,as shown,ithad formallyoffered and stood ready to demonstrate-what need wasthere for it to obtain more,or to keep updating those italready had at hand,or tokeep reiterating(as indeed,however,it reasonably did, as shown above) its recognition-al demands,having been consistentlyrebuffed byRespon-dent?158 Finally,District 65 (as established by the testimo-ny of VicePresidentJulioMojica) learned for the first timein mid-November that Teamsters Local 806 was attemptingto organize the unit employees- he could hardly haveknown of itbefore,since it did not happen before then; andDistrict 65 in short order dispatched registered letterrequests to Respondent as well as to Local 806 to desistfrom recognition under the circumstances.Thus, theactivitiesof Mojicaand District 65 spell attentive diligencerather than default,neglect,laches, or procrastination.159In viewof all of theforegoing factors, the conclusion iswarranted that under all of the circumstances shown it isnot feasible or possibleto arriveat a rational or absolutedetermination which, if any,of the three competing unionshere commanded the allegianceof a majorityof the unitemployees.Under these circumstances it was improper, inmy view,forRespondent to attempt to preempt thatdetermination in thearbitrary,high-handed,and unfairmanner which it employed.Even if Respondent had thebest-intentioned reasons for being averse to dealing withDistrict 65or Local 888fromits pointof view, insofar as theexclusivity of bargaining representation is concerned therubric of the Actisdesigned in terms of employees', notemployers',desires."The rightof employeesto be repre-sented by officialsof theirown choice doubtless mustoutweighany principleofpersona non grata" N.LRB. v.SignalManufacturing Company,351 F.2d 471 (C.A. 1,1%5), cert.denied 382U.S. 985 (1966).b.Majorityor minority union: the Bernhard-Altmann principleAll ofthe foregoing considerationsapplyregardless of thenumber of membership/bargaining designational authori-zation cardsheld byTeamsters LocalM.Thus, findingshere made concerning Respondent's assistance and supportto Teamsters Local 806 preceding its recognition of thatUnion as exclusive bargaining representative of its employ-ees render it unnecessary to establish that Teamsters Local806 was a "minority union"at the time it was recognized,sinceRespondent'sassistance and support-unlawfulunder the Act - is a sufficient basis to require the voidingof that recognition and the contracts which it spawned. Anemployer may not lawfully enter into a contract with, orsubject his employees to exclusive representation by, aunion whose contract support derives from memberships orbargaining credentialsprocured withthe assistance andsupport of the employer or his supervisors,agents, orprivies. Section 8(aX2) of the Act;Russell Motors, Inc.,198NLRB 351 (1972), enfd. as modified, 481 F.2d 996 (C.A. 2,1973), cert. denied 414 U.S. 1062.It isthus unnecessary toestablish the precise number of employee membershipcards procured or assisted by the employer in ordermathematically to demonstrate with scientificfinality thatwith the subtraction of that precisely established number ofcards a majority did not in fact exist.Imposition of such anonerous requirement for the benefit of one who has violatedso basic a provisionof the Actas Section 8(a)(2) wouldunduly burden administration of the Act and effectuationof its declared purposes. Employers desirous of avoidingthe hazards inherent in "card" recognition in a context likethat here may readily do so by arranging for a secret-ballotelection under neutral auspices such as that of the Board.160We nevertheless enter upon a discussion of the allegedmajority/minority status of Teamsters Local 806 here, inview of the fact that proof forming a predicate for itspossible application was extensively presented and litigatedat the hearing and has been formidably briefed posthearing,and in order to avoid further litigation by serving as a guideto early pacification of the turbulent labor relations amongthe contending factions in Respondent's disturbed plant,including Respondent itself who would best be advised toassume and maintain a roleof neutralityto the extent of noterecting roadblocks to itsemployees'exercise of their freechoice of collective-bargaining representativeif they con-tinue to want one.Even in the total absenceof employerassistance orsupport,an employer may not - even in good faith -recognize a union as the exclusive bargaining representativeof his employees, where that union is not in fact such,numericallyor becauseof other invalidityin its bargainingcredentials.InternationalLadies'GarmentWorkers' Union,AFL-CIO [Bernhard-AltmannTexas Corp.] v. N.LRB.,366 U.S. 731, 737-739 (1961);IntalcoAluminumCorpora-tion,169 NLRB 1034 (1968), enfd. in pertinent part 417F2d 36,39 (C.A. 9,1969).157 It is not intended by the foregoing language to exclude membership inand bargaining designationsl authorizations to District 65, as well as those inand to Local 888, which are evidenced merely by valid cards without cashpayment receipts.159District 65 is here used as an example,without intent to exclude Local888.Cf.,e.g.,Hudson Berlrnd Corporation,203 NLRB 421,423 (1973),enfd.I1494 F.2d 1200,1203 (C.A. 2, 1974),cert. denied 419 U.S. 897.159 It will have been observed,in this connection,that Teamsters Local806 was recognized by Respondent,without any semblance of card countingor checking,upon far fewer cards than either of its rivals had consistentlyoffered Respondent to establish by card check:As of November 30, 1973, thestipulated number of employees in production unit was 441; TeamstersLocal 806 cards,198; Retail Clerks Local 888 cards,over 300; DistributiveWorkers District 65 cards,332-350. (It is,of course, not assumed that all ofthe alleged card-signers were in Respondent's employ on November 30.)180Within the postdecertification year,non-Board elections are notprecluded.Also, of course,parties desiring a Board-controlled election maywait out the year,reduced by the time in advance of its expiration when anelection petition may be filed. HARTZ MOUNTAIN CORP.529c.Questions or issues concerning representation: theMidwest Piping principleComplicating the matter somewhat is the partial nonac-ceptance by various courts of appeals of the Board'sMidwest PipingdoctrineMidwest Piping & Supply Co., Inc.,63 NLRB 1060 (1945), under which the Board will noteffectuate a recognition of an exclusive collective-bargain-ing representative based upon "cards" in the presence ofbona fide conflicting claims by two or more unions, theBoard preferring in such a situation to determine the issueby secret-ballot election; coupled, in the instant case, withthe further complicating circumstance that the recognitionhere described occurred within the postdecertification yearduring which the Board may not under Section 8(a)(3) ofthe Act conduct an election.Whether or not, in particular situatiofis meeting with thefavor 181 or disfavor 182 of a particular court of appeals - ina legislatively intended area of unified national labor lawpolicy and administration which the Supreme Courtperiodicallyremindsand has recently reemphasized 163 hasbeen entrusted by Congress to the expertise of the Board,the fact is thatMidwest Piping 164remains not only a viablebut a vibrant principle165 in the Board's philosophy,166with no indication by it or intimation from the SupremeCourt that so potent and seemingly reasonable a weapon intheBoard's remedialarsenalshould be blunted orscrapped.167Thereis alsono doubt that theMidwest Pipingprinciplewould be directly applicable to the situation at hand if therecognitional issue had not arisen during the postdecertifi-cational year.168 The Board, with Supreme Court approba-tion, has long regarded secret ballot elections as a preferred161Cf., e.g.,N.LR.B. v. Hi-Temp, Inc., A Division of Beat rice Foods Co etal.,503 F.2d 583 (C.A. 7, 1974);N.LR.B. v. Hudson Berlind Corporation,494F.2d 1200 (C.A. 2, 1974), cert. denied 419 U.S. 897;N LR.B. v. Pepsi ColaBottling Co., and Brewery Workers Local No.79, 454 F.2d 5 (C.A. 6, 1972);Oil Transport Company v. N.LR.B.,440 F.2d 664 (C.A.5,1971);Iowa BeefPackers, Inc. v. N.LR.B.,331 F.2d 176, 182-184 (C.A. 8,1964);N.LR.B. v.Aaron Trosch, et at d/b/a Maryland News Company,321 F.2d 692, 696-697(C.A. 4, 1963), cert. denied 375 U.S. 993 (1964);N.L.R.B. v. Signal Oil & GasCo,303 F.2d 785, 786-787 (C.A. 5, 1962);St. Louis Independent Packing Co.,Div. of Swift & Co. v. N L R.B.,291 F.2d 700,704-705 (C.A. 7,1961);Local483, International Brotherhood of Boilermakers etc. [Standard Oil Co. ofIndiana and Central States Petroleum Union, Local 1151 v N.L.R.B.,288 F.2d166, 168 (C.A.D.C., 1961), cert. denied 368 U.S. 832.162Cf.,e.g.,SuburbanTransitCorp. and H.A M.L Corporation v.N.L.R.B.,499 F.2d 78 (C.A. 3, 1974), and cases cited at 83 and 89 (fn. 1),adhering toN.L.R.B v. Swift & Company,294 F.2d 285 (C.A. 3, 1961). See,however, fn. 166,infra,and quotation from Circuit Judge Hastie's opinion inN LR B. v. Air Master Corporation et at(C.A. 3, 1964),infra163E.g.,Linden Lumber Division v. N.LR.B,419 U.S. 301, 309-310(1974);N.LR B. v. Gissel Packing Co., Inc.,395 U S. 575 (1969),passim.Andcf.N.LR.B. v Gullets Gin Company, Inc.,340 U.S. 361, 363 (1951):NLRB.v.Hearst Publications, Inc., et al.,322 U.S. 111 (1944);Medo Photo SupplyCorporation v N.LR B.,321 U.S. 678, 681, fn. 1 (1944);Virginia Electric &Power Co. v. N.LR.B.,319 U.S. 533, 539-543 (1943).164The philosophyofMidwest Pipingisthat a union cannot beconsidered as the choice of a majority of the employees and thereforeaccorded recognition as such in the face of existence of a "questionconcerning representation" (QCR) ansing, for example, out of conflictingunions' claims, massive overlapping or "dual" card signings for differentunions, etc. In such a situation, the Board expects employer neutrality, notrecognition of a contestant, so as to avoid a secret-ballot election. Implemen-tation of that Board expectation wouldseemsquarely within the area of thatexpertise which the Supreme Court has traditionally ascribed to the Board.165 See,e.g.,Airmatics Systems Division of The Mosler Safe Company,209NLRB 71 (1974);Traub's Markets, Inc.,205 NLRB 787 (1973), enforcementdenied 506 F.2d 730 (C.A. 3, 1974);Hi-Temp,Inc., 203 NLRB 753 (1973),enfd. 503 F.2d 583 (C.A. 7, 1974);Suburban Trust Corp., and H.A M.LCorporation,203 NLRB 465 (1973), enforcement denied in part 499 F.2d 78(C.A. 3, 1974), cert. denied 419 U.S. 1089 (1974);Hudson Berhnd Corpora-tion, 203 NLRB 421 (1973), enfd. 494 F.2d 1200 (C.A. 2, 1974), cert. denied419 U.S. 897;Epsilon Fishing Co., inc.,198 NLRB 918 (1972), enfd. 483 F 2d953 (C.A. 9, 1973);Playskool, Inc.,a Divisionof Milton Bradley Company,195NLRB 560 (1972), enforcement denied 477 F.2d 66 (C.A. 7, 1973);AndersenPharmacy,187 NLRB 301 (1970).166For reasons explicated by Circuit Judge Adams, dissenting inSuburban Transit Corp. v. N.LRB., supra,at 89, which he indicates the ThirdCircuit had thus far,(Swift, supra)not seen fit to accept in the case ofemployer recognition of an incumbent union. (It is to be noted that in theinstant case Teamsters Local 806, recognized by Respondent Employer on"cards" which it concededly did not even examine, was neither an incumbentunion(Swift, supra)nor a formerly unrepresented unit(Suburban, supra).)167 In a rational and orderly national labor relations policy, it would be atravesty to charge illiterate or semiliterate factory workers as here with theconsequences of conflicting views among the Federal circuits as to whetheror not they are in accord with the administrative policies underlying theBoard'sMidwest Pipingprinciple, upon penalty of losing all representationfor a year if they wish to oust an incumbent unsatisfactory union, or as analternative in effect to place into their employer's hands the selection of theirrepresentative for a period,as herein,much longerthan a year. Such a resultcries out for rectification; to the extent it is brought about by judicial conflictin acceptanceof the Board's administration of the Act, the rectificationcannot be said to requirelegislativeintervention. To permit an employer torecognize-and thus imposeuponallemployees in a bargaining unit,perhaps particularlyone as largeas that here - an employer-favored unionfor a period of 3 years when his employees'sentimentsare substantiallydivided amongthree unions in activecompetition, would be an affront tobasic policies of the Act and to its democratic and orderly administration bythe Board. Such a situationis best,and perhaps only properly, resolved bysecret-ballot election within the serene anonymity of a secured polling booth.Nevertheless,seeminglymajor uncertainties have arisen in this importantarea of the Act's administration because of the seeming unwillingness ofsome circuits to defer tothe Board's administration of the Act's machineryfor determining, through elections rather than "cards,"contestedrepresenta-tionquestions; such circuits continuing to maintain, if not broaden,differences with the Board, in varying degrees of refinement and elaboration,as to precisely how much ofa showing is essentialto establish a "real QCR,"with the Board hewing to its position that the filing of a bona fiderepresentation petition based upon the required statutory-administrative"showing of interest" is sufficient to establish a "QCR." Cf., e.g.,Traub'sMarket, Inc., supra; Suburban Transit Corp., supra; Inter-Island Resorts, Ltd,d/b/a Kona Surf Hotel,201 NLRB 139 (1973);Playskool Inc., supra; PeterPaul, Inc.,185 NLRB 281(1970);Connie Jean, Inc.,162 NLRB 1609 (1967),Swift and Company, supraBut with the foregoing cf.N.L.R B. v. Traub'sMarket, Inc., supra,NLRB. v. Inter-Island Resorts, Ltd, d/b/a Kona SurfHotel:507 F.2d 411 (1974);Suburban Transit Corp.v. N.LRB.,supra,cert.denied 419 U.S. 1089(1975);Playskool, Inc. v. N.LR.B., supra, NLRB v.Peter Paul, Inc.,467 F.2d 700 (C.A. 9, 1972);E.Abrams v. CarrierCorporation,434 F.2d 1234 (C.A. 2, 1970), cert. denied 401 U S. 1009 (1971);N.LR.B v. North Electric Company,296 F.2d (C.A. 6, 1961);NLRB. vSwift and Company, supra.168As has already been indicated, nonetheless the statutory electionprocedure could have been available within a few months, instead of theinordinate delay which has instead resulted from the instant litigation withits promise of indefinite protraction; or, non-Board (e.g., New Jersey LaborBoard, American Arbitration Association, etc.) election procedures couldhave been utilized at once.It should also be noted that since the I-year statutory bar (Sec. 9(c)(3)) toanother election applies only to another election in the same bargaining unit(or subdivision thereof:Krambo Food Stores,Case 13-RC-57 (1958)), anddoes not bar another election within a year in a more inclusive unit(Robertson Brothers Department Store, Inc,95 NLRB 271, 273 (1951)), ifRespondent's contention is correct that the traditional unit in its Jersey Cityfactory did not include maintenance employees and if District 65 wasseeking recognition for a unit including maintenance employees, Respon-dent's contention that an election for the unit sought to be represented byDistrict 65 was barred for the year following decertification of Local 888 andthat no QCR could existwithin thatyear for such aunit isincorrect And ifRespondent recognized Teamsters Local 806 as bargaining representative of(Continued) 530DECISIONSOF NATIONALLABOR RELATIONS BOARDmodality,in contradistinctionto "cards,"for determiningemployees'true sentiments concerning their representationdeslres.189To say,as has been suggested here,that unlessan employermay, on thebasisof "cards, 11170recognize oneof a groupof rival unions, his employees will be deprived ofthe benefits of union representation, has a hollow ring andisutterly wrong.For one thing,itpresupposes that thequestion concerning representation cannot moreproperly(or as speedily)be determinedby secret-ballot election. Italso impliesthat the employeris the one to "vindicate therights of his employees to select their bargaining represen-tative" (a concept frowned uponby the SupremeCourt, incertain contexts, inRay Brooks v. N.LRB.,348 U.S. %,103 (1954), and thatit is the employerwho should be thefinal arbiterof hisemployees'desires.Finally,it presuppos-es also that the employees desire representation at all -likewise a matter that shouldbe decided by the employeesalone in thesecure privacyof the pollingbooth. It wouldbe a rathershocking perversionof theAct to maintain thatits purposes are servedthroughrepresentationof employ-ees by an employer-assisted union in the absence of proofthat such a union is actingcontrary tothe employees'"best"interests;or that an employer-installed union isbetter thannone at all.Since representationof employees by a labororganiza-tion underthe Act mayalso take place without an election(Sec. 9(a);N.LRB. v. Gissel Packing Co., supra),questions(issues,uncertainties,doubts) concerning representation 171may also arise in a context where astatutoryelection forone reason or another does not or cannot takeplace. Thepostdecertification year isnot an"open season" for anemployer to select the union of hischoice foremployeesupon the basisof "cards"when he is on notice that thereare substantial rivalries among competing unions to repre-sent his employees.If, in such a situation, the employerrecognizesa preferredcompetitor, the employer should beprepared to establish the basis upon which he extended thatrecognition and that the recognized union wasin fact thelawful choice of an uncoercedmajority ofhis employees.(As alreadypointed out, the SupremeCourtinBernhard-Altmann,supra,366 U.S. at 739-740, pointedout that anemployer who wishes to "obviate a Board election" can"take[s] reasonable stepsto verifyunion claims" and thatno "onerous burden [is] involvedin requiring responsiblenegotiatorsto be careful, by cross-checking, for example,a new bargaining unit, that likewise would have been unlawful regardless ofwhether or not a QCR existed.Cf.General Cinema Corporation and its whollyownedsubsidiary,GentillyWood,Cinema, Inc.,214 NLRB 1074 (1974); seealsoGraphic Arts international Union;AFL-CIO,v.NLRB,505 F.2d 335(C.A.D.C.,1974);ForestCrty/Dillion-Tecon Pacific,209 NLRB 867 (1974).169See,e.g—NLRB v. Gissel Packing Co., supra; Linden LumberDivision v.NLRB., supra. Gisselsanctions the Board's administrativeissuanceof a bargaining order without the necessity for a statutory election,where an employer through his unfair labor practices has spoiled theconditions under which a genuinely fair election may meaningfully be held;it does not (nor doesLinden Lumber, supra)sanction bargaining flowing froman employer's recognition of an employer preferred union founded uponcards procured with the employer's assistanceand support.As long ago as 1952, "This Board has long recognized that authorizationcards are a notoriously unreliable method of determining majority status of aunion as a basis for making a contract where competing unions are solicitingcards, because of the duplications which then occur." SunbeamCorporation,99 NLRB 546, 550 (1952). After 13 additional years of experience withwell-analyzed employer records with union listings orauthorization cards." It is safe to say that the SupremeCourtenvisioned no such recognition as took place in theinstant case bwhen it wrote that language.)This is not aturnaround of the normal rule that the General Counsel hasthe burden of proof.To be sure he has, and he has met ithere;Respondent may be viewed as having failed to goforward with a sufficient showing after General Counselestablisheda prima faciecase.Cf.ElleryProductsManufac-turingCo., Inc.,149 NLRB 1388, 1392-93 (1964).In thisview-a salutary one, in my opinion, in relation to theunusual facts here disclosed-to require Respondent tomake such a showing,after the case madeout byGeneralCounsel,is a prophylactic measure,applicable to unions aswell as to employers,to prevent abusive manipulation ofthe I -year statutory interregnum following a decertificationelection in such a way as to disrupt basic building-blockpolicies underlyingthe Act.In concluding that an employermay under certain circumstances recognize a union uponthe basis of "cards," the Supreme Court appears to indicatethat such a recognition must at leastbe plausiblybased orelse it is a sham"recognition"-it is to be based upon"reasonable stepsto verifyunion claims"(Bernhard-Alt-mann,supra,which also,at 738-739, decries the possibilityof placing into"careless employer and union hands thepower to completely frustrate employee realization" of thebasic premise of theAct - free choice byemployees oftheir bargaining representativeif any.In the instant case, ashas been shown,Respondent omitted to take any "reason-able stepsto verify [the]union claims." The "recognition"under the circumstances established here would according-ly appear to warrant no deference,authoritativeness, oreffectiveness countervailing root policiesof the Actitself.Faced with the type of situation here involved,the Boardwould determine the matter by an election,172whatRespondent seeks in effect to accomplish is to compel theBoard to determine the matter by cards - a huge mass ofquestionably procured and executed,duplicativeandconflicting pieces of paper,and none of which Respondentitself chose in any way to authenticate as it should have.Itwill be recalled that Respondent proceeded to opencontract negotiations with Teamsters Local 806 in the faceof the charges pending against it in the instant case. InTelautograph Corporation,199 NLRB 892 (1972),quotingfromShea Chemical Corporation,supra,the Board reiteratedits adherence to the principle that"an employer may not go"cards,"former Board Chairman Frank W.McCulloch had occasion againto point out that"There has been a spate of comment too about the relianceupon authorization cards to establish a union's majority.Now everyoneknows, and my public assertions to that effect have been cited far and wide,that honest and free elections are a better test of employee choice thanauthorization cards,with all their known frailties." 'The Policy,the Purposeand the Philosophy of the NLRB as Revealed in Decision Trends," addressto Texas Manufacturing Association,October 28,1965.170The argument for recognition on the basis of "cards"is usually madeby a union rather than an employer.It is obviously no more efficacious whenadvanced by the employer.1T1 I am aware that this use of the hoary expression"question concerningrepresentation"may be broader than the more limited"technical" conceptof QCR barnacled in the Act's linguistic lore or vernacular of its practition-ers. Cf., e.g.,Buitoni Foods Corporation,126 NLRB 767 (1960),enfd. 298 F.2d169 (C.A.3, 1962);Shea Chemical Corporation,121 NLRB 1027,1029(1958).172Cf.,e.g.,Inter-Island Resorts,Ltd, d/b/a Kona Surf HoteI201 NLRB139(1973). HARTZ MOUNTAIN CORP.531so far as to bargain collectively with incumbent (or anyother)union until the question concerning representationhas been settled by the Board."While this admonition wasin the cited case in the context of recognition during thependency of a decertification election to which objectionshad been filed,the principle would appear to be the samehere in view of the fact that Respondent proceeded tobargain collectively with a nonincumbent union,TeamstersLocal 806,not only in the face of ongoing conflictingunions' campaigns and recognitional demands which it hadchosen to stave off and ignore,but also by its ownadmissionafterand with knowledge of the filing of thecharge by Distributive Workers District 65 herein.Respon-dent thereby here also, as inTelautograph,arrogated toitself,instead of submitting to the Board as the impartialpublic agency established for that purpose,the responsibili-ty fordetermining the root,highly contested basic issue inthis case,an issue in which Respondent itself was directlyinvolved as a chiefparty ininterest- i.e., which unionreally represented its employees,a union it did not want ora union it was willing to have.Finally,in connection with the supposedMidwest Pipingnexus of problems to which attention has been invited bycounsel,it is unnecessary here to reach those issues, sinceeven those Federal circuits(including the Third) whichhave not "accepted"theMidwest Pipingprinciple full scaleor perhaps not even in part, have carefully limited their"nonacceptance" to situations where-wholly unlike here- the recognition is bona fide and the"cards" in questionare not impugned.Explicating this threshold limitation forthe Third Circuit,Circuit Judge Hastie statedinN.L.R.B. v.Air Master Corporation,et al.,339 F.2d 553, 557 (C.A. 3,1964) (emphasis supplied;only supporting citations areomitted):In brief,our view of the proper scope of theMidwestPipingdoctrine is this.For an employer to recognize aunion that enjoys only minority support, is an unfairlabor practice under the explicit holding of the SupremeCourt in theInternational Ladies' GarmentWorkerscase. . . .To recognize one of two competing unionswhile the employees' choice between them is demonstr-ably in doubt,is an unfair labor practice under what thecourts have accepted as the normal and proper applicationof theMidwest Piping doctrine. . . .And in principle thesame result follows when majority support for therecognized union exists,but has been achieved bycoercion or some otherunfairlabor practice. . . .Butwherea clear majorityof the employees,withoutsubjection to coercion or other unlawful influence,havemademanifesttheirdesire to be represented by aparticularunion,there is no factual basis for a conten-tion that the employer's action thereafter in recognizingthe union or contracting with it is an interference withtheir freedom of choice. . . . This case is in this finalcategory.Circuit Judge Hastie additionally pointed out(id.)in relyinguponthe ThirdCircuit's earlier caseofN.LRB. v. Swift&173That the production of hundreds of such additional witnesses wouldhave entailed untold expense to the Government and incalculable prolonga-tion of this already greatly protracted litigation - prolongation most likelyCo., supra,that in that case - also wholly unlike the instantcase-not only was it established that"a majority of theemployees voluntarily adhered to that [recognized]union,"but that there was "no showing that the rival union hadsubstantial support." Likewise in the recent case ofSubur-ban Transit Corp. v. N.LR.B., supra,a majority of a ThirdCircuit panel,in concluding that union recognition by anemployer based upon cards was not improper,relied uponthe fact that-unlike here-the "union represents anuncoercedmajority ofthe employees" (id at 86)and thatthe union majority support was also "achieved ... without...unlawful assistance on the part of the employer"(id).d.Unessentiality,under circumstancesshown, forabsolute mathematical demonstration of precise extentof employee nonsupport for Teamsters Local 806Respondent finally contends that General Counsel hasnotmet his "burden of proof' of establishing to amathematical certainty that Teamsters Local 806 didnotrepresent a majority of the unit employees at the moment itwas recognized by Respondent.Under thecircumstancesshown and found,I can neither agree that this questionneed be reached nor that,if it should,that burden was notsufficiently met here.To begin with, this question also need not be reached inview of findings here made concerning Respondent'sassistance and support to Teamsters Local 806 in thesolicitation of cards constituting the basis for Respondent'srecognition of that Union. Those findings, without more,are dispositive of this aspect of the case.Nevertheless, again because of the importance of theissue,the seeming novelty of the contention in the contexttendered, and in the interest of early pacification of theindustrial relations unrest in the large plant here withoutundue prolongation or relitigation of the case, briefcomment will be made upon this issue.Respondent contends that-notwithstanding GeneralCounsel's establishment of the size of the bargaining unitand his accounting forallcards of all unions here involved,and his demonstration that Teamsters Local 806 did notrepresent a lawfully procured and uncoerced majority ofcards- General Counsel has still not met his burden ofproof because he failed to call to the witness standhundreds of additional witnesses, for whom neither Re-spondent nor Teamsters came forward with or claimedmembership cards or any other evidence of Teamstersaffiliation, to establish that they didnotbelong to Team-sters at the time that the Union was accorded recognitionby Respondent under the circumstances described.173However, in my opinion General Counsel has sufficientlymet any burden which may reasonably be considered to behis in the situation shown,and it was unessentialffr him toestablish the Teamsters nonaffiliation (or affiliation) of thelarge number of employees for whom neither Respondentnor Teamsters chose to come forward with cards or otherevidencewhen called upon to do so, since adequatedemonstration was made to establish that Respondent'sbeyond the expiration of the collective agreements here allegedly imposedupon Respondent's employees,and thereby frustrating the purpose of thisproceeding to abrogate those agreements-is altogether clear. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDrecognition of Teamsters was tainted with sufficient irregu-larity to require it to be set aside,174 without necessity for adirectionlessly peregrinating inquisition into the possibleunion affiliations of hundreds of additional employees orformer employees in a highly transient work force, withmany if not most of the employees dispersed to the fourwindS.175In this connection,Respondent calls attention toAmeri-can Beef Packers, Inc.,187 NLRB 996 (1971), enfd.sub nom.Arthur L Morgan Union Local No. 3v.N.LRB.,463 F.2d818 (C.A.D.C., 1972) andWalker'sMidstream Fuel &ServiceCo.,208 NLRB 158 (1974). However, it may bedoubted that these cases are required to be given literalapplication under the circumstances here presented. Forone thing,those cases did not involve a situation where theunion campaign and cards were taintedby employerassistance,support,and participation as herein.Beyondthat, however - also unlike here - inAmerican BeefPackers nopayroll or other records were introduced toestablish the number of employees in the unit; and,although General Counsel had in his possession the unionauthorization cards, he likewise failed - and refused undersubpena - to produce those, insisting that he was under noobligation to do so.176 Thus, no basis was supplied fordetermination of the extent or percentage of union mem-bership,since neither the numerator(number of unioncards) nor the denominator (number of employees in theunit)was supplied,reducing the whole case to "nothingmore thanconjecture" (187 NLRB at 997). Likewise inWalker's,again unlikehere, "the General Counsel did notintroduceanyevidence to support his allegation that thePlant Bargaining Committee did not represent a majority ofthe Respondent's employees" (208 NLRB 158, 159 (1974);emphasissupplied).Itwould not seem that an employer who, under thecircumstances here shown-including an extremely largebargaining unit, clearly visible and well-known substantialorganizing activity by and competition among rival unionsfor employee membership, with dual cards, plus employerassistance to oneof the rivalunions-can, be recognizingone of the rival unions glibly unaware of whether or not itrepresents a majority of unit employees, saddle GeneralCounsel (and the rival unions, who have laid all of theircards on the line) with the necessity for establishing to ascientific certainty that the favoredunion so recognized wasnot in fact the majority representative.177General Counsel has here produced all Local 806 cardsupon which recognition was based, that Union havingconcededly turned all of them over to General Counsel. No174 Since,as has been pointed out, "the question of [a union's] precon-tractmajority" is not necessarily"susceptible to resolutionby a simplemathematicalformula"-Clement Brothers Company, Inc. and United MineWorkers of America,165 NLRB698,699(1%7), enfd. 407 F.2d 1027 (C.A 5,1%9) - only 7 out of 129 cards specificallyestablishedinvalid, Board heldmajority whollytainted; see alsoDepartment Store Food Corp. of Penna.,172NLRB 1203, 1208 (1968), enfd. 415 F.2d 74 (C.A. 3, 1969), scientificdemonstrationof taint need not be madeto the lastdetail and tittle,particularlywhere,as here, the employer's personnel manager and personnelofficewere implicated in card solicitation.175RespondentVice President Kaye testified thatRespondent's JerseyCity plant work forceundergoesbetween a 50- and 100-percent annualturnover.178TheBoard also pointed out that"there is no question concerning theclaim is made-except fortheUnion's assertion of"missing cards,"which has been rejected here-that therewere more.Thus,allLocal 806 cards on which Respon-dent's recognition was based have been accounted for hereby General Counsel; there are no more. That being the fact,it is unnecessary to indulge in speculation concerning otherunit employees for whom there are no such cards; andGeneral Counsel has in this case sustainedhis burden ofproof of establishing that Respondent's recognition ofLocal 806 wasnotbasedupon a majority of valid bargain-ing authorizational designation cards.Respondent does not claim it recognized Teamsters uponthe basis of cards which werenotpresented to it. However,Respondent admits it did not count the cards presented toit.Respondent concedes that,under theBernhard Altmannprinciple, it was and is at risk in extending recognition uponthe mere basis of cards unless in fact those cards represent-ed an actual majority of employees in the appropriatebargaining unit. But if, as Respondent concedes, it was thusat risk, what is the meaning or extent of that risk if, underthe circumstances here shown, Respondent may lawfullyrecognize a union based upon mere casual glance at a stackor stacks of cards, without ascertaining their number andvalidity, and then - cavalierly disowning any responsibili-ty for even meaningfully describing those cards, much lessestablishing their volume and validity- thrust uponGeneral Counsel the herculean if not impossible task ofproving to the last tittle the membership or nonmembershipof each employee in a huge and proliferating unit with aperipatetic, shifting membership? Under the circumstanceshere shown, elementary fairness demands that, all of theTeamsters cards having been produced in open court, andwith no others meaningfully or credibly accounted for ordescribed by Respondent or Teamsters, the burden of goingforwardmust shift to Respondent and Teamsters topersuasively establish such other cards as allegedly wereinvolved in the card "majority" upon which Respondentclaims itbased that recognition in respect to which itconcedes it was at all times and still remainsat risk. This,however, Respondent and Teamstershave utterly failed todo, contenting themselves instead upon here insisting that itisGeneralCounsel's burden to disprove the allegedmajority upon which theyclaimrecognition was based.Since (as Respondent argues), technically not even cardsare necessary for employees to designate a bargainingrepresentative - they may even do this orally - a "logical"extension of Respondent's "burden of proof' argumentherewouldmeanthatan employer could by gliblyrecognizing a 1000-employee unit on a union's mere say-sovalidity of the authorization cards obtained" (187 NLRB at 997,emphasissupplied).177Respondent itself has appeared to recognize this, since it did notchoose to rest upon General Counsel's alleged failure to disestablish all cardsor to "account for" the Local 806 affiliation or nonaffiliation ofallemployees, but instead Respondent itself sought affirmatively at consider-able length to establish the validity of numerous asserted Local 806 cards orthe supposed Local 806 membership of certain unit employees upon which itin part based its recognition of Teamsters Local 806. Under these circum-stances, it may well be that"having undertaken a determination which he[i.e., the employer]could,under proper circumstances,insist he made by theBoard, he may not thereafter repudiate the route he himself selected."Nation-Wide Plastics Co, Inc.,197 NLRB 996 (1972). HARTZ MOUNTAIN CORP.533of itsbargaining representationalauthority, subject Gener-al Counsel to the "burden of proof" of callingno less than501 employees to testify that they did not in fact authorizethe union to representthem, before sucha union so"recognized" could be disestablished from its "representa-tionalstatus" asagreed between it and the employer - aprocessdoubtfully completable before expiration of any"collectiveagreement" spawned by such a "recognition."Sucha result would be an affront to the basic principles ofthe Act and agrievouswound to the employees, the public,and the unimpededcommerceit was designed to protect. Itwould in effect permit employers and unions to team upand install,by theirown agreement,exclusive bargainingrepresentativesfor all employees without verification of theunion's bargainingauthorizational credentials.Itwouldseemthat,whereit isestablished that anemployer extended recognition to an employer-favoredunionas the exclusive bargaining representative for hisemployees without knowledge or reasonable belief that itwas in fact such representative, the employer's failure tocomeforward to show that the recognized union was in factsuch representative may contribute to an inference that therecognized union was not the representative of a majorityof the employees. Where, as here, the proof establishes (1)the number of employees in the bargaining unit at the timethe employer recognized a bargaining agent and (2) that theemployer's recognition of the bargaining agent was predi-cated upon certain union cards, all of which were turnedover to the General Counsel and are produced at thehearing, and (3) those cards - to the extent authenticatedand valid - reflect only a minority of the employees in thebargaining unit, theGeneral Counsel has reasonablysatisfied his burden of establishing that the union recog-nized by the employer was a minority union. The burden ofgoingforward at that point shifts to the employer and unionto produce additional valid cards or otherwise to establishthe claimed majority status of the recognized union; if - ashere- they fail to do so, General Counsel's burden ofproof is satisfied in that regard. Cf.ElleryProductsManufacturing Co., Inc.,149 NLRB 1388, 1392 (1964).178One, if not the basic, purpose of the Act is to assure toemployees free choice of their bargaining representative inthe event they want one. Under the circumstances heredisclosed, it is realistically impossible to determine which (ifany) of the competingunionsRespondent's employeesreally wished to represent them. In this situation to impose- in effect by legal fiat - an "exclusive representative"upon the employees would be abhorrent to the basic178Respondent's alleged fear of "Teamsters power" or a"strike" if itfailed to recognize that Union is of course no justification for recognition.Ellery Products Manufacturing Co., Inc., supra, The GrandUnionCompany,122 NLRB 589at 603(1958), enfd. 279 F.2d 83 (C.A. 2, 1960).179 InAirLacarte,FloridaInc., 212 NLRB 764, 766 (1974)the Boardstated:In thecircumstances of this case and upon consideration of all theevidence presented, we cannot determine whether a contract was in factsignedon June 28, 1972; nor can we determine whether on June 26,1972, the Employer made a good-faith recognition of Intervenor at atime when it had no knowledge of Petitioner's organizational efforts. Werecognizethat a bargaining relationship between the Employer andIntervenor has existed since the summer of 1972, which an election atthis time aught upset. However, the Board must decide what interest isparamount in each case. It must weigh and resolve the conflictingpurpose and philosophy of the Act. In the situation shown,the secret-ballot electionprovided for by the Act - nowavailable to the parties,since the1-year "freeze" periodfollowing theMay 1973 decertification of Retail ClerksLocal 888 has expired - is the one fair and feasiblesolution to the problem posed. An analogy would be toaward a disputed political representation office to one ofthe contestants based upon conflicting pieces of paperascribed to the constituents, without a secret-ballot elec-tion.179Itwould be a plain rebuff to the purposes of the Act toconclude that where the Board - with all of its assembledresources and expertise - is unable to determine which (ifany) of various competing unions commanded majoritysupport ata given moment- under circumstances involv-ing amongother things duplicate as well as dual andpossibly conflicting cards allegedly executed in English bypersons illiterate in thatlanguage- the General Counselhas failed in any supposed "burden of proof' to establishthat one of the competing unions, hastily recognized by theemployer concededly upon little if any inquiry and underother questionablecircumstances, is in factnotthe majorityrepresentative. Suchi a result could by fiat foist uponemployees an "exclusive bargaining representative" of theemployer's own choosing, rather than that of the employ-ees, thereby corrupting a basic purpose of the Act andemasculatingthe Board's administration thereof. Is it opento reasonable debate that, in such a situation, the secret-ballot election provided by the Act is the only feasiblemechanismfor resolution of the Board's inability todetermine the true majority representative, as well as theonly propermechanism to assurefree choice by theemployeesthemselves? 180I have indulged in the lengthy and possibly dreary recitalof the organizational activities of the three unions to whichRespondent's Jersey City employees pledged their seeming-lywaveringallegiance,in part to afford a flavor of theweblike activities which occurred preceding Respondent's,lightninglike recognition of Local 806's "cards" in contra-distinction to the immobile stance it assumed toward thesubstantial quantities of the District 65 and Local 888"cards," and to show that the only fair and feasible solutionto the problem of determining the true representationaldesires of the large number of unit employees is throughthat secret-ballot election process provided by the Act;particularly considering theAct'spivotalpurpose ofplacinga quietuson industrial strife and unrest and ofpromoting labor peace by affording employees a visiblyinterests of maintainingstabilityin an existing bargainingrelationship,and of protecting the freedom of employees to choose their representa-tives.We do not believe thatthe seriousdoubts arising out of the eventsof June 1972, which hindered our efforts to determinethe issues,create asituation whichstabilizeslaborrelations,and thus we conclude that nobar to theinstant petition[for election I can be found. We shall thereforedirect an electionamongthe employees in the appropriate unit.180The credibilityof Respondent'sprotestations also suffers from itsattemptto makeout arecognitiondate or dates other than that set forth inthe recognitionagreement it signed, as well asits attempt to refashion intotwo bargainingunits the one bargainingunit specified in that agreement.These attemptsmerely serveto "muddy the waters," but, as has beendemonstrated,to no arithmetical avail, since the Teamsters cards presentedto it upon the basisof whichit recognizedthat Unionat no time representeda majority of Respondent's employees in any kind of unit at any time herematerial 534DECISIONSOF NATIONALLABOR RELATIONS BOARDdemocratic and honest process for expressing their truedesires without pressure and in hazardlessanonymity. Theonly alternative is continued suspicion,mistrust,specula-tion,doubt,and rancor-ingredients of a poisonedindustrial relations atmospherewhich it is the Act'scommand that the Board attempt,through the weaponsprovided for its choice from its statutory arsenal,to dispel.After seeing and hearing the many witnesses,and listeningto and reading the arguments of the parties'counsel,in thisprotracted litigation, I am utterly convinced that the onlyfeasibleweapon in the Board'sarsenal in the situationpresented is a secret-ballot election at the earliest possibledate.While it is unessential,for reasons explained,to reach orpass upon the issue of whether Respondent's recognition ofTeamsters Local 806 was based uponvalidmajoritybargaining credentials of that Union,or the issue ofwhetherMidwest Pipingin the literal sense technicallyapplies during the postdecertificational year under thecircumstancesdescribed,it isat any rate clear and I findthat Respondent rendered unlawful assistance and supportto Teamsters Local 806 and recognized that Union uponthe basis thereof, thereby depriving Respondent's employ-ees of that free choice of bargaining representative guaran-teed tothem by the Act. I further fmd that byrecognizingTeamstersLocal 806 and byentering into and maintainingthe aforedescribed collective agreements with that Union,wherein that Union was granted exclusive collective bar-gaining rightson behalfof all of Respondent's unitemployees, with union-security and checkoff provisions,under the circumstances described and found,Respondentunlawfullyassistedand supported that Union, discrimi-nated against employees,and interfered with,restrained,and coerced employees in the exercise of their rights, inviolation of Section 8(a)(2), (3),181 and(1) of the Act.B.Respondent'sEmployeeDischarges,Layoffs, andDisciplinaryWarningsWe move now to the remaining phase of this case;namely,that involving Respondent's alleged terminationand discipline of employees discriminatorily and otherwisein violationof the Act.1.Jose PegueroJose Peguero entered Respondent's employ inits JerseyCityplant as a first-floor "porter" or "merchandise organiz-er" in Septemberor October (1973) and, after a brieftenure,was discharged on December10 (1973). Thecomplaint alleges that his discharge was inviolation ofSection 8(a)(3) and (1) of the Act, because of his protected181An unlawfullyapplied collective agreement containing a union-security provision(as herein)discriminates with respect to hire and tenure ofemployment,thereby encouraging membership in the unlawfully recognizedunion and also discouraging membership in other unions as well asnonmembership in any union.HudsonBerhnd Corporation,203 NLRB 421,423 (1973), enfd. 494 F.2d 1200 (C.A. 2, 1974),cert. denied419 U.S. 897;Schreiber Trucking Company, Inc,148 NLRB697,703 (1964)182As Peguero was leaving the plant,he taunted Calagna and Gonzalez,officials of Local 806(for which Peguero had meanwhile signed a"card"),"Aren'tyou going to defend me, my leader,the employer has firedme." Theanswer was,"What union are you with?" (hardly material, in my view of anorganizational activism in opposition to Teamsters Local806 andin support of Distributive Workers District 65.Itwillbe recalled that Peguero was indeed active inopposition to Teamsters Local 806,as manifested by histabletop and other actions at the turbulentplant cafeteriaepisode on December 7. He was also a more recent memberof the District 65 employees organizing committee.After Peguero was sent back to work by plant GeneralManager Feinberg on the morning of December 10, as hasbeen recounted, to a different job repackaging damagedmerchandise under Foreman Domingo Negron,approxi-mately an hour or two later that morning he was instructedto accompany Negron to the personnel office, where he wasmet by Feinberg and where theywerejoined later byPersonnelManager Morales.Feinberg indicated that hehad just been informed that Peguero had been observedurinating on the plant floor near his workplace. WhenPeguero,denying the accusation,demanded to be confront-ed by his accuser, Feinberg declined to identify him byname.Peguero denies that he has ever urinated on the plantfloor.He concedes that employees have never beenrestricted in the use of the plant toilet facilities, the closestone to his work station being at a distance of "about a half ablock." Early that afternoon, Peguero was discharged byFeinberg (with Morales acting as interpreter) for urinatingon the plant floor.182Concerning the foregoing,General Manager Feinbergtestified that, less than an hour after he had returnedPeguero to work on the morning of December 10, Feinbergwas informed on the telephone by one of Peguero'ssupervisors that Peguero had just been observed by severalemployees to have urinated on the plant floor. After visitingthe scene with Morales and observing a wet, yellow area ofaround 2 feet square smelling of human urine - Feinbergswore he actually placed his hand in it and conveyed it tohis nose to determine this 183-and after being informedby employee Eddie Sanabria (a Teamsters Local 806activist, it will be recalled) that he "saw it," Feinbergsummoned Peguero and Negron to Morales' office. Whenhe accused Peguero of this and asked him why he had donethis so soon after the earlier warning that morning about hisbehavior, Peguero laughed it off without denial, demandingtobe confronted by his accuser or accusers. Feinbergdeclined to do this and discharged Peguero. Feinbergconcedes he was aware - from the cafeteria incident ofDecember 7 - of Peguero's opposition to Teamsters Local806, but claims he was and is unaware that Peguero was asupporter of District 65.Respondent's former supervisor, Domingo Negron, un-der whom Peguero worked at the time of his dismissal, andwho acknowledged awareness that Peguero was a District65 advocate, testified that after he (Negron) was informedexclusive representative's statutory duty towardallunit employees).WhenPeguero replied,"Iam with the workers...with [District) 65," theirresponse was, "Tell 65 to speak to your employer so you get your job back."This testimony by Peguero is uncontradicted.183Feinberg concedes there were cats in the plant, but that,even thoughthey presumably had excretory needs which they relieved in places otherthan the restrooms,he is familiar from personal experiencewith thedifference in odor between feline and human urine.There isno suggestionthat feline urination had been observed at or around the point in question ator around the time. HARTZ MOUNTAIN CORP.by Sanabria on the morning of December 10 that he hadobserved Peguero urinating on the plant floor, Negronreported this to Feinberg. Negron denies telling Feinbergthat he himself (Negron) had seen Peguero urinating; andNegron indicates that at the aforedescribed office interviewPeguero denied that he had done so. According to Negron,the smell of merchandise in the area is overpowering and hehimself was unable to characterize the substance or odor inquestion as human urine; and that of the 10 employeesunder him at the time, none said they had seen Peguerourinating on the floor, although he had asked them, and -contrary to Feinberg -noneindicated he was afraid tospeak out.184Respondent Supervisor Hector Santiago also testifiedconcerning the Peguero matter. At the time in question,Sanabria worked as a machine operator under Santiago, asdid Peguero briefly as a stock handler on Line 26.According to Santiago, Sanabria informed him on themorning of December 10 that Peguero was urinating on thefloor of line 26. Inspecting the scene at once, Santiagoobserved a wet, yellow area which smelled to him like urine,and he reported the matter to Personnel Manager Morales,who soon thereafter also visited the scene with GeneralManager Feinberg. Peguero was then called to the office.Santiago himself did not see Peguero in any act ofurination. Santiago also testified that the merchandisearound the area in question consistsonly of dry pet foodsand receptacles, with no liquid in bottles or otherwise.Eddie Sanabria - as will be recalled, a Teamsters Local806 activistwho has been characterized as lacking intestimonialcredibility- testified that on the morning ofDecember 10, when he observed Peguero at the juncture oflines 26 and 27 "zippering up" his pants, he asked Peguerowhat he was doing and Peguero answered that he was"urinating there"; that when he asked Peguero "why he wasdoing it there," Peguero replied that he "had been doing itthere for quite a while"; that Sanabria observed the place tobe "stinking . . . it was full of urine," and that he toldPeguero that "there was some other people working in theline there and that Denisad [another employee] had seenhim before and he didn't want to say anything"; thatPeguero indicated he would not go to the toiletsince thiswas closer; 185 and that when Sanabria again asked or told184There may, however,be noinconsistencybetween a person's fear tomake an accusatorystatement(Feinberg)and hislack of fearto make anexonerating statement(Negron).To the extentbearing upon the matter of Peguero to the degree reflected inResp.Exh. 69 (same asG.C. Exh. 184A - January 7, 1974,preheanngaffidavitof Negron), G.C. Exh.184B (December4, 1974,preheanngaffidavit of Negron),ruling on Respondent'sobjectiontowhich wasreserved, is herebyreceived.Peguero's December 10 "Terminationof Employment Notice," signed byNegron,states as "Reasonfor Termination": "Poor Prod.,Was seen usingthe whse asa toilet,too long finishinga job,talk too much on working hours,mis-conduct.December7, 1973 thisman was asked to leave the premises tothe fact thathe was indulging the workers to a not.As a resultof his actiontwo persons were hurt.I consider this man too dangerous,for our plant.When Mr.Feinberg and Mr. Kaye asked this man to leave the premises, herefuse.He wastold that wewere going to call thePolice.He answered, Callthe god-danut Police I don't care.You may needall the Policein J.C." (Resp.Exh 68.) According to Negron's testimony,he wrote much of the foregoingat the behestof Feinbergto "put as much material there to terminate theman."185Accordingto Sanabna,the distance from Peguero's workplace to hisalleged unnatin$. area is about 1 foot,whereas the distance from there to thenearest men's toilet is 100-200 feet.535Peguero not to do this because he was hurting others whoneeded their jobs, Peguero remarked that was of noimportance to him. Shortly thereafter, Sanabria reportedthe incident to his supervisors, Santiago and Negron, andlaterdescribed it toMorales and Feinberg when ap-proached by thelatter.lssThe testimonyof Personnel Manager Morales is essen-tially 187 consistent with the foregoing accounts of Feinberg,Negron,Santiago,and Sanabria.Based upon close observation of General ManagerFeinberg as he testified about this matter, I was impressedwith his evident sincerity and truthfulness in recounting theepisode surrounding the Peguero discharge. Activism inunion affairs does not, of course,immunize an employeefrom discharge for unrelatedreasons.Union membershipdoes not license an employee to urinate on the factory floor.It is,however, unnecessary to determine whether Pegueroactually urinated on the floor, since upon the recordpresented I believe and fmd that Feinberg discharged himin the reasonable belief that he had. Inasmuch as it is hardlyconceivable that urination on a factory floor could consti-tute or occur as a part of protected concerted activity underthe Act,188 Peguero's discharge for that reason - whetheror not he actually urinated on the floor - was not inviolationof the Actand I so fmd.-2.Rafael BuenoItwill be recalled that RafaelBueno(RafaelMarcelleBuenoNunez) was Jose Peguero's tabletop comrade at theDecember 7 plant cafeteriamelee, and the person who spatat or near Vice President Kaye's feet when asked to leavethe plant after that episode. As Peguero, when he returnedto the plant on Monday, December 7, he was restored towork by General Manager Feinberg, continuing from thenon under Supervisors Felipe Rivera and Ildefonso Urdane-ta.From December5 on, Bueno was also amember of theDistrict 65 employeesorganizing committee.Bueno's versionof his discharge is as follows. LikePeguero, the entire length ofBueno'semployment withRespondent was nomorethan 2 or 3 months.Bueno was an"order picker." After not working on Christmas and notreporting for work on the day before (December 24), at the186Although Sanabria had sworn in hisJanuary 30, 1974, prehearingaffidavit (G.C. Exh.135) that "I saw Peguero urinatingon Line 26 ... Thenext day hedid it again,"this is inconsistent with his testimony here, wherehe denied seeing Peguero urinating at any time and claimedthat only hisfellow employee Denizad had told him this although others had also seenPeguero urinating there. However, Sanabria testified specifically concerninghis circumstantial conclusion described above, involving Peguero's zipperingup his trousers and the latter's admissions.is?There is, however,a significant variance from Feinberg's testimonyconcerning the scene in Morales' office with Peguero on December 10.Unlike Feinberg,Morales testified that on that occasion Peguero admittedthat he had used the corner in question to urinate"often" since the toiletswere far away. Since Feinberg testified to no such thing(under circumstanc-es where it is likely he would have, had it occurred),since Morales made nomention of any such thing in his July1974 affidavit to the district court (C.P.Exh. 9),and since I regard it as most unlikely that Peguerowould make anysuch admission,I do not credit this aspect of Morales' testimony,ascribing it- as I have in other connections - to Morales' overeagerness to embellish,if not more,in favor of his employer.188Cf.N.GRB. v. Burnup and Sims,Inc.,379 U.S. 21, 23 (1964). 536DECISIONSOF NATIONALLABOR RELATIONS BOARDend of the December 26 workday he and another employeeled a large employee contingent-perhaps asmany as 35-50 - to Personnel Manager Morales' office, where Bueno,serving as spokesman,complained that although PlantManager Petrera had allegedly promised them a full day'spay for December 24 and they had left with permissionafterworking only a half day, the "eight full hours"previously recorded on their timecards had been cutdown.189Morales referred them to General ManagerFeinberg, whom the employees visited. Feinberg disputedthat they had been promised a full day's pay for a half day'swork on December 24.1% When the employees insisted thatRespondent keep the promise Plant Manager Petrera hadallegedly made, Feinberg indicated he would take care of it,and the employees left. Bueno worked all that day and untilnoon of the following day (December 27), at which time heleft the plant after - according to his testimony - he toldhis foreman, Ildefonso Urdaneta, soon after the 10 a.m.workbreak, that he was going home for lunch since he waswithout money to buy lunch, and that for the same reasonhe would be unable to return. At noon, Bueno punched outand walked home - a mile or so, about a half hour's walk,from the plant,to an apartment he shares with Jose Peguero- and did not return to work that day.191 On the followingmorning,December 28 -still according to Bueno - whenhe sought to punch in at the regular reporting time of 8a.m., his timecard was not in the rack and he was referred toPersonnel Manager Morales,who informed him his serviceswere no longer desired since he had left his job the previousday without authorization. Accordingto Bueno,when hetoldMorales that in accordance with past practice he(Bueno)had informed his supervisor, Urdaneta, Moralesasserted it was necessary to inform Morales; and that,thereupon, when Bueno asked Morales for an explanatorydismissal document, Morales told him it would be with hispaycheck. Finally, according to Bueno, although he did notreceive such a document with his paycheck, it was subse-quently forthcoming, but he did not understand it since itwas in English and he has lost it.The foregoing testimony of Bueno, who less than 2 yearspreceding these events pleaded guilty to charges includingassaulting a policeman,issubstantially disputed andcontradicted by a number of witnesses.Ildefonso Urdaneta, one of Respondent's supervisors -who, it will be recalled, also served as a member of JuanVazquez' Teamsters Local 806 "committee" -was Bueno'sforeman at the time in question. According to Urdaneta,not only was Bueno'sattendance irregular,with hisappearance for work unpredictable, but on those occasionswhen he did show up "I [Urdaneta] had to be alwaysbehind him." Urdaneta denies that on the last day Buenoworked at the plant192 he (Bueno) in any way indicated tohim that he was leaving early, much less sought hispermission to do so;and he denies recalling any such prioroccasion.Bueno's other supervisor,FelipeRivera- an189 Since Buenohad not shown up forwork at all on December24, he hadno such problem with his own timecard.180Accordingto Bueno, Feinberg told him to shut up and,placing hishandon his sexual organ,said that was what he would give themleiAccordingto Bueno,he had alsoleft work earlyin this way on twoprevious occasions.He denies that he passed his other foreman,FelipeRivera,on hisway outon this occasion.impressively credible witness, who has been in its employfor about 12 years - testified convincingly thatBueno'sperformance, during his short tenure of employment at theJersey City plant,has been"very poor," since among otherthings he "continually made any mistakes in his arithmeticand confused one number for another, overpicked, under-picked . . . . he would forget to stamp address all cartons.He would not stack it [palettes] properly"; that he hadspoken toBuenoabout the quality of his work; and that asearly as the beginning of December he had recommendedthatBuenobe terminated, which, indeed, Bueno was onDecember 7, although reinstated or rehired in a day or two,only to be reprimanded by General Manager Feinberg onDecember 10 for his "disruptive" conduct at the plantcafeteria episode of December 7.On December 27 - the last day thatBuenoworked at theplant - Riverawas walkingback to the plant from lunchwhen hesaw Buenothree or four blocks from the plant at oraround 12:40 p.m. Backat the plant, Rivera inquired aboutBueno,whose lunchtime was from 12:15 to 12:45, and whohad not returned. Rivera was told by Urdaneta (whoworked under Rivera) and also by Morales that neither hadgivenBueno permissionto leave the plant, although he hadpunched out just before 12:30. At no time that morning hadBueno spoken to Rivera, nor Rivera to Bueno, nor anybodyelse to Rivera concerning Bueno.Rivera told Morales thathe hadseen Bueno onthe street - walking away from theplant- and that neither Rivera nor Urdaneta hadauthorized this. Morales remarked that he had not autho-rized it either.193 Thereupon Rivera said that he was infavor of dischargingBueno,adding that since he hadalready doneso onceitmight be preferable to leave it inGeneralManager Feinberg's hands. Although Riveraconceded he had not previously recommended the dis-charge of an employee for punching out without authoriza-tion and subsequently failing to return, Rivera pointed outthat such instances are rare; and that he recommendedBueno'sdischarge for that reason atop his poor perfor-mance. I credit Rivera. (When Rivera was shown thepersonnel file of Juan Vazquez, with no less than 15-20occasions of punchingin lateor out early without indica-tion of advance permission, with no disciplinary action,Rivera was unable to account for it and pointed out he wasignorant of the circumstances involved.)Buenodid not return to work the following day (Decem-ber 28) nor for about a week later, until January 3, 1974,without obtainingpermissionand without notifying Re-spondent. Rivera was subsequently informed by Moralesthat Bueno had been discharged for failure to report or callin for several days after December 27.GeneralManagerFeinberg also testified that on Decem-ber 27 he was informed by Supervisor Felipe Rivera thatBuenowas observed by him outside of the plant after hislunchtime, and that Rivera did not want to put up with thisor to haveBuenobackagain.After instructing Plant192AlthoughUrdanetawas unable to rememberthe exactdate, Bueno'sown testimony and the record otherwise establish this asDecember 27.193Morales confirmed that,although an unauthorizedemployee absencewould not necessarilybe called tohis attention(unlessby reason ofchronicityor otherwise a supervisorsaw fit to do so),an unauthorizedemployee's early departurefrom workwould be called to his attention. HARTZ MOUNTAIN CORP.Manager Petrera to check into the matter and beinginformed by Petrera (as well as by Morales) that there wasno indication that Bueno had received permission to leavework, Feinberg determined that Bueno was to be terminat-ed upon his return.It was not,however,untilJanuary 2 or3, 1974, that Bueno returned to the plant, at which timeFeinberg dismissed him personally in Morales' office afterreceiving a call from Morales that he was having troublewith Bueno there. At no time did Feinberg ask - nor didBueno say - why Bueno had stayed away from work fromthe afternoon of December 27 until January 3.Feinberg testified that he terminated Bueno - whosebrief employment history has been described - for avariety of reasons, including not only his unauthorizedleaving of his work but also for his repeated "insolence," his"freshness" to Feinberg's female secretary, and numerousother shortcomings. While some of these are not specificallyreflected in Bueno's personnel file, I credit Feinberg'scandid explanation that they should have been but that hedid not have the time to personally follow such things up toinsure that they were. On the other hand, it is a fact - aspointedout byRespondent'scounsel-thatBueno'spersonnel file (G.C. Exh. 115), as well as his earlier(December 5, 1973) termination notice, and a subsequent(December 11, 1973) "progress report" reflect repeatedwork shortcomings of the nature described.As I have had occasion to point out in the case ofPeguero, anunsatisfactory employee is not insulated fromdischarge merely because of union activism. I credit thetestimony of Respondent General Manager Feinberg andhis subordinates, to the effect that Bueno was terminatedbecause of unauthorized departure from his work station onDecember 27 and thereafter remaining away for anadditional unreasonable period without authorization orshown or claimed justification, on top of his previousalleged work derelictions.Whether or not an employer isjustified in discharging an employee who leaves his workstation for the day without authorization, together with ornot together with the other alleged work derelictionsdescribed, is beside the point, since discharge for thatreason - ashere found - is not in violation of the Act. Asin the case of Peguero as well, "The mere fact that anemployer may desire to terminate an employee because heengaged in unwelcome concerted activities does not, ofitself, establish the unlawfulness of a subsequent discharge.194 In addition to these 58, 11 employees were dropped by subsequentamendment: Hector Alvarado, Miguel Cruz,Norma Lopez, Rose Lazcano,Hector Lozada, Petita Martelli,Manual Nieves, Candido Placire, LuisRomero,Elias Santiago,and Adalberto Torres.195 It is to be noted that this was neither pleaded as a defense in any ofRespondent'sanswers to the consolidated complaint as amended, noradvanced to any of the employees as a reason for their termination196 Someof the generalities and projections verbalized at the hearingcould be queried,such as that it is always "verycost,y"to carry "high"inventories(Schwartz). Aside from the question of what is"high,"sometimesinventories are increased,retained,and even withheld from sale - as is wellknown-to await or take maximum advantage of demand and using marketprices. It is further noted that,notwithstanding the picture sought to beportrayed of financial stringencies,a seemingly substantial progression insales($151million as compared to $134 million)and in all income andearnings fronts is shown in Respondent's annual report(Resp.Exh 57) for1973 over 1972-the only 2 years here compared by Respondent's chieffinancial officer/accountant, who neglected to bring with him to the hearingeven a draft or rough figuresfor 1974 -as well as in its total asset picture537If an employee provides an employer with a sufficient causefor his dismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason, the circumstance that theemployer welcomed the opportunity to discharge does notmake it discriminatory and therefore unlawful."Klate HoltCompany,161 NLRB 1606, 1612 (1966), quoted inKennedy& Cohen of Georgia, Inc.,218 NLRB 1175, 1177 (1975). It isaccordingly found that it has not been established bysubstantial credible evidence upon the record as a wholethat Rafael Bueno was discharged by Respondent discrimi-natorily or for engaging in protected concerted activity orotherwise in violation of the Act.3.Mass terminations of employees during hearinga.ReasonsthereforIt is undisputed that during the hearing of this proceedingRespondent terminated the employment of 58 unit employ-ees (aside from Peguero and Bueno, whose cases havealready been considered separately), resulting in the is-suance by General Counsel of a number of amendments tothe complaint to reflect these terminations soon after theyoccurred.194 General Counsel alleges the terminations werediscriminatorilymotivated and in interference with andrestraint and coercion of employees' rights under the Act.Respondent's counterassertion that they were based uponeconomic or other considerations not violative of the Actpresents the issue in this aspect of the case.Respondent Vice President Gilbert Kaye, as well as ChiefFinancial Officer Curtis B. Schwartz, testified at lengthconcerning a decline in Respondent's business fortunes andchanges or projected changes in some of its operationswhich they urge underlay the terminations of the employeeshere in question.195 It is unessential here to review thedetailed financial and production projections developed atthe hearing,196 for reasons to be stated, including the largenumber of newly hired employees interpersed with orfollowing on the heels of the employee terminations here,197as will be shown.Also according to Kaye - Respondent's high-level vicepresident- he personally made the selections, upon thebasis of "efficiency," out of the many hundreds of produc-tion employees at the Jersey City plant, of the low levelemployees here terminated, by personally examining volu-($93 million as compared to $72 million),and with $48 million in retainedearnings in 1973 as against$32 million in 1972;and Respondent added over$4 million to existing property, plant,and equipment in 1973. Furthermore,the ratio of inventories of finished goods to inventories of raw materialsremained essentially constant in 1973 as comparedto 1972 (Resp.Exh. 57).And Respondent's "President'sMessage" of March 11, 1974, toits stock-holders not only pridefullyboasts of "an increaseof 13 % over 1972sales" but is otherwise altogether glowing-with the possible exception of alament on the effect ofprice controlsupon the Company's "ability to passthrough labor and raw material cost increases" -a factor possibly justifyingretention of some inventories to await a better day-and, contrary to thegloomy picture sought to be delineated here, speaks of great expansion ofcompany operations. However, as stated above,it is unnecessary to dwellhere on such factors in view of other considerations to be shown.197And also in view of Kaye's testimony that the gross annual turnover ofproductionemployees at Respondent's Jersey City plant is between 50 and100 percent, largely among new hires who leave soon,thus allowing adequateopportunity for recall of furloughed employees if, indeed, not their absoluteretention. 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDminous personnelfolders (some here in evidence) and uponremarks allegedly made to him - but in no way corrobo-rated by - high-ranking managers at the plant (PlantManager Petrera and Production Manager Oest).However,without explanation,none of these managersat the factoryitself,let alone even a single one of the line supervisorsfamiliar with the work of the terminated employees, wasproduced by Respondent to testify here.This is the moresignificant in view of Kaye's alleged inability at the hearingto recall what he was allegedlytold bythe plant managerswith whom he claims he consulted.On the other hand,credited cross-examined testimony of Respondent's formersupervisor,Domingo Negron,subpenaed by GeneralCounsel as a witness, establishes that he as a responsibleline supervisor at the JerseyCity plant wasat no timeinformedwhy any of theemployees here in question wasbeing terminated;that other fellow supervisors of the line(identifiedby him byname and,without explanation, notproduced by Respondent to contradict him) were likewisekept in the dark as to why some of their subordinates werebeing terminated;that nobody ever asked him for hisopinion or evaluation of any employee thus terminated;that when he asked Personnel Manager Morales why twonamed,valuable employees of his - both known to beDistributiveWorkers District 65 supporters-were beingterminated,Morales answeredthatitwasbeyond hiscontrol and referred him to General Manager Feinberg,who told him (Negron) that the "orders" had come "fromHarrison";that he found no fault with any of his employeeswho were thus terminated;that as a result of thoseterminations his department was unable tocarry out itswork until other employees were supplied in their place;and that the replacements were not superior in ability to theemployees terminated.The following facts in the aggregate cast a long shadowacrossthe credibility of Kaye's"explanations" for theemployee terminations herein issue: (1) the fact that a largenumber of junior employees, not shown to be of superior oreven equivalent aptitude or performance,were retained; (2)the fact that a large number ofnewemployees were hiredcontemporaneously and overlappingly with,as well asshortly subsequent to, the terminations; (3) the fact thatnone but one of the temporarily"laid-ofi'employees wererecalled;(4) the fact that economic retrenchment was notadvanced as the reason for the terminations but, rather, inalmost all cases, "poor work performance" (except for a fewtemporary "layoffs" - amended, to be sure, by Respon-dent belatedly at the hearing,so as allegedly also to havebeen for"poor work performance"assertedly misdescribedas "layoffs"); (5) the selective nature of the layoffs,carriedout personallyby sohigh-ranking a corporate executive asKaye, particularly as affecting so large a number ofDistributiveWorkers District 65 activists or collaborators,as shown below; and, finally, (6) the dubious credibility ofthe advancer of these "explanations" (Kaye), within thetotal framework of his testimony,as already dealt with inan earlier aspect of this case(supra).Under these circumstances,plus the credited testimonyof the terminated employees as shown below, plus my gravereservations concerning the credibility of Kaye as describedabove, plus the fact that a comparative analysis of thepersonnelfolders ofthe terminatedand other employeesdoes not persuasively sustain Kaye'sposition, and foradditional reasons developedbelow,I cannotaccept Kaye'stestimony either as to his alleged reasonsfor or method ofselecting the employees for termination,or as to thestatements which he alleges were madeto him by theunproduced managers in connectionwiththe terminations;and, in the contextof the record asa whole,I reject histestimony in those respects.b.FindingsThe circumstancesand my fmdingsconcerning the 58employeeterminations here in question,at itsJersey Cityplant, follow.(1)Rita AcevedoRita Acevedo entered Respondent's employ as a produc-tion employeeat itsJersey City plant on February 25, 1969,and remained there for 5-1/2 years until her precipitatedischarge without previous notification at the end of herworkday on August 23, 1974, allegedly for "poor workperformance" although at no time during her 5-1/2 years ofemployment had her work or conduct been criticized orquestioned in any way. She had been an early petitioner for(G.C. Exh.14), as well as card signer(G.C. Exh.18) anddues-paying member (G.C. Exh. 15) of, Distributive Work-ersDistrict 65, and had maintained her allegiance to thatUnion.She attended its meetings and while at work wore itslarge,distinctive button bearing its number. She neveraffiliatedwith Teamsters Local 806. In February 1974,however, she was directed by her supervisor, Presutti -undisputed by him, since he did not testify - to go to theplant cafeteria,where Teamsters Local 806 spokesmanJoaquin (Alex) Ocana told her she "had to sign the card forthe [Teamsters Local] 806" or "I would be dismissed fromthe job." She refused to sign "until that union is authorizedby the Labor Department." Ocana's response was that thatwas "precisely what they wanted to get the signature of thepeople so the [Local 8061 union would be accepted by theLabor Department." She refused to sign the Local 806 card.At the end of her day's work on August 23, 1974, she wassummarily terminatedwithout explanation, paid offthrough that day, and handed a termination slip stating shewas terminated for "poor work performance" although herwork had in no way ever been criticized.On the witnessstand she demonstrated herself to be an impressive andcredible witness. No line supervisor familiar with her workwas produced in any way to contradict her testimony or toshow that her work had inanyway been unsatisfactory.Upon the entire record, I find that the reason assigned byRespondent for her termination was spurious and pretextu-ous, and that the real reason was her tenacious adherenceto DistributiveWorkers District 65 and her refusal to joinTeamsters Local 806.(2)Clara AguilarClara Aguilar entered Respondent's employ as a produc-tion employeeat itsJersey City plant on October 29, 1971(G.C. Exh.169), remainingthere until her precipitatedischarge without previous notice at the end of her workday HARTZ MOUNTAIN CORP.539on August22, 1974, whenshe waspaid off through that dayand handeda terminationslip indicating there was a lack ofwork at the factory. No dissatisfaction with her work orcriticismof any kind had been expressed to her during her 2years and 10 months of employment there. Like Ms.Acevedo, she had been an early petitioner for (G.C. Exh.14) as wellas cardsigner(G.C. Exh. 18) and dues-payingmember (G.C. Exh. 15) of Distributive Workers District 65;and she had attendedalmostall of its numerousmeetings,distributed its authorization cards, worn its distinctivebutton, and openlyengaged in discussionswith fellowemployees at the plant concerning its supposedmerits. InMarch 1974 she, too, was directed to the plant cafeteria,whereshe waswarned by a Teamsters Local 806 spokes-man to signa Local 806 card or she would lose her job. Sheneverthelessrefused to do so, apparently in part because ofthe experience of a coworker who had been unsuccessful inobtainingmedical benefits even thoughshe was aLocal 806member.However, in August 1974, about 2 weeks beforeher termination,she signeda Local 806 card in order "toprotectmy work"so as "not[to] be laid off." She wasnevertheless summarily terminated 2 weeks later. The"terminationnotice" in her personnel folder (G.C. Exh.169) states"poor work performance." She has never beenrecalled to work, and in no way has Local 806 intervenedon her behalf, protested her termination, or sought herrecall.No line supervisor was called to testify so as in anyway to dispute her testimony or show that her work recordwas other thanexcellent,as shown by her personnel folder.Upon the entire record, I fmd that the reason assigned byRespondent for her termination was pretextuous, the realreason beingher protected concerted activism on behalf ofDistributiveWorkers District 65 and her initial refusal tojoin Teamsters Local 806.(3)Fernando AguirreFernando Aguirre was hired by Respondent on May 3,1972, as a forklift operator and remained on that job untilhe was summarily terminated without notice 5 minutesbefore quitting time on May 10, 1974. Likewise an earlypetitioner for (G.C. Exh. 14) and card signer (G.C. Exh. 18)and dues-paying member (G.C. Exh. 15) of DistributiveWorkers District 65, he was also a known activist on itsbehalf and a member of its executive committee, as well asa known opponent of Teamsters Local 806 and adversaryof Juan Vazquez who led the pro-Local 806 movement.Around November 24 or 25 (1973), General ManagerFeinberg told Aguirre he was "a good worker, and he[Feinberg] wouldn't like having to fire me [Aguirre] if Ididn't sign the [Local 806] card" because "that union wasgoing in." After persisting in his refusal to affiliate withLocal 806, while at work in March 1974, he was paged toreport to the plant cafeteria, where he was confronted byLocal 806 Representatives Gonzalez, Ocana, Sanabria,Peneherera, and Marta Toro. Peneherera warned him, "[11am about to give [you] a friendly comment, a friendlyadvice.... [I know] that the people who had not signedthe [Teamsters Local 806 ] card would be dismissed ... thebosses had said that the [Distributive Workers District] 65,the union that we wanted, would not be in." Sanabria madesimilar remarks. Nevertheless, Aguirre declined to sign aLocal 806 card and has never done so. At the end of hisworkdayon May 10,1974, after 2 years with a substantiallygood work record,he was precipitately"laid off" byPersonnelManager Morales, who told him the layoff wasnot of his doing and that "it was not depending upon him[Morales], nor on the other bosses of the company in JerseyCity. It was a direct order from [company headquarters in]Harrison."No reason has ever been given for his termina-tion;and no line supervisor testified as to any workdiscrepancy on his part.Upon the entire record, I fmd thathe was terminated for his protected concerted activities onbehalf of DistributiveWorkers District 65 and his refusal tojoin Teamsters Local 806.(4) Julia AguirreJulia Aguirre was hired by Respondent as a productionworker on July 16, 1972,continuingin that capacity invarious jobsuntil she wassummarily terminated on April26, 1974. At no time during her tenure had she received anywork criticism of any kind.She was alsoan early petitionerfor (G.C. Exh. 14) as well as cardsigner(G.C. Exh. 18) anddues-paying member (G.C. Exh. 15) of District 65. On April19,1974, she requested and was granted time off byPersonnelManager Moralesin connection with her daugh-ter's illness.Whenshe returnedon April 29, SupervisorPresutti referred her toMorales.Since Moraleswas not inhis office, she went to her workplace and started to work asusual.Shortly thereafter, Supervisor Warren Robinson toldher to reporttoMorales'office,where she was given acheck for past pay due and a termination notice (G.C. Exh.50) dated April 26, 1974, stating: "We regret that we haveto give you lay off due to raw material shortage, shippingand transportation problem. We expect that this situationwill be corrected soon. Thank you." But she has never beenrecalled. In addition to being an early and loyal supporterof District 65, she attended all of itsmeetings,wore itsdistinctive button while at work, and openly discussed itsaffairs with other employees there; and she had distributedits literature at the main entrance of the plant about a halfhour beforestartingtime,as wellas within the plant beforepunching in. She never signed a card for Teamsters Local806. In February or March 1974 she(aswellasotheremployees) weresummonedto the plant cafeteria duringworkingtime.There, Local 806 spokesman Joaquin (Alex)Ocana said to her, "You know, we are both from Ecuadorso we want to help you. You know your age, it is not easy toget ajob at your age, so you should sign the card [for Local806]." She refused. Notwithstanding the explanation givenon her termination slip, as quoted above, she has (as hasbeen stated) never been recalled to work, and the certificatesupplied by Respondent to the New Jersey unemploymentinsurance authorities states that she was "Laid off - lack ofwork . . . permanent" (G.C. Exh. 148). Respondent VicePresident Kaye swore at the hearing that the reason giventoMs. Aguirre on her termination slip was incorrect andthat she wasnotlaid off for material shortages. Kaye wasunable to explain why she has not been recalled, but nowclaims she may have been discharged rather than "laid off,"although her personnel folder and company certification tothe New Jersey unemployment insurance authorities showthe contrary. Kaye was also at a loss to explain why Ms. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAguirre,hired in mid-1972, with nothing derogatory in herpersonnel folder,was terminated in April 1974 when nineother women doing the same work(see G.C. Exhs. 149Athrough 149I),allhired in 1974,were not then(or someever)laidoff or terminated.No line supervisor wasproduced to testify to any work shortcoming on the part ofMs. Aguirre.Uponthe entire record,it is found that thereason or reasons advanced by Respondent for its termina-tion of Julia Aguirre were pretextuous,the real reason beingherDistributiveWorkers District 65 activism and herrefusal to join Teamsters Local 806.(5)Francisco AltamiranoFrancisco Altamirano,who entered Respondent's em-ploy on November 16, 1973,and worked there only 5months until his termination in April 1974 under circum-stances not here disclosed since he failed to testify.There isno indication of District 65 activity on his part other than alate (December 5, 1973;G.C. Exhs.11-25)membershiptherein,as well as an earlier checkoff card(November 21,1973;G.C. Exh.100) executed for Teamsters Local 806.Since his personnel folder shows an arguably poor atten-dance and punctuality record, as well as a warning,duringhis short-term employment,on the record presented it isfound that it has not been established by substantialevidence that his termination was foranyreason violativeof the Act.(6)Miriam ArangoMiriam Arango,also apparently at one time known asMiriam H.Rivera,was hired by Respondent on June 9,1972, and terminated about 1 year and 11 months later, onApril 29,1974. She did not testify and there is no indicationof any District 65 activity on her part other than meremembership.While her personnel file shows no reason forher termination,in the absence of testimony on her part Iam unable to speculate as to the reason therefor, whichcould conceivably have been a sheer administrative errorwhich,while regrettable,may not have been violative of theAct. Upon the record,presented, I find that it has not beenestablishedby substantial evidence,as required, thatMiriam Arango's terminati on was for a reason violative ofthe Act.(7)Maria Elena ArguelloMaria Elena Arguello entered Respondent's employ as aproduction worker at its Jersey City plant on February 22,1970, continuing there in that capacity until her precipitatetermination 4-1/2 years later,on August 22, 1974,withoutadvance notification.She was also an early petitioner for(G.C. Exh.14) as well as card signer(G.C. Exh. 18) anddues-paying member(G.C. Exh.15) of, Distributive Work-ers District 65, attended all of its many meetings, and alsowore its "hat"at her workplace.In March 1974,she wasdirected by her supervisor,Presutti, to report to the plantcafeteria,where she was confronted by Teamsters Local806 spokesmen Vazquez, Ocana,and Peneherera andothers.Peneherera stated to her that "as a friend"he wouldgive her a "friendly suggestion"to sign a Teamsters Local806 card or if not she could lose her job. She indicated shewould think it over.Ultimately, on June 19(1974), shesigned the Local 806 card because"Iwas afraid to bedismissed from the job."She nevertheless received atelegram on August 22, while at home sick,stating that shewas dismissed and to call for her paycheck.When herhusband did so that day,he was given a notice that she hadbeen terminated for "poor work performance."She finallygave up attempting to ascertain from Personnel ManagerMorales why she had been discharged because he wasalways allegedly unavailable to talk to her. Crediting heruncontradicted testimony indicating that she had anessentially good work record for 4-1/2 years, and in theabsence of any testimony from any line supervisor to thecontrary,it is found upon the record as a whole that thereason assigned by Respondent for her termination waspretextuous,the real reason being her Distributive WorkersDistrict 65 activism.(8) Irma AvellanedaIrma Maria Avellaneda entered Respondent's employ asa production worker on October 9, 1967(G.C. Exh.156), asproduction worker at the JerseyCity plant, remaining therein various capacities under that job heading until she wasterminated precipitately and without notice at the end ofher workday 6 years and 8-1/2 months later,on June 21,1974. She had been an early petitioner for (G.C. Exh 14) aswell as card signer(G.C. Exh.18) and dues-paying member(G.C. Exh. 15) of Distributive Workers District 65,attend-ed perhaps over 20 of its meetings,and openly discussedthat labor organization as "a good union and that we had tofight for it." Around March 1974 during working time shewas told she was being awaited in the plant cafeteria; whenshe arrived there,she was met by Teamsters Local 806spokesman Ocana,who informed her that she "had to signthe [Teamsters Local 806] card,that if not, [you] would bedismissed." She refused,declaring,"Well, all right, but Istillwill not sign the card."And she never has. On June 21(1974), at the end of her 8-hour workday,her supervisor,Presutti,instructed her to report to the personnel office,where she was handed paychecks through that day andPersonnelManager Morales told her he had"receivedorders concerning[you] ... from Harrison" (i.e., companyheadquarters),adding that "possibly[we] would call [you ]back within two weeks."But she has not been recalled. Shelearned later that her termination notice stated that she hadbeen terminated for "poor work performance,"but at notime had Morales or anybody else suggested that. Duringher 6 years and 8-1/2 months of employment at the plant atno time had her work or conduct been criticized in any way.Her testimony is uncontradictedby anyline supervisor,none having been produced to testify,and there is no proofwhatsoever that her work was in any way poor orunsatisfactory. Crediting the testimony of this employee ofclose to 7 years' standing with an excellent work record, Ifind that the reason advanced by Respondent for hertermination was spurious and pretextuous,its real reasonbeing her Distributive Workers District 65 activism and heropposition to and refusal to join Teamsters Local 806. HARTZ MOUNTAIN CORP.541(9)Elesa BelloElesa(Elisa)Bello entered Respondent's employ as aproduction worker at its Jersey City plant on February 5,1969, continuing there in that capacity in different jobassignments until her summary termination without noticeat the end of her workday on July 19, 1974, approximately5-1/2 years later.She was anearly card signer for (G.C.Exh. 11-14) and dues-paying member of (G.C. Exh. 15)DistributiveWorkers District 65. Additionally,she was anactive worker on behalf of that Union,wore its distinctivebutton at work,and campaigned openly on its behalfamong the workers.She never signed a Teamsters Local806 card.While at work in April 1974,she was summonedto the plant cafeteria,where she was met by Juan Vazquez(shop steward for Local 806)and his aide EmersonPeneherera,who told her to sign a Local 806 card. Whenshe declined,Peneherera said she would be out of a job thenext day if she did not,and that if she returned to the plantshe would be put out by the police.She neverthelesspersisted in her refusal to sign, stating that she had alreadysigned up with District 65. At the end of her regularworkday on July 19,1974,her supervisor,Presutti, instruct-ed her to report to Personnel Manager Morales' office,where she (and a few other women employees)was told toreturn on Monday.When she did so, she was paid off andhanded a termination notification stating the reason as"poor work performance." Crediting the testimony of thishighly impressive witness indicating that her work perfor-mance in her 5-1/2 years in her job had been substantiallysatisfactory,and in the absence of any testimony from anyline supervisorto the contrary, I fmd thatthe reason givenby Respondentfor hertermination was pretextuous,its realreason being her loyal adherence to Distributive WorkersDistrict 65 and her activities on itsbehalf,as well as herrefusal to join Teamsters Local 806.(10) FulviaBenjumedaFulvia Benjumeda worked for Respondent at its JerseyCity factory from March 9, 1972, to August 9, 1974 (2 yearsand 5 months),when she was terminated,allegedly for"poor work performance" (G.C. Exh. 105). She did nottestify here,and there is no evidence of any activity on herpart in or on behalf of Distributive Workers District 65beyond mere early support and membership.Since there isalso no evidence of the nature of her job performance, andher personnel folder (G.C. Exh. 105) shows an arguablyunsatisfactory punctuality and attendance record, I amunable upon the record presented and without speculationto find that her termination was for a reason violative of theAct. It is accordingly found that it has not been establishedby substantial evidence that her termination was violativeof the Act.(11)Damiana CancelDamiana Cancel(Cansel)entered Respondent's employas a production worker at its JerseyCityplant on February10, 1970,continuing there until her precipitate dischargewithout notice at the end of her workday on August 15,1974, after 4-1/2 years on the job with no essential criticismof her work performance or conduct.She was an earlypetitionerfor (G.C. Exh.14), as well as cardsigner (G.C.Exh. 18) and dues-paying member (G.C. Exh. 15) of,DistributiveWorkers District 65. She also attended all of itsmany meetings and campaigned actively on its behalf. Ontwo occasions around April1974,she was instructed to goto the cafeteria;there she was told by Teamsters Local 806spokesman Ocana to sign a card for that Union,but sherefused.At thecloseof her working day on August 15,1974,she was summarily terminated by Supervisor Presutti,who handed her a paycheck through that day and atermination notice which her husband later explained toher was for"poor work," although her work had essentiallynever come under criticism.No line supervisor was pro-duced to contradict her credited testimony concerning thequalityof her work and the substantial absence of dissatis-faction therewith.Crediting the testimony of this employ-ee of 4-1/2 years'standing with an excellent work record, Ifind that the reason assigned by Respondent for herdischargewas spurious and pretextual,the real reasonbeing her continued adherence to Distributive WorkersDistrict 65 and her refusal to join Teamsters Local 806.(12)Milagros CancelMilagros Cancel was employed as a production worker atRespondent's JerseyCity factoryfrom November 26, 1973,until her termination approximately 5 months later, onApril 19,1974.The circumstances of her signing a card forTeamsters Local 806 at the behest of Personnel ManagerMorales during her job interview have already beendescribed.She subsequently,afterChristmas of 1974,signed a card for Distributive Workers District 65. Heremployment was terminated by Respondent on April 19,1974, 8 days after she was observed by Respondent VicePresidentKaye at the hearing of this proceeding in thecompany of Distributive Workers District 65 supportersand following her suspension from work 2 days after shehad thus been observed by Kaye at this hearing - theforegoing being conceded by Kaye on cross-examination.While the reason certified by Respondent to the New Jerseyunemployment insurance authorities for the termination ofMilagros Cancel was "lack of work" (G.C. Exh. 102), Kayetestified at the hearing that this is "incorrect"and that thereal reason was "poor work performance" -as stated on atermination of employment notice in her personnel file(G.C. Exh.102) dated May 3,2 weeks after her termination,and which Kaye conceded he doubts she was given a copyof.And, in a prehearing affidavit furnished by Kaye, heswore on May 10, 1974, that"I know Milagros Cancel waslaid off but I don't know why" (G.C. Exh. 147). After firstdenying he was aware of Milagros Cancel's support ofDistrict 65,Kaye conceded he did know it from observingher in the courtroom here shortly before she was suspendedand then terminated.No line supervisor familiar with thework of Milagros Cancel was produced by Respondent to 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestify that it was poor.While her case is not free fromdoubt,198 on balance,consideringKaye's equivocal andcontradictory"explanations"and memory lapses concern-ing the termination of Milagros Cancel,and Respondent'sunexplained failure to produce a line supervisorto testifyregarding her work performance,upon the record as awhole I find that the reason or reasons assigned byRespondent for her termination were pretextuous,the realreason being the fact that she joined Distributive WorkersDistrict 65 after she had signed a card-hereinabovefound to have been unlawfully procured with Employerassistance-for Teamsters Local 806.(13) Luz C.CardonaLuz Celenia(Elenia)Cardona entered Respondent'semploy as a production worker at its JerseyCity factory onOctober 12,1971 (G.C. Exh.168), continuing there forabout 2 years and 10 months until she was summarilyterminated without notice on her return from vacation onMonday, August 12,1974. She was an early petitioner for(G.C. Exh.14), as well as card signer(G.C. Exh.18) anddues-paying member(G.C. Exh.15) of, Distributive Work-ersDistrict 65; she attended all of its numerous meetingsand displayed its button at work.She never signed a cardfor Teamsters Local 806. In May 1974 she,together withother employees,was told by Local 806 spokesman EddieSanabria to sign Local 806 cards or face dismissal. Sherefused to sign.On her return from vacation on Monday,August 12, 1974, she was instructed by Supervisor Presuttiwithout advance notice to obtain her"layoff"papers in theoffice.Her "layoff"papers consisted of a notice oftermination dated August 9, giving as the reason "poorwork performance."Her credited testimony establishes thatat no time during her employment had her work conduct inany way been criticized or brought into question.No linesupervisor was produced by Respondent to testify other-wise.And, as in the case of other terminated employeeshere under consideration, at the time she was terminatedemployees junior in jobseniority toher were retained inRespondent's employ despite its seniority policy and theterms of the "collective agreement"to which it stronglyasserts here it isa party.Upon the record as a whole, I fmdthat the reason advanced by Respondentfor thetermina-tionof Luz C.Cardona was pretextuous,the real reasonbeing Respondent's desire to rid itself of a loyal Distribu-tiveWorkers District 65 adherent who refused to joinTeamsters Local 806.issWhile the attendancerecord ofMilagros Cancel,as well as that ofsome of the other terminated employees here in issue,may on the surfaceseem to leave something to be desired,nevertheless on a comparative basis inthe aggregate of the many personnel folders here supplied of employees whowere either not terminated or who were retained in Respondent's employ,Ms. Cancel's as well as other terminated employees'attendance records areunremarkable.Respondent Vice President Kaye,who personally made thetermination selections here in issue,conceded on cross-examination that, forexample,15 absences in a year is not extraordinary,and he was unable toexplainwhyemployees with worse attendance records(Bonilla)wereretained,while those here in issue were terminated;nor why employees withsubstantial warnings in their files(Ramos)were retained in preference tothosewith unblemished records who were here terminated;nor whyemployee Susan Siflinger,terminated on August15, 1974,was - in contrastto earlier terminated long-term employees here in issue, with unblemished(14)Mariana CastroMariana Castro (Mariana Luiz deCastro) entered Re-spondent's employ as a production worker in itsJersey Cityfactory in September 1968, continuing there in that capaci-ty for 6years until she was summarily terminated onAugust 22, 1974, while on excused sick leave at homefollowing an automobile accident.She, also, was an earlypetitioner for (G.C. Exh. 14), as well as card signer (G.C.Exh. 18) and dues-paying member (G.C. Exh. 15) of,Distributive Workers District 65; and she also had attendeditsmeetings.She never signed a card for Teamsters Local806.Toward the end of January 1974 her supervisor,Santiago,instructed her and a fellow employee to sign cardsfor Local 806 or they "would be dismissed as of February7th." She nevertheless refused tosign.On February 14 shewas involved in an automobile accident and was carried onauthorized sick leave at the plant. On or about August 22,she received a telegram stating,"As of August 22nd 1974your employment at the Hartz Mountain Corporation isterminated" (G.C. Exh. 75). She denies ever receiving acopy of a termination notice allegedly from her personnelfile,which states that she was terminated because of "poorwork performance" (G.C. Exh. 76). Her credited uncon-tradicted testimony establishes that at no time during her 6years of employment had she received any written or oralcriticism or other employer expression of dissatisfactionwith any aspect of her work or conduct. No line supervisorwas produced to dispute this in any way. Upon the entirerecord, I fmd that the reason assigned by Respondent forher termination was pretextuous, the real reason being hercontinued adherenceto DistributiveWorkers District 65and her refusal to sign a Teamsters Local 806 card.(15)Dominga CintronDominga Cintron entered Respondent's employ as aproduction worker in its Jersey City factory on April 11,1971, continuing in that capacity for 3 years and 1 monthuntil her summary termination without notice on July 12,1974. She also had been an early card signer (G.C. Exh. 18)aswellas petitioner (G.C. Exh. 14) for DistributiveWorkers District 65, and a District 65 activist as well,attendingitsmeetings,wearing its distinctive button atwork, discussing and promoting it with fellow employees,and distributing not only its membership cards but also itsliteratureand announcements of meetings. She neversigned a card for Teamsters Local 806. During workingtime around March 1974, she was directed to go to the plantrecords -reinstatedshortly thereafter, in violation of Respondent's policyof not rehiring discharged employees, except that he (Kaye) was aware thatSusan Silinger was a TeamstersLocal 806 committeewoman. Numerousother examples could be given,but they would take on encyclopedic formand be inconsistentwith thereasonable limitsof decisionwriting as well asreading, even ina case of this length and complexity. It may finally be notedthat amongthe employeepersonnelfolderswhich Kaye conceded also"evaluating" in connection with his "selections" for termination, were thoseof Teamsters Local 806 leaders Vazquez, Sanabna, and Ocana (G.C. Exhs.117, 118, and 119); although their work records, on a comparative basis,seem to measure upquite poorly in terms of attendance, punctuality, andotherwise, with records of employees here terminated, none of them, nor anyTeamsters Local 806 leader, as conceded by Kaye, was selected fortermination, for reasons unexplained here. HARTZ MOUNTAIN CORP.543cafeteria;someone else took her place at work while shewent to the cafeteria.There she was met by Local 806spokesman Joaquin Ocana,who told her to "sign the[Teamsters Local 806]cards because[you are]just about tobe dismissed."She nevertheless refused to sign and re-turned to work.Subsequently,around May(1974),Ms.Cintron visited the office of Personnel Manager Morales inan attempt to get fellow employee Juanita Ortiz'job backfor her.Morales promised to try to help. Thereafter,JuanitaOrtiz came to see Morales,accompanied by Ms.Cintron.As they were in process of discussing Juanita Ortiz'reemployment,GeneralManager Feinberg came in andstated that if Ms. Cintron were a member of TeamstersLocal 806 Juanita Ortiz could start to work that very day.This elicited the response from Ms. Cintron that she did notcare whether Juanita Ortiz worked there.Ms. Cintron didnot sign a Local 806 card and Ms.Ortiz was not reem-ployed.Questioned concerning this incident,Feinbergtestified that he was unable to "remember."At the end ofher workday on July 12, 1974,Ms. Cintron was sent bySupervisor Presutti to the office of Personnel ManagerMorales,where she was paid off and given a terminationnotice stating it was for "not producing well enough."When she asked Morales,"How come you wait three yearsto tell somebody something like that," Morales answered,"It has nothing to do with that,it is just a decision fromHarrison."The credited uncontradicted testimony of Ms.Cintron-no line supervisor was produced to dispute it inany way - establishes that during her 3-year employmentwith Respondent she received no adverse comment what-soever concerning her work.Upon the entire record, I fmdthat the reason assigned by Respondent for the terminationof Dominga Cintron was pretextuous,the real reason beingher activism on behalf of Distributive Workers District 65and her refusal to join Teamsters Local 806.(16)Maria CruzMaria Cruz(also apparently at one time known as aMaria D. Colon)worked for Respondent for 3 years and 9months,from July 23,1970, until her termination on April19, 1974,allegedly for"poor performance"or for "lack ofmaterial"(G.C. Exh.103). She did not testify here. Asidefrom her mere petitioning(G.C. Exh.14) and card signing(G.C. Exh.18) for Distributive Workers District 65, there isno indication of activity by her on its behalf;nor is thereany evidence from her as to the nature of her workperformance while in Respondent's employ. Under thecircumstances,it is found that it has not been established bysubstantial evidence that her termination was for anyreason violative of the Act.(17)Marie DianaMarie Diana entered Respondent's employ as a produc-tion line worker in itsJersey City factory on April 21, 1972,continuing there in that capacityfor 2-1/4 years until hersummary termination without prior notification at the endof her workdayon July12, 1974.She also was an earlypetitioner(G.C. Exh.14), as well as card signer(G.C. Exh.18) and dues-paying member(G.C. Exh. 15) of,Distribu-tiveWorkers District 65.She was also a member of theorganizing committee of that Union,attended its meetings,solicited members for it, and distributed not only its cardsbut also its literature on the street in front of the factory aswell as inside the factory during nonworking time.She hasnever signed a card for Teamsters Local 806.Duringworking time toward the end of March 1974,she wassummoned over the plant loudspeaker to go to the plantcafeteria,where she was met by Local 806 spokesmanOcana,who said to her, "Madam,we have sent for youbecause you have to sign the [Teamsters Local 806]card toassure your work."She refused to sign.At the end of herworkday on July 12,1974,she was instructed by SupervisorPresutti to report to the personnel office, where PersonnelManager Morales gave her a paycheck or checks throughthat day and instructed her to return on the followingMonday to"receive the letter."When she did so,she wasgiven a termination notice stating it was based upon "Poorwork performance" (G.C. Exh.171).Her credited uncon-tradicted testimony establishes that at no time during theterm of her employment had her work in any way beencriticized,and no line supervisor was produced to testify tothe contrary.While her attendance record,as shown by herpersonnel folder,could in the abstract be subject toquestion(as to which,see fn.198, supra)nevertheless, thefact is that it was not, and Respondent was willing totolerate it.Upon the record as a whole,I am persuaded andfmd that Respondent's alleged reason for terminating thisemployee was pretextuous,itsreal reason being herdetermined activism on behalf of DistributiveWorkersDistrict 65 and her refusal to join Teamsters Local 806.(18)Gladys DiazGladys (Carmen)Diaz entered Respondent's employ as aproduction worker at its JerseyCity factory on February11, 1971,continuing in that capacityfor 3-1/2 years untilher summary discharge on Monday morning,August 19,1974,upon return from vacation.She also had been anearly petitionerfor (G.C. Exh.14), as well as card-signer(G.C. Exh. 18) and dues-paying member(G.C. Exh. 15) of,DistributiveWorkers District 65, and attended its meetingsand wore its distinguishing button while at work. InJanuary orFebruary 1974,she refused to sign a TeamstersLocal 806 card at the behest of its solicitor Joaquin Ocana.InMarch 1974, while at work,she was instructed bySupervisorPresutti'sassistant to report to the plantcafeteria,where she was met by not only Ocana but JuanVazquez,Eddie Sanabria,and MartaToro -all Local 806spokesmen.Although Ocana again warned her to "sign the[Local 806 ] card and if not [you] would be dismissed," sherefused.She was away on account of illness from some timein April untilearlyMay; at some time between her return inMay and July,she signed a Local 806 card in order "to beable to receive the benefits,likemedical coverage and soforth,so I could get compensation for my expenses for myoperation," but she received none. On Monday morning,August 19, 1974,when she returned from vacation andreported to work as usual, she found her timecard missingfrom the rack, and was informed by a supervisor that shewas "laid off" and to report to the personnel office, whereshe was given a check for I day's overtimepay dueher priorto her vacation,together with a termination notice.She was 544DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot paid for that or part ofthat day;and, after waiting forabout 2 hours to see Personnel Manager Morales for anexplanation,she left without speaking to him.Her husbandlater translated the termination notice to her; it states as thereason for her termination, "Poor workperformance" (G.C.Exh. 73).However,as establishedby hercredited uncon-tradicted testimony-no line supervisorwas produced todispute her testimonyin any way - atno time during her3-1/2 years ofemployment had there been any expressionof dissatisfaction with her work.She also testified at thehearing thatthe day prior toher testimony(i.e.,onMonday, September30, 1974),she had been recalled towork and had arranged to report backon October 2, 1974,but that she did not know at what jobor pay or for howlong.Upon the entire record,IfordthatRespondent'salleged reason for terminating thisentirely satisfactoryemployee was pretextuous,the real reason being hercontinued activitieson behalf of DistributiveWorkersDistrict 65 and her initial refusals to join Teamsters Local806.(19) Luz Fabiola DiazLuz FabiolaDiaz entered Respondent's employ as aproduction worker in its JerseyCity factoryon March 24,1972,continuing in that capacity until her summarytermination2 years and 2months later,on May 3, 1974,because of "Raw material shortage,shipping and transpor-tation problem.We expect that this situation will becorrected soon" (G.C. Exh.70), but she has never beenrecalled.She was an early petitionerfor (G.C. Exh.14), aswell as card signer(G.C. Exh.18) and dues-paying member(G.C. Exh. 15) of, Distributive Workers District 65; becamean elected member of its organizing committee at its secondmeeting in May 1973 and has remained such;attended allof its numerous meetings;and has been extremely active onitsbehalf,including addressing employees at its meetings.She has continued to refuse to join Teamsters Local 806. InNovember 1973 Juan Vazquez offered her a membershipon the Local 806 committee if she joined that Union, butshe refused,pointing out that she was a member of theDistrict 65 committee and "certainly would not betray myco-workers."When Vazquez responded that membership inLocal 806 was essential since the Company "was not readyto recognize[District] 65,"Ms. Diaz replied that she"would certainly keep on fighting to the end for the[District]65" and that Vazquez was acting on his own andwould not have her support.Subsequently,on March 28,1974, while she was working,she was directed by Supervi-sor Presutti - who was with Teamsters Local 806 Commit-teewomanMary Arlington - to report to the plantcafeteria,where she was met by Local 806 spokesmanOcana,who asked her if she had signed a card for Local806. She said she had not;when he asked her to do so, sherefused.Although,according to the termination notifica-tion receivedby her fromRespondent she was notdischarged or terminatedfor anyreason relatedto her workperformance(supra),her work record has been satisfactoryto Respondent-including a March 1973 reinstatementfollowing a brief discharge or suspension for holding oreating a piece of orange handed to her by another employeewhile at work.No line supervisor was called to testify thather work wasin any way unsatisfactory. As also indicated,however,although she was according to her terminationnotificationonly temporarily furloughed,she has neverbeen recalled.Other proof,describedbelow,establishesthat subsequentto her layoff manynew employees werehired.Uponthe record as a whole, I findthat the reasonassigned by Respondentfor hertermination-attemptedto be changed by Respondent at a late stageof the hearingto be "unsatisfactory work"- was pretextuous,the realreason being her activismon behalf of Distributive WorkersDistrict 65 and her refusal to join TeamstersLocal 806.(20)Natalia EsquilinNatalia Equilin worked for Respondent for over 6 years,from August 8, 1968,until her termination on August 23,1974, allegedly for "poor work performance" (G.C. Exh.104). Since she did not testify here,there is no proof of anyactivity by her on behalf of Distributive Workers District 65beyond petitionsigning(G.C. Exh. 14) and cardsigning(G.C. Exh. 18), dues-paying (G.C. Exh. 15) membership.She also apparently executed a checkoff card for TeamstersLocal 806 on April 29, 1974 (G.C. Exh. 104). Nor is thereany testimony regarding the natureof her work perfor-mance during the term of her employment.Under thecircumstances,there appears to me to be insufficient basisfor a finding that-notwithstanding her long term ofemployment with Respondent-her termination was for areason violative of the Act.It is accordingly found that ithas not been established by substantial evidence that shewas terminated in violationof the Act.(21)Arvada FloresAmada Flores entered Respondent's employ on Septem-ber 2, 1969,as a production worker in its Jersey City plant,continuing there in various capacities within that generalwork category for 4 years and 11 months until her summarytermination without previous notification at the end of herworkday on August 9,1974, allegedly for "poor workperformance" (G.C. Exh.59). She also had been an earlypetitioner for (G.C. Exh.14), as well as card signer (G.C.Exh. 18) and dues-paying member (G.C. Exh. 15) of,DistributiveWorkers District 65;and she attended all of itsnumerous meetings and took an active part in discussingthe instant proceeding with her fellow employees.AroundMarch 1974,while she was at work;her name was calledout and she was instructed to report to the plant cafeteria,where Teamsters Local 806 spokesman Ocana presentedher with a Local 806 card and told her, "You have to sign acard for the [Local]806 to avoid problems later on."Nevertheless she refused to sign it. However,on June 26,after she received a plea for money from a member of herfamily in Ecuador,she signed a Local 806 card in order to"savemy job," and transmitted the card to RespondentGeneral Manager Feinberg.At the end of her workday onAugust 9, 1974, she was told by SupervisorPresutti,"Layoff,Arvada,"and to return on the next workday(Monday) for her paycheck. When she returned on Mon-day, she attempted to see Personnel Manager Morales butwas informed he was not in. She was at the same timehanded a check for pay through the past Friday and a HARTZ MOUNTAIN CORP.545termination slip giving as the reason"poor work perfor-mance"(G.C. Exh. 59), although this had at no time beenindicated to her and she had a good work record in heralmost 5 years at the plant.199 When she thereupon soughtout Supervisor Presutti for an explanation, he was unable toprovide any but, displaying incredulity, moved his headfrom side to side, muttering, "Oh, Baby!" And hertestimony confirms what is otherwise independently estab-lished, as shown below, that at and around the time she wasterminated, employees junior to her were retained and thatnew employees were hired. No line supervisor testified toany work shortcoming on her part. Upon the entire record,Ifind that Respondent's assigned reason for terminatingAmada Flores was pretextuous, its real reason being herconcerted protected activities on behalf of and her contin-ued adherence to Distributive Workers District 65, and herinitial refusals to join Teamsters Local 806.(22)Alejandrina FontanezAlejandrina (Alexandria) Fontanez (Fontanes) enteredRespondent's employ as a production worker at its JerseyCity plant on February 25, 1969, continuing there in thatcapacity for 5 years and 2-1/2 months until her precipitatedischargewithout prior notification at the end of herworkday on May 10, 1974. She also was an early petitionerfor (G.C. Exh.14), as well as card signer(G.C. Exh. 18) anddues-paying member (G.C. Exh. 15) of, Distributive Work-ers District 65; she also attended its meetings and wore itsdistinguishing button while at work in the plant. She alsorefused to affiliate with Teamsters Local 806. In earlyDecember 1973, she was approached by Local 806 spokes-men Vazquez and Ocana, who solicited her to sign a Local806 card. She refused, stating that she had already signed aDistrict 65 card. Ocana informed her that the Companyhad indicated it did not "want" District 65 for its employeesand that District 65 "could not enter there"; and that if sherefused to sign a Local 806 card she would lose her job. Shenevertheless declined to sign a Local 806 card. Subsequent-ly,around March 1974, while working she was told byMarta Toro (a Local 806 spokesman) to go to the plantcafeteria.She said she could not do so since she wasworking.Marta Toro then spoke to Supervisor Presutti,who came over to Ms. Fontanez and instructed her toreport to the cafeteria. There she was met by TeamstersLocal 806 spokesman Ocana, who presented her with aLocal 806 card to sign. She refused to sign it. Ocana thentold her that if she did not sign it she would be dismissedfrom her job. She nevertheless continued to refuse to sign itand has never done so.Near the end of her workday onMay 10, 1974, withoutprior intimationof any kind, she wasinstructed by Supervisor Presutti to report to PersonnelManager Morales, who informed her that "they were givingme layoff." She demanded to know the reason, since shehad been working there for 5 years. General ManagerFeinberg came in at this point, and Ms. Fontanez said,"You know I know some new employees have started towork; then how come I am the oldtimer and I am the onewho is being laid off?" Morales replied that "he was verysorry because . . . what I was saying to him was true butthat was a decision made by . . . Harrison.... He said hehad looked into the books and hadseenI had a goodrecord. There he had no idea why.... " When she asked for"papers so I could collect unemployment," Morales toldher "there are no such papers" but that "if you have anyproblems youcan call me and I will give a recommendationfor you." She has never been given any reason or explana-tion for her termination, although entries only in herpersonnel file state it was for "poor performance" (G.C.Exh. 159). As in thecaseof all but one of the otheremployees whose terminations are here in issue,at no timedid Teamsters Local 806 protest or present a grievance toRespondent over the termination. The testimony of Alejan-drina Fontanez is uncontradicted that at no time during her5 years of employment with Respondent was her workperformance in any way criticized nor is her testimonydisputed that, on the contrary, her work performance waspraised by Supervisor Presutti. No line supervisor wascalled by Respondent to establish the contrary. Upon theentire record,I find that Respondent's alleged reason orreasons for terminating Alejandrina Fontanez were pretex-tuous, and that the real reason was to rid itself of a loyalDistributiveWorkers District 65 protagonist who hadcontinued to refuse to join Teamsters Local 806.(23) Jacinta FontanezJacintaFontanez entered Respondent's employ as aproduction worker at its Jersey City factory on February11, 1971, continuing there it in that capacity for almost 3-1/2 years until precipitately terminated without priornotification upon her return from vacation on Mondaymorning,July 8, 1974. Althoughher termination noticestates the reason for her termination was "poor workperformance" (G.C. Exh. 52), at no time during her 3-1/2years on the job had her work performance in any respectbeen criticized nor drawn into question in any way. Shealsowas an early card signer for Distributive WorkersDistrict 65 (G.C. Exh. 18), wore its distinguishing button inthe plant, attendeditsmeetings,and participated in groupdiscussions regarding its supposed merits and its affairs.She also refused to affiliate with Teamsters Local 806.Around March or April 1974, on instructions of hersupervisor, she reported to the plant cafeteria, where shewas confronted by Local 806 protagonists Vazquez andOcana, who "told me they had sent for meto seeif I wouldcooperate with them and if I would sign the [TeamstersLocal 8061 card. And I told him no. Then he said if I didnot sign the card, I would be dismissed from my job.... [Isaid] that I will sign nothing because I had been told thatthere was no union, that I had signed for the [District] 65,and that I could not go on signing that card.. . . He said,`That'sfine.You can go.' " When Jacinta Fontanezreturned from her vacation on Monday morning, July 8,1974, she was toldby hersupervisor to report to PersonnelManager Morales, who handed her a check or checks forpay due her (but not including July 8, although she had notbeen informed not to come in to work), together with a199 She candidly avowed several seemingly trifling work "discrepancies"which had evoked supervisory displeasure, but none of which has beenshown even to be reflected in any file or record. 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDtermination notice stating she was terminated for "poorwork performance" (G.C. Exh.52), although her workperformance had never been criticized or questioned in anyway; indeed,she had not even ever been absent or tardy.When she asked Morales the meaning of this he replied,"that he really did not know because those papers were sentfrom Harrison."Crediting the testimony of this impressivewitness, uncontradicted by any line supervisor,I find thatthe reason assigned by Respondent for her termination waspretextuous,the real reason being her protected concertedactivities on behalf of Distributive Workers District 65 andher refusal to join Teamsters Local 806.(24)Maria GonzalezMaria J. Gonzalez (Gonzales)enteredRespondent'semploy as a production worker at its JerseyCityfactory onJanuary 27,1971, continuing there in that capacity until hertermination without previous notification or intimation atthe end of her workday on August 9, 1974,over 3-1/2 yearslater,allegedly for "poor work performance,"but in those3-1/2 years she had received no criticism or adversecomment of any kind concerning her work or conduct. Shewas still another of the early petitioners for (G.C. Exh. 14),as well as card signers(G.C. Exh. 18) and dues-payingmembers(G.C. Exh. 15) of, Distributive Workers District65; and she also wore its distinctive button at work andattended most of its many meetings.In March 1974, whileworking,she was told to go to the plant cafeteria,where shesaw Teamsters Local 806 representatives seated at varioustables.She was directed to the table where Vazquez andOcana were seated; there, Ocana told her she was"in highesteem"and "should sign the card for the [Local]806." Shedeclined to do so,stating that she had already signed a cardforDistrict 65. Before leaving on her vacation starting onJuly 22,however, she signed a Local 806 card presented toher by an emissary of Juan Vazquez with the message "sothat [you ] would not be fired,"and she did so because shehas small children and did not want to risk losing her job.Subsequently,$10 was deducted from her pay for dues toLocal 806,which,however,did nothing to protest orquestion her termination soon thereafter.On August 9, atthe close of her workday,discovering that her timecard wasnot in the rack,she sought out her Supervisor Presutti, whotold her,"layoff'and to return on the next working day(Monday)for her pay.In no way had he indicated, or didhe indicate,that her work was less than satisfactory. To herknowledge,at the time of her termination many employeesdoing the same work as she,but junior to her, were notterminated.When she returned on Monday for her pay-check through the preceding Friday, after the guard hadfirst denied her admission to the plant,she was also given atermination notice stating as the reason,"poor workperformance" (G.C. Exh. 68) - translated for her by herson when she returned home.No line supervisor wasproduced to testify to any work discrepancy or shortcomingon the part of this employee,whose impressively deliveredtestimony concerning her work performance during her 3-1/2 years of employment I credit.Upon the entire record, Ifind that the reason assigned by Respondent for herdischargewas pretextuous,the real reason being heradherence to and protected concerted activities on behalf ofDistributiveWorkers District 65 and her earlier refusals toaffiliate with Teamsters Local 806.(25)Maria LopezMaria Lopez worked for Respondent in its Jersey Cityfactory from October 25,1971, for 2 years and 8 monthsuntil she was terminated on July 3, 1974,allegedly for "poorwork performance" (G.C. Exh.106). She did not testifyhere.Although she was an early member of District 65(G.C. Exhs.114 and 15),no activity beyond mere member-ship has been shown (she also apparently signed a card forRetail Clerks Local 888;G.C. Exh. 8); nor is there anyshowing as to the nature of her work performance while onthe job.Under these circumstances,Iam unable todeterminewhether her termination was for a reasonviolative of the Act,and I accordingly find that it has notbeen established by substantial evidence that her termina-tion was for a reason in violation of the Act.(26)Wilfredo LorenzanaWilfredo Lorenzana(Lorenzano) worked as an orderpicker in Respondent's Jersey City plant for less than 5months, from November 27, 1973,to April 19,1974, whenhe was terminated,allegedly for "poor work performance"(G.C. Exh.107), although Respondent's report to the NewJersey unemployment insurance authorities states "Lack ofwork . . . permanent."The circumstances of his employer-assisted enlistment into Teamsters Local 806 membershiphave already been described in a previous connection(supra).Subsequent to this, in mid-December 1973 (accord-ing to his testimony) or in January 1974 (according to hisprehearing affidavit,Resp.Exh. 6),he signed a card forDistributiveWorkers District 65. In mid-January 1974, hedemanded his Local 806 card back from Personnel Manag-erMorales,also stating to the latter that he had notauthorized a continuing union dues deduction from hiswages to that Union(Local 806).Morales informed himthatwas not possible because he could not work therewithout belonging to that Union (i.e., Local 806).Accord-ing to his testimony, Lorenzana the next day reported thematter to the Regional Office of the National LaborRelations Board. There is no indication of any protectedconcerted activity on Lorenzana's part other than his meresigning of a card for District 65 in December 1973 orJanuary 1974; and no testimony regarding the quality of hiswork performance.Since his personnel file (G.C. Exh. 107)indicates he received two work warnings and further showswhat appears to be an atypically poor attendance andpunctuality record during his short 4-3/4-month tenure ofemployment, I am unable upon the basis of this record tosay that his termination was not for the reason stated byRespondent in the personnel file entry,and I accordinglyfmd that it has not been established by substantial evidencethat his termination was for a reason violative of the Act.(27) Jose MaisonetJoseMaisonetworked in Respondent'sJerseyCityfactory for about 5-1/2 months, fromNovember 13, 1973,to April 26, 1974, when hewas terminated,allegedly for"poorperformance" (G.C. Exh. 150) or for "poor produc- HARTZ MOUNTAIN CORP.tion,"although Respondent's certificate to the New Jerseyunemployment insurance authorities states "Lack of work... permanent."As has already been described in anotherconnection(supra),he signed a card for Teamsters Local806 in January 1974 which was predated to November 27,1973 by somebody other than him and he also signed a cardforDistributiveWorkers District 65, according to histestimony, in February 1974. Also according to his testimo-ny, when he was terminated on April 26, 1974, he was toldhe was being "laid off" for a few weeks and would beamong the first to be recalled. He has not been recalled towork.Upon the record as a whole, including slightindicationof activity on behalf of District 65 other thanmere membership therein and wearing its button,200andthe seemingly atypically long list of attendance defalcationsdisclosed by his personnel record considering his short termof employment, I cannot fairly say that the evidencepresented preponderates in favor of a fording that hisemployment was not terminated for the reason advancedby Respondents in his personnel file. It is accordinglyfound that it has not been established by substantialcredible evidence that he was terminated for a reasonviolativeof the Act.(28) Lucia MalaveLucia Malave entered Respondent's employ on January20, 1970, as a toy packer, remaining in her job in thatcapacityand also asa stocking filler and production workeruntilAugust 9, 1974, or a period of 4 years and 7-1/2months, whenshe wasprecipitately terminated withoutnoticeat quitting time by Supervisor Presutti, who told hershe wasbeing laid off.When her husband picked up herpaycheck on the next workday, it was accompanied by aterminationnoticestatingshe had been terminated for"poor work performance" (G.C. Exh. 56). Her testimonythat her work performance had at no time been criticized,except for aminor mattertestified to by her but not evenreflected in her record, during her more than 4-1/2 years atthe plant, is undisputed and borne out by her personnelrecord (G.C. Exh. 161). She hadsigneda District 65 cardand paid dues in June 1973 (G.C. Exhs. 18 and 15) and hadsignedits petition in May (G.C. Exh. 14); she attended allof itsmeetingsand openly took partindiscussionsconcerning it in the plant. In March 1974 she was called tothe plant cafeteria and told tosign aTeamsters Local 806cardor else "lateron [you] would have problems with thecompany." She refused to do so. However, after herhusband Pascual Malave had been discharged, allegedly fornot signinga Local 806 card, she signed one, without datingit,and returned it to Ocana through her husband. There is atotal absence of evidence to support Respondent's conclu-sory contention that "poor work performance" was thereasonfor her discharge. I ford that that "reason" waspretextuous and that the real reason for her discharge washer continued support for Distributive Workers District 65and her initial refusal to join Teamsters Local 806.200He also testified that General Manager Feinberg told him, "If [you Iwant[ed] to keep [your] job with the company[you] shouldremove thebutton "201Malave'spersonnel file also containsa July 25, 1974,letter- i.e,during thependencyof this hearing- from Local806 counsel to547(29) PascualMalavePascualMalave, the husband of Lucia Malave, enteredRespondent's employ on May 11, 1967, and continuedthere as a "floorboy"and as a machine operator andchecker for over 7 years, until his precipitate termination atthe end of the workday on May 31, 1974. He had signed acard for DistributiveWorkers District 65 around May orJune 1973,attended substantially all of its many meetings,and openly discussed his interest in that Union around theplant.Around March 1974he wasdirected during hisworking time to go to the plant cafeteria "to fill out the cardfor the [Local ] 806"; although he went there, and saw Local806 Business Agent Gonzalez with Vazquez and Sanabria,he- as well as his wife,Lucia, who was also there -refusedto sign.Although there had been no criticism of orfault found with his work during his more than 7 years atthe plant, at the close of the workday on May 31, 1974, hewas directed to go to the office of Personnel ManagerMorales, where he was paid off through that day, and toldby Morales that "[You] had an excellent work record in thecompany [and I do] not know why they [are] giving [you]layoff" and that "if [you ] would need a letter of recommen-dation, [I] would give it to [you]." He has at no time beengiven any explanation or reason, written or oral, for hisdischargewithout notice after over 7 years of faithfulservice. On June 26, 1974, Malave returned to the plant andsaw Gonzalez and Ocana outside the plant. Ocana told himto take a Local 806 card for his wife, Lucia, and have hersign it- with the date left blank - since she also wasabout to be fired and "would have the same problem that[you] have had," and also to sign a Local 806 card himselfbut to leave the date blank and he would get his job back.Malave didso.Heis "absolutely positive" the date wasJune 26 because his nephew had bought a car the daybefore. He returned his wife Lucia's signed Local 806 cardto Ocana, also with the date blank. His wife was, as shownabove, discharged without notice after over 4-1/2 years ofsatisfactory service, following his discharge similarly with-out notice after over 7-1/2 years of satisfactory service. Hewas not rehired,nor was she. His personnelfile (G.C. Exh.153) contains an entry and an alleged termination notice -which he was never given-stating that he was terminatedfor "poor work performance." However, no work supervi-sor testified concerning his work performance and hispersonnel record is clear of even any suggestion of poorwork performance. Notwithstanding this, his personnel filecontains a copy of a form furnished by Respondent'spersonnel office to the New Jersey unemployment insur-ance office, dated June 18, 1974, stating that he was firedfor "poor work performance." 201 I was much impressedwith Malave's outstanding quality as a witness. No worksupervisor testified to dispute his testimony, which I credit.And Respondent Vice President Kaye - who personallymade the selection of employees to be terminated, allegedlyon the basis of their personnel folders and discussions withsupervisors- conceded at the hearing that not only wasRespondent,demanding arbitration of Malave's discharge under the Local806 collective agreement here in issue, with a copy to the New York stateboard of mediation.There is no indication here as to whether this waspursued. 548DECISIONSOF NATIONAL LABOR RELATIONS BOARDthere nothing in Malave's personnelfolder that played arole in his termination,but he(Kaye)was also unable torecall any discussion whatsoever with anybody concerningMalave.As in the case of Malave's wife Lucia,there is not ascintilla of indication for his discharge under the circum-stances described,other than his participation in concertedprotected activities for District 65 and his initial refusal tosign up with Local 806.I find those were the true reasonsfor his discharge,not the fictitious and pretextuous groundnow assigned.(30) ElisaMartinezElisaMartinez entered Respondent's employ on April 6,1972, continuingthere asa production worker until July 19,1974, when, according to notations in her personnel file(G.C.Exh.108), she was terminatedfor "poor workperformance." Althoughshe signedthe petition for District65 onMay 16 (G.C. Exh. 14) and signed a card for thatUnion on May 25, 1973 (G.C. Exh.18), there isnothing toindicateany other activity on her part in that or any otherUnion,nor, sinceshe failed to testify, is there anything toindicate the circumstancesunder whichshe was terminated.Her personnelfile showsshe sustainedan industrial injuryin the planton May 1, 1974, and an arguably comparativelypoor attendance record prior to that in 1974as well as in1973. Since upon the recordas a whole and in the absenceof any testimony on her part the conclusion that herterminationwas for engagingin protected concertedactivities would be unwarranted,it isfound that it has notbeen establishedby substantial credible evidence that hertermination was for a reasonviolative of the Act.(31)Alejandrina NievesAlejandrinaNievesenteredRespondent's employ onOctober 25, 1971, continuing there in various work capaci-tieswithout criticism,with only a single"exception",202until her termination on August 22, 1974, allegedly for"poor work performance"according to her termination slip(G.C. Exh. 79). Ms. Nieves was an activist on behalf ofDistrict 65 - she not only was an early adherent, petitioner(G.C. Exh.14), joiner(G.C. Exh.18), and duespayer (G.C.Exh. 15), but she also attended 15 to 18 or substantially allof its meetings,she openly wore its distinguishing button atwork, and she openly proselyted other employees on itsbehalf in the plant cafeteria. In February 1974, while atwork, she was directed to go to the plant cafeteria, whereshe was asked to sign a Teamsters Local 806 card. Whenshe refused, she was told to write her name and clocknumber on a piece of paper. When $10 was deducted fromher paycheck the following week, she asked her supervisor,Presutti, why, since she had not signed up with Local 806.However,nothing was done about it. When,the followingmonth, another $10 was deducted from her pay, this timeshe visited Personnel Manager Morales and complained tohim, asking him how could money be deducted from her202August4, 1974 -3 weeks before her termination-when shereceived a "warningslip" forgoing to Plant Manager Petrera's office"without authorization" (G.C. Exh.78A). Although she signed receiving this,she does not read English.Ms. Nieves was one of eight employees receivingsuch warning slips for going to Petrera's office to request a fan in view of theintense heat in their area of the plant on that day. Respondent's issuance ofpay since she had not signed for Local 806. Morales said hewould refer the matter to "Harrison" (i.e., companyheadquarters, where Vice President Kaye was located) to"see if they could find a card of [yours ]." Again nothiihappened.When the next month another$10 wasdeductedfrom her pay - for the third time, she returned to Moralesand again complained,this timefirmly.Morales' onlyanswer wasthat he had "nothing to do with that" and hereferred her to "the Committee of the Union." She thenwent to Vazquez (the Local 806 shop steward), whodemanded "the three receipts" from her and said he wouldrefer the matter to Local 806 Representative Gonzalez for"investigation." She again heard nothing about it, but thenext month a fourth $10 was deducted from her pay. Uponher return from a week's sick leave in August,she wasterminated without notice at the end of her first day back,her pay being accompanied by a termination slip (inEnglish, which she - as most other employees - could notread) stating "poor work performance." She had workedthere for almost 3 years, with no criticism of her work assuch.20 The testimony of Ms. Nieves, an impressivelycredible witness, is undisputed by any work supervisor. NoLocal 806 card or dues-checkoff authorization has beenproduced here for Ms. Nieves. Crediting her testimony, Ifind that the alleged ground for her discharge was pretextu-ous, and that the real reason was her protected concertedactivities on behalf of Distributive Workers District 65 andher refusal to sign a card for Teamsters Local 806.(32)Marta OcasioMarta (Maria) M. Ocasio was employed in Respondent'sJersey City factoryas a machineoperator- also underSupervisor Presutti - from February 19 to April 19, 1974,when she wasterminated.During her 2 months of employ-ment her workwas at no timecriticized; on the contrary, itwas manytimesopenly praised by her supervisor, Presutti,who does not here dispute this. Although Ms. Ocasio neversigned a District 65 authorization card, she openly ex-pressedopinions favorable to that Union in the plant; Icredit her testimony that, after she was hired in mid-February 1974, the only reason she did not sign a District65 card was that "Iwaswaiting to sign it for the elections... between the [Local] 806 and the [District] 65.11204 OnApril 18, 1974, 1 day before her termination, she wasinstructed by her supervisor, Presutti, to go to the plantcafeteria, where Alex Ocana presented her with a Local 806card to sign. She brusquely refused. The next day (April 19)she (withsomeother employees)was againtold to go to thecafeteria. This time,PersonnelManager Morales informedher (and the others) that it was "a very regretful thing ...but [you are] being given layoff ... a temporary layoff... the reasonwas ashortage of working material ... itmight take two to three weeks and that as soon as it wouldbe received, [you] would be called back." With herpaycheck, she received a slip stating about the same thingthese warning slips to these employees,including Ms.Nieves, under thesecircumstances,constituting the basisfor thefinal segmentof the complaintas amended at the hearing, is discussedinfra,II, B, 4.203 See fn.202, supra.2* It is not to be assumed thatthe factoryworkers here are savants oflabor law. HARTZ MOUNTAIN CORP.549(G.C.Exh. 72). However, she has not been recalled(although a large number of new employees have beenhired),and in its amended answer Respondent now allegesthat she was "discharged." I fully credit the testimony ofMs. Ocasio, who demonstrated herself to be a witness ofhigh quality, and whose testimony is not disputed by anywork supervisor.205 Although she only worked for Respon-dent for 2 months and had not joined District 65 (she wasan open and avowed supporter thereof), I am not satisfiedupon the record as a whole - including the shifting"reason"assigned for her termination,the failure to recallher, and the unexplained failure to produce any worksupervisor to counter her testimony - that the real reasonfor Ms.Ocasio's precipitate termination was her refusal onthe day before thatterminationto sign a Teamsters Local806 card after being directed by Supervisor Presutti (whoalso does not dispute this) to go to the plant cafeteria forthat purpose. I so fmd.(33)Virginia OteroVirginia Otero entered Respondent's employ on April 17,1967, at its Jersey City factory, and continued to work therein various productionassignmentsuntil her precipitatetermination over 7 years later, without notice about 15minutes before quitting time on June28, 1974.In her 7years and 2 months of employment with Respondent, shehad received no work criticism whatsoever, other than alateness warning soon after her employment started. Ms.Otero was an early joiner of Distributive Workers Local 65,attended all of its many meetings, openly wore its button inthe plant, and openly solicited on its behalf in the plantduring lunch and other work break time. After she hadrefused to sign a Teamsters Local 806 card for Vazquez inNovember or December 1973, during worktime in March1974 she was instructed,from a hand-carried list, to go tothe plant cafeteria, where she was told she "had to sign a[Local 806] card because it will be such a pity if [you are]dismissed after so many years that [you have] been workingthere." She did not sign. On June 28, 1974, at or about 15minutesbefore her workday was over, Supervisor Presuttitold her to go to the personnel office, where PersonnelManager Moraleshanded her a paycheck or checks for herpay through that day, together with a termination slip. Sheasked Morales why she was being let go after 7 years ofemployment. Morales answered that he did not know, didnot even suggest poor work or any other reason, butremarked that it "was a problem from Harrison." Hertermination slip states"poor work performance" (G.C.Exh. 48). Crediting Ms. Otero's testimony, and consideringRespondent's unexplained failure to produce as a witnessany work supervisor of hers,206 and upon the record as awhole including this employee'spersonnelfolder (G.C.Exh. 154),Ifmd that Respondent's alleged reason forterminating Ms. Otero after over 7 years of faithful andefficient job performance, was false and pretextuous, andthat the real reason for that discharge was her protectedconcertedDistrict 65 activities and her failure to joinTeamsters Local 806.(34) Cecilia PachecoCecilia Pacheco (Pachaco) entered Respondent's employon September 28, 1970, continuing there in various produc-tion jobs for over 4 years until precipitately dischargedwithout notice at the end of her workday on August 9, 1974.Ms. Pacheco was among the early and consistent advocatesof DistributiveWorkers District 65 - including petitionsigning(G.C. Exh. 14), cardsigning(G.C. Exh. 18), anddues paying (G.C. Exh. 15), openly wearing its distinguish-ing button in the plant, attending all of its many meetings,and speaking for it among plant employees. Like otheremployees herein issue,she at first refused to sign aTeamsters Local 806 card, even when directed to go to theplant cafeteria for that purpose; in July 1974, however,amidst general talk at the plant that District 65 adherentswere being discharged, she signed a Local 806 card.207 OnAugust 9 (Friday) she was told by Supervisor Presutti, froma list in his hand, that she was 'laid off' and to return onMonday for her paycheck. When she returned on thatMonday, August 12,she was given apaycheck throughAugust 9, together with a termination slip citing "poor workperformance" as the reason (G.C. Exh. 87). She was unableto read or understand it, but her husband explained it to herlater.Her testimony that at no time during her 4 years onthe job was her work in any way criticized inanyway, inwriting or orally, is undisputed by any work supervisor, is,borne out by her personnel record (G.C. Fxh. 163), and iscredited.Upon the record as a whole, I am convinced inthis instance also and accordingly fmd that the reasonadvanced by Respondent for its termination of CeciliaPacheco was pretextuous, and that the real reason was herDistributive Workers District 65 protected concerted activi-tiesand her initial refusal to join Teamsters Local 806.(35) Elsa PachecoElsa Pacheco, daughter-in-lawof Cecilia Pacheco whowas terminated on August 9, 1974, and whose case has justbeen discussed, was employed by Respondent as a produc-tion worker from February 24, 1970, for 4-1/2 years untilher precipitate discharge without notice as of August 21,205 For example,without explanation Respondent Supervisor Presutti -the work supervisor of many of the terminated employees,prominentlymentioned by them,as has already been noted and will be further seen -was not produced to testify so as to controvert their testimony concerning theabsence of any criticism of their work,or otherwise in any way to disputetheir testimony.206 ConcerningMs. Otero, Respondent Vice President Kaye - whoallegedly personally decided which employees here were to be terminated -swore that"I looked at all of the files once [only]...sometime in April"and never thereafter.It is noted,however,that Ms. Otero was terminated atthe end ofJune.Kaye did notdemonstratea memory of this degree of acuityduring his testimonial performance at the hearing.Kaye also testified thatthe decisive factor in thedischargeof any employee was not the employee'spersonnelfile,but what Petrera or Oest told him; without explanation,however,Respondentchose not to produce Petrera or Oest to testify, andKaye swore he wasunable to rememberwhat either of them told himconcerning any employee.207Like otheremployee witnesses,Ms. Pacheco testified that she did noteven know at this time that her employer had entered into a contract withLocal 806. 550DECISIONSOF NATIONALLABOR RELATIONS BOARD1974, allegedly for "poor workperformance" (G.C. Exh.123).208Her testimonyisundisputedthat, except for anincidentabout 2 yearsago when she was eating near hermachine during breaktime,she had receivedno criticism ofany kindconcerning her work duringher 4-1/2 years ofemploymentwithRespondent.She had joinedDistributiveWorkers District 65 in May 1973soon after it started itsorganizationaleffortsin the JerseyCity plant (G.C. Exhs.19 and 15),had attended all of its meetings,had activelydiscussed its affairswith fellowemployeesthroughout theplant,and had openlyworn itsidentifyingbutton while atwork;her affiliation and sympathieswith District 65 wereunconcealed and well known.On noless than threeoccasions in the plant she was pressed,but refused, toaffiliate with TeamstersLocal 806. In March 1974 a groupof employees,of whichshe was one, wasinstructed byRespondent Foreman Presutti 208 to go to the plant cafete-ria,where Local806 spokesman Eddie Sanabria informedthem thatthey "had tosign the card[for Local 806 or you]would be soon dismissedand [you] would have no right tocollect unemployment."She nevertheless refused to sign acard for Local806.When she was againtold to go to thecafeteria,about 2 weeks later,for thesame purpose, thistime she declined even togo. Around3 weeks later sheagain refused to go to thecafeteria for thesame indicatedpurpose.In July (1974), however,in a context of adiscussionof layoffs, she finallysigned a Local 806 card.There is no credible proof whatsoever,including notestimonyby any linesupervisor,that Elsa Pacheco's workperformance was "poor"or in any otherway unsatisfacto-ry. In the absenceof such proof,General Counsel havingalso in this instance as well as in the othershere involvedmade outaprima faciecase, and consideringthis employ-ee's clearly expressed preferencesfor Distributive WorkersDistrict 65 coupled with her distastefor Teamsters Local806, I find,within thecontext ofthe record as a whole, thatRespondent's alleged reasonfor her summary dischargeafter a 4-1/2-year record of satisfactorywork performancewas pretextuous and that the real reason was her continuedaffiliationwith and activitieson behalf of DistributiveWorkersDistrict65,and her initial refusals to joinTeamstersLocal 806.(36)Alida PaganAlidaPagan entered Respondent'semploy in earlyJanuary 1974 as a second-floor machine operator,continu-ing to work there until her termination without notice onApril 20,1974. Her testimony is undisputed that at no timein anyway wasthere any criticism of her work.She signed aDistributiveWorkers District 65 Union card in March1974, attended its meetings,and openly wore its distinctivebutton in the plant.Her son,Luis Ramos-also suddenlydischarged,on April 26,1974,within a week after his208Elsa Pacheco's termination of employment notice(G.C. Exh. 123),giving as"Reason for Termination....Poor Work Performance,"is datedAugust 22, 1974, I day afterher discharge as of August 21, when she wasabsent.It is not claimed that this absence had anythingto do with herdischarge.209This,as well as other employees',testimony concerning RespondentSupervisor Presutti-who functioned under General Manager Feinberg'simmediate subordinate,Production Manager Ernest Oest-is uncontrovert-ed since,for unexplained reasons,Respondent chose not to produce Presutti(or Oest) to testifymother,as shown below-also worked at the Jersey Cityplant.In March (1974), shortly before her discharge, AlidaPagan wastold byTeamsters Local 806 spokesman JoaquinOcana in the plant cafeteria to sign a Local 806 card whichhe (Ocana)had filled out for her.After she at first demurredbecause she is unable to read English and"I do not knowwhat this is about,"nevertheless"I would say he forced meto sign it . . . Alex . . . Joaquin Ocana."210When she laterreported the incident to her son, Luis Ramos, he retrievedthe card from Ocana and tore it up.Shortly thereafter, onApril 30,1974, she was taken to the office of PersonnelManager Morales,who handed her a paycheck for paythrough that day and told her that "work was very slow.At no time has she received any written notice of termina-tion, nor has she ever been recalled to work although manynew employees have been hired.Considering,within theframe of reference of the record as a whole,her openlydemonstrated voluntary affiliation with and sympathies forDistributiveWorkers District 65, her described disaffilia-tion from her induced"membership"in Teamsters Local806,her unblemished though brief work record, andRespondent's failure to recall her to work while at the sametime hiring many new employees of her category,I find thatthe reason assigned for her termination was pretextuous,the true reason being her continued attachment to Distribu-tiveWorkers District 65 and her refusal to join TeamstersLocal 806.(37)Daisy PaganHired on February 5, 1969,Daisy Pagan continued inRespondent'semploy in various work capacities underSupervisor Presutti,for over 5-1/2 years until her summarydischarge without advance notice at the end of herworkdayon August23,1974,when she was paid off throughthat daywith a termination slip stating"poor workperformance"(G.C. Exh.125).Not only had she been an early petitioneron behalfof (G.C.Exh. 14)and joiner and dues-payingmember of(G.C. Exhs.18 and 15),DistributiveWorkersDistrict 65,but she was one of its chief promoters andactivists- she was a member of its organizing or"Leadership" committee with Concepcion Pastrana, regu-larly attended meetings, displayed its distinctive button atwork, and continuously proselyted fellow employees to jointhatUnion.She repeatedly refused to sign a card forTeamsters Local 806.Her work record during her 5-1/2-year tenure of employment appears to have been at leastsatisfactoryoverall,211 and Respondent has failed to comeforward with any showing to the contrary through eitherany line supervisor familiar with her work or even throughher personnelfile.Underall of the circumstances and uponthe record as a whole,considering the high degree of heractivitieson behalf of employer-disfavored DistributiveWorkers District 65 and her opposition to employer-fa-210After first denying recollection of whether he asked Ms. Pagan to signa Local 806 card,and following much equivocation,Ocana conceded he didremember it but that he was allegedly unable to remember the circumstanc-es, including whether it occurred during working time.211Although she conceded receiving a number of "warnings"for failureto include her identifying number in boxes while she worked as a packer, hertestimony is uncontradicted that the last such was around 2 years prior to hertermination. HARTZ MOUNTAIN CORP.551vored Teamsters Local 806, and Respondent's unexplainedfailure to produce credible proof such as through a linesupervisor that her work performance was really poor orunsatisfactory, I find that that reason was pretextuous andthat the real reason for Respondent's summary discharge ofthis 5-1/2-year employee was her activism on behalf ofDistrict 65 and her refusal to join Teamsters Local 806.(38) Enriqueta PaganEnriqueta (Enricata) Pagan entered Respondent's em-ploy on April 27, 1967 (G.C. Exh. 170), as a packer in itsJersey City factory and continued there in various capaci-ties,including machine operator, for her final 4-1/2 - 5years under Foreman Presutti, for a total of 7-1/4 yearsuntil her summary discharge without advance notice at theend of her workday on August 9, 1974. Her testimony isuncontradicted that, with the exception of one or twoincidents- unreflected in her personnel file - the latest inearly 1973, involving her going to the ladies' room whileanother employee was there, which was forbidden - nodissatisfaction has been expressed with her work perfor-mance. She was an early petitioner for (G.C. Exh. 14), aswell as card signer (G.C. Exh. 18) and dues-paying member(G.C.Exh. 15) of, DistributiveWorkers District 65,attended almost all of its many meetings,and openlydiscussed its affairs with fellow employees at the plant. Atthe end of March 1974, while at work - with some otherfemales, who had signed cards for Teamsters Local 806 andwho, although all junior to her, continued to be employedat the plant after she was terminated-she was instructedby Marta Toro, a steward for Local 806, to go to the plantcafeteria,where she saw at several tables the leaders ofLocal 806 activity, including Juan Vazquez and JoaquinOcana, who asked her to sign a Local 806 card. When sherefused, she was asked to write her name and timeclocknumber on a sheet of paper, and Ocana independentlymade a note of her name.At 4:30 p.m. quitting time onFriday,212 August 9, 1974, discovering her timecard was notin the timecard rack, she sought out Supervisor Presutti,who told her he had removed the card and that "You arebeing laidoff.Come back Monday. You will get yourcheck." When she returned on Monday (August 12) she wasgiven a check for August 8 and 9 (Thursday and Friday)and a termination slip (G.C. Exh. 55) stating the reason forher discharge was "poor work performance." She is unableto read English and was told that Personnel ManagerMorales was not in. While her personnel record (G.C. Exh.170) indicates many absences due to illness,these were allseemingly excused, and this was not assigned by Respon-dent as the reason for her termination, nor does that recordcompare unfavorably with those of other employees juniorto her who were not terminated by Respondent or whohave been retained in its employ (e.g., G.C. Exh. 116,DorothyZimmerman;G.C. Exh. 117, Juan Vazquez; G.C.Exh. 118, Eddie Sanabria; G.C. Exh. 119, Joaquin Ocana or"Alex Beltran."See also,generally, fn. 198,supra).No212Friday is not the end of the workweek at Respondent's Jersey Cityplant.The workweek there runs from Thursday through Wednesday.213According to Ms Pelhccia, of the approximately 14 members of thatcommittee,only I - Concepcion Pastrana, its chairman-still remained inRespondent's employ at the time of this hearing.credible proof, including no testimony of any line supervi-sor, has been adduced by Respondent to overcome GeneralCounsel'sprima faciecase here, nor to show that EnriquetaPagan'swork performance was "poor" as stated in itsnotice of termination, and her credited uncontrovertedtestimony establishes the contrary.Within the referentialframework of the record as a whole, I find that the reasonassigned by Respondent for her discharge was pretextuous,and that the real reason was her protected concertedactivitieson behalf of DistributiveWorkers District 65coupled with her failure to join Teamsters Local 806 underthe circumstances described.(39)GladysPellicciaGladys Pelliccia entered Respondent's employ on June 6,1972,continuing there as a machine operator and as apacker until she was summarily terminated without previ-ous notice at the end of her workday on Friday, April 26,1974. Except for an admonition soon after she started work,for stopping work after the whistle had sounded - she wasunaware that the signal that work was over was asecondwhistle- her work performance has never in any way beencriticized, according to her uncontroverted credited testi-mony. She was not only an early joiner of DistributiveWorkers District 65 (G.C. Exhs. 18 and 15), but has alwaysbeen an activemember of its organizing comntittee.213When Emerson Peneherera- one of Juan Vazquezlieutenants in Teamsters Local 806 plant recruitmentactivities- asked her in late November or early December(1973) to sign up with Local 806, she refused and hascontinued to refuse to do so. Just before quitting time onApril 26, 1974, a Friday - as already stated, the plantpayroll workweek ends on Wednesday - Foreman Presuttiinstructed her to go to the plant cafeteria, where she wasinformed by Personnel Manager Morales that she wasbeing "laid off" because "there was not much material."She asked Morales if it was in any way related to the Union.Morales' reply was, "ThisIcannot answer" and that"Possibly [you] would be [re]called." When she said she"knew that was something from the union,"Morales wassilent.Although a certification furnished by Respondent tothe New Jersey unemployment authorities states - consis-tentwithwhat PersonnelManagerMorales toldMs.Pelliccia-that the reason for her termination was "lack ofwork" (G.C. Exh. 151), notwithstanding this the termina-tion notification for her in her personnel folder states thereason was "poor work performance" - which was in noway ever stated or suggested to her, and which is notestablished by any credited testimony including the testi-mony of any line supervisor familiar with her work.214 Shehas never been recalled to work, although Respondent hashired new employees in her workareas.Giving the variousfactors described the weight they appear to deserve, withinthe frame of reference of the record as a whole, andconsidering Respondent's inconsistent reasons advancedforMs. Pelliccia's "layoff" or "discharge" and its failure to214While Ms.Pelliccia's attendance record shows absences includingillnesses, these were seemingly all excused and are on a comparative basisunremarkable.Moreover, these did not form the predicatefor her layoff ordischarge. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecallher while hiring new employees, I find that thereasons assigned by Respondent for her termination werepretextuous, and that the real reason was her activism onbehalf of Distributive Workers District 65 and her failure toaffiliate with Teamsters Local 806.(40) Eloisa PerezUntil her summary discharge without preliminary notice,at the end of her workday on Thursday, August 15, 1974,Eloisa (Aloisa) Perez had worked for Respondent as amachine operator for almost 6 years, since her original hireon October 7, 1968. The record presented - with notestimony by any line supervisor familiar with her work -indicates that her work was essentially satisfactory.215 Shehad been an early petitioner for (G.C. Exh. 14), as well ascardsigner(G.C. Exh.18) and dues-paying member (G.C.Exh. 15) of, Distributive Workers District 65. In March1974 Foreman Presutti instructed her to go to the plantcafeteria, where she was in effect given the choice of joiningTeamsters Local 806 or losing her job. She refused to joinLocal 806, remarking that she could not be laid off after 6years, but that in the event she were she would have to begiven unemployment insurance - evoking the responsethat in that case she would have to "fight to get it." She wasindeed subsequently told by Foreman Presutti, at or about10 minutesbefore quittingtimeon Thursday, August 15(1974), that she was receiving a "layoff," although thetermination slip he handed her stated she was "terminated"for "poor work performance." Upon the entire record, Ifind that the reason assigned by Respondent for thetermination of Eloisa Perez was pretextuous, the real reasonbeing her continued loyal adherence to Distributive Work-ers District 65 and her refusal to join Teamsters Local 806.(41) Luis RamosLuis Enrique Ramos worked for Respondent as an orderpicker from October 27, 1973, until his summary termina-tion without advance notification at the end of the workdayon April 26, 1974, less than a week after the similartermination of his mother, AlidaPagan,whose case hasalreadybeen considered(supra).Ramos' testimony isuncontroverted that at no time during his employment withRespondent had dissatisfaction of any kind been expressedover his work or conduct.216 He - as did his mother later- signed a collective-bargaining representational authori-zation card for DistributiveWorkers District 65 in oraround December 1973. At or around the end of Decemberhe was urged by Supervisor Santiago to sign a TeamstersLocal 806 card to assure his work continuance at the plant,but he did not do so. In April 1974, a few days before histermination, he was instructed on working time by hisforelady to go to the plant cafeteria. He did so. There heobserved Juan Vazquez, Joaquin Ocana, Eddie Sanabria,and "an American lady." Ocana informed him that he215While, to her credit,Ms. Perez candidly volunteered on directexamination that there had been some more recent(i.e., 1974) supervisorydissatisfaction with the quality of her production,its naturewas in no waytestifiedto by any line supervisor familiar with her work, nor did Respondentproduce herpersonnelfile to indicate they were even in any way reflected inher work record. In view of her longand otherwise apparently whollysatisfactorytenure inRespondent's plant,Iam unable toregard these -(Ramos) had to sign a Local 806 card on pain of being"dismissed."Ramos refused to sign and returned to hiswork. A few days later, on April 26 (1974), just beforequittingtime,Supervisor Presutti directed him to go to thecafeteria, wherePersonnelManager Morales informed himand a few others that they were being released "temporarilyfor . . . about two or three weeks" pending the Company'sreceipt of supplies ordered but not yet delivered, and thatthey would then be recalled. He was given a paycheck and aslip stating, "We regret that we have to give you lay off dueto raw material shortage, shipping and transportationproblem.We expect that this situation will be correctedsoon." Notwithstanding this written confirmation of whathe was told orally by Respondent's personnel manager, hehas not been recalled. And, although Respondent's assis-tant personnel manager on May 8 (1974) certified to theNew Jersey unemployment insurance authorities thatRamos had been separated for "lack of work," Respon-dent's sameofficial on June 25 (1974) certified to the NewYork City Department of Social Services that Ramos'terminationwas because of "poor work performance"(G.C. Exh. 167). Under these circumstances, consideringRespondent's inconsistent assignedreasonsfor its termina-tion of Ramos, a loyal District 65 member and an employeewith a good work record summarily terminated a few daysafter he refused to join Teamsters Local 806, with theassurance of recall upon receipt of an awaited merchandisedelivery- an assurance totally unfulfilled - I find, uponthe entire record, that the reasons assigned by Respondentfor his termination were pretextuous, and that the truereason was his continuous loyalty to Distributive WorkersDistrict 65 and his refusal to join Teamsters Local 806.(42)Amalia RiveraAmalia Rivera entered Respondent's employ as a packeron May 11, 1972, continuing in the Jersey City plant invarious capacities on the first and second floors untilsummarily terminated at thecloseof her workday on April26, 1974. Her testimony is uncontroverted that at no timeduring her 2 years of employment has her work perfor-mance inanywaybeencriticized.217 As in the case of theother employees, she had received periodic wageincreasesduring the term of her employment. She was an earlypetitioner for (G.C. Exh. 14) and joiner of (G.C. Exh. 18)Distributive Workers District 65, attended its meetings, andopenly discussed its affairs with other plant employees.Around March 1974, during worktime she was told byLocal 806 Shop Steward Marta Toro in the presence of Ms.Rivera's supervisor,Robinson, and thereupon expresslyauthorized by the latter to report to the plant cafeteria,where she joined other employees who were met byTeamsters Local 806 representatives including JoaquinOcana and Emerson Peneherera, who asked her to sign acard for Local 806. She refused. At the end of the day onwhatevertheywere -as constituting the basisfor her discharge.216While, to be sure,his personnelrecord (G.C. Exh. 167) is imperfect, itis comparativelyunexceptional.See fn. 198,supra.217As with other employeesin this plant,while herattendancerecord isseemingly quitespotty by absolutestandards,placedalongsiderecords ofother employees who were not terminatedit appearsunexceptional. HARTZ MOUNTAIN CORP.553April 26(1974), Supervisor Presutti instructed her to reportto the cafeteria,where she saw fellow employee GladysPelliccia(supra),another employee,and Joaquin Ocana,together with General Manager Feinberg and PersonnelManager Morales.Morales handed her a paycheck throughthat day with a letter stating,"We regret that we have togive you lay off due to raw material shortage,shipping andtransportation problem.We expect that this situation willbe corrected soon.Thank you." Morales reiterated thisorally when Ms.Rivera asked him why she was being laidoff.However,notwithstanding this statement in bothwritten and oral form,two termination notices(April 29and May 3)in her personnel folder similarly confirmingthat she was being "laid off" for "lack of work"or "lack ofmaterial,"a certification to the New Jersey unemploymentinsurance authorities that her separation was due to "lackof work,"and the further notation in her personnel folder"4/26/74 Laid Off - Lack of Material" (G.C. Exh.152), atno time has she been recalled to work,although newemployees in her areas of competence have been hired.Under all of these circumstances and upon the record as awhole,I find that the reason assigned by Respondent for itslayoff or termination of Amalia Rivera was pretextuous, thereal reason being its desire to rid itself of a DistributiveWorkers District 65 loyal adherent who refused to becomeaffiliated with Teamsters Local 806.(43) LydiaM. RiveraLydiaM. Rivera worked in Respondent's Jersey Cityfactory in various capacities for 6-1/2 years, from February1968 until her summary discharge on August16, 1974, bytelegramwhile on vacation.Except for a single andseemingly trifling(and by no means unparalleled)incidentrelating to an unaffixed number on a box,which heruncontroverted testimony establishes did not involve her,there was no expression of employer dissatisfaction withher work during her 6-1/2 years of employment in thefactory.She was also an early petitionerfor (G.C. Exh. 14),aswell as card signer(G.C. Exh.18) and dues-payingmember(G.C. Exh.15) of, Distributive Workers District65, and attended its meetings;she also at no time affiliatedwith Teamsters Local 806.Before going on vacation on July29, 1974,she was asked by Supervisor Presutti,"WhichUnion do you belong to?" She replied that it was District65. On August 16, 3 days before she was due back from hervacation,she received a telegram stating, "Effective August16th you are terminated as employee of this company"(G.C. Exh.84).When she returned on August 19, she wasgiven a check and a termination notice stating she had beendischarged for "poor work performance" (G.C. Exh. 85).She asked PersonnelManager Morales to explain themeaning of"poor work performance"after 6-1/2 years onthe job with her record.PersonnelManagerMoralesanswered that he had nothing to do with it, that it was theHarrison main office's doing,and that hewas "very sorry, I[Morales] can't do anything about it.It doesn't come fromme." When she asked if she should present the terminationnotice to the unemployment insurance authorities,Moralesreplied that she did not have to.Not only was the testimonyof LydiaRivera,a most impressive witness, uncontradicted,but she was not even cross-examined.Upon the record as awhole,I find that the reason assigned by Respondent forher termination was pretextuous,its real reason being to riditself of yet another Distributive Workers District 65 loyaladherent who refused to become affiliated with TeamstersLocal 806.(44)Mercedes RiveraMercedes Rivera was employed in Respondent's JerseyCity factoryin various production capacities fromApril 27,1967, for over7 years until her summary discharge,withoutnotice, 10 minutesbeforethe close of her workday,at 4:20p.m. on May 10,1974. She was not only an early joiner(G.C. Exh.18) and dues-paying member(G.C. Exh. 15) ofDistributiveWorkers District 65,but also a member of itsorganizational committee and one of its mainstay support-ers, advocates,and spokesmen of that Union's adherentsand followers in Respondent's plant.Loyally dedicated tothatUnion to "the end," she was among its stalwartdefenders at the November 16,1973, meeting at the homeof Concepcion Pastrana-described in another connectionin an earlier portion of this Decision-at which(accordingto corroborated credited testimony of Ms. Rivera) JuanVazquez announced that after meeting "with Mr. Feinbergand the bosses" they had "told him [Vazquez] to look foranother union,any other kind of union,but not the threeeights[i.e.,Retail Clerks Local 8881 and the[DistributiveWorkers District]65. Because they would never accept thethree eights or the 65"; and Vazquez thereupon split offfrom the employees'committee and beganactively prose-lyting to install Teamsters Local 806,with which MercedesRivera steadfastly refused to associate herself.Withoutprevious notice or intimation, at 10 minutes before quittingtime on May 10, 1974,Supervisor Presutti instructedMercedes Rivera to report to Personnel Manager Morales'office,without tellingher why.She didso.With only thetwo of them there,Morales handed her a final paycheckand informed her, in Spanish,that she was being "laid off."Since she had to catch the bus home, there was no time toask questions, but she returned on the nextworkday(Monday)and asked Morales the reasonfor her "layoff."Morales answered that the decision was not his, but "fromHarrison" (company headquarters); and he was merelycarrying out orders received from there; he knew she hadbeen employed in the plantfor 7 yearsand was a goodworker;itwas due to scarcity of work. When Ms. Riverasaid that her seniority should be considered, since employ-ees employed there for only a few months had not been laidoff,Morales fell silent.On both occasions(Monday andprecedingFriday)the English expression"layoff"was usedduring running Spanish speech.At no time did Morales somuch as suggest there had been any dissatisfaction with thework ofMercedes Rivera;on thecontrary,he praised heras "a good worker."At no time did Morales indicate shewas being discharged.At no time duringher 7 years ofemployment had her work been criticized in any way. Herpersonnel folder(G.C. Exh.155) is singularly excellent andclean by any standard. When she was thus "laid off," sheasked Morales for a termination slip, but he declined tosupply her one, stating he wouldnotify theunemploymentinsurance authorities directly.Nevertheless,at no time hasshe been recalled although numerous new employees have 554DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen hired, and a termination slip appearing in herpersonnel folder as well as Respondent's personnel office'ssubsequent May 30, 1974, certification to the New Jerseyunemployment insurance authoritiesassigns asthe reasonfor her termination, "poor performance." No work supervi-sor was produced here to testify to any such thing, or,indeed, to anything adverse to Mercedes Rivera. Upon therecord as a whole, I unqualifiedly reject Respondent'ssuggested reason or reasons for her termination as a purehoax and fabrication, spuriously perpetrated out of wholecloth, and find that the true reason was her leadership andactivism on behalf of Distributive Workers District 65 andher refusal to abandon that Union and the fellow workersshe represented and to affiliate with Teamsters Local 806.(45)Rosa M. RiveraRosa M. Rivera worked in Respondent'sJersey Cityplant in various production capacities for over 6 years, fromJuly 22, 1968, until her summary discharge without previ-ous noticeat the end of her workday on August 23, 1974.During her 6-year tenure she had received no workcriticisms, written or oral, other than a 3-day suspension in1972 involving an altercation in which she was - accordingto her uncontradicted testimony - threatened by anotheremployee, and a warning she collected in February 1974 fortaking a drink of water. She was another early joiner (G.C.Exh. 18) and dues-paying member (G.C. Exh. 15) ofDistributiveWorkers District 65. In the spring of 1974,while working, she was directed by Respondent SupervisorPresutti to report to the plant cafeteria, where TeamstersLocal 806 Spokesman Emerson Peneherera and an uniden-tified female advised her not to permit herself to "be led byanybody," but to sign a Local 806 card. She refused to sign.Thereafter, at thecloseof work on August 23 (1974),discovering her timecard missing from the rack,she waswithout previous notice or intimation paid off through thatday and handed a paper, which her husband at home latertranslated for her as a termination for poor work perfor-mance.Her credited testimony that at no time - with theforegoing possible "exceptions"- had her work perfor-mance been criticized, is uncontroverted.Within thecontext of the record as a whole, including her creditedtestimony and Respondent'sunexplained failure to pro-duce any line supervisor familiar with her work to testifyand establish that her "work performance" was in fact"poor," I find that the reason assigned by Respondent forits summary discharge of this 6-year employee with a goodwork record was pretextuous,the real reason being hercontinued adherence to Distributive Workers District 65and her refusal to affiliate with Teamsters Local 806.(46)Damiana RuizDamiana Ruiz was employed by Respondentfor about 7-1/2 years,commencingJanuary 23,1967, as a machineoperator,prior toher summary discharge without notice atthe endof her workday onJune 28,1974.An earlypetitioner for District65 (G.C. Exh. 14),she was also anearly card signer(G.C. Exh.18) and dues-paying member218 It is reminiscent of the transfer-following participation in protectedactivity- of a small-statured worker,who had been performing satisfactori-ly for some time on a machine,to another machine with a handle too high forhim to reach or manipulate,and which when operated tended to whisk him(G.C. Exh. 15) of that Union, and she attendeditsmeetingsand made her sympathies for District 65 well known amongplant employees.When, in March or April 1974, she wasdirected during worktime to go to the plant cafeteria, andTeamsters Local 806 spokesman Ocana - with JuanVazquez and Eddie Sanabria - there informed her (oncompany worktime) that she "had to sign a card for theLocal 806, that if not, I would be dismissed," she refused.For no known or explained reason, on June 27 (1974) shewas replaced on her machine - which she had beenoperating satisfactorily formany years - by anotheremployee considerably junior to her at the plant, andassigned to another machine elsewhere, with which she wastotally unfamiliar. On the new machine she was required toplace three artificial, "sticky" fish replicas simultaneouslyor withextremespeed on a depressed "plate" over which aplastic"blister"was emplaced upon a card, on a fastmoving conveyorbeltmechanisminvolving a 10-personoperation fabricatinganimalfood or toys. With no previouswork criticism during her 7-1/2 years of employment,within 1 day after she was transferred to this new operation- that is, on June 28 - she was haled to the office bySupervisor Presutti to explain why she could not manipu-late the three "fish" with a single movement or at the sametime. Presutti left her there with General Manager Fein-berg, PersonnelManagerMorales, and Teamsters Local806 Chief Shop Steward Juan Vazquez. She suggested toVazquez in Spanish that perhaps ifsomesort of spray wereused on the "fish" it might be possible to grasp andreleasethree of them simultaneously or with sufficient speed intothe "plate" for "blistering" onto the card. This suggestionwas adopted, enabling her from then on - approximately 3p.m. - to handle three "fish" simultaneously. Nevertheless,at 4:30 she was told to report to Personnel ManagerMorales' office,where,without conversation, she washanded a check and a termination slip stating she had beenterminated for "poor work performance" (G.C. Exh. 43).She had herself never been required to place, nor had sheplaced, -nor had she ever observed any other person place,asmany asthree "fish" of this type on a card or "plate"simultaneously or within thetimeavailable on an assemblyline operating at this speed. Indeed, although one of hersupervisors (whom she named - and who was notproduced by Respondent to dispute her) himself indicateditcould not be done, she nevertheless succeeded within ashort time in accomplishing this feat after the "fish" weresprayed as she hadsuggested,to eliminate their "sticki-ness."At thesame time,other personnel on the assemblyline, to which she was newly assigned to accomplish theaforedescribed task, were being required to place only two"fish" on the "plate," Ms. Ruiz was required to place threeon the "plate." The entire situation, including her unex-plained transfer for no apparentreason,and the newlyassigned feat which she was expected to perform, and hershort-firedemiseand dismissal after 7-1/2 years of satisfac-tory work, smacks strongly of a device to ease her out of herjob. Giving an old hand an "impossible" job does not speakwell for the bona fides of a resulting discharge.218 Under allof the described circumstances, crediting the testimony ofoff the ground, perhaps tothe amusementof onlookers but at the cost of hisjob which his employer then took the position he could not efficientlyperform- resulting in a dischargeheld illegalin Kut-Kwrck Corporation,176NLRB 635,648-651 (1969) (re Goodyear) HARTZ MOUNTAIN CORP.555Ms. Ruiz and, upon the record as a whole, I fmd that thereason assigned for Respondent's discharge of this efficientemployee of 7-1/2 years' standing was a concocted pretext,and that the real reason was her loyal adherence toDistributiveWorkers District 65 and her refusal to affiliatewith Teamsters Local 806.(47)Maria del Carmen SalcedoMaria del Carmen Salcedo entered Respondent's employin July 1969 and continued in production work at its JerseyCity plant under Supervisor Presutti until she was precipi-tately discharged over 5 years later, at the end of herworkday on August 9, 1974, without advance notificationor indication of any kind. At no time during her 5 years ofemployment had there been any expression of dissatisfac-tion of any nature with her work performance or conduct.She was an early petitioner (G.C. Exh. 14) and card signer(G.C.Exh. 18) for DistributiveWorkers District 65,attendeditsmeetings,and for a time wore its button in theplant.Around March 1974 she was told, during workingtime, to go to the plant cafeteria, where she (and others withher) were informed by Teamsters Local 806 spokesmanJoaquin Ocana that there was a contract between Respon-dent and Teamsters Local 806 and that unless theysigned aunion card for Local 806 they would or could be fired. Sherefused to sign.When she went to punch her timecardbefore leaving the plant at the end of the workday onAugust 9, 1974, and discovered the timecard missing fromthe rack, she sought out Supervisor Presutti, who told hershe was being given "layoff" - an expression apparentlyunderstood by Respondent's Spanish-speaking employees- and to return on Monday for her pay and papers.Returning on the following Monday, she was given a checkand a paper stating that she had been terminated for "poorwork performance." Crediting the testimony of this em-ployee of 5 years' standing with no adverse reflection on herwork performance, and considering Respondent's unex-plained failure to produce any line supervisor to controverther testimony, and in the frame of reference of the record asa whole, I find that the reason or reasons assigned byRespondent for her termination was or were pretextuous,the true reason being her continued adherence to Distribu-tiveWorkers District 65 and her refusal to join TeamstersLocal 806.(48)Raul SalcedoRaul Salcedo entered Respondent's employ on July 24,1969, remaining until his termination on August 16, 1974,for "poor work performance" (G.C. Exh. 109). He did nottestify in this proceeding. Although the record indicatesthat he was among the petitioners for (G.C. Exh. 14), as wellas early card signers (G.C. Exh. 18) and dues-payingmembers (G.C. Exh. 15) of, District 65, his personnel folder(G.C. Exh. 109) reflects an attendance and punctualityrecord somewhat comparable to that of other employeessupplied in evidence here as a yardstick who were likewiseterminated by Respondent (G.C. Exh. 116: Susana Val-verde, Ellis Rasberry, James J. Murray, Anibal Maranon,George Williams, John Wright, Lidia E. Gonzalez, LindaA.Monday) but forreasonsnot claimed to have beenviolativeof the Act. While it is true that still otheremployees with perhaps arguably comparable or evenperhaps worse attendance and punctuality records were notterminated,lacking testimonial explanations it is notfeasible-other than through impermissible surmise andconjecture-todetermine that the true reason forSalcedo's termination was not his work record as reflectedin his personnel folder. His mere membership in District 65would not, of course,insulate him from discharge. Underthe circumstances, I fmd that it has not been established bysubstantial credible evidence that Respondent's termina-tion of Raul Salcedo on August16, 1974,was because of hismembership in or activity on behalf of Distributive Work-ers District 65 or for any other reason violative of the Act.(49)Maria L. SanchezMaria L. Sanchez was employed by Respondent fromJanuary 9, 1970, until her discharge on April 26, 1974,allegedly for "poor performance" (G.C. Exh. 110), with anintervening terminationand about a 3-1/2-monthabsencefor pregnancy.She was not a witnesshere and there is noindication that she was a member of or active in any of theunionshere involved.Her personnelfolder (G.C. Exh. 110)discloses, amongother things,a seeminglyextremely poorattendance and punctuality record in 1973 and 1974entirely comparable to if not worse than that of otheremployeesterminatedby Respondent for that reason asindicated in their personnel folders, as referred to inconnection with terminated employee Raul Salcedo,supra.Upon the record presented,it isfound that it has not beenestablished thatRespondent's terminationof Maria L.Sanchezwas becauseof protected concerted activity on herpart or for any otherreasonviolative of the Act.(50)Angel SantiagoAngel Santiagoworkedat Respondent's Jersey City plantfrom September25, 1967, foralmost 7 years,with noadverse comment regarding his work performance orconduct, until his summary discharge on August16, 1974(G.C.Exh. 157), withoutprevious notice, by telegramduring his vacation at home. He, too,was an early joiner(G.C. Exh. 18) and dues-paying member(G.C. Exh. 15) ofDistributiveWorkers District 65, attended almost all of itsnumerous meetings,wore its button in the plant, andopenlydiscussed its affairs with other plant employees.After firstturning down a request or requestsby JoaquinOcana to sign up with Teamsters Local 806,toward the endof July1974 Ocana again approached Santiago on thatsubject,this time with a filled-out card, and, after Ocanawarned himthatif he did not sign it he could be dismissedfrom his job, Santiago signed and returned it to Ocana.Nonetheless, on August 16, 1974,while at home onvacation, he received a telegram from Respondent stating,"EffectiveAugust 16,1974 youare terminated as an 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee at The Harts Mountains[sic]Corporation"(G.C. Exh. 61). Upon his return to the plant a week later, hewas given a termination notice(G.C. Exh. 62, also dated asof August 16) stating the reason for his termination was"poor work performance." At no time was any indicationgiven to him of what this"poor work performance" was.While his personnel file (G.C. Exh. 157) indicates a perhapslarger than"usual"amount of absence because of illness,apparently these sickness absences were excused and hisattendance otherwise seems comparatively unexceptional.Respondent produced no line supervisor familiar with hiswork to testify to any respect in which it was "poor" asconclusorily stated on his termination slip. Under all of thecircumstances and upon the record as a whole, I havedifficulty in believing that this employee of 7 years'standing was really discharged for the reason alleged byRespondent,who could easily have produced a linesupervisor to testify to the poor quality of his work if indeeditwas poor. It is accordingly found that the reasonadvanced by Respondent for the discharge of AngelSantiago was pretextuous,the real reason being his contin-ued DistributiveWorkers District 65 membership andactivities and his earlier refusals to affiliate with TeamstersLocal 806.(51)Maria Estelle SantiagoMaria(Marie)Estelle Santiago entered Respondent'semploy as a production worker at its Jersey City plant inMarch 1970, continuing there for about 4-1/2 years withoutany adversecomment- but, on the contrary, with praisefrom Supervisor Presutti - until her precipitate dischargeat the end of her workday on August 9, 1974, withoutprevious intimation.She was anotherearlypetitioner andcardsignerfor Distributive Workers District 65 (G.C. Exhs.14 and 18)and attended all of its many meetings. In orabout January 1974 - according to her uncontrovertedtestimony - her supervisor, Jesus Santiago, informed herwhile at work that on orders of Respondent Vice PresidentKaye, employees "had to sign" Teamsters Local 806 cardsby February or theywould be dismissed.At or around thesame time, also while she was at work, Local 806 spokes-man Eddie Sanabria, in the company of General ManagerFeinberg, approached her with Local 806 cards in hand andasked her to sign one but she declined to do so. He left thecard with her. When General Manager Feinberg subse-quently asked her whether she had signed it, she replied inthe negative. In February or March (1974), also whileworking, she was ordered by Supervisor Presutti to reportto the plant cafeteria, where among others she observedGeneral Manager Feinberg at a table with Juan Vazquez(chief shop steward of Teamsters Local 806), his aide Ocanatold her that she had been directed to go to the cafeteria inorder to sign a Local 806 card and that if she failed to do soshe would lose her job. She replied that she would "ratherlosemy job rather than sign the card" and returned towork.However, when she was informed by Local 806spokesman Sanabria at the endof July orbeginning ofAugust (1974) that her name was on the "dismissal list" butthat she could retain her job by signing a Local 806 card,she signed the card. Nevertheless, a week or so later, at theend of the workday on August 9, when she discovered hertimecard missing from the rack,she went to SupervisorPresuttiwho tersely told her, "layoff" (not discharge,termination,or firing) and to return on Monday (August12) for her paycheck. When she did so, she received withthat check a termination notice(G.C. Exh.82) assigning asthe reason for that termination, "poor work performance."She had and has no idea whatsoever of what performancethis could refer to. Again, Respondent failed to produceanyline supervisor to establish or show any "poor workperformance" on the part of this employee, whose crediteduncontradicted testimony establishes that she had workedforRespondent for 4-1/2 years without criticism of anynature.Under the circumstances and the record as a whole,Ifind that the reason assigned by Respondent for hertermination was pretextuous and that the real reason washer continued faithful adherence to Distributive WorkersDistrict 65 and her participation in protected concertedactivities,as well as her initial refusals to affiliate withTeamsters Local 806 until her name was placed on the"dismissal list."(52)Maria Teresa SantiagoMaria Teresa Santiago entered Respondent's employ atits Jersey City plant in January 1972, continuing there untilsummarily terminated without prior notification at the endof her workday on July 19, 1974. During her 2-1/2-yeartenure,she had received no adverse comments concerningherwork or behavior except when she was observedmomentarily not working on one occasion around Febru-ary 1972,the male member of the eight-person machineoperation of which she was a part having for some reasonunknown and unrelated to her stopped the machine; andfor taking more than the 5 minutes allowed for a visit to theladies' room-when male Supervisor Presutti entered theladies' room and she indicated it was no place for him, heissued a warning slip to her. With regard to her work,however, Supervisor Presutti had praised it, telling her shehandled the more difficult machines better than otheremployees. She signed a union authorization card forDistributiveWorkers District 65 on December 8, 1973,attendeditsmeetings,and regularly spoke favorablyregarding it to employees in and around the plant duringwork breaks. After turning down solicitations from variousTeamsters Local 806 representatives - Gonzalez, Vazquez,Ocana, and Sanabria - during workingtime, to sign upwith Local 806, in March 1974 she was instructed bySupervisor Presutti to report to the plant cafeteria. There, inthe company of Vazquez and Sanabria, she was told byOcana that she was liked in the plant, and that also becauseof her brothers who worked there, one of whom had signeda card for Local 806, "people would feel so sad" if she didnot do likewise since in that event she would be"losing[your]job" or "dismissed" by March 27.She neverthelessrefused to sign. Ocana then told her, "You will regret [it]because when it comes March 27th you will be dismissed."In or about April (1974), whileshe was inGeneral ManagerFeinberg's office about a paycheck, Feinberg asked her,"Maria, would you not sign for the union?" She replied,"No." At the end of her workday on Friday, July 19 (1974),Supervisor Presutti told her she was wanted in the person-nel office;there,Plant Manager Petrera told her (and some HARTZ MOUNTAIN CORP.other employees) that theywere being"laid off orelse justdismissed"and to return on Monday for their pay.Petreragave no indication of any reason for this action.When shereturnedon Monday,she was given herpay through theprecedingFriday with aterminationslip (G.C. Exh. 67)statingshe had been terminated for "poor work perfor-mance."At no time during her 2-1/2-year tenure had shebeen told her work was poor or anything like that; on thecontrary, her work had - as her uncontradicted testimonyestablishes-been praised by Supervisor Presutti himself.And according to her testimony,at the time she wasterminated there were perhaps as many as 50-70 otheremployees, with 20-25 junior to her, doing the same type ofproduction work as she(i.e.,machine operator assistant,with seemingly a wide variety of experience), with employ-ees junior to her not terminated.Again,Respondentproduced no line supervisor familiar with the work of thisemployee to controvert her testimony, nor to show in anyway that her work was unsatisfactory or poor as alleged.Under these circumstances and upon the record as a whole,Ifind that the reason assigned by Respondent for hertermination was pretextuous,the real reason being hercontinued membership in and protected concerted activi-ties onbehalf of Distributive Workers District 65 and herrefusal to join Teamsters Local 806.(53)Awilda SotoAwilda Soto was employed by Respondent from May 11,1972, until her termination on May 10, 1974, allegedly for"poor work performance" (G.C. Exh. 111). Except for thefact that she was an early petitioner for and card signing,dues-paying member of District 65 (G.C. Exhs. 14, 18, and15), the record is for practical purposes silent on the subjectof any union activity on her part 219 While her personnelfolder (G.C. Exh. 111) appears to be essentially unremark-able, it does indicate some early departures from work andabsences without calling in. Awilda Soto did not testify. Inthe absence of testimony on her part, I am unable to saythat her discharge was because of participation by her inprotected concerted activity; I cannot regard mere mem-bership in District 65, without more, as sufficient. Upon therecord as a whole, I find that it has not been established bysubstantial credible evidence that Respondent's termina-tion of Awilda Soto on May 10, 1974, was because of hermembership in or protected concerted activity on behalf ofDistributiveWorkers District 65 or any other reasonviolative of the Act.(54)Ada Iris VargasAda Iris Vargas was employed at Respondent's JerseyCity factory in various production capacities from Septem-ber 17, 1968, until her summary discharge on July 3, 1974,almost 6 years later.220 Her testimony is uncontradictedthat during her long tenure of employment she has neverbeen criticized verbally or in writing in relation to her work219 Exceptfor the testimony of Marta TeresaSantiagothat she receivedher District65 card from Awilda Sotoduring lunch in the plant cafeteria. Buteven as to this the circumstances are undisclosed.220 She was terminated for "absences" in December 1969 but reinstated amonth later.557quality or quantity.221She, too, was an early petitioner for(G.C. Exh. 14), and joiner (G.C. Exh. 18) and dues-payingmember (G.C. Exh. 15) of, Distributive Workers District65. She,too, in March 1974 declined to sign a TeamstersLocal 806 card, in the face of a warning to her fromSanabria while she was at work,that"[You] should sign thecard because if [you] did not [you] would be put out." Atthe close of her workday on July 3 (1974), without previousnotice or intimation,her foreman instructed her to report tothe personnel office,where she and two fellow employees(Maria Lopez,supra,and Ana Ventura,infra)were in-formed byPersonnelManager Moralesthat they werebeing given "layoff," and she was paid off and given atermination notice(G.C. Exh.45) stating the reason was"poor work performance." At no time, however, was thereany indication, other than thisstatementon this slip, thather work was poor or unsatisfactory or that she was beingterminatedforanysuchreason.Again without explanationRespondent failed to produce any line supervisor familiarwith her work to show that it was unsatisfactory or poor asstated on the termination slip, or that her termination wastruly for that reason. Under these circumstances andconsidering the record as a whole, it is found thatRespondent's alleged reason for itsJuly 3,1974, termina-tion of AdaIrisVargas was pretextuous, at least one realand controlling reason being its desire to rid itself of a loyalcontinued member of and participant in protected concert-ed activities on behalf of Distributive Workers District 65who refused to become affiliated with Teamsters Local 806.(55)Ana VenturaAna Ventura first entered Respondent's employ as aproduction employee at its Jersey City factory in June 1968,remaining to March 1970, when she returned to her ailinghusband in Santo Domingo until she reentered Respon-dent's employ on September 14, 1972, continuing until hersummary termination on July 3, 1974. According to hercredited uncontradicted testimony she received no criticismof any nature, written or oral, concerning her work duringeitherperiod of her employment. She was an earlypetitioner for (G.C. Exh. 14), as well as card signer (G.C.Exh. 18) and dues-paying member (G.C. Exh. 15), ofDistributiveWorkers District 65, she attended all of itsnumerous meetings, and she openly expressed her supportfor that Union among employees at the plant. She consis-tently refused to become affiliated with Teamsters Local806. In March or April 1974, during working time she wastold by Local806 Steward MartaToro to accompany her tothe plant cafeteria.When Ana Ventura told Marta Torothat she needed permission from her supervisor, MartaToro told her it was unnecessary since the "bosses" hadauthorized it, and in fact (as Ana Ventura observed)numerous other female employees had already accompa-nied Marta Toro there. In the cafeteria, Local 806 Spokes-man Ocana told Ana Ventura that he had sent for her tosign a card for Local 806, that this would be "the last221While her personnel record (G.C. Exh. 160) indicates a number ofabsences for illness, apparently these were all with leave or satisfactorilyaccounted for by medical certificates and excused, and comparatively theyare seemingly unremarkable 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDopportunity" to do so,and that thosewho did not sign"wouldbe sometimes soon dismissed."She neverthelesspersisted in her refusal to sign a cardfor Local 806. About amonth later,she was again warned during working timethatif she didnot sign aLocal 806 card she would be"dismissed soon."About 5 minutes before her usual 4:30p.m. quitting time onJuly 3,1974, Ana Venturawas calledto Personnel Manager Morales'office,whereshe was paidoff and given a paper (G.C. Exh. 47) notifying her she hadbeen terminatedfor "poor workperformance."She hasnever beentold and hasno idea ofwhat this meansor refersto, since herwork performancehas at no time beencriticizedor questionedin any way. Thereis noindicationin her personnelfile (G.C. Exh. 158) of any work deficiencyor shortcoming,nor did anyline supervisortestify concern-ing such.Crediting her highlypersuasivetestimony andupon the recordas a whole, I find that the reasonassignedby Respondent for her terminationwas asham and pretext,and that the true reasonwas her continued loyal adherencetoDistributiveWorkers District 65 and her refusal toaffiliate with Teamsters Local 806.(56)Rosa VillegasEntering Respondent's employ as a production worker atits Jersey City plant on August 6, 1970, Rosa Villegas (RosaElena Villegas, Rosa Villega Muscara) continued in thatcapacity until her summary discharge about 4 years later,on July 19, 1974, while she was on vacation. During her 4-year tenure, according to her candid testimony on directexamination,she received a few minor oral criticisms suchas for"eating"while working or for neglecting to stamp hercontrol number on packaged merchandise, the last of theseabout a year before her discharge;but these are not evenreflected in her personnel folder(G.C. Exh.92). She wasanother early petitioner for (G.C. Exh. 14) as well as cardsigner (G.C. Exh. 18) and dues-paying member (G.C. Exh.15) of, Distributive Workers District 65, and attended all ofitsmany meetings.She also wore its large distinguishingbutton while at work until word circulated that its wearerswould be dismissed. In the early part of 1974, while at work,she with other employees were sent by Supervisor Presut-ti 222 to the plant cafeteria,where she was presented with aTeamsters Local 806 card to sign. She declined to do so"until the momemt I am certainof where thenegotiationsstand...then I will decide."When she was told it was a"good union" and she should sign the card, she persisted inher refusal to do so. Thereupon she was asked to furnish hertimecard number, which she did. She has never signed acard for Local 806. Following this, during her last 2 weeksat the factory around the end of June or beginning of July(1974), she was assigned to a new machine with which shewas unfamiliar. According to her credited uncontradictedtestimony,no dissatisfaction was expressed regarding herwork in connection with that machine.When she returnedfrom her vacation on July 22, 1974, she was instructed bySupervisor Presutti to see Personnel Manager Morales, whohanded her a paper (G.C. Exh. 91) stating she had beenterminated as of July 19, 1974 while on vacation), for "poorwork performance." Her personnel folder (G.C. Exh. 92)disclosesno work performancecriticismsand her atten,d^a,nce record-seems comparatively unremarkable.No linesupervisorwas produced by Respondent to testify to any"poor work performance" on her part as conclusorilyalleged onthe terminationslip,or to refute her creditedcross-examinedtestimony to the contrary. Under thesecircumstancesand upon the record as a whole, it is foundthat the reasonassignedby Respondent for her terminationwas pretextuous, and that thereal reason was her continuedloyal adherence to and support of Distributive WorkersDistrict 65 and her refusal to affiliate with Teamsters Local806.(57)Ana Zapata (DeKalb Street)Ana (Anna) Zapata of 273 DeKalb Street, Jersey City,entered Respondent's employ at its Jersey City factory onSeptember 8, 1968, continuing there as a production workerfor about 6 years until her summary discharge without priornotificationat the closeof her workday on August 9, 1974.Her testimony, highly persuasively delivered, that shereceived no criticism of any kind concerning her work orconduct during her 6 years on the job, is wholly uncontra-dicted.She wasloneof thelfirst card,signers for, DistributiveWorkers District 65, her husband Modesto Zapata being onits organizing committee. Like other District 65 adherentswhose cases have already been discussed, she, too, was latertaken to the plant cafeteria by Teamsters Local 806 ShopSteward Marta Toro during working time to sign a Local806 card at the behest of its spokesman Joaquin Ocana,who indicated to her it was necessary to "assure your[continued] work"; and she, too, refused to sign it. Atquitting time on August 9, 1974, she observed her timecardwas missing from the rack. When she sought out and gaveher name to Supervisor Presutti, he consulted a list he heldand tersely remarked, "layoff' (not discharged, fired, orterminated) and told her to return the next day, at whichtime she received a paycheck through the preceding day(August 9) with a paper she was unable to read - shecannot read English or Spanish - and later left at theunemployment insurance office. She has never been toldwhy she was being laid off, and has never been recalled. Noline supervisor was calledto testify to show that her workwas in any way unsatisfactory or to explain why she has notbeen recalled although new employees in her work capacityhave been hired. Under the circumstances and crediting hertestimony, upon the record as a whole it is found that hertermination was becauseof her continued loyal affiliationwith Distributive Workers District 65 and her refusal to joinTeamsters Local 806.(58)Ana Zapata(Bright Street)Ana (Anna)Zapataof 159Bright Street,Jersey City,entered Respondent's employ as a production work at itsJerseyCity factoryon August 19, 1969.She isthe wife ofMilton Zapata,brother of Modesto Zapata.(ModestoZapata,a member of the Distributive Workers District 65organizing committee,is the husbandof Ana Zapata of 273222 It is again reiterated that this,aswell as all other,testimonyconcerning Supervisor Presutti stands uncontradicted in the record sincewithout explanation he was not produced as a witness. HARTZ MOUNTAIN CORP.DeKalb Street,supra.)Her credited uncontradicted testi-mony establishes that, during her 5-year term of employ-ment there, until she was summarily terminated withoutprevious notice, at quitting time on August 16, 1974, shereceived no adverse criticism of any nature concerning herwork or conduct. As a member of Distributive WorkersDistrict 65 (which she joined in June or July 1973), while atwork in February or March 1974 she was sent to the plantcafeteria by Teamsters Local 806 Shop Steward MartaToro, acting on instructions of Supervisor Presutti. In thecafeteria, Local 806 spokesman Ocana told her that since"[Teamsters Local] 806 was already in and that the contracthas been signed," she had better sign a card for Local 806 ifshe wanted to hold on to her job. She declined, stating shewas "not sure whether the 806 was really in the company."Subsequently, however, in July (1974), when Local 806Chief Shop Steward Juan Vazquez and his aide EddieSanabria commented that, if she and other employeessigned Local 806 cards they could keep their jobs, shesigned up. At the end of her workday on August 16 (1974),without previous notification or intimation of any kind,after 5 years of wholly satisfactory work performance, notfinding her timecard in the rack, she sought out SupervisorPresutti, who, after asking her name, remarked "layoff" andhanded her a paper (G.C. Exh. 66), which her husband latertranslated to her, stating that she had been terminated for"poor work performance." At no time had Presutti oranyother supervisor criticized her work in any way. Withoutexplanation- as in the cases of all of the foregoingemployees - no line supervisor was produced to testifyconcerning this employee's work performance or to estab-lish or show inanyway that it was in fact poor as alleged inthe termination notice. Under the circumstances, creditingher testimony and upon the record as a whole, I ford thatthe reason advanced by Respondent for the discharge ofAna Zapata was pretextuous, its real reason being to weedout still another DistributiveWorkers District 65 sympa-thizer and adherent.c.Recapitulationof findingsconcerning 58terminated employeesOf the 58 above-named employees,46 were found to havebeen pretextuously and unlawfully terminated in violationof the Act;12 employees were not established to have beenterminated in violationof the Act.Figure 6[omitted from publication] shows the compara-tive composition of the foregoing 58 terminated employeesin terms of DistributiveWorkers District 65vis-a-visTeamsters Local 806 affiliation.While it is true that Fig. 6deals essentially with District 65 members-those beingthe only employees whose terminations are in issue here -and may therefore be challenged as a unilateral ornoninterfaced comparison,neverthelessRespondent didnot come forward at the hearing to show that the number orproportion of District 65 members terminated did not differessentially from the number or proportion of terminated223 Excluding M. Ocasio, who was an open advocate of District 65 butwho had not (yet) signed a card for it, and who was also terminated. Of the 58employees here terminated, only M. Ocasio and M. L. Sanchez were notestablished to be members of District 65. The fact that some District 65559employees (if any) belonging exclusively to TeamstersLocal 806.DistributiveWorkers District 65 was the union affiliationof 56223 employees out of the 58 terminated, or 96.6percent;Teamsters Local 806 was the union affiliation,prior to 12-1-73, 4 out of 58, or 6.9 percent, after 12-1-73, 12out of 58, or 20.6 percent. Those having an affiliation alsowith District 65, 0 percent.Figure 7[omitted from publication] shows the medianseniorityof the 46 unlawfully terminated productionemployeesvis-a-visthe median seniority of all productionemployees in Respondent's Jersey City factory.The median seniority date of all Jersey City plant workers(excluding thosestillat work as of September 1, 1974) iscomputed to be November 6, 1973; the median senioritydate as of April 1, 1974, is January 18, 1973; of District 65members terminated, February 25, 1970.The approximate length of employment of all Jersey Cityplant employees terminated (as of September 1, 1974) is 5-1/2 months; as of April 1, 1974, 1 year 2-1/2 months; ofDistrict 65 members terminated, 4 years 6 months.Figure 8[omitted from publication ] shows the number ofnew hires from March through August 1974 in Respon-dent's Jersey City plant. (G.C. Exhs. 112A and B.) Thesewere 51 in March, 25 in April, 2 in May, 25 in June, 48 inJuly, and 35 in August, totaling 186 new hires. While nofigures have been supplied by the parties for the periodsinceAugust 1974, Respondent Vice President Kayeconceded during cross-examinationthat there have contin-ued to be new hiresamongunit production employees atthe Jersey City plant since August 1974. The personnel filesof some or many of the production employees here suppliedas examples of such (G.C. Exhs. 164 A - I) - all hired afterAugust 27, 1974 - indicate seemingly little if any priorrelevant work experience, and apparently even no previousexperience (all Dept. 68: packaging and assembly, unskilledor semiskilled). The same may be said for the sample 1974new hiresin Dept. 69 (shipping; G.C. Exhs. 165 A - I), aswell as for those in Dept. 79 (machine operators and set-uppersons;G.C. Exhs. 166A - F). Departments 68 and 69each comprise a manufacturing, assembly, "blistering" (i.e.,emplacing a plastic bubble or "blister" over items such aspet foods or toys, on a card, in order to display them withvisibleeffectivenesswhile thus contained), and perhapspackaging operations, with women almost exclusively inDept. 68, described as a hand-assembly operation.In recapitulation of and in addition to the reasonsalready advanced for fording the indicated employeeterminations to have been in violation of the Act, thefollowing factors have played a role in that determination:(1) the testimony of numerous highly credible employeewitnesses,presenting a consistent and essentially uncon-tradicted pattern; and (2) my reservations, already explicat-ed,as to the credibility, quality; and weight of thetestimony of Respondent'switnessKaye; (3) the remark-ably high level (i.e., vice presidency of a very large,sprawling business enterprise) at which the action terminat-adherents were retained in Respondent's employis nodefense toits dismissalof others;nor is it a defense that some whohad also joined Local806 wereincluded among those terminatedcf. N.LRBv.W. C. Nabors, d/b/a W. C.Nabors Company,196 F.2d 272,276 (C.A. 5, 1952), cert. denied 344 U.S. 865. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDing very low-level employees was taken; (4) the fact that,without explanation,no line supervisors were produced bythe Employer to testify to dispute or refute the testimony ofthe terminated employees as to lack of criticism or faultfound with their work;224 (5) the combination of strongemployer animus against Distributive Workers District 65and strong employer bias in favor of Teamsters Local 806;(6) the fact that all of the employees here terminated wereloyal adherents of Distributive Workers District 65, withnone also a member of Teamsters Local 806 except forthose who signed cards for the latter Union under circum-stances indicating a last-ditch attempt to save their jobs; (7)the known District 65 affiliation of the terminated employ-ees; 225(8) the precipitate nature of the terminations andthe manner in whichtheywere effectuated,for what was inmost cases long-term,satisfactory employees;(9) theconflicting and inconsistent reasons advancedby Respon-dent for its termination of the very same employees; andeven its change in position late in the hearing itself, fromthat taken in its amended answers;226 (10) the essentialabsence of former expression of dissatisfaction with thework performance of the terminated employees;227 (11)Respondent'sown records and certifications to the NewJersey unemployment insurance authorities belie the rea-sons now advancedby it for manyof the terminations; (12)the substantial number of replacements and new hires, with224 It is clear that an employer cannot overcome or satisfy the require-ments of Sec.8(a)(3) or (1) of the Act by merely producing a piece of paperwith his comment"poor work performance"on it.Cf., e.g.,N.L.R.B. v.Harry F.Berggren&Sons,Inc., 406 F.2d 239,245-246(C.A. 8, 1969), cert.denied 3%U.S. 823;Sealtest Foods Divisionof KraftcoCorporation,194NLRB 856, 865-866 (1972);Evans Packing Company,190 NLRB 401, 402-403 (1971),enfd.463 F.2d 193(C.A. 6, 1972);Venus Pen and PencilCorporation,144 NLRB115 (1%3);AllureShoe Corporation,138 NLRB 395(1%2)225Respondent pleads ignorance as to the identity of the District 65supporters.Even if one were to indulge in the supposition-contrary toestablished facts herein-that Respondent was up to a point unaware of theidentity ofallof the District 65 supporters,at least from the date early in thishearing when it was furnished with copies of all of the signed membershipcards of its employees in that Union,pursuant to my April 11, 1974,expediting order(ALi Exh.1), it was made fully and specifically cognizant indetail as to their identity.And other credited proof, already described, showsthat responsiblemembers of Respondent's supervisory and managerialhierarchy were well aware of the District 65 organizational activities andemployee participation therein in the plant.Thus,Respondent's assertion ofignorance of the District 65 affiliation of the terminated employees does nothold water.226 Late in the course of the protracted hearing,Respondent withoutopposition amended its answer,which had(repeatedly all the way through itsfourth amended answer ofOctober 22,1974) alleged that nine of theterminated employees here in issue had been`laid off'(as stated byRespondent in documents supplied by Respondent to these employees inconnection with their terminations),had not really been"laid off' but"discharged."The reason advanced for this I1-hour change of position wasthat Respondent's own records were allegedly in error and inconsistent withRespondent's real"intention."Further in this connection,Respondent's former payroll clerk, JoannGeiuffreda,subpenaed as General Counsel's rebuttal witness,crediblytestified that her reports to the New Jersey unemployment insuranceauthorities were based on data received by her from the JerseyCity factorytime reports or separation forms or both;that,for example, in the case ofterminated employee Altamirano,whom she accurately - based on reportsto her-reported to have been terminated for "lack of work" (G.C. Exh.100), the termination form(id) stating"poor work performance" was not inthe file when she reported"lack of work";and that when,a week or two afterthe terminations,she received a new "tennination form" with a differenttermination reason assigned than was on the time report and she took this upwith Kaye,she was told by Kaye, "Don't worry about it." She was,however,only one recall out of the 58 terminated employees here; 228(13) the intraplant diversification and transferability of theproduction employees;229 (14) the pattern of terminationshere demonstratedisconsistentwith an attempt by Re-spondent to enforce the "union security" provision of itsunlawful "collectiveagreement" with Teamsters Local 806,and which would fall together with theagreementof whichit is apart; (15) the terminated employeeswereinvariablydirectedon work timeto report to the plant cafeteria, whereTeamsters Local 806spokesmentold or warned them tosign Local 806 cards or facedismissal.Although someacquiesced,mostdid not. This pattern of activity wascarried on with supervisory approval if not direct participa-tion,with use madeof Respondent's paidtime,facilities,and personnel; (16) with only a single exception,there is noindication that Teamsters Local 806 protested, "grieved,"or inanymanner sought to questionthe terminations hereor to invoke the amehatory applicable provisions of itssupposedly bona fide "collectiveagreement" withRespon-dentwith regard thereto, even though it supposedlyrepresented, and by law if a bonafide exclusivecollective-bargainingrepresentative was requiredto represent, theinterestofallunit employees - whether supporters ofLocal 806or not;230(17) the"reasons"advanced byRespondent, and its contentions to justifyits terminationsof the employeesin issue,just"fail[s]tostandinsistent in her testimony that this hadneveroccurred prior to theterminations here in issue commencingApril 1974.Ms. Geiuffreda washerself subsequently discharged on the ground that true or not she haddisclosed "confidential"information regarding salary increases,and that shewould not be given an opportunity to disprove it but that she could report herown termination as a "reorganization of the department"for unemploymentinsurance purposes.227 In this connection,it is noted that during cross-examination Respon-dent Vice PresidentKayeconceded that he at no time mentioned to theBoardAgent investigating this case that one of the reasons for thetermination of theseemployeeswas poor work performance.228As has many times been observed,employers are not given toreplacingsatisfactoryexperienced employees with the green and untried.See, e.g.DavidsonRubber Co.,305 F.2d 166, 169 (C.A. 1, 1962);N.L.R.B. v.Local776, InternationalAlliance of Theatricaland StageEmployees (FilmEditors): (Cascade Pictures Co. of California),303 F.2d 513, 519 (C.A. 9,1962, cert.denied 371 U.S. 826. And the argument that new employees arecheaper and thus entail a monetary saving is less than convincing whenadvancedby an employerunder the circumstances here shown, stronglymotivatedto riditself of proponents and adherents of a union which theemployer has madeit plain byits actions ispersona non gratato it.226 Testimony of the employee witnesses,as well as their histories at theplant,indicate a far greater degree of intraplant job diversification andmotility than Respondent suggests;and that the"departmental"numbersare perhapslargely forinternal administrative/supervisory purposes. Insofaras new or unfamiliar machinery or equipment is concerned, to the extent thatit is essential to demonstrate its use and allow employeeefficiencythereon topeak, the same is true for experienced as for new employees,with theprobabilitythat the experienced employees will require less training andreach peakefficiencymore rapidly.To theextent that Respondent suggeststhat introduction of newer machinery requires the discharge of employeesexperienced on the older or discontinued machinery,or that this is a moreefficientmanner of operating,that has not been demonstrated here -indeed,for a varietyof reasons including the chronic job-shifting and worktask transferability patterns shown among the workers here, the oppositecould wellbe true.Respondent Vice PresidentKayetestified that the"department"numbers "are used for payroll purposes" only - "If you asksomebody where theyworked theywould say production department, notDepartment 68 for other number ]."230 It is noted,for example,that althoughthe contractentered into byRespondent with Teamsters Local 806 - under the circumstancesdescribedin II, A of thisDecision-explicitly requires that"all ... lay-offs shall bebased on ... seniority" (G.C. Exh. 3A) and forrecall similarly, there is noindication- with the exceptionof only oneemployee (Pascual Malave - HARTZ MOUNTAIN CORP.561under scrutiny."N.L.R.B.v.Dant,207 F.2d 165, 167 (C.A.9, 1953).It is accordingly found that,within the context of therecord as a whole,Respondent's terminations of theemployment of the 46 employees hereinabove specified,because of the employees'participation in concertedactivities,lawful and protected under theAct, onbehalf ofDistributiveWorkers District 65,their failure and refusal torefrain from and discontinue the same,and their failure andrefusal to affiliatewith Teamsters Local 806;were ininterference with,and in restraint and coercionof, employ-ees' rights under the Act.4.Employee disciplinary warnings during hearingIt is undisputed that on August 4, 1974, during thehearing, Respondent issued formal disciplinary warnings toeight of its Jersey City plant unit production employees, 231and docked each of them for 15 minutes' pay. Thedisciplinary warnings, placed into the employees' personnelfolders,state:WARNINGThis constitutes your [third] warning. It is issued for thefollowing reason:() Excessive Absence( ) Excessive Lateness(x)Out from Assigned Area(x)OtherDetails:For leaving machine and coming to JohnPetrera's office without authorization.You are receiving this warning for an infraction of oneof the rules. An employee with three warnings is subjectto suspension or termination. I advice[sic]you toimprove your misbehavior and comply with companyregulations.[Refused to sign]Warning Received/s/ L. V. Presutti,Authorized signature/s/E.M.(?),Rec'd PersonnelOfficeThe circumstances are as follows: 232Three times on an extremely hot July day, some womenproduction employees in Respondent's Jersey City factory,allworking in the same intolerably hot area, indicated toSupervisorHector Santiago that they needed a fan.Santiago seemingly did not heed their request. On thefollowing morning (Friday, August 2, 1974), with the sameor even greater factory heat, they again asked Santiago for afan; this time he informed them there was none. Since theG.C. Exh. 153 dated July 25, 1974,during this hearing) that this provisiopwas ever invoked,much less soughtto be enforced, by Teamsters; and noindication that it was - again with the exception of only one employee(GladysDiaz-also during this hearing,Iday beforeshe testified asGeneral Counsel'switness)recalled to work-ever observed by Respon-dent.23iViz,Nilda Lopez, Carmen Navarro, Alejandrina Nieves, ConcepcionPastrana,Eloisa Perez,Albertme Rodriguez,Mana Sanchez,and MantzaTiburcio.232 Based upon uncontradicted,credited testimony of General Counselheat was unbearablyintense, the group determined to gotogetherto seePlantManagerPetrera to request a fan.Petrera indicated to them that he would take care of thematter and told them to return to work; and within 10minutes three fans were supplied. The entire incident tookno more than15 minutes.A few days later, all eight womenreceived a warning slip (as set forth above) for coming tosee Petrera without permission, and each was docked 15minutes' wages.233 According to the uncontradicted testi-mony of Ms. Pastrana, she had previously spoken toPetrera about a work-related problem without being"warned"; and the employees went to see Petrera as a smallgroup because they had gotten nowhere with their immedi-ate supervisor (Santiago) and thought they might be takenseriously if they went as a group to see Petrera, anotherreason for their doing so being to avoid hazard of jobretaliation if they did not go as a group. And, according tothe uncontradicted testimony of Ms. Nieves, at no timewhile in Petrera's office was any indication given to themthat they might receive a warning slip or have their wagesdocked for what they had done.While the foregoing account of the episode underconsideration is uncontradicted, Respondent contends thatthe warnings and fines in question were proper since it wasnot essential that all eight affected employees visit Petreraas a group because they could have sent one or perhaps twoemissaries.But it does not follow from themerepossibilitythat a visit by one or two might have sufficed, that a visit bythe group was unlawful. Such a visit and request, under thecircumstances described,is a classicalexample of the kindof concerted activity falling squarely within the Act'sprotection. Superheated factory workers may indeed, inexercise of their rights under the Act, complain to highermanagementabout intolerable working conditions, withoutrisk of retaliation, penalty, or hazard to their job security.N.LR.B. v. WashingtonAluminumCompany, Inc.,370 U.S.9, 16-17 (1961) (plant too cold);N.LR.B. v. Southern SilkMills, Inc.,209 F.2d 155 (C.A. 6, 1953) (plant too warm).Nor - as Respondent apparently further contends - is itessential,under the circumstances here shown, for employ-ees so actingin concert, to obtain the permission of theirown lower ranking supervisor who has ignored or failedthem in their request for relief, or to exhaust the technicalchain of command, as a condition precedent to trying at ahigher level(Time-o-Matic, Inc. v. N.L.R.B.,264 F.2d 96,101-102 (C.A. 7, 1959);Guerdon Industries,199 NLRB 937,940 (1972), and cases cited); nor, as Respondent alsoseemingly contends, for them to go through the "steward"witnessesConcepcionPastrana(chairmanof the Distributive WorkersDistrict 65organizing committee,and accordingto her testimony the onlymember of thatcommittee whose employmenthad not been terminated byRespondent)and AlejandrinaNieves(also a District65 activist,whoseemployment was unlawfully terminatedshortlyafter the issuance of theabove warning notice,on August22, 1974,under circumstances discussed in11,11,3,supra).233 In the case of at least Concepcion Pastrana,the warning slip states it isa "third warning"and that she is therefore"subject tosuspension orternination" (G.C. Exh. 89). 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDor "Chief Steward" of the very union (Teamsters Local 806)whose lawful statustheyquestion and contest 234Under these circumstances, it is clear that the issuance ofdisciplinary warnings to the eight employees in questionwas because they exercised their right to act collectively inrelation to their working conditions, and was therefore inviolation of the Act. I so fmd.235Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By recognizing, entering into,maintaining, andenforcing collective agreements(including union-securitymandatory membership requirements) with a labor organi-zation which Respondent unlawfully aided, assisted, andsupported, namely Teamsters Local 806, as the exclusiverepresentative of Respondent's employees in a unit or unitsappropriate for collective bargaining, while said TeamstersLocal 806 did not represent an uncoerced majority of saidemployees, and while substantial real questions concerningthe representation of said employees existed, under thecircumstances described and found in II,A,supra,theRespondent, The Hartz Mountain Corporation, has violat-ed and is continuing to violate Section 8(a)(2), (3), and (1)of the National Labor Relations Act, as amended.3.By terminating the employment of 46 employees (setforth in the Order which follows herein), under thecircumstances described and foundin II,B,3,supra,andfailing to reinstate, recall,236 or rehire them, Respondenthas discriminated in regard to the hire, tenure, and terms orconditions of employment of its employees, and continuesso to do, thereby discouraging membership in a labororganization (Distributive Workers District 65) and encour-aging membership in another labor organization (Team-stersLocal 806), in violation of Section 8(aX3) of said Act;and has interfered with, restrained, and coerced employees,and continues so to do, in the exercise of their rights underSection 7, in violation of Section 8(ax 1) of the Act.4.By issuing disciplinary warning notices to eightemployees (identified in fn. 231,supra,and further set forthin the Order which follows herein), under the circumstancesdescribed and foundin II,B,4,supra,Respondent hasinterferedwith, restrained, and coerced employees, andcontinues so to do, in the exercise of their rights underSection 7, in violation of Section 8(axl) of the Act.2375.The aforesaid unfair labor practices have affected,are affecting, and unless permanently restrained andenjoinedwillcontinue to affect commerce within themeaning of Section 2(6) and (7) of the Act.6.It has not been established by substantial credibleevidence upon the record as a whole that Respondent'stermination of the employment of Jose Peguero on or about234 Indeed,Sec. 9(a) of the Actexpressly preserves the right of employees,individually or as a group,"at any time to present grievances to theiremployer and to have such grievances adjusted, without theintervention ofthe bargaining representative,"even under a unionwhich theysupport.235Whileimmaterial in this connection (Sec. 8(a)(1)), it is also noted that,of the eight employees so disciplined,no less than five were members ofDistributiveWorkers 65,and that although one(A. Rodriguez)later signed aDecember 10, 1973, under the circumstances described andfound in 11,B, 1,supra,was in violation of the Act.7.It has not been established by substantial credibleevidenceuponthe record as a whole that Respondent'stermination of the employment of Rafael Bueno on orabout December 27, 1973, under the circumstances de-scribed and foundin II,B,2,supra,was in violation of theAct.8.It has not been established by substantial credibleevidence upon the record as a whole, under the circum-stancesdescribed and found in II,B,3,supra,that Respon-dent's termination of the employments of the followingpersons was in violation of the Act: Francisco Altamirano,Miriam Arango, Fulvia Benjumeda, Maria Cruz, NataliaEsquilin,Maria Lopez, Wilfredo Lorenzana, Jose Maiso-net,Elisa Martinez, Raul Salcedo, Maria L. Sanchez, andAwilda Soto.REMEDYRespondent, having been found to have recognized andentered into collectiveagreementswhich it is continuing tomaintainwith Teamsters Local 806 and enforce against itsemployees under thecircumstancesfound above, should berequired to cease, desist, and refrain from continuedmaintenance or enforcement thereof; under the circum-stances shown, to withdraw recognition from TeamstersLocal 806 unless that labor organization is duly certified bytheBoardin a secret-ballot election of Respondent'semployees held for that purpose in a collective-bargainingunitor unitsappropriate for that purpose; and to make itsemployees whole, with interest, for any sums withheld fromtheir pay as and for initiation fees, dues, pension fundpayments, or other fees or moneys paid over by Respon-dent to Teamsters Local 806 by reason of Respondent'smaintenanceand enforcement of the collective agreementsherein found unlawful. The abrogation of said collectiveagreementsshall be without prejudice to employees' wagesor other economic conditions of employment now inexistence;and with regard to any hospitalization, medical,sickness,or similarcasualty or other coverages or indemni-ties, reasonableprovision shall be made, as set forth in theOrder which follows, to provide employees with substitutecoverages. Insofar as the unlawfully terminated employeesare concerned, Respondent should be required to offerthem reinstatement, with backpay and interest calculated inthemanner explicated inF.W.Woolworth Company,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962); and as to the eight employees to whomRespondent unlawfully issued'disciplinary warnings andwhose pay it docked, the warning notices shall be removedfrom their personnel folders and all company records andentries thereof expunged. All company records and entriesshall also be corrected so as to show that none of theunlawfully terminated employees were terminated forcard for TeamstersLocal 806 as well, none of the eight wasexclusively amember of Local 806.236 I.e., with the sole exceptionof Gladys Diaz from the date ofher recall.237 It is unnecessary to reach the questionof whether some or all of thesedisciplinarywarnings were also in violationof Sec.8(aX3), since the remedywould be the same. HARTZ MOUNTAIN CORP.unsatisfactory work or foranyreason reflecting on theirwork performance or conduct. Respondent shall be re-quired upon request to make available to the Board or itsagents,for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary oruseful to analysis of backpay and other amounts due underand the extent of Respondent's compliance with the termsof this Order. In view of all of the circumstances of thiscase,including the unusually protracted, complex, anddifficult nature of these proceedings - all growing out ofRespondent's precipitate, unlawful recognition of Team-stersLocal 806, in contrast to its refusal to even meet withDistributiveWorkers District 65 to enable that Union todemonstrate its alleged representation credentials, in myopinion fairness requires the reimbursement of DistributiveWorkersDistrict65 for its organizing expenses andreasonable counsel fees, and I shall so recommend. Finally,a notice to employees, in both English and Spanish, shall bepublicly posted and maintained in Respondent's JerseyCity factory in the usual manner required in cases of thistype.Upon the foregoing findings of fact, conclusions of law,and the entire record of this consolidated proceeding,238and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER239The Respondent, The Hartz Mountain Corporation,Jersey City, New Jersey, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Giving effect to a recognition agreement datedNovember 30, 1973, and to certain collectiveagreementsentered into between The Hartz Mountain Corporationand InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 806, orGeneralTeamster Industrial Employees Local Union#806, affiliated, with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, dated December 1, 1973, or to any of its terms orprovisions, and refrain from any renewal or extensionthereof;without prejudice, however, to any wage scale,rate,increment,increase,vacation, or holiday or sick leaveperiod, hospitalization,sickness,medical, dental or otherinsuranceor indemnity coverage, or any other economicbenefit oremolumentgranted thereunder, or accruing or toaccrue to any employee or former employee of The HartzMountain Corporation thereunder or in consequencethereof.With regard to any suchexistinginsurance orindemnity coverage maintained by or through said Team-stersLocal 806, Respondent shall forthwith provide anequivalent substitute so that no such coverage shall bediscontinued or lapse while in Respondent's employ.238Cf.,e.g.,RussellMotors,Inc.;AmalgamatedLocalUnion355,198NLRB351 (1972),enfd. as modified 481 F.2d 996(C.A. 2, 1973), cert. denied414 U.S. 1062 (1973).No remedial order is made against Teamsters Local806 since the consolidated complaint as amended contains no allegation ofviolation by the Union of Sec.8(bX2) or other provisionof the Act.239 In the event no exceptions are filed as provided in Sec. 102.46 of the563(b)Giving effectto,ormaintaining,or asserting thevalidity of any membership card orbargainingrepresenta-tion authorizational card executed by any employee of theJersey City, New Jersey, plant of The Hartz MountainCorporationon orsince November 1, 1973, for the purposeof recognizingsaid TeamstersLocal 806 as the representa-tive of the signatory of such card.(c)Giving effect to any authorization executed by anyemployee of the Jersey City, New Jersey, plant of The HartzMountain Corporation on or since November 1, 1973,requiring or authorizing The Hartz Mountain Corporationto check off, deduct, withdraw, withhold, or otherwise notpay toanysuch employee, or to pay over to TeamstersLocal 806 for initiation fees, dues, hospitalization, or otherinsuranceor indemnity,pensionor retirement, oranyotherobligation or incident of membership in Teamsters Local806,anypart of such employee'swagesdue; and returneach such authorization to the signatory employee, with aletter or notation in English and Spanish stating only: "Thiscardis no longereffective. It is returned to you by order ofthe National LaborRelationsBoard."(d) Directly or indirectly giving, contributing, or extend-ing any assistance, support, or preferential treatment toTeamsters Local 806 or to any labor organization, inviolation of the Act.(e)Directing,authorizing,or permitting any of itsofficers, officials, supervisors, or agents to enlist or solicit,directly or indirectly, any of its employees to join any labororganization, or to withdraw or refrain from membership inanylabor organization, in violation of said Act.(f)Threatening not to recognize, deal, or negotiate withDistributiveWorkersDistrict 65 (or any other labororganization), in the event employees of The Hartz Moun-tain Corporation select said District 65 (or any other labororganization) as their bargaining representative in a unitappropriate for collective bargaining.(g)Encouraging or discouraging membership in anylabor organization by discriminating in regard to hire ortenure of employment or any term or condition of employ-ment, in violation of the Act.(h) Terminating the employment of, discharging, layingoff, suspending, disciplining, or reprimanding any employ-ee because of lawful membership in, activity on behalf of,or sympathy with any labor organization, or because of hisor her lawful failure or refusal to join or affiliate with anylabor organization, or because he or she exercises any rightprotected under said Act.(i) Inanyother manner interfering with, restraining, orcoercing any employee in the exercise of the right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of hisown choosing;to engagein concerted activities for thepurpose of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:Rules and Regulationsof the National Labor RelationsBoard, the findings,conclusions, and recommendedOrder herein shall, as provided in Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived forall purposes. 564DECISIONSOF NATIONAL LABOR RELATIONS BOARD(a) Forthwith withdraw and withholdrecognitionfrom,Gladys Diazor negotiateor deal with,said TeamstersLocal 806 as theLuz Fabiola Diazbargaining representativeof any unitof employeesat theAmada FloresJersey City, New Jersey, plant of The HartzMountainAlejandrina FontanezCorporation,unless and until said Teamsters Local 806 hasJacinta Fontanezbeen duly certified by the Board to be suchrepresentativeMaria J.Gonzalezfollowing a Board election.Lucia Malave(b) Reimburse each employeeor former employee of thePascualMalaveJersey City,New Jersey, plant of The HartzMountainAlejandrina NievesCorporation who has paid or been charged, or who has haddeducted from his or her wages,by checkoff or otherwise,under or in consequence of the aforesaid recognition of orcollective agreements with Teamsters Local 806 or anycheckoff authorization or otherwise,or any modification,renewal,or extension of any of the foregoing,any and allinitiation fees, dues, and other charges,payments, exac-tions,and amounts paid by or on behalf of such employee,on or since November 1, 1973,240 plus interest.(c)Reimburse Distributive Workers District 65 for itsexpense of organization incurred in connection with theemployees at the Jersey City, New Jersey, plant of TheHartz Mountain Corporation prior to December1, 1973,and for its reasonable counsel fees and disbursementsincurred in the consolidated proceeding resulting in thisOrder,the amounts thereof to be determined,if agreementcannot be reached thereon,by order on petition to theBoard, i jurisdiction being expressly retained for that pur-(d)Offerthe following persons immediate and fullreinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights,privileges,and emoluments,expunge from their personnelfolders and all other records and entries of Respondent,every indicationthat theywere terminated,discharged, orlaid off for any reason involving poor or unsatisfactorywork performance or conduct,and make them whole forany loss of pay they may have suffered by reason ofRespondent's discrimination against them,in the mannerset forth in "The Remedy" portion of the Decision of whichthis Order forms a part:RitaAcevedoVirginia OteroClara AguilarCecilia PachecoFernando AguirreElsa PachecoJuliaAguirreAlida PaganMaria Elena ArguelloDaisy PaganIrma AvellanedaEnriqueta PaganElesa BelloGladysPellicciaDamiana CancelEloisa(Aloisa) PerezMilagros CancelLuis (Enrique) RamosLuz C. (Celenia) Cardona Amalia RiveraMariana CastroLydia M. RiveraDominga CintronMercedes Rivera,MarieDianaRosa M. Rivera240 This provision is deemed particularly appropriate in view of theinclusion in the unlawful collective agreements between Respondent andTeamsters Local 806,of mandatory maintenance-of-membership and check-off requirements.Cf., e.g.,Virginia Electric& Power Company v. N.LRB.,319 U.S. 533, 539-541 (1943);RussellMotors,Inc., supra,N.L.A.B. v.Raymond Buick,Inc, [Amalgamated Local Union3551,445 F.2d 644, 645(C.A. 2, 1971);Bernhardt Bros Tugboat Service,Inc. v.NLR.B,328 F.2d757 (C.A. 7, 1964).Marta OcasioDamiana RuizMariadel Carmen SalcedoAngel SantiagoMaria EstelleSantiagoMaria Teresa SantiagoAda Iris VargasAna VenturaRosaVillegasAna Zapata (DeKalbStreet)Ana Zapata (Bright Street)(e)Expunge from the personnel files of the followingpersons, and from all other records and entries of Respon-dent, every disciplinary warning or notation issued to themin relation to their visit to Respondent's JerseyCity,NewJersey,PlantManager Petrera onor about July 2, 1974:Nilda LopezEloisa (Aloisa) PerezCarmen NavarroAlbertine (Albertina)RodriguezAlejandrina NievesMaria SanchezConcepcionPastranaMaritza Tiburcio.(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports,and all other recordsnecessary to analyze the amount of refunds and otherpayments due under the terms of this Order.(g) Post at its factory in Jersey City, New Jersey, copies ofthe attached notice marked "Appendix," in Spanish as well.as in English.242 Copies of said notice,on forms providedby the Regional Director for Region 22 shall, after beingduly signed by Respondent's authorized representative, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including its plant cafeteria in itsJersey City, New Jersey, plant and all places in said plantwhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(h)NotifytheRegionalDirector for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED thatthe consolidatedamendedcomplaint in this proceeding be and the same is herebydismissed insofar as it relates to Respondent's terminationof employment of the following employees:Jose PegueroMaria LopezRafael BuenoWilfredo LorenzanaFrancisco AltamiranoJoseMaisonetMiriam ArangoElsiaMartinezFulvia BenjumedaRaul SalcedoMaria CruzMaria L. SanchezNatalia EsquilinAwilda Soto241Cf.Local57,InternationalLadies' Garment Workers' Union, AFL-CIO[Garwm Corp.et all v.N.LR.B., 374 F.2d 295, 304, fn. 22 (C.A.D.C., 1967),cert. denied387 U.S. 942.242 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Order oftheNational Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."